19-10405-shl      Doc 5     Filed 03/26/19    Entered 03/26/19 19:49:54           Main Document
                                             Pg 1 of 370


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                           Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                           Case No. 19-10384 (SHL)

               Debtors.1                                        (Jointly Administered)


    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
      AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
    ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On February 10, 2019 (the “Petition Date”), FC Pioneer Holding Company, LLC
(“FC Pioneer”), along with twenty-two (22) affiliated debtor entities (each a “Debtor”
and, collectively, the “Debtors”), each commenced voluntary cases under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

       The Debtors continue to operate their businesses and manage their properties as
debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. The Debtors’ cases (collectively, the “Chapter 11 Cases”) have been
consolidated for procedural purposes only and are being jointly administered under
case number 19-10384 (SHL).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements” and, together with the Schedules, the “Schedules
and Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by the
Debtors’ management using unaudited information available as of the Petition Date.

       These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of,

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax
    identification numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics
    Services, Inc. (2771); Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound,
    LLC (3818); Diagnostic Labs Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD
    Manager, LLC (8470); Kan-Di-Ki LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL
    Holdings, LLC (2605); MetroStat Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869);
    MX USA, LLC (4885); New Trident Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284);
    Schryver Medical Sales and Marketing, LLC (9620); Symphony Diagnostic Services No. 1, LLC (8980);
    Trident Clinical Services Holdings, Inc. (6262); Trident Clinical Services Holdings, LLC (1255);
    TridentUSA Foot Care Services LLC (3787); TridentUSA Mobile Clinical Services, LLC (0334);
    TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab & Radiology, Inc. (4988). The address of
    the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor, Sparks, MD 21152.
19-10405-shl    Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54       Main Document
                                          Pg 2 of 370


each of the Debtor’s Schedules, sub-Schedules, Statements, sub-Statements, exhibits,
and continuation sheets, and should be referred to in connection with any review of the
Schedules and Statements. Disclosure of information in one Schedule, sub-Schedule,
Statement, sub- Statement, exhibit, or continuation sheet, even if incorrectly placed,
shall be deemed to be disclosed in the correct Schedule, Statement, exhibit, or
continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied
upon by any persons for information relating to current or future financial
conditions, events, or performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The
Debtors’ management has made every reasonable effort to ensure that the Schedules
and Statements are as accurate and complete as possible based on the information that
was available to them at the time of preparation. Subsequently discovered information
may result in material changes to these Schedules and Statements, and inadvertent
errors or omissions may have occurred. Because the Schedules and Statements contain
unaudited information, which is subject to further review, verification, and potential
adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete.

The Debtors have made reasonable efforts to characterize, classify, categorize, or
designate the claims, assets, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements correctly. Due to the complexity and size of
the Debtors’ businesses, however, the Debtors may have improperly characterized,
classified, categorized, or designated certain items. In addition, certain items reported
in the Schedules and Statements could be included in more than one category. In
certain of these instances, one category has been chosen to avoid duplication. Further,
the designation of a category is not meant to be wholly inclusive or descriptive of the
rights or obligations represented by such item.

Nothing contained in the Schedules and Statements or these Global Notes shall
constitute an admission or a waiver of rights by the Debtors with respect to these
Chapter 11 Cases, including, but not limited to, any issues involving substantive
consolidation for plan purposes, subordination, and/or causes of action arising under
the provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy
laws to recover assets or avoid transfers. For the avoidance of doubt, listing a claim on
Schedule D as “secured,” on Schedule E as “priority,” on Schedule E/F as “unsecured
priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant
and/or contractual counterparty, or a waiver of a Debtor’s right to recharacterize or
reclassify such claim or contract. Failure to designate a claim on a given Debtor’s
Schedules as “disputed,” “contingent,” or “unliquidated” does not constitute an
admission by the Debtors that such amount is not “disputed,” “contingent,” or
“unliquidated” or that such claim is not subject to objection. The Debtors reserve their
respective rights to dispute, or assert offsets, setoffs, or defenses to, any claim reflected
on the Schedules and Statements as to the nature, amount, liability, or status or to
otherwise subsequently designate any claim as disputed, contingent, and/or
unliquidated.

                                              2
19-10405-shl    Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54     Main Document
                                          Pg 3 of 370


Reporting Date. Each Debtor’s fiscal year ends on December 31. Unless otherwise
noted, the Debtors’ assets are valued as of January 31, 2019, and the Debtors’ liabilities
are valued as of the Petition Date.

Basis of Presentation. The Debtors record and report results of operations and
financial transactions at the operating entity level, which does not always correspond
to, or reflect activity at, an individual Debtor. In certain instances, the operating entity
where transactions are recorded represents the financial activities of multiple Debtors.
For example, the books and records maintained at the operating entity “Diagnostic
Laboratories” or “DL” (which is a d/b/a for the Debtor Kan-Di-Ki LLC) represents the
activity of four separate Debtors: Community Mobile Diagnostics, LLC (9341);
Community Mobile Ultrasound, LLC (3818); MDX-MDL Holdings, LLC (2605); and
Kan-Di-Ki LLC (6100). Because the financial information and detail is not presently
available to report for each individual Debtor, the responses for these four Debtors and
are reflected on the Kan-Di-Ki LLC (6100) Statements. Likewise, the financial
information reported at the operating entity “Schryver” or “SM2” (which is a d/b/a for
the Debtor Schryver Medical Sales and Marketing, LLC) represents the activity of three
Debtors: Main Street Clinical Laboratory, Inc. (0907); MetroStat Clinical Laboratory –
Austin, Inc. (4366); and Schryver Medical Sales and Marketing, LLC (9620). The
activity for these three Debtors are reflected on the Schryver Medical Sales and
Marketing, LLC (9620) Statements. Seven of the Debtors (American Diagnostics
Services, Inc. (2771), JLMD Manager, LLC (8470), MX USA, LLC (4885), Symphony
Diagnostic Services No. 1, LLC (8980), TridentUSA Mobile Clinical Services, LLC (0334),
TridentUSA Mobile Infusion Services, LLC (5173), and U.S. Lab & Radiology, Inc.
(4988)) maintain separate books and records. The remaining nine Debtors (FC Pioneer
Holding Company, LLC (6683), Trident Holding Company, LLC (6396), New Trident
Holdcorp, Inc. (4913), MX Holdings, LLC (8869), Diagnostic Labs Holdings, LLC (8024),
Rely Radiology Holdings, LLC (3284), Trident Clinical Services Holdings, Inc. (6262),
Trident Clinical Services Holdings, LLC (1255), and TridentUSA Foot Care Services LLC
(3787)) have no business activity and therefore do not maintain books and records.

The Schedules and Statements are unaudited. Unlike the historical
consolidated financial statements, the Schedules and Statements generally reflect the
assets and liabilities on a non-consolidated basis as described above. Accordingly, the
amounts listed in the Schedules and Statements will likely differ, at times
materially, from the consolidated financial reports.

Although the Schedules and Statements may, at times, incorporate information
prepared in accordance with United States generally accepted accounting principles
(“GAAP”), the Schedules and Statements neither purport to represent nor reconcile to
financial statements otherwise prepared and/or distributed by the Debtors in
accordance with GAAP or otherwise.

Currency. All amounts are reflected in U.S. dollars, unless otherwise indicated.

Estimates and Assumptions. The preparation of the Schedules and Statements
required the Debtors to make estimates and assumptions that affected the reported
amounts of certain assets and liabilities, the disclosure of certain contingent assets and


                                              3
19-10405-shl    Doc 5   Filed 03/26/19    Entered 03/26/19 19:49:54     Main Document
                                         Pg 4 of 370


liabilities, and the reported amounts of revenue and expense. Actual results could
differ materially from these estimates.

Totals. All totals that are included in the Schedules and Statements represent totals of
all known amounts. To the extent there are unknown or undetermined amounts, the
actual totals may be different than the listed totals.

Undetermined or Unknown Amounts. The description of an amount as
“Undetermined” or “Unknown” is not intended to reflect upon the materiality of such
amount. Certain amounts may be clarified during the course of the Chapter 11 Cases.

Asset Presentation and Valuation. The Debtors’ assets are presented at values
consistent with their books and records. These values do not purport to represent the
ultimate value that would be received in the event of a sale, and may not represent
economic value as determined by an appraisal or other valuation technique. As it
would be prohibitively expensive and an inefficient use of estate assets for the Debtors
to obtain current economic valuations for all of their assets, unless otherwise noted, the
carrying value on the Debtors’ books (e.g., net book value), rather than current
economic value, is reflected on the Schedules and Statements.

Contingent Assets and Causes of Action. Despite their reasonable efforts to identify
all known assets, the Debtors may not have listed all of their causes of action or
potential causes of action against third parties as assets in their Schedules and
Statements, including, but not limited to, avoidance actions arising under chapter 5 of
the Bankruptcy Code and actions under other relevant nonbankruptcy laws to recover
assets. The Debtors reserve all of their rights with respect to any claims, causes of
action, or avoidance actions they may have, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such claims, causes of
actions, or avoidance actions or in any way prejudice or impair the assertion of such
claims.

The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar
benefits they have extended from time to time, including, but not limited to, contingent
and unliquidated claims for contribution, reimbursement, and/or indemnification
arising from various (a) guarantees, (b) indemnities, (c) tax-sharing agreements,
(d) warranties, (e) operational and servicing agreements, (f) shared service agreements,
and (g) other arrangements.

Additionally, prior to the Petition Date, each Debtor may have commenced various
lawsuits in the ordinary course of its business against third parties seeking monetary
damages for business-related losses. Refer to Statement Question 7 for each Debtor or
corresponding attachment for a list of lawsuits commenced prior to the Petition Date in
which the Debtor was a plaintiff, except as noted below.

Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. These assets include, among other
things, cash, securities, inventories, equipment, equity interests in subsidiaries, and
other related assets.

                                             4
19-10405-shl     Doc 5   Filed 03/26/19    Entered 03/26/19 19:49:54      Main Document
                                          Pg 5 of 370


Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “Unknown” or
“Undetermined.” Accordingly, the Schedules and the Statements may not equal the
aggregate value of the Debtors’ total liabilities as noted on any previously issued
financial statements.

The Debtors have sought to allocate liabilities between the prepetition and postpetition
periods based on the information and research that was conducted in connection with
the preparation of the Schedules and Statements. As additional information becomes
available and further research is conducted, the allocation of liabilities between
prepetition and postpetition periods may change. The Debtors reserve the right to, but
are not required to, amend the Schedules and Statements as they deem appropriate to
reflect this.

The liabilities listed on the Schedules and Statements do not reflect any analysis of
claims under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors
reserve all rights to dispute or challenge the validity of any asserted claims under
section 503(b)(9) of the Bankruptcy Code or the characterization of the structure of any
such transaction or any document or instrument related to any creditor’s claim.

Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules.
The Debtors have excluded the following items which may be included in their GAAP
financial statements from the Schedules: certain accrued liabilities, including, without
limitation, accrued salaries, employee benefit accruals, and certain other accruals, trusts,
certain prepaid and other current assets considered to have no market value, and
deferred gains. The Debtors also have excluded rejection damage claims of
counterparties to executory contracts and unexpired leases that may be rejected, to the
extent such damage claims exist. Other immaterial assets and liabilities may also have
been excluded.

Confidentiality. Addresses of current and former employees (including directors and
officers) of the Debtors are generally not included in the Schedules and Statements.
Notwithstanding, the Debtors will mail any required notice or other documents to the
address in their books and records for such individuals.

Specific disclosure of certain claims, names, addresses, or amounts may be subject to
certain disclosure restrictions contained in the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), or otherwise, and in any event, are of a
particularly personal and private nature. On February 12, 2019, the Court entered the
Order Authorizing Certain Procedures to Maintain and Protect the Confidentiality of Patient
Information as Required by Applicable Privacy Rules [Docket No. 40] (the “Privacy
Procedures Order”) establishing certain Privacy Procedures (as defined in the Privacy
Procedures Order). With respect to the Schedules and Statements, the Privacy
Procedures Order provides that:

               (b)    the Debtors shall identify current or former patients
               in the Schedules and Statements solely by a code number,
               such as “Patient 1,” “Patient 2,” and so forth, and shall make

                                              5
19-10405-shl    Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54   Main Document
                                          Pg 6 of 370


               an unredacted copy of the Schedules and Statements
               available to (i) the Court and to the United States Trustee
               upon request; and (ii) any other party-in-interest only after
               this Court has entered an order, after notice and a hearing,
               authorizing the Debtors or the Claims and Noticing Agent to
               do so.

Privacy Procedures Order ¶ 2(b). In accordance with HIPAA and the Privacy
Procedures Order, to the extent the Debtors believe a claim, name, address, or amount
falls under the purview of HIPAA or includes information that is personal or private in
nature, such claims, names, addresses, or amounts, as applicable, have been redacted.

Intercompany Transactions. Prior to the Petition Date (and subsequent to the Petition
Date but only pursuant to Bankruptcy Court approval), the Debtors routinely engaged
(and continue to engage) in intercompany transactions with both Debtor and non-
Debtor subsidiaries and affiliates. The Debtors have historically maintained their books
and records on a regional or product-line basis rather than a legal-entity basis.
Accordingly, Debtor entity-level information regarding intercompany transactions is
not reflected in the Schedules where such information is unavailable. The Debtors and
their professional advisors are continuing to work through the thousands of
intercompany transactions among and between the Debtors and their non-Debtor
subsidiaries and affiliates.

Bankruptcy Court First-Day Orders. The Bankruptcy Court has authorized the
Debtors to pay various outstanding prepetition claims, including, but not limited to,
payments relating to the Debtors’ employee wages and compensation, customer
programs and refunds, benefits, reimbursable business expenses, certain taxes and
insurance, and certain critical vendors and lien claimants (such orders, collectively,
the “First-Day Orders”). Accordingly, the scheduled claims are intended to reflect
sums due and owing before the Petition Date for which the Debtors did not obtain relief
from the Bankruptcy Court to satisfy. The estimate of claims set forth in the Schedules,
however, may not reflect assertions by the Debtors’ creditors of a right to have such
claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

Liens. The inclusion on Schedule D of creditors that have asserted liens against the
Debtors is not an acknowledgement of the validity, extent, or priority of any such liens,
and, except as otherwise agreed to in accordance with a stipulation or order entered by
the Bankruptcy Court, the Debtors reserve their right to challenge such liens and the
underlying claims on any ground whatsoever. Reference to the applicable agreements
and other relevant documents is necessary for a complete description of the collateral
and the nature, extent, and priority of any liens. Nothing in these Global Notes or the
Schedules and Statements shall be deemed a modification or interpretation of the terms
of such agreements. Certain liens may have been inadvertently marked as disputed but
had previously been acknowledged in an order of the Court as not being disputed by
the Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any
orders entered by the Bankruptcy Court.



                                              6
19-10405-shl    Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54       Main Document
                                          Pg 7 of 370


To the extent the value of the collateral securing a claim listed on Schedule D is
insufficient to satisfy the full amount such claim, the holder of such undersecured claim
will have an unsecured deficiency claim against the applicable Debtor for the remaining
amount. Such unsecured deficiency claims are not listed on Schedule E/F.

Leases. In the ordinary course of their businesses, the Debtors lease facilities and
equipment from certain third-party lessors for use in their daily operations. Any such
leases and equipment are set forth in Schedules A/B and G. Nothing in the Schedules
is or shall be construed as an admission or determination as to the legal status of any
lease (including whether any lease is a true lease or a financing arrangement), and the
Debtors reserve all rights with respect to any such issues.

Leasehold improvements listed in Schedule A/B may become property of the landlord
upon termination of the lease.

Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold,
abandoned, or terminated, or otherwise have expired by their terms, or have been
assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Conversely, inclusion of certain intellectual property shall not be construed to be an
admission that those intellectual property rights have not been abandoned, have not
been terminated, or otherwise have not expired by their terms, or have not been
assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual
property rights.

Setoff. Prior to the Petition Date, and in the ordinary course of their businesses, the
Debtors incurred setoffs in connection with, among other things, intercompany and
third-party transactions. Unless otherwise stated, certain setoffs that were incurred in
the ordinary course or under customary practices are not listed in the Schedules and
Statements and the Debtors have not intentionally offset amounts listed on Schedules
A/B, D, or E/F. Nonetheless, some amounts listed may have been affected by setoffs of
which the Debtors are not yet aware. The Debtors reserve all rights to challenge any
setoff and/or recoupment rights that may be asserted.

Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability
claims (collectively, “Guarantees”) in each of their executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements. Where such
Guarantees have been identified, they have been included in the relevant Schedule for
the Debtor or Debtors affected by such Guarantees. The Debtors have placed Guaranty
obligations on Schedule H for both the primary obligor and the guarantor of the
relevant obligation. Such Guarantees were also placed on Schedule D or E/F for each
guarantor, except to the extent that such Guarantee is associated with obligations under
an executory contract or unexpired lease identified on Schedule G. Further, it is
possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments, and other such agreements may
have been inadvertently omitted. Thus, the Debtors reserve their rights to amend the
Schedules and Statements to the extent that additional Guarantees are identified. In

                                              7
19-10405-shl   Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54    Main Document
                                         Pg 8 of 370


addition, the Debtors reserve the right to amend the Schedules and Statements to
recharacterize or reclassify any such contract or claim.

Payments. The financial affairs and businesses of the Debtors are complex. Before the
Petition Date, the Debtors and certain of their non-Debtor affiliates participated in a
consolidated cash management system through which certain payments were made by
one entity on behalf of another. As a result, certain payments reported in the
Statements may have been made prepetition by one Debtor entity on behalf of another
Debtor entity through the operation of the consolidated cash management system. A
description of the Debtors’ prepetition cash management system is set forth in the
Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
Existing Cash Management System, Bank Accounts, and Business Forms and Payment of
Related Prepetition Obligations; (II) Modifying Certain Deposit Requirements; and
(III) Authorizing Continuance of Intercompany Transactions and Honoring Certain Related
Prepetition Obligations [Docket No. 9] (the “Cash Management Motion”).

Insiders. For purposes of their responses to Statement Questions 28 and 29, the
Debtors have listed their respective officers and directors for each individual Debtor
entity to the extent available based on current records. For purposes of Statement
Question 4, the Debtors have included the following as “insiders”: (a) all members of
the board of directors of the Debtors; (b) six of the Debtors’ senior executives; and
(c) certain Debtor affiliates of each Debtor (representing either the direct parent or
direct subsidiary—to the extent such affiliate is also a Debtor). In the ordinary course
of the Debtors’ businesses, directors and officers of one Debtor may have been
employed and paid by another Debtor or a non-Debtor affiliate.

!Persons listed as “insiders” have been included for informational purposes only. The
Debtors do not take any position with respect to: (a) such person’s influence over the
control of the Debtors; (b) the management responsibilities or functions of such
individual; (c) the decision-making or corporate authority of such individual; or
(d) whether such individual could successfully argue that he or she is not an “insider”
under applicable law, including the federal securities laws, or with respect to any
theories of liability or for any other purpose.

Signatory. The Schedules and Statements have been signed by David F. Smith III, in
his capacity as Chief Financial Officer of the Debtors. In reviewing and signing the
Schedules and Statements, Mr. Smith has necessarily relied upon the efforts,
statements, and representations of various of the Debtors’ personnel and professionals.
Mr. Smith has not (and could not have) personally verified the accuracy of each such
statement and representation, including statements and representations concerning
amounts owed to creditors and their addresses.

Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or
currentness of the data that is provided herein and shall not be liable for any loss or
injury arising out of or caused, in whole or in part, by the acts, errors, or omissions,
whether negligent or otherwise, in procuring, compiling, collecting, interpreting,
reporting, communicating, or delivering the information contained herein. In no event
shall the Debtors or their officers, employees, agents, attorneys, and financial advisors

                                             8
19-10405-shl    Doc 5    Filed 03/26/19    Entered 03/26/19 19:49:54      Main Document
                                          Pg 9 of 370


be liable to any third party for any direct, indirect, incidental, consequential, or special
damages (including, but not limited to, damages arising from the disallowance of a
potential claim against the Debtors or damages to business reputation, lost business, or
lost profits), whether foreseeable or not and however caused.

      In addition to the foregoing, the following conventions were adopted by the
Debtors in the preparation of the Schedules and Statements:

                        Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value based
       on the Debtors’ reasonable best efforts as of January 31, 2019, unless otherwise
       noted, and may not necessarily reflect the market or recoverable value of these
       assets as of the Petition Date. As of the date of these filings, the Debtors are still
       in the process of completing the audit of their books and records as of
       December 31, 2018, as well as finalizing their records as of the Petition Date. As
       such, the balances presented in Schedule A/B are subject to further revision and
       change.

   •   Deposits, Including Security Deposits and Utility Deposits (AB7). The current
       value of each Debtor’s interest in deposits is provided as of January 31, 2019.

   •   Prepayments, Including Prepayments on Executory Contracts, Leases, Insurance,
       Taxes, and Rent (AB8). The current value of each Debtor’s interest in
       prepayments is provided as of January 31, 2019.

   •   Accounts Receivable (AB11). The current value of each Debtor’s interest in
       accounts receivable is provided as of January 31, 2019.

   •   Non-Publicly Traded Stock and Interests in Incorporated and Unincorporated
       Businesses, Including Any Interest in an LLC, Partnership, or Joint Venture
       (AB15). The value of the Debtors’ ownership interests in subsidiaries and other
       affiliates have been identified in AB15 in an undetermined amount because the
       fair market value of such ownership interest is dependent on numerous variables
       and factors that may cause their fair market value to differ materially from their
       net book value.

   •   Inventory, Excluding Agriculture Assets (AB19–26). The current value of each
       Debtor’s interest in inventory is provided as of January 31, 2019.

   •   Inventory Purchased Within 20 Days Before Petition Date (AB25). The Debtors
       purchased inventory and supplies on a regular basis, and the Debtors continued
       to make purchases within the 20 days prior to the Petition Date. However, given
       the number of Debtors and the complexity of their businesses, it would be
       unduly burdensome to obtain and verify a list of all purchases made within 20


                                              9
19-10405-shl    Doc 5   Filed 03/26/19     Entered 03/26/19 19:49:54    Main Document
                                         Pg 10 of 370


       days of their respective Petition Date. As such, the Debtors have not determined
       the value of inventory purchases within 20 days of the filing.

   •   Office Furniture, Fixtures, and Equipment (AB39–41). The current value of each
       Debtor’s interest in office furniture, fixtures, and equipment is provided as of
       January 31, 2019.

   •   Business Licenses (AB62). The Debtors have listed all known business licenses
       for each Debtor. Any omissions were due to system limitations or inadvertent
       error. Under the Bankruptcy Code, any omitted business licenses are not
       impaired by omission. The Schedules may be amended at any time to add any
       omitted business licenses.

   •   Tax Refunds and Net Operating Losses (AB72). Certain Debtors have
       accumulated significant net operating loss (“NOL”) carryforwards and other tax
       credit carryovers for United States federal and state income tax purposes.
       However, as of the Petition Date, the estimated value of these NOLs is unknown.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In
       certain instances, the date on which such claim arose is an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by
       the Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the
       validity, perfection, or immunity from avoidance of any lien listed on Schedule D
       purported to be granted to a secured creditor or perfected in any specific asset.

   •   Moreover, although the Debtors may have scheduled claims of various creditors
       as secured claims, the Debtors reserve all rights, except as otherwise agreed to in
       accordance with a stipulation and order entered by the Bankruptcy Court, to
       dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or
       instrument (including, without limitation, any intercompany agreement) related
       to such creditor’s claim.

   •   In certain instances, a Debtor may be a co-obligor or guarantor with respect to
       scheduled claims of other Debtors, and no claim scheduled on Schedule D is
       intended to acknowledge claims of creditors that are otherwise satisfied or
       discharged by other Debtors or other entities.

   •   The Debtors have not included on Schedule D parties that may believe their
       claims are secured through setoff rights or inchoate statutory lien rights.
       Although there are multiple parties that hold a portion of the debt included in
       the Debtors’ prepetition secured credit facilities, only the administrative agents
       have been listed for purposes of Schedule D. The amounts outstanding under



                                             10
19-10405-shl    Doc 5    Filed 03/26/19     Entered 03/26/19 19:49:54    Main Document
                                          Pg 11 of 370


       the Debtors’ prepetition secured credit facilities reflect approximate amounts as
       of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary.
       Reference to the applicable loan agreements and related documents is necessary
       for a complete description of the collateral and the nature, extent, and priority of
       any liens. Nothing in these Global Notes or in the Schedules and Statements
       shall be deemed a modification or interpretation of the terms of such agreements
       or related documents.

   •   To the extent the value of the collateral securing a claim listed on Schedule D is
       insufficient to satisfy the full amount such claim, the holder of such
       undersecured claim will have an unsecured deficiency claim against the
       applicable Debtor for the remaining amount. Such unsecured deficiency claims
       are not listed on Schedule E/F.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general
       unsecured claims against the Debtors on Schedule E/F based on the Debtors’
       books and records as of the Petition Date. However, the actual amount of claims
       against the Debtors may vary significantly from the represented liabilities.
       Parties in interest should not accept that the listed liabilities necessarily reflect
       the correct amount of any unsecured creditor’s allowed claims or the correct
       amount of all unsecured claims. Similarly, parties in interest should not
       anticipate that recoveries in these cases will reflect the relationship of the
       aggregate asset values and aggregate liabilities set forth in the Schedules. Parties
       in interest should consult their own professionals and advisors with respect to
       pursuing a claim. Actual liabilities (and assets) may deviate significantly from
       the Schedules due to certain events that occur throughout these Chapter 11
       Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In
       certain instances, the date on which a claim arose may be unknown or subject to
       dispute. Although reasonable efforts have been made to determine the date
       upon which claims listed on Schedule E/F were incurred or arose, fixing that
       date for each claim on Schedule E/F would be unduly burdensome and cost-
       prohibitive and, therefore, the Debtors have not listed a date for each claim listed
       on Schedule E/F.

   •   Certain tax claims are, or may in the future be, subject to audit, and the Debtors
       are unable to determine with certainty the amount of certain tax claims listed on
       Schedule E/F. Therefore, the Debtors have listed such claims as “Unliquidated”
       in amount, pending final resolution of any ongoing or future audits or
       outstanding issues. In addition, there may be other contingent, unliquidated
       claims from state and local taxing authorities, not all of which are listed.




                                              11
19-10405-shl    Doc 5    Filed 03/26/19     Entered 03/26/19 19:49:54    Main Document
                                          Pg 12 of 370


   •   The Bankruptcy Court has approved the payment of certain unsecured employee
       claims against the Debtors including, without limitation, certain claims of
       employees for wages, salaries, and benefits including paid time off (“PTO”).
       Due to confidentiality concerns, the Debtors have suppressed the addresses of
       the employee claimants listed on Schedule E/F. Additionally, due to system
       limitations and resource constraints within the Debtors’ human resource
       functions, the Debtors are unable at this time to accurately present accrued but
       unpaid remaining PTO as of the Petition Date and have excluded such claims in
       the presentation of Schedule E/F. In general, all other employee claims for items
       that were not clearly authorized to be paid by the Bankruptcy Court have been
       included in the Schedules and Statements.

   •   The listing of any priority claim on Schedule E/F does not constitute an
       admission by the Debtors that such claim is entitled to priority treatment under
       section 507 of the Bankruptcy Code. The Debtors reserve the right to take the
       position that any claim listed on Schedule E/F is not entitled to priority.

   •   The Bankruptcy Court approved the payment of certain non-priority unsecured
       claims against the Debtors including, without limitation, claims of critical
       vendors and lien claimants. While the Debtors have made every effort to reflect
       the current obligations on Schedule E/F, certain payments made, and certain
       invoices received, after the Petition Date may not be accounted for in Schedule
       E/F.

   •   Schedule E/F also contains the information available to the Debtors at this time
       regarding pending litigation involving the Debtors. The inclusion of any legal
       action in the Schedules and Statements does not constitute an admission by the
       Debtors of any liability, the validity of any litigation, the amount of any potential
       claim that may result with respect to any legal action, or the amount and
       treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   The information regarding litigation involving the Debtors includes medical
       malpractice lawsuits. All asserted or potential medical malpractice claims
       reference in Schedule E/F are contingent, unliquidated, and disputed. Specific
       disclosure regarding asserted or potential medical malpractice claims may be
       subject to certain disclosure restrictions contained in HIPAA and, in any event,
       are of a peculiarly personal and private nature. The Debtors continue to research
       any possible HIPAA or other restrictions with respect to disclosure of asserted or
       potential malpractice claims. The Debtors will amend or supplement these
       Schedules and Statements as necessary or appropriate in this regard. The
       Debtors also intend to petition the Court for separate notice procedures with
       regard to providing notice to medical malpractice claimants of these Chapter 11
       Cases and any bar dates.

   •   Schedule E/F does not include certain deferred liabilities, accruals, or general
       reserves. Such amounts are general estimates and do not represent specific
       claims as of the Petition Date for each respective Debtor.

                                              12
19-10405-shl    Doc 5   Filed 03/26/19     Entered 03/26/19 19:49:54    Main Document
                                         Pg 13 of 370


   •   In the ordinary course of business, the Debtors generally receive invoices for
       goods and services after the delivery of such goods or services. As of the filing of
       the Schedules and Statements, the Debtors had not received all invoices for
       payables, expenses, or liabilities that may have accrued before the Petition Date.
       Accordingly, the information contained in Schedules E/F may be incomplete.
       The Debtors reserve the right, but are not required, to amend Schedules E/F if
       and as they receive such invoices. The claims of individual creditors are
       generally listed at the amounts recorded on the Debtors’ books and records and
       may not reflect credits or allowances due from the creditor. The Debtors reserve
       all of their rights concerning credits or allowances.

   •   As part of the Debtors’ normal business operations, overpayments from
       customers, patients, and insurance companies are recorded from time to time.
       The unreconciled amount of such overpayments as recorded in the Debtors’
       accounting records are approximations because reconciling and determining the
       exact amount payable with respect to such overpayments is a time-consuming
       manual process. Generally, the Debtors only calculate the exact amount of the
       customer, patient, and insurance company overpayments if and when the payor
       requests a refund. The number of customers, patients, or insurance companies
       that will ultimately be entitled to a refund is not possible to know at this time.
       Thus, out of an abundance of caution, the Debtors have scheduled all customer,
       patient, and insurance company overpayments they are currently aware of as
       contingent and unliquidated claims in “Undetermined” or “Unknown” amounts.
       Consistent with the Privacy Procedures Order and HIPAA disclosure
       restrictions, the names of current or former patients with potential overpayment
       claims are listed by a code number such as “Patient 1,” “Patient 2,” and so forth.

   •   The Debtors are continuing to work with their insurance broker and insurance
       carriers to obtain contact information for plaintiffs in certain pending claims and
       litigations involving the Debtors. To the extent the Debtors are able to obtain
       such additional information, the Debtors will file an amendment to the
       Statements incorporating such information.

   •   To the extent the value of the collateral securing a claim listed on Schedule D is
       insufficient to satisfy the full amount such claim, the holder of such
       undersecured claim will have an unsecured deficiency claim against the
       applicable Debtor for the remaining amount. Such unsecured deficiency claims
       are not listed on Schedule E/F.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or
       enforceability of any contracts, agreements, or leases set forth in Schedule G and
       to amend or supplement Schedule G as necessary. Additionally, the placing of a
       contract or lease onto Schedule G shall not be deemed an admission that such
       contract is an executory contract or unexpired lease, or that it is necessarily a
       binding, valid, and enforceable contract. Any and all of the Debtors’ rights,
       claims, and causes of action with respect to the contracts and agreements listed

                                             13
19-10405-shl    Doc 5   Filed 03/26/19     Entered 03/26/19 19:49:54    Main Document
                                         Pg 14 of 370


       on Schedule G are hereby reserved and preserved. In addition, the Debtors are
       continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the
       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   The same supplier or provider may appear multiple times in Schedule G. This
       multiple listing is intended to reflect distinct agreements between the applicable
       Debtor and such supplier or provider.

   •   Omission of a contract or agreement from Schedule G does not constitute an
       admission that such omitted contract or agreement is not an executory contract
       or unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect
       to any such omitted contracts or agreements are not impaired by the omission.
       Schedule G may be amended at any time to add any omitted contract or
       agreement.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or
       may have been rejected, terminated, assigned, modified, amended, and/or
       supplemented from time to time by various amendments, change orders,
       restatements, waivers, estoppel certificates, letters, and other documents,
       instruments, and agreements that may not be listed therein or that may be listed
       as a single entry. The Debtors expressly reserve their rights to challenge whether
       such related materials constitute an executory contract, a single contract or
       agreement, or multiple, severable, or separate contracts.

   •   Certain of the real property leases listed on Schedule G may contain renewal
       options, guarantees of payment, options to purchase, rights of first refusal, rights
       to lease additional space, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the
       agreements listed on Schedule G may be in the nature of conditional sales
       agreements or secured financings, and their inclusion on Schedule G is not an
       admission that the agreement is an executory contract, financing agreement, or
       otherwise.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have
       been entered into by more than one of the Debtors. Further, in certain instances,
       the specific Debtor obligor to an executory contract could not be ascertained. In
       such cases, the Debtors have made their best efforts to determine the correct
       Debtor’s Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in
       pending or threatened litigation and claims. These matters may involve multiple
       plaintiffs and defendants, some or all of which may assert cross-claims and
       counterclaims against other parties. Because all such claims are “contingent,”


                                             14
19-10405-shl    Doc 5   Filed 03/26/19     Entered 03/26/19 19:49:54     Main Document
                                         Pg 15 of 370


       “unliquidated,” or “disputed,” such claims have not been set forth individually
       on Schedule H.

   •   Although there are multiple parties that hold a portion of the debt included in
       the Debtors’ prepetition secured credit facilities and unsecured notes, only the
       administrative agents and indenture trustees, as applicable, have been listed for
       purposes of Schedule H.

                           Statement of Financial Affairs
Statement Question 1 – Income from Operations. Gross revenue before deductions
and exclusions is provided as of January 31, 2019.

Statement Questions 3 and 4 – 90-Day Payments and Payments to Insiders. For the
Debtors, cash is treated as fungible. Cash is often transferred between Debtor accounts
and disbursements are made out of Debtor bank accounts on behalf of other Debtors.
The Debtor for which a disbursement is booked on the financials is not always the same
Debtor on the bank account from which a disbursement is paid. Therefore, the
disbursements listed in Statement Questions 3 and 4 are not listed by the Debtor for
which a disbursement was booked, but rather by the Debtor from whose bank account
the disbursement was paid. Refer to Global Note “Insiders” for further detail on
Statement Question 4.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts
to identify all current pending litigation involving the Debtors. However, certain
omissions may have occurred. The inclusion of any legal action in this question does
not constitute an admission by the Debtors of any liability, the validity of any litigation,
the amount of any potential claim that may result with respect to any legal action, or the
amount and treatment of any potential claim resulting from any legal action currently
pending or that may arise in the future.

The Debtors are continuing to work with their insurance broker and insurance carriers
to obtain contact information for plaintiffs in certain pending litigations involving the
Debtors. To the extent the Debtors are able to obtain such additional information, the
Debtors will file an amendment to the Statements incorporating such information.

Statement Question 11 – Payments Related to Bankruptcy. During the year prior to
the Petition Date, the Debtors sought assistance from various professionals and have
included all payments made to those professionals, including those services unrelated
to the bankruptcy filing. Due to timing and resource limitations, the Debtors are unable
to effectively bifurcate payments solely related to debt restructuring and/or bankruptcy
for the one-year period prior to the Petition Date. As a result, the payments listed in
response to this question may include payments not related to debt restructuring
and/or bankruptcy for certain professionals listed.

Statement Question 17 – ERISA, 401(k), 403(b), Pension Funds. During the six years
prior to the Petition Date, the Debtors acquired numerous entities whose employees
participated in ERISA, 401(k), 403(b), or other pension or profit-sharing plans made
available by such entities as employee benefits (each, an “Employee Plan”).

                                             15
19-10405-shl   Doc 5   Filed 03/26/19     Entered 03/26/19 19:49:54   Main Document
                                        Pg 16 of 370


Accordingly, although the Debtors have included all Employee Plans they currently
maintain in Statement Question 17, certain discontinued Employee Plans may have
been omitted.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given
the complexities of the organizational structure of the Debtors, for purposes of
Statement Question 25, the Debtors have listed only the direct subsidiaries of each
Debtor entity.

Statement Question 26d – Recipients of Financial Statements. The Debtors did not
maintain detailed records of the numerous financial institutions, creditors, and other
parties to whom they have provided financial statements in the ordinary course of
business within two years immediately before the Petition Date. Although the Debtors
have made reasonable efforts to identify all such recipients, there may be inadvertent
errors or omissions for Statement Question 26d.

Statement Question 28 and 29 – Current and Former Officer and Directors. The
Debtors have made reasonable best efforts to list the known current and former officers
and directors for each Debtor entity based on a review of existing books and records
and other available information that may not be complete and updated as of the
Petition Date. As such, there may be inadvertent errors or omissions for Statement
Questions 28 and 29 due to these limitations. See Global Note “Insiders” for further
detail.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer
to Statement Question 4 for this item.




                                            16
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed                            03/26/19              Entered 03/26/19 19:49:54                                      Main Document
                                                                                                     Pg 17 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number           19-10405
  (if known)
                                                                                                                                                                             ¨ Check if this is an
                                                                                                                                                                                amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                     12/15



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 UNKNOWN
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                              $12,960,311.32
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                              $12,960,311.32
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                             $649,820,555.93
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        N/A
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +            $2,986,647.37




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                             $652,807,203.30
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                   Page 1 of 1
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed         03/26/19      Entered 03/26/19 19:49:54                 Main Document
                                                                          Pg 18 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 12/15

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                      Type of account          Last 4 digits of account number
       3.1.         BANK OF AMERICA                                      DEPOSITORY               5296                                        $12,289.74
       3.2.         BANK OF AMERICA                                      DEPOSITORY               5306                                       $159,740.26
       3.3.         BANK OF AMERICA                                      DORMANT PAYROLL          5144                                          $447.24
       3.4.         BANK OF AMERICA                                      OPERATIONS               5157                                         $2,708.28
       3.5.         CITIZENS BANK                                        DEPOSITORY               6968                                             $0.00
       3.6.         CITIZENS BANK                                        DEPOSITORY               7018                                             $0.00
       3.7.         CITIZENS BANK                                        DEPOSITORY               7898                                       $124,610.76
       3.8.         CITIZENS BANK                                        DEPOSITORY               7901                                        $21,531.93
       3.9.         CITIZENS BANK                                        DEPOSITORY               7928                                       $127,567.96
       3.10.        CITIZENS BANK                                        OPERATIONS               5821                                        $47,692.08

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                          $496,588.25
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.




Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                       Page 1 of 10
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
              (Name)                                            Pg 19 of 370
                                                                                                             Current value of
                                                                                                             debtor’s interest

 7.   DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
      DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
      7.1.        FJ BLACK, LLC - LEASE DEPOSIT                                                                           $400.00
      7.2.        GRAINHOUSE DEVELOPERS, LLC - LEASE DEPOSIT                                                            $59,327.00
      7.3.        JONATHAN REALTY TRUST (WM GOULD) - SECURITY DEPOSIT                                                    $2,556.00
      7.4.        JONATHAN REALTY TRUST (WM GOULD) - SECURITY DEPOSIT                                                    $2,464.00
      7.5.        JONATHAN REALTY TRUST (WM GOULD) - SECURITY DEPOSIT                                                     $600.00
      7.6.        OLYMPUS MANAGEMENT, LLC - SECURITY DEPOST, FIRST MONTHS RENT AND SALES TAX                             $5,543.10
      7.7.        PECO - ELECTRICITY DEPOSIT                                                                             $1,392.50
      7.8.        PECO - ELECTRICITY DEPOSIT                                                                              $265.00
      7.9.        PROGRESS ENERGY - ELECTRICITY DEPOSIT                                                                  $1,960.00
      7.10.       WAREHAM MEDICAL CTR - SECURITY DEPOSIT                                                                  $450.00

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        BECKMAN COULTER - PREPAID SERVICE CONTRACTS & SOFTWARE                                                $26,904.48
      8.2.        BECKMAN COULTER - PREPAID SERVICE CONTRACTS & SOFTWARE                                                $13,003.00
      8.3.        BECKMAN COULTER - PREPAID SERVICE CONTRACTS & SOFTWARE                                                 $5,944.92
      8.4.        BECKMAN COULTER - PREPAID SERVICE CONTRACTS & SOFTWARE                                                 $5,590.00
      8.5.        BECKMAN COULTER - PREPAID SERVICE CONTRACTS & SOFTWARE                                                 $3,333.33
      8.6.        BECKMAN COULTER INC - PREPAID SERVICE CONTRACT                                                        $12,753.78
      8.7.        BECKMAN COULTER INC - PREPAID SERVICE CONTRACT                                                        $10,094.03
      8.8.        BECKMAN COULTER INC - PREPAID SERVICE CONTRACT                                                         $9,967.38
      8.9.        BECKMAN COULTER INC - PREPAID SERVICE CONTRACT                                                         $4,471.97
      8.10.       BIOMERIEUX - PREPAID SERVICE CONTRACTS & SOFTWARE                                                     $15,090.00
      8.11.       BIOMERIEUX - PREPAID SERVICE CONTRACTS & SOFTWARE                                                      $3,226.25
      8.12.       BOSTON MIDDLETOWN LLC - PREPAID RENT                                                                   $3,509.00
      8.13.       CED CORP - PREPAID SERVICE CONTRACTS & SOFTWARE                                                        $2,495.83
      8.14.       CEPHEID - PREPAID SERVICE CONTRACT                                                                     $4,788.25
      8.15.       CEPHEID - PREPAID SERVICE CONTRACTS & SOFTWARE                                                         $7,708.33
      8.16.       CITY OF BROCKTON - PREPAID REAL ESTATE AND PERSONAL PROPERTY TAX                                      $11,252.77
      8.17.       CITY OF SOUTHFIELD - PREPAID TPP MI-SOUTHFIELD                                                         $2,617.84
      8.18.       CLIA - PREPAID COMPLIANCE FEE                                                                           $669.17
      8.19.       CLIA LAB - PREPAID EXPENSES                                                                            $8,153.00
      8.20.       CLIA LAB - PREPAID EXPENSES                                                                            $6,820.83
      8.21.       CLIA LAB - PREPAID EXPENSES                                                                            $3,970.00
      8.22.       CLIA LAB - PREPAID EXPENSES                                                                            $1,290.67
      8.23.       CLIA LABORATORY PROGRAM - PREPAID 2.12.2018 - 2.11.2020 ACCREDITATION FEE                              $1,141.00
      8.24.       CLIA LABORATORY PROGRAM - PREPAID 6/24/018-6/23/2020 ACCREDITATION FEE                                 $1,544.17
      8.25.       CLIA LABORATORY PROGRAM - PREPAID ACCREDITATION FEE DB 6.24.17 -6.23.19                                $1,295.83
      8.26.       CLIA LABORATORY PROGRAM - PREPAID LAB LICENSE                                                          $2,702.00
      8.27.       COLA INC - PREPAID CHEM TEST                                                                            $870.88
      8.28.       COLA INC - PREPAID CHEMISTRY TEST                                                                      $1,342.00
      8.29.       COLA INC. - PREPAID LICENSES                                                                            $390.92
      8.30.       COLL AMER PATH - PREPAID EXPENSES                                                                      $2,140.00
      8.31.       COLLEGE OF AMERICAN PATHOLOGISTS - PREPAID EXPENSES                                                    $3,459.33
      8.32.       COLLEGE OF AMERICAN PATHOLOGISTS - PREPAID LICENSES                                                    $5,631.00
      8.33.       INSTRUMENTATION LABORATORY - PREPAID TS CONTRACT FOR ACL ELITE                                         $2,626.49
      8.34.       LAB (BECKMAN) - PREPAID EXPENSES                                                                      $14,258.77
      8.35.       LEASING ASSOCIATES OF BARRINGTON - PREPAID EXPENSES                                                   $11,618.91
      8.36.       LEASING ASSOCIATES OF BARRINGTON - PREPAID EXPENSES                                                    $2,639.84
      8.37.       LEASING ASSOCIATES OF BARRINGTON - PREPAID FEB LEASE PAYMENT                                           $3,579.84
      8.38.       LEASING ASSOCIATES OF BARRINGTON - PREPAID FEB LEASE PAYMENT                                            $884.80
      8.39.       LEASING ASSOCIATES OF BARRINGTON - PREPAID FEB LEASE PAYMENT                                            $789.06
      8.40.       LEASING ASSOCIATES OF BARRINGTON - PREPAID FEB LEASE PAYMENT                                            $254.70
      8.41.       LEASING ASSOCIATES OF BARRINGTON - PREPAID FEB LEASE PAYMENT                                              $40.69
      8.42.       LEASING ASSOCIATES OF BARRINGTON - PREPAID LEASE                                                       $4,344.06
      8.43.       LEASING ASSOCIATES OF BARRINGTON - PREPAID LEASE                                                       $1,133.11



Official Form 206A/B                          Schedule A/B: Assets - Real and Personal Property                         Page 2 of 10
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19         Entered 03/26/19
                                                                                  Case number19:49:54
                                                                                             (if known)       Main Document
                                                                                                        19-10405
              (Name)                                                  Pg 20 of 370
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.44.       LEASING ASSOCIATES OF BARRINGTON - PREPAID LEASE                                                                                $40.70
      8.45.       LEASING ASSOCIATES OF BARRINGTON - PREPAID LEASE                                                                                $24.84
      8.46.       LEASING ASSOCIATES OF BARRINGTON - PREPAID LEASE                                                                                 $6.39
      8.47.       LEASING ASSOCIATES OF BARRINGTON - PREPAID MAR LEASE PAYMENT                                                                 $3,600.27
      8.48.       LEASING ASSOCIATES OF BARRINGTON - PREPAID MAR LEASE PAYMENT                                                                  $889.79
      8.49.       LEASING ASSOCIATES OF BARRINGTON - PREPAID MAR LEASE PAYMENT                                                                  $768.63
      8.50.       LEASING ASSOCIATES OF BARRINGTON - PREPAID MAR LEASE PAYMENT                                                                  $249.71
      8.51.       LEASING ASSOCIATES OF BARRINGTON - PREPAID MAR LEASE PAYMENT                                                                    $40.69
      8.52.       MESA SYSTEM'S INC - PREPAID EXPENSES                                                                                         $6,448.75
      8.53.       MILL ROAD INVESTMENT TRUST - PREPAID RENT                                                                                    $3,000.00
      8.54.       MOBILEX - PREPAID MICHIGAN LAB SUBLEASE                                                                                      $2,500.00
      8.55.       NEW JERSEY DEPT OF HEALTH - PREPAID LAB LICENSE                                                                              $7,050.00
      8.56.       NORWEST GROUP - PREPAID RENT                                                                                                $13,652.22
      8.57.       OLYMPUS MANAGEMENT LLC                                                                                                        $979.79
      8.58.       OLYMPUS MANAGEMENT, LLC - PREPAID RENT FOR DANIA BEACH LEASE                                                                 $9,300.00
      8.59.       OLYMPUS MANAGEMENT, LLC - PREPAID RENT FOR DANIA BEACH LEASE                                                                 $4,973.64
      8.60.       ROCHE DIAGNOSTICS CORPORATION - PREPAID REAGENTS                                                                              $220.59
      8.61.       SIEMENS HEALHINEERS - PREPAID SERVICE CONTRACTS & SOFTWARE                                                                   $6,383.39
      8.62.       SIEMENS HEALTHCARE DIAGNOSTICS - PREPAID SERVICE CONTRACT                                                                    $7,336.08
      8.63.       SUN REALTY PARTNERS, LLC - PREPAID AUG RENT FOR ST. PETERSBURG LEASE                                                         $5,500.00
      8.64.       US ARKRAY - PREPAID EXPENSES                                                                                                  $815.35

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                     $375,080.65


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨    No. Go to Part 4.
      þ    Yes. Fill in the information below.


                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest

 11. ACCOUNTS RECEIVABLE
      90 DAYS OR LESS                            $8,908,886.06                             $67,682.16       = è                            $8,841,203.90
                                                                  -
                                                    face amount       doubtful or uncollectable accounts
      OVER 90 DAYS                               $4,641,418.36                         $3,536,612.06        = è                            $1,104,806.29
                                                                  -
                                                    face amount       doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                               $9,946,010.19


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      þ    No. Go to Part 5.
      ¨    Yes. Fill in the information below.


                                                                                                           Valuation method used   Current value of
                                                                                                           for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:




Official Form 206A/B                             Schedule A/B: Assets - Real and Personal Property                                           Page 3 of 10
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19      Entered 03/26/19
                                                                                Case number19:49:54
                                                                                           (if known)       Main Document
                                                                                                      19-10405
             (Name)                                                 Pg 21 of 370
                                                                                                Valuation method used    Current value of
                                                                                                for current value        debtor’s interest
 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                                    N/A


 Part 5:     INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of     Valuation method used   Current value of
                                                      physical inventory   debtor's interest     for current value       debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                                    N/A

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                    Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of     Valuation method used   Current value of
                                                                           debtor's interest     for current value       debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH EXAMPLES:
     LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
     THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6



Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 4 of 10
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19      Entered 03/26/19
                                                                                Case number19:49:54
                                                                                           (if known)       Main Document
                                                                                                      19-10405
              (Name)                                                Pg 22 of 370
 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                                      N/A

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of       Valuation method used   Current value of
                                                                           debtor's interest       for current value       debtor’s interest
                                                                           (Where available)

 39. OFFICE FURNITURE
      39.1.       FURNITURE, FIXTURES & EQUIPMENT                                  $539,287.72     BOOK                             $539,287.72

 40. OFFICE FIXTURES
      40.1.       LEASEHOLD IMPROVEMENTS                                           $124,664.71     BOOK                             $124,664.71

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       COMPUTER EQUIPMENT                                                  $65,586.49   BOOK                               $65,586.49
      41.2.       COMPUTER SOFTWARE                                                   $67,600.44   BOOK                               $67,600.44

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS,
     PRINTS, OR OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA
     AND CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER
     COLLECTIONS, MEMORABILIA, OR COLLECTIBLES
      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                           $797,139.36


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 5 of 10
 Debtor      19-10405-shl
             U.S. Lab & Radiology, Inc. Doc 5     Filed 03/26/19         Entered 03/26/19
                                                                                   Case number19:49:54
                                                                                              (if known)       Main Document
                                                                                                         19-10405
              (Name)                                                   Pg 23 of 370
          General description                                                 Net book value of     Valuation method used   Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value       debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      47.1.       VEHICLES - VARIOUS                                                 $814,510.68    BOOK                             $814,510.68

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS EXAMPLES: BOATS, TRAILERS, MOTORS, FLOATING HOMES, PERSONAL
     WATERCRAFT, AND FISHING VESSELS
      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       ACQUISITIONS                                                         $53,052.88   BOOK                               $53,052.88

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                            $867,563.56


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used   Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value       debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.       11 PENNS TRAIL, SUITE 200,      REAL PROPERTY                                     N/A                               UNKNOWN
                  NEWTOWN, PA 18940               LEASE
      55.2.       194 MAIN STREET, WAREHAM, MA REAL PROPERTY                                        N/A                               UNKNOWN
                  02571                           LEASE
      55.3.       2 JONATHAN DRIVE, BROCKTON, REAL PROPERTY                                         N/A                               UNKNOWN
                  MA 02301                        LEASE
      55.4.       248 MILL ROAD BUILDING II, UNIT REAL PROPERTY                                     N/A                               UNKNOWN
                  #4, CHELMSFORD, MA 01824        LEASE
      55.5.       250 S FEDERAL HIGHWAY, DANIA REAL PROPERTY                                        N/A                               UNKNOWN
                  BEACH, FL 33004                 LEASE
      55.6.       52 CREST AVENUE, WINTHROP, REAL PROPERTY                                          N/A                               UNKNOWN
                  WINTHROP, MA 02152              LEASE
      55.7.       540C WEST BOYLSTON STREET, REAL PROPERTY                                          N/A                               UNKNOWN
                  WORCESTER, MA 01606             LEASE
      55.8.       5501 49TH STREET, ST.           REAL PROPERTY                                     N/A                               UNKNOWN
                  PETERSBURG, FL 33709            LEASE
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                           UNKNOWN
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes


Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                  Page 6 of 10
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19      Entered 03/26/19
                                                                                Case number19:49:54
                                                                                           (if known)       Main Document
                                                                                                      19-10405
              (Name)                                                Pg 24 of 370
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                              Net book value of     Valuation method used   Current value of
                                                                           debtor's interest     for current value       debtor’s interest
                                                                           (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.       US LABORATORIES                                                                N/A                               UNKNOWN
      60.2.       US LABORATORIES [AND DESIGN]                                                   N/A                               UNKNOWN

 61. INTERNET DOMAIN NAMES AND WEBSITES
      NONE

 62. LICENSES, FRANCHISES, AND ROYALTIES
      62.1.       AHCA- DANIA BEACH - AHCA LICENSE (800020211)                                   N/A                               UNKNOWN
      62.2.       AHCA ST PETE - AHCA LICENSE (800026198)                                        N/A                               UNKNOWN
      62.3.       CITY OF DANIA BEACH - BUSINESS LIC                                             N/A                               UNKNOWN
      62.4.       CMS - CLIA (07D2030007)                                                        N/A                               UNKNOWN
      62.5.       CMS - CLIA (23D2057881)                                                        N/A                               UNKNOWN
      62.6.       CMS - CLIA (39D0984764)                                                        N/A                               UNKNOWN
      62.7.       CMS- BROCKTON - CLIA (22D0080468)                                              N/A                               UNKNOWN
      62.8.       CMS- CHELMSFORD - CLIA (22D2061454)                                            N/A                               UNKNOWN
      62.9.       CMS- DANIA BEACH - CLIA (10D1037643)                                           N/A                               UNKNOWN
      62.10.      CMS- ST. PETE - CLIA (10D2025906)                                              N/A                               UNKNOWN
      62.11.      COMMENWEALTH OF MASSACHUSETTS - LAB LICENSE                                    N/A                               UNKNOWN
                  (5620)
      62.12.      CONNECTICUT MEDICAID ENROLLMENT - NPI                                          N/A                               UNKNOWN
                  1659322360
      62.13.      DANIA BEACH - BUSINESS TAX RECEIPT (8335)                                      N/A                               UNKNOWN
      62.14.      DANIA BEACH - COLA (20168)                                                     N/A                               UNKNOWN
      62.15.      DELAWARE MEDICAID ENROLLMENT - NPI 1073941506                                  N/A                               UNKNOWN
      62.16.      DISTRICT OF COLUMBIA MEDICAID ENROLLMENT - NPI                                 N/A                               UNKNOWN
                  1659322360
      62.17.      FLORIDA MEDICAID ENROLLMENT - NPI 1609173632                                   N/A                               UNKNOWN
      62.18.      INDIANA MEDICAID ENROLLMENT - NPI 1184964728                                   N/A                               UNKNOWN
      62.19.      MAINE MEDICAID ENROLLMENT - NPI 1659322360                                     N/A                               UNKNOWN
      62.20.      MARYLAND MEDICAID ENROLLMENT - NPI 1073941506                                  N/A                               UNKNOWN
      62.21.      MASSACHUSSETTS MEDICAID ENROLLMENT - NPI                                       N/A                               UNKNOWN
                  1659322360
      62.22.      MICHIGAN MEDICAID ENROLLMENT - NPI 1184964728                                  N/A                               UNKNOWN
      62.23.      NEW HAMPSHIRE MEDICAID ENROLLMENT - NPI                                        N/A                               UNKNOWN
                  1659322360
      62.24.      NEW JERSEY MEDICAID ENROLLMENT - NPI                                           N/A                               UNKNOWN
                  1073941506
      62.25.      NJ DOH - LAB LICENSE (7840)                                                    N/A                               UNKNOWN
      62.26.      OHIO MEDICAID ENROLLMENT - NPI 1184964728                                      N/A                               UNKNOWN
      62.27.      PA DOH - CLINICAL LAB LICENSE (027554A)                                        N/A                               UNKNOWN
      62.28.      PENNSYLVANIA MEDICAID ENROLLMENT - NPI                                         N/A                               UNKNOWN
                  1073941506
      62.29.      RHODE ISLAND MEDICAID ENROLLMENT - NPI                                         N/A                               UNKNOWN
                  1659322360
      62.30.      SCC - LAB SOFTWARE (LIS)                                                       N/A                               UNKNOWN
      62.31.      SEACOAST - LABORATORY BILLING SOFTWARE                                         N/A                               UNKNOWN
      62.32.      ST. PETE - COLA (22889)                                                        N/A                               UNKNOWN
      62.33.      STATE OF CONNECTICUT DEPERTMENT OF PUBLIC                                      N/A                               UNKNOWN
                  HEALTH - LAB LICENSE (CL-0680)
      62.34.      STATE OF NEW JERSEY - BUSINESS REGISTRATION                                    N/A                               UNKNOWN
                  (1885752)
      62.35.      VIRGINIA MEDICAID ENROLLMENT - NPI 1659322360                                  N/A                               UNKNOWN


Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7 of 10
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19      Entered 03/26/19
                                                                                Case number19:49:54
                                                                                           (if known)       Main Document
                                                                                                      19-10405
              (Name)                                                Pg 25 of 370
          General description                                              Net book value of     Valuation method used    Current value of
                                                                           debtor's interest     for current value        debtor’s interest
                                                                           (Where available)

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      64.1.       INTANGIBLES - OTHER                                              $150,584.31   BOOK                               $150,584.31

 65. GOODWILL
      65.1.       GOODWILL                                                         $327,345.00   BOOK                               $327,345.00

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                           $477,929.31


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     ¨ No
     þ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨     No. Go to Part 12.
      þ     Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      NONE

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      ACE AMERICAN INSURANCE COMPANY - CYBER ERRORS & OMISSIONS - PRIMARY $10M                                                          UNKNOWN
      AIG SPECIALTY INSURANCE COMPANY - DIRECTORS & OFFICERS, EMPLOYMENT PRACTICES, FIDUCIARY                                           UNKNOWN
      AMERICAN ZURICH INSURANCE COMPANY - WORKERS’ COMPENSATION                                                                         UNKNOWN
      ASPEN AMERICAN INSURANCE COMPANY - EXCESS CYBER - $5M XS $10M                                                                     UNKNOWN
      ASPEN SPECIALTY INSURANCE COMPANY - AUDAX EXCESS PROPERTY $25M XS $10M                                                            UNKNOWN
      COLUMBIA CASUALTY COMPANY - PACKAGE POLICY (PROFESSIONAL AND GENERAL LIABILITY)                                                   UNKNOWN
      CONTINENTAL CASUALTY COMPANY - AUDAX EQUIPMENT BREAKDOWN                                                                          UNKNOWN
      COVERYS SPECIALTY INSURANCE COMPANY - UMBRELLA PRIMARY                                                                            UNKNOWN
      EVANSTON INSURANCE COMPANY - AUDAX EXCESS PROPERTY $25M XS $10M                                                                   UNKNOWN
      FIRST SPECIALTY INSURANCE CORPORATION - AUDAX EXCESS PROPERTY $65M VS $35M                                                        UNKNOWN
      HDI GLOBAL INSURANCE COMPANY - AUDAX EXCESS PROPERTY $25M XS $10M                                                                 UNKNOWN
      HDI GLOBAL INSURANCE COMPANY - AUDAX PRIMARY PROPERTY $10M                                                                        UNKNOWN
      HOMELAND INSURANCE COMPANY OF NY - AUDAX EXCESS PROPERTY $50M VS $100M                                                            UNKNOWN
      INDIAN HARBOR INSURANCE COMPANY - AUDAX TERRORISM                                                                                 UNKNOWN
      LANDMARK AMERICAN INSURANCE COMPANY - AUDAX EXCESS PROPERTY $65M VS $35M                                                          UNKNOWN
      LEXINGTON INSURANCE COMPANY - AUDAX PRIMARY PROPERTY $10M                                                                         UNKNOWN
      LLOYDS SYNDICATE NOVAE 2007 - AUDAX EXCESS PROPERTY $90M XS $10M                                                                  UNKNOWN
      MAXUM INDEMNITY COMPANY - AUDAX EXCESS PROPERTY $90M XS $10M                                                                      UNKNOWN
      NATIONAL FIRE & MARINE INSURANCE COMPANY - EXCESS LIABILITY - $20M XS $30M                                                        UNKNOWN
      NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH - CRIME                                                                       UNKNOWN


Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 8 of 10
 Debtor      19-10405-shl
             U.S. Lab & Radiology, Inc. Doc 5               Filed 03/26/19                Entered 03/26/19
                                                                                                    Case number19:49:54
                                                                                                               (if known)       Main Document
                                                                                                                          19-10405
              (Name)                                                                    Pg 26 of 370
                                                                                                                                                           Current value of
                                                                                                                                                           debtor’s interest

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
       SCOTTSDALE INSURANCE COMPANY - AUDAX EXCESS PROPERTY $50M VS $100M                                                                                            UNKNOWN
       SCOTTSDALE INSURANCE COMPANY - AUDAX EXCESS PROPERTY $65M VS $35M                                                                                             UNKNOWN
       SCOTTSDALE INSURANCE COMPANY - EXCESS LIABILITY - $10M XS $20M                                                                                                UNKNOWN
       ZURICH AMERICAN INSURANCE COMPANY - BUSINESS AUTO                                                                                                             UNKNOWN
       ZURICH AMERICAN INSURANCE COMPANY - WORKERS’ COMPENSATION (RETRO)                                                                                             UNKNOWN

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
       NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
       NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
       NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
       NONE

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                                                           UNKNOWN


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                  $496,588.25

 81. Deposits and prepayments. Copy line 9, Part 2.                                                      $375,080.65

 82. Accounts receivable. Copy line 12, Part 3.                                                        $9,946,010.19


 83. Investments. Copy line 17, Part 4.


 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.                                        $797,139.36
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                           $867,563.56

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è              UNKNOWN


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                       $477,929.31

 90. All other assets. Copy line 78, Part 11.                                             +               UNKNOWN



Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                      Page 9 of 10
 Debtor      19-10405-shl
             U.S. Lab & Radiology, Inc. Doc 5            Filed 03/26/19               Entered 03/26/19
                                                                                                Case number19:49:54
                                                                                                           (if known)       Main Document
                                                                                                                      19-10405
             (Name)                                                                 Pg 27 of 370
 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                       $12,960,311.32        + 91b.                 UNKNOWN




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $12,960,311.32




Official Form 206A/B                                       Schedule A/B: Assets - Real and Personal Property                                                   Page 10 of 10
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed         03/26/19        Entered 03/26/19 19:49:54                     Main Document
                                                                            Pg 28 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)
                                                                                                                                            ¨ Check if this is an
                                                                                                                                               amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 12/15

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than           Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                         Amount of claim              Value of collateral that
                                                                                                               Do not deduct the value of   supports this claim
                                                                                                               collateral.

 2.1            Creditor’s name                                    Describe debtor’s property that is                UNKNOWN                        $9,811,000.00
                AMERICAN CASUALTY COMPANY OF                       subject to a lien
                READING, PA
                                                                   Describe the lien
                Creditor's mailing address                         LETTER OF CREDIT
                ATTN: COLLATERAL AND AGREEMENTS
                333 SOUTH WABASH AVENUE, 19TH FLR                  Is the creditor an insider or related
                CHICAGO, IL 60604                                  party?
                                                                   þ No
                Creditor's email address                           ¨ Yes
                Date or dates debt was incurred                    Is anyone else liable on this claim?
                8/29/2018                                          ¨ No
                                                                   þ Yes
                Last 4 digits of account number:
                                                                   As of the petition filing date, the claim is:
                Do multiple creditors have an interest in the      Check all that apply.
                same property?                                     þ Contingent
                þ No                                               þ Unliquidated
                ¨ Yes                                              ¨ Disputed

 2.2            Creditor’s name                                    Describe debtor’s property that is                $175,555,220.26             UNKNOWN
                ARES CAPITAL                                       subject to a lien
                                                                   SUBSTANTIALLY ALL OF THE DEBTORS
                Creditor's mailing address
                                                                   ASSETS SUBJECT TO CUSTOMARY
                C/O LATHAM & WATKINS LLP                           EXCLUSIONS
                ATTN: RICHARD. A LEVY; JAMES KTSANES
                330 NORTH WABASH AVENUE, SUITE 2800                Describe the lien
                CHICAGO, IL 60611                                  SECOND LIEN
                Creditor's email address                           Is the creditor an insider or related
                                                                   party?
                Date or dates debt was incurred
                                                                   þ No
                VARIOUS                                            ¨ Yes
                Last 4 digits of account number:              Is anyone else liable on this claim?
                                                              ¨ No
                Do multiple creditors have an interest in the
                                                              þ Yes
                same property?
                ¨ No                                          As of the petition filing date, the claim is:
                þ Yes                                         Check all that apply.
                                                              ¨ Contingent
                                                              ¨ Unliquidated
                                                              ¨ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                               Page 1 of 5
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19          Entered 03/26/19
                                                                                 Case number19:49:54
                                                                                            (if known)       Main Document
                                                                                                       19-10405
            (Name)                                                   Pg 29 of 370
  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.3        Creditor’s name                                 Describe debtor’s property that is                $219,815,899.97             UNKNOWN
            CORTLAND CAPITAL MARKET SERVICES,               subject to a lien
            LLC                                             SUBSTANTIALLY ALL OF THE DEBTORS
                                                            ASSETS SUBJECT TO CUSTOMARY
            Creditor's mailing address
                                                            EXCLUSIONS
            C/O KIRKLAND & ELLIS LLP
            ATTN: PATRICK J. NASH, JR.                      Describe the lien
            300 NORTH LASALLE                               FIRST LIEN
            CHICAGO, IL 60654
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            VARIOUS
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            ¨ No
                                                            þ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            ¨ No                                          Check all that apply.
            þ Yes                                         ¨ Contingent
                                                          ¨ Unliquidated
                                                          ¨ Disputed

 2.4        Creditor’s name                                 Describe debtor’s property that is                          $412.48           UNKNOWN
            DL PETERSON TRUST                               subject to a lien
                                                            VEHICLES
            Creditor's mailing address
            C/O PHH VEHICLE MANAGEMENT SERVICES Describe the lien
            LLC
            ATTN LEGAL DEPT REGIONAL PROCESSING Is the creditor an insider or related
            CENTER;                             party?
            940 RIDGEBROOK RD                   þ No
            SPARKS, MD 21152-9390               ¨ Yes
            Creditor's email address                        Is anyone else liable on this claim?
                                                            ¨ No
            Date or dates debt was incurred                 þ Yes
            VARIOUS
                                                            As of the petition filing date, the claim is:
            Last 4 digits of account number:                Check all that apply.
                                                          þ Contingent
            Do multiple creditors have an interest in the þ Unliquidated
            same property?                                ¨ Disputed
            ¨ No
            þ Yes

 2.5        Creditor’s name                                 Describe debtor’s property that is                     $160,303.33            UNKNOWN
            GELCO CORPORATION                               subject to a lien
                                                            VEHICLES
            Creditor's mailing address
            D/B/A GE FLEET SERVICES                         Describe the lien
            THREE CAPITAL DR
            EDEN PRAIRIE, MN 55349                          Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            VARIOUS                                         Is anyone else liable on this claim?
                                                            ¨ No
            Last 4 digits of account number:
                                                            þ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            ¨ No                                            þ Contingent
            þ Yes                                           þ Unliquidated
                                                            ¨ Disputed




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                             Page 2 of 5
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19          Entered 03/26/19
                                                                                 Case number19:49:54
                                                                                            (if known)       Main Document
                                                                                                       19-10405
            (Name)                                                   Pg 30 of 370
  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.6        Creditor’s name                                 Describe debtor’s property that is                       $40,891.54           UNKNOWN
            GELCO CORPORATION                               subject to a lien
                                                            VEHICLES
            Creditor's mailing address
            D/B/A GE FLEET SERVICES                         Describe the lien
            THREE CAPITAL DR
            EDEN PRAIRIE, MN 55350                          Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            VARIOUS                                         Is anyone else liable on this claim?
                                                            ¨ No
            Last 4 digits of account number:
                                                            þ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            ¨ No                                            þ Contingent
            þ Yes                                           þ Unliquidated
                                                            ¨ Disputed

 2.7        Creditor’s name                               Describe debtor’s property that is                       $436,964.72            UNKNOWN
            LEASING ASSOCIATES OF BARRINGTON INC subject to a lien
                                                          EQUIPMENT
            Creditor's mailing address
            33 WEST HIGGINS RD, STE 1030                  Describe the lien
            SOUTH BARRINGTON, IL 60010
                                                          Is the creditor an insider or related
            Creditor's email address                      party?
                                                          þ No
            Date or dates debt was incurred
                                                          ¨ Yes
            VARIOUS
                                                          Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                          ¨ No
                                                          þ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            ¨ No                                          Check all that apply.
            þ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          ¨ Disputed

 2.8        Creditor’s name                               Describe debtor’s property that is                       $183,428.53            UNKNOWN
            LEASING ASSOCIATES OF BARRINGTON INC subject to a lien
                                                          EQUIPMENT
            Creditor's mailing address
            33 WEST HIGGINS RD, STE 1030                  Describe the lien
            SOUTH BARRINGTON, IL 60010
                                                          Is the creditor an insider or related
            Creditor's email address                      party?
                                                          þ No
            Date or dates debt was incurred
                                                          ¨ Yes
            VARIOUS
                                                          Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                          ¨ No
                                                          þ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            ¨ No                                          Check all that apply.
            þ Yes                                         ¨ Contingent
                                                          ¨ Unliquidated
                                                          ¨ Disputed




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                             Page 3 of 5
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19          Entered 03/26/19
                                                                                 Case number19:49:54
                                                                                            (if known)       Main Document
                                                                                                       19-10405
            (Name)                                                   Pg 31 of 370
  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.9        Creditor’s name                                 Describe debtor’s property that is                      $116,232.21           UNKNOWN
            MERCHANTS AUTOMOTIVE GROUP INC                  subject to a lien
                                                            VEHICLES
            Creditor's mailing address
            1278 HOOKSETT RD                                Describe the lien
            HOOKSETT, NH 03106
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            VARIOUS
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            ¨ No
                                                            þ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            ¨ No                                          Check all that apply.
            þ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          ¨ Disputed

 2.10       Creditor’s name                                 Describe debtor’s property that is                $253,420,766.05             UNKNOWN
            SILVER POINT FINANCE, LLC                       subject to a lien
                                                            SUBSTANTIALLY ALL OF THE DEBTORS
            Creditor's mailing address
                                                            ASSETS SUBJECT TO CUSTOMARY
            C/O PAUL, WEISS, RIFKIND, WHARTON &             EXCLUSIONS
            GARRISON LLP
            ATTN: ALAN W. KORNBERG; ROBERT                  Describe the lien
            BRITTON                                         PRIORITY FIRST LIEN
            1285 AVENUE OF THE AMERICAS
            NEW YORK, NY 10019-6064                         Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
            VARIOUS                                         Is anyone else liable on this claim?
                                                            ¨ No
            Last 4 digits of account number:
                                                            þ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            ¨ No                                            ¨ Contingent
            þ Yes                                           ¨ Unliquidated
                                                            ¨ Disputed

 2.11       Creditor’s name                                 Describe debtor’s property that is                       $90,436.84           UNKNOWN
            SYSMEX AMERICA INC                              subject to a lien
                                                            EQUIPMENT
            Creditor's mailing address
            577 APLAKISIC RD                                Describe the lien
            LINCOLNSHIRE, IL 60069
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            VARIOUS
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            ¨ No
                                                            þ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            ¨ No                                          Check all that apply.
            þ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          ¨ Disputed




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                             Page 4 of 5
 Debtor      19-10405-shl
             U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19          Entered 03/26/19
                                                                                  Case number19:49:54
                                                                                             (if known)       Main Document
                                                                                                        19-10405
             (Name)                                                   Pg 32 of 370
  Part 1:    Additional Page

                                                                                                         Column A                     Column B
                                                                                                         Amount of claim              Value of collateral that
                                                                                                         Do not deduct the value of   supports this claim
                                                                                                         collateral.

 2.12        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                        $9,824,735.00
             WELLS FARGO BANK, NA                            subject to a lien
                                                             CASH COLLATERAL
             Creditor's mailing address
             401 N. RESEARCH PKWY, 1ST FLOOR                 Describe the lien
             MAC D4004-017                                   CD FOR CNA
             WINSTON-SALEM, NC 27101-4157
                                                             Is the creditor an insider or related
             Creditor's email address                        party?
                                                             þ No
             Date or dates debt was incurred
                                                             ¨ Yes
             Last 4 digits of account number: 7337         Is anyone else liable on this claim?
                                                           ¨ No
             Do multiple creditors have an interest in the
                                                           þ Yes
             same property?
             ¨ No                                          As of the petition filing date, the claim is:
             þ Yes                                         Check all that apply.
                                                           þ Contingent
                                                           þ Unliquidated
                                                           ¨ Disputed

 2.13        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                        $1,828,084.00
             WELLS FARGO BANK, NA                            subject to a lien
                                                             CASH COLLATERAL
             Creditor's mailing address
             401 N. RESEARCH PKWY, 1ST FLOOR                 Describe the lien
             MAC D4004-017                                   CD FOR ZURICH AMERICAN
             WINSTON-SALEM, NC 27101-4157
                                                             Is the creditor an insider or related
             Creditor's email address                        party?
                                                             þ No
             Date or dates debt was incurred
                                                             ¨ Yes
             Last 4 digits of account number: 9586         Is anyone else liable on this claim?
                                                           ¨ No
             Do multiple creditors have an interest in the
                                                           þ Yes
             same property?
             ¨ No                                          As of the petition filing date, the claim is:
             þ Yes                                         Check all that apply.
                                                           þ Contingent
                                                           þ Unliquidated
                                                           ¨ Disputed

 2.14        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                        $1,825,000.00
             ZURICH AMERICAN INSURANCE COMPANY               subject to a lien

             Creditor's mailing address                      Describe the lien
             ATTN: DIRECT COLLATERAL UNIT                    LETTER OF CREDIT
             1299 ZURICH WAY
             5TH FLOOR - WEST                                Is the creditor an insider or related
             SCHAUMBURG, IL 60196-1056                       party?
                                                             þ No
             Creditor's email address                        ¨ Yes
             Date or dates debt was incurred                 Is anyone else liable on this claim?
             9/24/2018                                       ¨ No
                                                             þ Yes
             Last 4 digits of account number:
                                                             As of the petition filing date, the claim is:
             Do multiple creditors have an interest in the   Check all that apply.
             same property?                                  þ Contingent
             þ No                                            þ Unliquidated
             ¨ Yes                                           ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                    $649,820,555.93
          Additional Page, if any.




Official Form 206D                          Schedule D: Creditors Who Have Claims Secured by Property                                             Page 5 of 5
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed         03/26/19     Entered 03/26/19 19:49:54                  Main Document
                                                                         Pg 33 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)
                                                                                                                                  ¨ Check if this is an
                                                                                                                                     amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

 3.1            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                       $144.64
                                                                             Check all that apply.
                194 MAIN STREET REAL ESTATE TR
                194 MAIN STREET                                              ¨ Contingent
                WAREHAM, MA 02571                                            ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                01/31/19                                                     TRADE PAYABLE
                Last 4 digits of account number:                             Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes

 3.2            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                    $18,958.91
                                                                             Check all that apply.
                ABILITY NETWORK INC.
                PO BOX 856015                                                ¨ Contingent
                MINNEAPOLIS, MN 55485-6015                                   ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                VARIOUS                                                      TRADE PAYABLE
                Last 4 digits of account number:                             Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes

 3.3            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                    $59,923.68
                                                                             Check all that apply.
                ABINGTON HEALTH
                ABINGTON MEMORIAL HOSPITAL                                   ¨ Contingent
                DEPT OF PATHOLOGY                                            ¨ Unliquidated
                1200 OLD YORK ROAD                                           ¨ Disputed
                ABINGTON, PA 19001                                           Basis for the claim:
                Date or dates debt was incurred                              HEALTHCARE
                VARIOUS                                                      Is the claim subject to offset?
                                                                             þ No
                Last 4 digits of account number:                             ¨ Yes




Official Form 206E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 1 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 34 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $173.31
                                                                       Check all that apply.
            ADVANCED LOCK AND SECURITY INC
            222 3RD AVE                                                ¨ Contingent
            PHOENIXVILLE, PA 19460                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/21/19                                                   MAINTENANCE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            AETNA
            PO BOX 981107                                              þ Contingent
            EL PASO, TX 79998-1109                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            AETNA BETTER HEALTH MICHIGAN
            PO BOX 66215                                               þ Contingent
            PHOENIX, AZ 85082                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            AETNA BETTER HEALTH OHIO
            PO BOX 64205                                               þ Contingent
            PHOENIX, AZ 85082                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,162.32
                                                                       Check all that apply.
            AIR & REFRIGERATION SVC INC
            1171 WASHINGTON ST                                         ¨ Contingent
            WEYMOUTH, MA 02189                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 2 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 35 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $168.18
                                                                       Check all that apply.
            AIRGAS
            PO BOX 802576                                              ¨ Contingent
            CHICAGO, IL 60680-2576                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $967.79
                                                                       Check all that apply.
            ALERT SCIENTIFIC INC.
            469 SCHOOL STREET                                          ¨ Contingent
            EAST HARTFORD, CT 06108                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,250.00
                                                                       Check all that apply.
            ALG ACCOUNT SERVICES LLC
            328 2ND ST STE 100                                         ¨ Contingent
            LAKEWOOD, NJ 08701                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            08/31/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,750.00
                                                                       Check all that apply.
            ALLIED SEARCH PARTNERS INC
            1206 THOMPSON PLC                                          ¨ Contingent
            DAYTONA BEACH, FL 32118                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/26/18                                                   CONTRACTOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13.65
                                                                       Check all that apply.
            ALPHA RECORDS MANAGEMENT INC
            216 BUSINESS ST                                            ¨ Contingent
            BECKLEY, WV 25801                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 3 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 36 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            AMERIGROUP FLORIDA
            PO BOX 61010                                               þ Contingent
            VIRGINIA BEACH, VA 23466-1010                              þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            AMERIHEALTH OF NJ
            PO BOX 853914                                              þ Contingent
            RICHARDSON, TX 75085-3914                                  þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $834.60
                                                                       Check all that apply.
            ANAGO
            5207 NW 33RD AVENUE                                        ¨ Contingent
            FORT LAUDERDALE, FL 33309                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    CLEANING SVC
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73.76
                                                                       Check all that apply.
            ARAMARK REFRESHMENT SERVICES
            1351 METROPOLITAN AVE                                      ¨ Contingent
            WEST DEPTFORD, NJ 08066                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $626.94
                                                                       Check all that apply.
            ASAP PRINTING & PROMOTIONS INC
            DBA ASSOCIATED SERVICES                                    ¨ Contingent
            40 WINDSONG LANDING                                        ¨ Unliquidated
            CHATHAM, MA 02633                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       SUPPLIES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 4 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 37 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $42,135.90
                                                                       Check all that apply.
            ATLANTIC HEALTH SYSTEM INC
            ATLANTIC CONSOLIDATED LAB                                  ¨ Contingent
            100 THE AMERICAN RD SUITE 118                              ¨ Unliquidated
            MORRIS PLAINS, NJ 07950                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LAB
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $192.86
                                                                       Check all that apply.
            AUGUST/HOLMES TRUST
            42 EDGEHILL RD                                             ¨ Contingent
            WINTHROP, MA 02152                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   RENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114.59
                                                                       Check all that apply.
            BANNER SYSTEMS OF MASS, INC.
            135 ELLIOT STREET                                          ¨ Contingent
            BROCKTON, MA 02302                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/16/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $611.20
                                                                       Check all that apply.
            BARCODE WAREHOUSE
            101 SMOKE HILL LANE SUITE 130                              ¨ Contingent
            WOODSTOCK, GA 30188                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    STORAGE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $283,906.43
                                                                       Check all that apply.
            BECKMAN COULTER INC
            DEPT CH 10164                                              ¨ Contingent
            PALATINE, IL 60055                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 5 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 38 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,577.92
                                                                       Check all that apply.
            BETHESDA MEMORIAL HOSPITAL INC
            C/O BETHESDA HEALTH LABORATORY                             ¨ Contingent
            2815 S SEACREST BLVD                                       ¨ Unliquidated
            BOYNTON BEACH, FL 33435                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BETTER HEALTH
            ATTN CLAIMS                                                þ Contingent
            EAGAN, MN 55121                                            þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $46,413.04
                                                                       Check all that apply.
            BIO RAD LABORATORIES INC
            CLINICAL DIAGNOSTICS GROUP                                 ¨ Contingent
            PO BOX 849740                                              ¨ Unliquidated
            LOS ANGELES, CA 90084                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LAB
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $99,998.66
                                                                       Check all that apply.
            BIOMERIEUX, INC
            PO BOX 500308                                              ¨ Contingent
            SAINT LOUIS, MO 63150                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS CT
            ANTHEM BC/BS                                               þ Contingent
            NORTH HAVEN, CT 06473-0533                                 þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 6 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 39 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS FEDERAL
            PO BOX 1798                                                þ Contingent
            JACKSONVILLE, FL 32231-0014                                þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS FEDERAL NJ
            FEP DEPARTMENT                                             þ Contingent
            NEWARK, NJ 07101                                           þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS FLORIDA
            PO BOX 1798                                                þ Contingent
            JACKSONVILLE, FL 32231-0014                                þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS FLORIDA OUT OF STATE PLAN
            PO BOX 1798                                                þ Contingent
            JACKSONVILLE, FL 32231-0014                                þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS MASS
            PO BOX 986020                                              þ Contingent
            BOSTON, MA 02298                                           þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 7 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 40 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS MICHIGAN - MEDICARE HMO
            600 E LAFAYETTE BLVD                                       þ Contingent
            DETROIT, MI 4822-62927                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS MIGHIGAN
            600 E LAFAYETTE BLVD                                       þ Contingent
            DETROIT, MI 48226-2927                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS OHIO
            PO BOX 105187                                              þ Contingent
            ATLANTA, GA 30348                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BLUE CROSS PA
            HIGHMARK BLUE SHIELD                                       þ Contingent
            CAMP HILL, PA 17089-0062                                   þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BOSTON MEDICAL CENTER
            PO BOX 55282                                               þ Contingent
            BOSTON, MA 02205-5282                                      þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 8 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 41 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            BUCKEYE
            4349 EASTON WAY                                            þ Contingent
            COLUMBUS, OH 43219                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CARE PLUS
            ATTN: CLAIMS DEPT                                          þ Contingent
            LINTHICUM HEIGHTS, MD 21090                                þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $600.00
                                                                       Check all that apply.
            CED CORPORATION
            P.O. BOX 2115                                              ¨ Contingent
            DUXBURY, MA 02331                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/21/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,468.67
                                                                       Check all that apply.
            CEPHEID
            P.O. BOX 204399                                            ¨ Contingent
            DALLAS, TX 75320                                           þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,299.72
                                                                       Check all that apply.
            CHANGE HEALTHCARE SOLUTIONS LLC
            PO BOX 572490                                              ¨ Contingent
            MURRAY, UT 84157                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                               Page 9 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 42 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.00
                                                                       Check all that apply.
            CHEMETRICS INC
            4295 CATLETT RD                                            ¨ Contingent
            MIDLAND, VA 22728                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/17/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29.00
                                                                       Check all that apply.
            CIGNA
            OVERPAYMENT AND RECOVERY                                   þ Contingent
            PO BOX 188012                                              þ Unliquidated
            CHATTANOOGA, TN 37422                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       CUSTOMER REFUND
            01/03/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CIGNA
            PO BOX 5200                                                þ Contingent
            SCRANTON, PA 18505                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CIGNA BRAVO
            PO BOX 981706                                              þ Contingent
            EL PASO, TX 79998                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $559.40
                                                                       Check all that apply.
            CINTAS CORP
            PO BOX 630803                                              ¨ Contingent
            CINCINNATI, OH 45263                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 10 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 43 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,517.41
                                                                       Check all that apply.
            CINTAS CORPORATION
            PO BOX 630803                                              ¨ Contingent
            CINCINNATI, OH 45263                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,463.36
                                                                       Check all that apply.
            CINTAS CORPORATION
            PO BOX 630803                                              ¨ Contingent
            CINCINNATI, OH 45263-0803                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $298.30
                                                                       Check all that apply.
            CINTAS CORPORATION
            PO BOX 630910                                              ¨ Contingent
            CINCINNATI, OH 45263                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            02/05/19                                                   SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $358.10
                                                                       Check all that apply.
            CITY OF DANIA BEACH
            ACCOUNT #56883-006                                         ¨ Contingent
            100 W DANIA BEACH BLVD                                     ¨ Unliquidated
            DANIA BEACH, FL 33004                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UTILITY
            01/31/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CLEAR HEALTH
            ATTN: CLAIMS                                               þ Contingent
            SAINT PAUL, MN 55121                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 11 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 44 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CLOVE
            PO BOX 3236                                                þ Contingent
            SCRANTON, PA 18505                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $139.62
                                                                       Check all that apply.
            COLONIAL LIFE AND ACCIDENT INS CO
            PO BOX 1365                                                ¨ Contingent
            COLUMBIA, SC 29202                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/18                                                   INSURANCE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,710.20
                                                                       Check all that apply.
            COLUMBIA GAS OF MASSACHUSETTS
            PO BOX 742514                                              ¨ Contingent
            CINCINNATI, OH 45274-2514                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/24/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $306.31
                                                                       Check all that apply.
            COMCAST
            PO BOX 1577                                                ¨ Contingent
            NEWARK, NJ 07101-1577                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/24/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $384.03
                                                                       Check all that apply.
            COMCAST
            PO BOX 3001                                                ¨ Contingent
            SOUTHEASTERN, PA 19398                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 12 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 45 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CONNECTICARE MEDICARE PLAN
            PO BOX 4000                                                þ Contingent
            FARMINGTON, CT 06032                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $8.55
                                                                       Check all that apply.
            CONSOLIDATED COMMUNICATIONS
            PO BOX 11021                                               ¨ Contingent
            LEWISTON, ME 04243-9472                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            03/06/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            COVENTRY
            PO BOX 7404                                                þ Contingent
            LONDON, KY 40742-4704                                      þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,526.40
                                                                       Check all that apply.
            COVERALL NORTH AMERICA INC
            DBA COVERALL HEALTH BASED CLEANING SYS                     ¨ Contingent
            2955 MOMENTUM PLACE                                        ¨ Unliquidated
            CHICAGO, IL 60689                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       CLEANING SVC
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,613.58
                                                                       Check all that apply.
            CRESTVIEW HOSPITAL CORPORATION
            DBA NORTH OKALOOSA MEDICAL CENTER                          ¨ Contingent
            PO BOX 198002                                              ¨ Unliquidated
            ATLANTA, GA 30384                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 13 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 46 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CT MEDICAID
            EDS PROFESSIONAL CLAIMS                                    þ Contingent
            HARTFORD, CT 06104                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            CT MEDICARE
            PO BOX 6185                                                þ Contingent
            INDIANAPOLIS, IN 462066185                                 þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,000.00
                                                                       Check all that apply.
            DR. PREMLATA DESAI
            34 NOANETT RD                                              ¨ Contingent
            NEEDHAM, MA 02494                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    CONSULTANT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $350.00
                                                                       Check all that apply.
            DSC OPTICAL SERVICES INC
            1172 BEACON STREET                                         ¨ Contingent
            SUITE 103                                                  ¨ Unliquidated
            NEWTON HIGHLANDS, MA 02461                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            12/27/18
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $9,699.78
                                                                       Check all that apply.
            DSSI
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Contingent
            6767 N INDUSTRIAL ROAD                                     ¨ Unliquidated
            MILWAUKEE, WI 53223-5815                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 14 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 47 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95.22
                                                                       Check all that apply.
            E L HARVEY & SONS INC
            68 HOPKINTON RD                                            ¨ Contingent
            WESTBOROUGH, MA 01581                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $646.92
                                                                       Check all that apply.
            E.LLC
            GARY ARVANIGIAN                                            ¨ Contingent
            109 BARRY ROAD                                             ¨ Unliquidated
            WORCESTER, MA 01609                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            01/31/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,889.96
                                                                       Check all that apply.
            EGT PRINTING SOLUTIONS LLC
            32031 TOWNLEY                                              ¨ Contingent
            MADISON HEIGHTS, MI 48071                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/30/19                                                   SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            ELDER SERVICE CAMBRIDGE HEALTH
            PEAK PACE SOLUTIONS,LLC                                    þ Contingent
            TAMPA, FL 33630-3760                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            ELDER SERVICE EAST BOSTON
            10 GOVE STREET                                             þ Contingent
            BOSTON, MA 02128                                           þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 15 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 48 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            ELDER SERVICE HARBOR HEALTH
            PEAK PACE SOLUTIONS                                        þ Contingent
            TAMPA, FL 33630                                            þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            ELDER SERVICE NORTH SHORE
            37 FRIEND STREET                                           þ Contingent
            LYNN, MA 01903                                             þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,827.20
                                                                       Check all that apply.
            ELLKAY LLC
            200 RIVERFRONT BLVD 3RD FL                                 ¨ Contingent
            ELMWOOD PARK, NJ 07407                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,066.94
                                                                       Check all that apply.
            EMD MILLIPORE CORPORATION
            25760 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            EVERCARE
            PO BOX 740800                                              þ Contingent
            ATLANTA, GA 30374                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 16 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 49 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,058.63
                                                                       Check all that apply.
            EVOQUA WATER TECHNOLOGIES LLC
            28563 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            FALLON
            PO BOX 211308                                              þ Contingent
            EAGAN, MN 551212908                                        þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $702.69
                                                                       Check all that apply.
            FEDEX
            PO BOX 371461                                              ¨ Contingent
            PITTSBURGH, PA 15250-7641                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $117,243.37
                                                                       Check all that apply.
            FISHER SCIENTIFIC COMPANY LLC
            PO BOX 3648                                                ¨ Contingent
            BOSTON, MA 02241                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            FLORIDA MEDICAID
            PO BOX 7072                                                þ Contingent
            TALLAHASSEE, FL 32314                                      þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 17 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 50 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,895.68
                                                                       Check all that apply.
            FLOWER HOSPITAL
            PROMEDICA FLOWER HOSPITAL                                  ¨ Contingent
            5200 HARROUN                                               ¨ Unliquidated
            SYLVANIA, OH 43560                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            FREEDOM
            CLAIMS DEPT                                                þ Contingent
            TAMPA, FL 33684-1348                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,141.18
                                                                       Check all that apply.
            FRISBIE MEMORIAL HOSPITAL
            11 WHITEHALL ROAD                                          ¨ Contingent
            ROCHESTER, NH 03867                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $256.33
                                                                       Check all that apply.
            G.A. WILLIAMS & SONS INC
            39 ADAMS STREET                                            ¨ Contingent
            PO BOX 850310                                              ¨ Unliquidated
            PO BOX 850310                                              ¨ Disputed
            BRAINTREE, MA 02184-0310                                   Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            01/11/19                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $28,020.02
                                                                       Check all that apply.
            GELCO CORPORATION
            DBA ELEMENT FINANCIAL CORPORATION                          ¨ Contingent
            5924 COLLECTIONS CENTER DR                                 þ Unliquidated
            CHICAGO, IL 60693                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 18 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 51 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $75,426.13
                                                                       Check all that apply.
            GENESYS REGIONAL MEDICAL CENTER
            3278 SOLUTION CENTER                                       ¨ Contingent
            CHICAGO, IL 60677                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $602.47
                                                                       Check all that apply.
            GEORGE KING BIO MEDICAL INC
            11771 W. 112TH ST.                                         ¨ Contingent
            OVERLAND PARK, KS 66210                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/18/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,235.27
                                                                       Check all that apply.
            GRAINHOUSE DEVELOPERS LLC
            11 PENNS TRAIL SUITE 700A                                  ¨ Contingent
            NEWTOWN, PA 18940                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   RENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44.10
                                                                       Check all that apply.
            GUARDIAN PROTECTION SERVICES
            174 THORN HILL ROAD                                        ¨ Contingent
            WARRENDALE, PA 15086                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/26/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26.72
                                                                       Check all that apply.
            HAP ALLIANCE HEALTH AND LIFE
            2850 W GRAND BLVD                                          ¨ Contingent
            DETROIT, MI 48202                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/03/19                                                   CUSTOMER REFUND
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 19 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 52 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $251.58
                                                                       Check all that apply.
            HARRINGTON MEMORIAL HOSPITAL
            BUSINESS OFFICE SECRETARY                                  ¨ Contingent
            100 SOUTH STREET                                           ¨ Unliquidated
            SOUTHBRIDGE, MA 01550-8002                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25.96
                                                                       Check all that apply.
            HARVARD PILGRIM
            NON CENTER RECEIPTS                                        ¨ Contingent
            PO BOX 3672                                                ¨ Unliquidated
            BOSTON, MA 02241                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       CUSTOMER REFUND
            01/03/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HARVARD PILGRIM
            PO BOX 699183                                              þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.97       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HARVARD PILGRIM STRIDE
            PO BOX 151288                                              þ Contingent
            TAMPA, FL 33684                                            þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,573.82
                                                                       Check all that apply.
            HCA HEALTH SERVICES OF FLORIDA INC
            DBA OAK HILL HOSPITAL                                      ¨ Contingent
            ATTN: ALEX EMORY                                           ¨ Unliquidated
            11375 CORTEZ BLVD                                          ¨ Disputed
            SPRING HILL, FL 34613                                      Basis for the claim:
            Date or dates debt was incurred                            HEALTHCARE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 20 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 53 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.99       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HEALTH AMERICA ADVANTRA
            PO BOX 7087                                                þ Contingent
            LONDON, KY 40742                                           þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.100      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,135.09
                                                                       Check all that apply.
            HEALTH FIRST INC
            ATTN GENERAL COUNSEL                                       ¨ Contingent
            6450 US HWY 1                                              ¨ Unliquidated
            6450 US HWY 1                                              ¨ Disputed
            ROCKLEDGE, FL 32955                                        Basis for the claim:
            Date or dates debt was incurred                            HEALTHCARE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.101      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HEALTH PLANS INC
            PO BOX 5199                                                þ Contingent
            WESTBOROUGH, MA 01581                                      þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $297.60
                                                                       Check all that apply.
            HOME DEPOT CREDIT SERVICES
            DEPT-32-2505511430                                         ¨ Contingent
            PO BOX 78047                                               ¨ Unliquidated
            PHOENIX, AZ 85062-8047                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HORIZON NJ HEALTH
            600 E LAFAYETTE BLVD                                       þ Contingent
            DETROIT, MI 4822-62927                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 21 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 54 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            HUMANA
            PO BOX 14601                                               þ Contingent
            LEXINGTON, KY 40512-4601                                   þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $36,868.18
                                                                       Check all that apply.
            HUNTERDON MEDICAL CENTER
            2100 WESCOTT DRIVE                                         ¨ Contingent
            FLEMINGTON, NJ 08822                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $242.09
                                                                       Check all that apply.
            IDVILLE
            5376 52ND STREET SE                                        ¨ Contingent
            GRAND RAPIDS, MI 49512                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/10/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,352.84
                                                                       Check all that apply.
            INDIAN RIVER MEDICAL CENTER
            ATTN: FINANCE DEPARTMENT                                   ¨ Contingent
            1000 36TH STREET                                           ¨ Unliquidated
            VERO BEACH, FL 32960                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,409.14
                                                                       Check all that apply.
            IRON MOUNTAIN INC
            PO BOX 27128                                               ¨ Contingent
            NEW YORK, NY 10087                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 22 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 55 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.109      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,725.30
                                                                       Check all that apply.
            J & J DISTRIBUTORS LLC
            198 GLEN AVENUE SOUTH                                      ¨ Contingent
            LAKEWOOD, NJ 08701                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/07/18                                                   SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.110      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,200.00
                                                                       Check all that apply.
            JOHN DEMARCO
            174 WASHINGTON ST                                          ¨ Contingent
            ABINGTON, MA 02351                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/24/19                                                   CONTRACTOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43.77
                                                                       Check all that apply.
            JOSEPH C THUNUS JR
            ASAP PRINTING & PROMOTIONS                                 ¨ Contingent
            DBA ASSOCIATED SERVICES                                    ¨ Unliquidated
            40 WINDSONG LANDING                                        ¨ Disputed
            CHATHAM, MA 02633                                          Basis for the claim:
            Date or dates debt was incurred                            SUPPLIES
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.112      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            KEYSTONE
            PO BOX 69353                                               þ Contingent
            HARRISBURG, PA 17106-9353                                  þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.113      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $20,208.07
                                                                       Check all that apply.
            LAB LOGISTICS LLC
            30 RAILROAD AVE                                            ¨ Contingent
            WEST HAVEN, CT 06516                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LAB
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 23 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 56 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $200,951.14
                                                                       Check all that apply.
            LABORATORY CORP OF AMERICA
            ATTN: LAW DEPARTMENT                                       ¨ Contingent
            531 SOUTH SPRING ST, 2ND FL                                þ Unliquidated
            531 SOUTH SPRING ST, 2ND FL                                ¨ Disputed
            BURLINGTON, NC 27215                                       Basis for the claim:
            Date or dates debt was incurred                            LAB
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $630.31
                                                                       Check all that apply.
            LAHEY HEALTH SYSTEMS INC
            DBA LAHEY HEALTH                                           ¨ Contingent
            41 MALL ROAD                                               ¨ Unliquidated
            BURLINGTON, MA 01805                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            10/07/18
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $14,761.28
                                                                       Check all that apply.
            LAKE WALES HOSPITAL CORP
            DBA LAKE WALES MEDICAL CENTER                              ¨ Contingent
            PO BOX 403164                                              ¨ Unliquidated
            ATLANTA, GA 30384-3164                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,037.26
                                                                       Check all that apply.
            LASER EXPRESS OF GREATER PHILADELPHIA
            PO BOX 562                                                 ¨ Contingent
            WILLOW GROVE, PA 19090                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $15,420.21
                                                                       Check all that apply.
            LEASING ASSOCIATES OF BARRINGTON
            220 N. RIVER STREET                                        ¨ Contingent
            DUNDEE, IL 60118                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LEASES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 24 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 57 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,422.06
                                                                       Check all that apply.
            LOWELL LOCK & KEY, INC
            1599 MIDDLESEX STREET                                      ¨ Contingent
            LOWELL, MA 08151                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $43,620.25
                                                                       Check all that apply.
            LUMINEX CORPORATION
            PO BOX 844222                                              ¨ Contingent
            DALLAS, TX 75284-4222                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,719.36
                                                                       Check all that apply.
            LYNCH CLEANING CONTRACTORS
            58 NORFOLD AVE SUITE 1B                                    ¨ Contingent
            SOUTH EASTON, MA 02375                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MAGELLAN
            PO BOX 2097                                                þ Contingent
            MARYLAND HEIGHTS, MO 63043                                 þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $5,088.82
                                                                       Check all that apply.
            MAINE STANDARDS COMPANY
            221 US ROUTE 1                                             ¨ Contingent
            CUMBERLAND FORESIDE, ME 04110                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/17/18                                                   MAINTENANCE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 25 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 58 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $27,700.68
                                                                       Check all that apply.
            MANATEE MEMORIAL HOSPITAL
            PO BOX 404413                                              ¨ Contingent
            ATLANTA, GA 30384                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $227.87
                                                                       Check all that apply.
            MARKETLAB INC
            DEPT 2506                                                  ¨ Contingent
            PO BOX 11407                                               ¨ Unliquidated
            BIRMINGHAM, AL 35246                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LAB
            01/22/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MARYLAND MEDICAID
            CLAIMS PROCESSING                                          þ Contingent
            BALTIMORE, MD 21203                                        þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MASS MEDICAID
            PO BOX 9118                                                þ Contingent
            HINGHAM, MA 02043                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $882.50
                                                                       Check all that apply.
            MAXIM HEALTHCARE SVCS, INC.
            16855 COLLECTIONS CENTER DR                                ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/04/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 26 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 59 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,121.45
                                                                       Check all that apply.
            MCKESSON MEDICAL SURGICAL INC
            PO BOX 634404                                              ¨ Contingent
            CINCINNATI, OH 45263                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $760.70
                                                                       Check all that apply.
            MED WATER SYSTEMS LLC
            PO BOX 584                                                 ¨ Contingent
            KAYSVILLE, UT 84037                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MEDEX
            PO BOX 986020                                              þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MEDICAID NEW JERSEY
            ATTN: CLAIMS                                               þ Contingent
            TRENTON, NJ 08650                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $52,876.47
                                                                       Check all that apply.
            MEDICAL UNIVERSITY OF OHIO AT TOLEDO
            DBA UNIVERSITY OF TOLEDO MED CTR                           ¨ Contingent
            DEPT L674                                                  ¨ Unliquidated
            COLUMBUS, OH 43260                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 27 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 60 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $13,770.55
                                                                       Check all that apply.
            MEDIFLEET
            2251 LYNX LANE                                             ¨ Contingent
            SUITE 7                                                    ¨ Unliquidated
            ORLANDO, FL 32804                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $588.00
                                                                       Check all that apply.
            MERCEDES MEDICAL
            PO BOX 850001                                              ¨ Contingent
            ORLANDO, FL 32885                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,521.07
                                                                       Check all that apply.
            MERIDIAN BIOSCIENCE, INC
            PO BOX 630224                                              ¨ Contingent
            CINCINNATI, OH 45263-0224                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/22/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MERIDIAN HEALTH PLAN
            1001 WOODWARD AVE                                          þ Contingent
            DETROIT, MI 48226                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,035.00
                                                                       Check all that apply.
            MESA SYSTEM'S INC
            681 RAILROAD BLVD.                                         ¨ Contingent
            GRAND JUNCTION, CO 81505                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/07/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 28 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 61 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $256.00
                                                                       Check all that apply.
            MH OCCUPATIONAL MEDICINE
            28 CRESCENT ST                                             ¨ Contingent
            MIDDLETOWN, CT 06457-4712                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MI MEDICARE
            PO BOX 1212                                                þ Contingent
            HINGHAM, MA 02044                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MI RR MEDICARE
            PALMETTO GBA                                               þ Contingent
            AUGUSTA, GA 30999-0001                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $560.00
                                                                       Check all that apply.
            MICRO VIDEO INSTRUMENTS, INC.
            PO BOX 518                                                 ¨ Contingent
            AVON, MA 02322-0518                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            09/28/18                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,575.04
                                                                       Check all that apply.
            MILL ROAD INVESTMENT TRUST
            BUILDING TWO, UNIT 4                                       ¨ Contingent
            248 MILL ROAD                                              ¨ Unliquidated
            CHELMSFORD, MA 01824                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 29 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 62 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,445.40
                                                                       Check all that apply.
            MINT CLEAN INC
            6822 22ND AVE N #121                                       ¨ Contingent
            SAINT PETERSBURG, FL 33710                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    CLEANING SVC
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            MOLINA
            CLAIMS DEPT                                                þ Contingent
            LONG BEACH, CA 90801                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $18,425.01
                                                                       Check all that apply.
            NAPLES HMA LLC
            PHYSICIANS REGIONAL HEALTHCARE SYSTEM                      ¨ Contingent
            PO BOX 281422                                              ¨ Unliquidated
            ATLANTA, GA 30384                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $10,666.22
                                                                       Check all that apply.
            NATIONAL GRID
            PO BOX 11737                                               ¨ Contingent
            NEWARK, NJ 07101-4737                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            02/08/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152.29
                                                                       Check all that apply.
            NATIONAL GRID
            PROCESSING CENTER                                          ¨ Contingent
            PO BOX 11737                                               ¨ Unliquidated
            NEWARK, NJ 07101-4737                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UTILITY
            01/24/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 30 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 63 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $238.29
                                                                       Check all that apply.
            NESTLE WATERS NORTH AMERICA
            DBA READYREFRESH BY NESTLE                                 ¨ Contingent
            PO BOX 856192                                              ¨ Unliquidated
            LOUISVILLE, KY 40285-6192                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $19,571.08
                                                                       Check all that apply.
            NEXTGEN HEALTHCARE INFORMATION SYSTEMS
            PO BOX 809390                                              ¨ Contingent
            CHICAGO, IL 60680                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,388.21
                                                                       Check all that apply.
            NORWEST GROUP INC
            135 FORBES BLVD                                            ¨ Contingent
            MANSFIELD, MA 02048                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   RENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,739.80
                                                                       Check all that apply.
            OFFICE DEPOT
            PO BOX 1413                                                ¨ Contingent
            CHARLOTTE, NC 28201-1413                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            OH MEDICAID
            50 W TOWN STREET                                           þ Contingent
            COLUMBUS, OH 43215                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 31 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 64 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,017.71
                                                                       Check all that apply.
            OLYMPUS MANAGEMENT LLC
            250 S FEDERAL HWY #101                                     ¨ Contingent
            DANIA, FL 33004                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   RENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            OPTIMUM
            PO BOX 740800                                              þ Contingent
            ATLANTA, GA 30374                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $57,702.26
                                                                       Check all that apply.
            ORCHARD SOFTWARE CORPORATION
            701 CONGRESSIONAL BLVD #360                                ¨ Contingent
            CARMEL, IN 46032                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SOFTWARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $638.60
                                                                       Check all that apply.
            ORKIN LLC
            3540 NW 56 ST #208                                         ¨ Contingent
            FORT LAUDERDALE, FL 33309-2260                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,248.01
                                                                       Check all that apply.
            PAETEC
            1450 N CENTER PT RD                                        ¨ Contingent
            HIAWATHA, IA 52233                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 32 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 65 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PARAMOUNT
            PO BOX 497                                                 þ Contingent
            TOLEDO, OH 436970497                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33817
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33818
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33819
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33820
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 33 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 66 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33821
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33822
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33823
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33824
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33825
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 34 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 67 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33826
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33827
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33828
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33829
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33830
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 35 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 68 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33831
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33832
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33833
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33834
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33835
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 36 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 69 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.179      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33836
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33837
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33838
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.182      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33839
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33840
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 37 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 70 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33841
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33842
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33843
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33844
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33845
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 38 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 71 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33846
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33847
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33848
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33849
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33850
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 39 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 72 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33851
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33852
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33853
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33854
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33855
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 40 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 73 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33856
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33857
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33858
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33859
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33860
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 41 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 74 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33861
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33862
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33863
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33864
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33865
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 42 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 75 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33866
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33867
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33868
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33869
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33870
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 43 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 76 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33871
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33872
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33873
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.217      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33874
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33875
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 44 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 77 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.219      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33876
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33877
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33878
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33879
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33880
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 45 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 78 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33881
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33882
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33883
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33884
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33885
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 46 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 79 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33886
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33887
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33888
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33889
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33890
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 47 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 80 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33891
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33892
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33893
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33894
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33895
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 48 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 81 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33896
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33897
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33898
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33899
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33900
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 49 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 82 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.244      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33901
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.245      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33902
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.246      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33903
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.247      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33904
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.248      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33905
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 50 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 83 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.249      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33906
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.250      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33907
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.251      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33908
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.252      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33909
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.253      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33910
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 51 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 84 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.254      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33911
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.255      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33912
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.256      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33913
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.257      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33914
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.258      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33915
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 52 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 85 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.259      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33916
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.260      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33917
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.261      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33918
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.262      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33919
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.263      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33920
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 53 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 86 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.264      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33921
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.265      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33922
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.266      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33923
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.267      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33924
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.268      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33925
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 54 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 87 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.269      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33926
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.270      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33927
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.271      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33928
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.272      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33929
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.273      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33930
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 55 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 88 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.274      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33931
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.275      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33932
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.276      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33933
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.277      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33934
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.278      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33935
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 56 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 89 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.279      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33936
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.280      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33937
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.281      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33938
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.282      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33939
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.283      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33940
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 57 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 90 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.284      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33941
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.285      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33942
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.286      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33943
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.287      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33944
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.288      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33945
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 58 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 91 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.289      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33946
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.290      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33947
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.291      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33948
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.292      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33949
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.293      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33950
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 59 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 92 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.294      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33951
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.295      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33952
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.296      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33953
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.297      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33954
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.298      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33955
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 60 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 93 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.299      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33956
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.300      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33957
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.301      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33958
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.302      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33959
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.303      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33960
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 61 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 94 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.304      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33961
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.305      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33962
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.306      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33963
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.307      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33964
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.308      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33965
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 62 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 95 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.309      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33966
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.310      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33967
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.311      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33968
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.312      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33969
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.313      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33970
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 63 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 96 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.314      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33971
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.315      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33972
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.316      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33973
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.317      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33974
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.318      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33975
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 64 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 97 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.319      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33976
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.320      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33977
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.321      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33978
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.322      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33979
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.323      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33980
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 65 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 98 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.324      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33981
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.325      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33982
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.326      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33983
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.327      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33984
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.328      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33985
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 66 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19      Entered 03/26/19
                                                                             Case number19:49:54
                                                                                        (if known)       Main Document
                                                                                                   19-10405
            (Name)                                               Pg 99 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.329      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33986
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.330      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33987
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.331      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33988
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.332      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33989
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.333      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33990
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 67 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 100 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.334      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33991
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.335      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33992
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.336      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33993
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.337      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33994
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.338      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33995
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 68 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 101 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.339      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33996
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.340      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33997
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.341      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33998
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.342      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 33999
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.343      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34000
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 69 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 102 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.344      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34001
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.345      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34002
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.346      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34003
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.347      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34004
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.348      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34005
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 70 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 103 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.349      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34006
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
            VARIOUS                                                    ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       PATIENT CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.350      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            PATIENT 34018
                                                                       þ Contingent
            Date or dates debt was incurred                            þ Unliquidated
                                                                       þ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.351      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38.36
                                                                       Check all that apply.
            PATIENT 34030
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.352      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39.17
                                                                       Check all that apply.
            PATIENT 34037
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.353      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24.28
                                                                       Check all that apply.
            PATIENT 34050
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 71 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 104 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.354      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96.32
                                                                       Check all that apply.
            PATIENT 34056
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            11/19/18                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.355      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 34060
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.356      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16.79
                                                                       Check all that apply.
            PATIENT 34066
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.357      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 34080
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.358      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34.85
                                                                       Check all that apply.
            PATIENT 34083
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 72 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 105 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.359      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10.00
                                                                       Check all that apply.
            PATIENT 34088
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.360      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $168.00
                                                                       Check all that apply.
            PATIENT 34095
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.361      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15.76
                                                                       Check all that apply.
            PATIENT 34101
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed

            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.362      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19.63
                                                                       Check all that apply.
            PATIENT 34108
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
            01/03/19                                                   ¨ Disputed
            Last 4 digits of account number:                           Basis for the claim:
                                                                       CUSTOMER REFUND
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.363      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,962.57
                                                                       Check all that apply.
            PECO
            PAYMENT PROCESSING                                         ¨ Contingent
            PO BOX 37629                                               ¨ Unliquidated
            PHILADELPHIA, PA 19101                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UTILITY
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 73 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 106 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.364      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $7,409.50
                                                                       Check all that apply.
            PLATINUM CODE
            8095 215TH ST W.                                           ¨ Contingent
            LAKEVILLE, MN 55044                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.365      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,756.15
                                                                       Check all that apply.
            PROSPECT CCMC LLC
            DBA CROZER CHESTER MEDICAL CENTER                          ¨ Contingent
            PO BOX 8500-5205                                           ¨ Unliquidated
            PO BOX 8500-5205                                           ¨ Disputed
            PHILADELPHIA, PA 19178                                     Basis for the claim:
            Date or dates debt was incurred                            HEALTHCARE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.366      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,797.40
                                                                       Check all that apply.
            PROSPECT MANCHESTER HOSPITAL
            DBS THE MANCHESTER HOSPITAL, INC.                          ¨ Contingent
            71 HAYNES STREET                                           ¨ Unliquidated
            71 HAYNES STREET                                           ¨ Disputed
            MANCHESTER, CT 06040                                       Basis for the claim:
            Date or dates debt was incurred                            HEALTHCARE
            12/15/18                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.367      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $31,635.91
                                                                       Check all that apply.
            PUNTA GORDA HMA LLC
            DBA BAYFRONT HEALTH PUNTA GORDA                            ¨ Contingent
            PO BOX 405978                                              ¨ Unliquidated
            ATLANTA, GA 30384                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.368      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $183,934.14
                                                                       Check all that apply.
            QUEST DIAGNOSTICS
            PO BOX 828669                                              ¨ Contingent
            PHILADELPHIA, PA 19182                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LAB
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 74 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 107 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.369      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,581.54
                                                                       Check all that apply.
            QUIDEL CORPORATION
            FILE 50177                                                 ¨ Contingent
            LOS ANGELES, CA 90074-0177                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.370      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,500.00
                                                                       Check all that apply.
            RAAFAT AHMAD MD
            480 MULBERRY CT                                            ¨ Contingent
            LANGHORNE, PA 19047                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   PHYSICIAN FEES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.371      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $39,965.91
                                                                       Check all that apply.
            REGAL PRESS INC
            79 ASTOR AVENUE                                            ¨ Contingent
            NORWOOD, MA 02062                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.372      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,391.80
                                                                       Check all that apply.
            REMEL INC
            PO BOX 96299                                               ¨ Contingent
            CHICAGO, IL 60693                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.373      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            RHODY HEALTH OPTIONS
            PO BOX 28259                                               þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 75 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 108 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.374      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            RI MEDICAID
            EDS                                                        þ Contingent
            WARWICK, RI 02887-2009                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.375      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $914.38
                                                                       Check all that apply.
            RICOH
            WELLS FARGO VENDOR                                         ¨ Contingent
            FINANCIAL SERVICES, LLC                                    ¨ Unliquidated
            PO BOX 41564                                               ¨ Disputed
            PHILADELPHIA, PA 19101-1564                                Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.376      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $344,077.78
                                                                       Check all that apply.
            ROCHE DIAGNOSTICS CORPORATION
            MAIL CODE 5021                                             ¨ Contingent
            PO BOX 660367                                              ¨ Unliquidated
            DALLAS, TX 75266                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LAB
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.377      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $600.00
                                                                       Check all that apply.
            ROSE PROFESSIONAL CLEANING SERVICES
            2400 NW 63 TERRACE                                         ¨ Contingent
            SUNRISE, FL 33313                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    CLEANING SVC
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.378      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $8,945.34
                                                                       Check all that apply.
            ROSS D MEILI
            D/B/A ROSS PRINTING                                        ¨ Contingent
            26070 W 8 MILE RD                                          ¨ Unliquidated
            26070 W 8 MILE RD                                          ¨ Disputed
            SOUTHFIELD, MI 48033                                       Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 76 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 109 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.379      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $333.00
                                                                       Check all that apply.
            ROTO ROOTER SERVICES COMPANY
            2500 FIRST FINANCIAL CENTER                                ¨ Contingent
            255 EAST FIFTH STREET                                      ¨ Unliquidated
            255 EAST FIFTH STREET                                      ¨ Disputed
            CINCINATTI, OH 45202                                       Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            12/28/18                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.380      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $21,849.61
                                                                       Check all that apply.
            SEACOAST
            LABORATORY DATA SYSTEMS, INC.                              ¨ Contingent
            195 NEW HAMPSHIRE AVE                                      ¨ Unliquidated
            SUITE 140                                                  ¨ Disputed
            PORTSMOUTH, NH 03801                                       Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.381      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            SECONDARY- HARVARD PILGRIM
            PO BOX 699183                                              þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.382      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,265.31
                                                                       Check all that apply.
            SEKISUI DIAGNOSTICS LLC
            PO BOX 360975                                              ¨ Contingent
            PITTSBURGH, PA 15251-6975                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/17/18                                                   SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.383      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            SENIOR WHOLE HEALTH
            PO BOX 956                                                 þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 77 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 110 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.384      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,560.98
                                                                       Check all that apply.
            SHORE MEMORIAL HOSPITAL
            DBA SHORE MEDICAL CENTER                                   ¨ Contingent
            100 MEDICAL CENTER PKWY                                    ¨ Unliquidated
            SOMERS POINT, NJ 08244                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.385      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $144.26
                                                                       Check all that apply.
            SHRED IT US HOLDCO INC
            SHRED IT USA LLC                                           ¨ Contingent
            28883 NETWORK PL                                           ¨ Unliquidated
            CHICAGO, IL 60673                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.386      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $28,848.67
                                                                       Check all that apply.
            SIEMENS HEALTHCARE DIAGNOSTICS INC
            PO BOX 121102                                              ¨ Contingent
            DALLAS, TX 75312                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.387      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            SIMPLY HEALTHCARE
            PO BOX 21535                                               þ Contingent
            EAGAN, MN 55121                                            þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.388      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $70,072.77
                                                                       Check all that apply.
            SINAI HOSPITAL OF BALTIMORE
            801 N PARKCENTER DR                                        ¨ Contingent
            SUITE 202                                                  ¨ Unliquidated
            SANTA ANA, CA 21215-5216                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LAB
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 78 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 111 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.389      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $88,584.11
                                                                       Check all that apply.
            SOFT COMPUTER CONSULTANTS INC
            5400 TECH DATA DR                                          ¨ Contingent
            CLEARWATER, FL 33760                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.390      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,846.51
                                                                       Check all that apply.
            SOUTH BEND MEDICAL FOUNDATION INC
            530 N LAFAYETTE BLVD                                       ¨ Contingent
            SOUTH BEND, IN 46601                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.391      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $12,346.33
                                                                       Check all that apply.
            SPECTRUM HEALTH HOSPITALS
            100 MICHIGAN STREET                                        ¨ Contingent
            GRAND RAPIDS, MI 49503                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            02/10/19                                                   LAB
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.392      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $13,835.22
                                                                       Check all that apply.
            SPRINT
            PO BOX 4181                                                ¨ Contingent
            CAROL STREAM, IL 60197-4181                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.393      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $60,925.47
                                                                       Check all that apply.
            ST MARY MEDICAL CENTER
            1201 LANGHORNE - NEWTOWN ROAD                              ¨ Contingent
            LANGHORNE, PA 19047                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 79 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 112 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.394      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $11,637.90
                                                                       Check all that apply.
            ST MARYS OF MICHIGAN
            800 S WASHINGTON AVE                                       ¨ Contingent
            SAGINAW, MI 48601                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.395      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,661.35
                                                                       Check all that apply.
            STADELMANN ELECTRIC INC
            STADELMAN CONSULTING, INC                                  ¨ Contingent
            PO BOX 4470                                                ¨ Unliquidated
            BROCKTON, MA 02303-4470                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.396      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,837.72
                                                                       Check all that apply.
            STAR CLEANING COMPANY
            36 HOLLYWOOD AVE                                           ¨ Contingent
            W HARTFORD, CT 06110                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.397      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            STAYWELL HEALTHCARE
            PO BOX 31372                                               þ Contingent
            TAMPA, FL 33631-3372                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.398      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $36,511.37
                                                                       Check all that apply.
            STERICYCLE INC
            PO BOX 6582                                                ¨ Contingent
            CAROL STREAM, IL 60197                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 80 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 113 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.399      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $3,095.36
                                                                       Check all that apply.
            SUN REALTY PARTNERS LLC
            4008 N FLORIDA VE                                          ¨ Contingent
            TAMPA, FL 33603                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/31/19                                                   RENT
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.400      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            SUNSHINE HEALTH
            PO BOX 3070                                                þ Contingent
            FARMINGTON, MO 63640                                       þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.401      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $26,426.67
                                                                       Check all that apply.
            SYSMEX AMERICA INC
            28241 NETWORK PLACE                                        ¨ Contingent
            CHICAGO, IL 60673                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.402      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,768.44
                                                                       Check all that apply.
            TALLAHASSEE MEDICAL CENTER INC
            DBA CAPITAL REGIONAL MEDICAL CENTER                        ¨ Contingent
            ATTN: FINANCIAL ANALYST                                    ¨ Unliquidated
            2626 CAPITAL MEDICAL BLVD                                  ¨ Disputed
            TALLAHASSEE, FL 32308                                      Basis for the claim:
            Date or dates debt was incurred                            LAB
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.403      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $111.00
                                                                       Check all that apply.
            TERMINIX
            PROCESSING CENTER                                          ¨ Contingent
            PO BOX 742592                                              ¨ Unliquidated
            CINCINNATI, OH 45274                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            01/15/19
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 81 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 114 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.404      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,887.91
                                                                       Check all that apply.
            THE LOWELL GENERAL HOSPITAL
            PO BOX 190                                                 ¨ Contingent
            LOWELL, MA 01853-0190                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.405      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $21,857.80
                                                                       Check all that apply.
            TRIAGE LLC
            12020 PACIFIC STREET                                       ¨ Contingent
            OMAHA, NE 68154                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.406      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            TRICARE
            PO BOX 870140                                              þ Contingent
            SURFSIDE BEACH, SC 29587-9740                              þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.407      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            TRICARE FOR LIFE
            PO BOX 7890                                                þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.408      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,653.00
                                                                       Check all that apply.
            TRILOGY MEDWASTE SOUTHEAST LLC
            8582 KATY FWY #250                                         ¨ Contingent
            HOUSTON, TX 77024                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/31/18                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 82 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 115 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.409      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            TUFTS MEDICARE PREFERRED
            PO BOX 9183                                                þ Contingent
                                                                       þ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           THIRD PARTY CREDITS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.410      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.21
                                                                       Check all that apply.
            TYCO FIRE & SECURITY (US) MANAGEMENT INC
            DBA JOHNSON CONTROLS FIRE PROTECTION                       ¨ Contingent
            4700 EXCHANGE COURT                                        ¨ Unliquidated
            4700 EXCHANGE COURT                                        ¨ Disputed
            BOCA RATON, FL 33431                                       Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            12/15/18                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.411      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,369.41
                                                                       Check all that apply.
            ULINE INC
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Contingent
            PO BOX 88741                                               ¨ Unliquidated
            CHICAGO, IL 60680                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       SUPPLIES
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.412      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            ULTIMATE HEALTH PLAN
            PO BOX 3146                                                þ Contingent
            SCRANTON, PA 18505                                         þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.413      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            UMR
            PO BOX 30541                                               þ Contingent
            SALT LAKE CITY, UT 84130-0541                              þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 83 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 116 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.414      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            UNITED HEALTH CARE
            PO BOX 740800                                              þ Contingent
            ATLANTA, GA 30374                                          þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.415      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            UNITED HEALTH CARE COMMUNITY CARE
            PO BOX 30991                                               þ Contingent
            SALT LAKE CITY, UT 84130                                   þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.416      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,834.17
                                                                       Check all that apply.
            UNITED MEDICAL INDUSTRIES
            PO BOX 278883                                              ¨ Contingent
            MIRAMAR, FL 33027                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.417      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            UNITED MINE WORKERS OF AMERICA
            PO BOX 99002                                               þ Contingent
            LUBBOCK, TX 79490-9002                                     þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.418      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $300.70
                                                                       Check all that apply.
            USER FRIENDLY RECYCLING LLC
            PO BOX 631                                                 ¨ Contingent
            STOUGHTON, MA 02072                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/30/18                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 84 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 117 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.419      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54.59
                                                                       Check all that apply.
            VECTOR SECURITY
            PO BOX 89462                                               ¨ Contingent
            CLEVELAND, OH 44101                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/22/19                                                   TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.420      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $482.26
                                                                       Check all that apply.
            VERICHEM LABORATORIES INC
            90 NARRAGANSETT AVE                                        ¨ Contingent
            PROVIDENCE, RI 02907                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/22/19                                                   SUPPLIES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.421      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138.95
                                                                       Check all that apply.
            VERIZON
            PO BOX 15124                                               ¨ Contingent
            ALBANY, NY 12212                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/11/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.422      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,688.23
                                                                       Check all that apply.
            VERIZON
            PO BOX 15124                                               ¨ Contingent
            ALBANY, NY 12212-5124                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            01/26/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.423      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $49,624.12
                                                                       Check all that apply.
            VIRTUA - WEST JERSEY HEALTH SYSTEM
            PO BOX 8500-8032                                           ¨ Contingent
            PHILADELPHIA, PA 19178                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    HEALTHCARE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 85 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 118 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.424      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $185,350.36
                                                                       Check all that apply.
            VISTA CLINICAL DIAGNOSTICS
            4290 SOUTH HWY 27 SUITE 201                                ¨ Contingent
            CLERMONT, FL 34711                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    LAB
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.425      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $714.56
                                                                       Check all that apply.
            W A FOOTE MEMORIAL HOSPITAL
            DBA HENRY FORD ALLEGIANCE HEALTHCARE                       ¨ Contingent
            205 NORTH EAST AVENUE                                      ¨ Unliquidated
            JACKSON, MI 49201                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.426      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $361.70
                                                                       Check all that apply.
            WASTE MANAGEMENT INC OF FLORIDA
            PO BOX 4648                                                ¨ Contingent
            CAROL STREAM, IL 60197                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            02/01/19                                                   UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.427      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $264.31
                                                                       Check all that apply.
            WASTE MANAGEMENT OF PA INC
            PO BOX 13648                                               ¨ Contingent
            PHILADELPHIA, PA 19101                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UTILITY
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.428      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            WELLCARE
            ATTN: CLAIMS                                               þ Contingent
            TAMPA, FL 33631                                            þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 86 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 119 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.429      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            UNKNOWN
                                                                       Check all that apply.
            WELLMED
            PO BOX 40066                                               þ Contingent
            SAN ANTONIO, TX 78229                                      þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    THIRD PARTY CREDITS
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.430      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103.51
                                                                       Check all that apply.
            WELLS FARGO FINANCIAL LEASING INC
            DBA WELLS FARGO VENDOR FINANCIAL                           ¨ Contingent
            SERVICES LLC                                               ¨ Unliquidated
            PO BOX 105710                                              ¨ Disputed
            ATLANTA, GA 30348                                          Basis for the claim:
            Date or dates debt was incurred                            LEASES
            01/16/19                                                   Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.431      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,721.49
                                                                       Check all that apply.
            WEST BOCA MEDICAL CENTER
            ATTN: STACI CASSANO                                        ¨ Contingent
            21644 STATE RD 7                                           ¨ Unliquidated
            BOCA RATON, FL 33428                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.432      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $603.60
                                                                       Check all that apply.
            WESTNET
            55 NORTH STREET                                            ¨ Contingent
            CANTON, MA 02021                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.433      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,340.00
                                                                       Check all that apply.
            WILKINSON ASSOCIATES INC.
            10 AUBURN STREET                                           ¨ Contingent
            WAKEFIELD, MA 01880                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 87 of 89
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
            (Name)                                           Pg 120 of 370
  Part 2:   Additional Page

                                                                                                                       Amount of claim

 3.434      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $129,043.99
                                                                       Check all that apply.
            WILLIAM BEAUMONT HOSPITAL
            DBA BEAMONT LAB                                            ¨ Contingent
            PO BOX 5043                                                ¨ Unliquidated
            TROY, MI 48007                                             ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       HEALTHCARE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.435      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $4,008.55
                                                                       Check all that apply.
            WINSTON FINANCIAL SERVICES, INC
            2399 HIGHWAY 34, UNIT C-2                                  þ Contingent
            MANASQUAN, NJ 08736                                        þ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.436      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $6,000.00
                                                                       Check all that apply.
            XIAOHUI ZHANG MD PHD
            10538 CORY LAKE DRIVE                                      ¨ Contingent
            TAMPA, FL 33647                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    PHYSICIAN FEES
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.437      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:             $17,385.34
                                                                       Check all that apply.
            YALE NEW HAVEN HEALTH SVCS CORP
            PO BOX 120019                                              ¨ Contingent
            STAMFORD, CT 06912                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.438      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $2,398.00
                                                                       Check all that apply.
            ZIPRECRUITER INC
            ATTN: ACCOUNTS RECEIVABLE                                  ¨ Contingent
            604 ARIZONA AVE                                            ¨ Unliquidated
            SANTA MONICA, CA 90401                                     ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TEMP SERVICE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                              Page 88 of 89
 Debtor       19-10405-shl
              U.S. Lab & Radiology, Inc. Doc 5   Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
              (Name)                                           Pg 121 of 370
    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                               Total of claim amounts


   5a. Total claims from Part 1                                                                      5a.                                NA



   5b. Total claims from Part 2                                                                      5b.   +               $2,986,647.37



   5c. Total of Parts 1 and 2                                                                        5c.                   $2,986,647.37
       Lines 5a + 5b = 5c.




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                Page 89 of 89
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed         03/26/19 Entered 03/26/19 19:49:54                        Main Document
                                                                      Pg 122 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract     REAL PROPERTY LEASE AGREEMENT               194 MAIN STREET ESTATE TRUST
                or lease is for and the     INCLUDING ANY ADDENDUMS OR                  194 MAIN STREET
                nature of the debtor’s      AMENDMENTS THERETO                          WAREHAM, MA 02571
                interest
                State the term remaining    CURRENT

                List the contract number
                of any government
                contract

 2.2            State what the contract     LABORATORY SERVICES AGREEMENT               265 ESSEX STREET OPERATING COMPANY LLC
                or lease is for and the                                                 D/B/A CAREONE AT ESSEX
                nature of the debtor’s                                                  265 ESSEX ST
                interest                                                                BEVERLY, MA 01915

                State the term remaining    CURRENT

                List the contract number
                of any government
                contract

 2.3            State what the contract     LABORATORY SERVICES AGREEMENT               265 ESSEX STREET OPERATING COMPANY LLC
                or lease is for and the                                                 D/B/A CAREONE AT ESSEX
                nature of the debtor’s                                                  C/O HEALTHBRIDGE MANAGEMENT LLC; LEGAL DEPT
                interest                                                                173 BRIDGE PLAZA N
                                                                                        FORT LEE, NJ 07024
                State the term remaining    CURRENT

                List the contract number
                of any government
                contract

 2.4            State what the contract     LABORATORY SERVICES AGREEMENT               AARON MANOR NURSING & REHABILITATION
                or lease is for and the                                                 ATTN: ADMINISTRATOR
                nature of the debtor’s                                                  3 SOUTH WIG ROAD
                interest                                                                CHESTER, CT

                State the term remaining    CURRENT

                List the contract number
                of any government
                contract




Official Form 206G                                Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 123 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.5        State what the contract     SERVICES AGREEMENT                       ABBIEJEAN RUSSELL CARE CENTER
            or lease is for and the                                              700 SOUTH 29TH ST
            nature of the debtor’s                                               FORT PIERCE, FL 349473626
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.6        State what the contract     SERVICES AGREEMENT                       ABERJONA NURSING CTR
            or lease is for and the                                              184 SWANTON ST
            nature of the debtor’s                                               WINCHESTER, MA 018901921
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.7        State what the contract     SERVICES AGREEMENT                       ACADEMY MANOR
            or lease is for and the                                              89 MORTON STREET
            nature of the debtor’s                                               ANDOVER, MA 01810
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.8        State what the contract     LABORATORY SERVICES AGREEMENT            ADVANCE NURSING & REHAB CENTER OF NEW HAVEN LLC
            or lease is for and the                                              ATTN: THOMAS QUINN, ADMINISTRATOR
            nature of the debtor’s                                               169 DAVENPORT AVENUE
            interest                                                             NEW HAVEN, CT

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.9        State what the contract     SERVICES AGREEMENT                       ADVANCED NURSING & REHAB
            or lease is for and the                                              169 DAVENPORT AVE
            nature of the debtor’s                                               NEW HAVEN, CT 065191369
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.10       State what the contract     LABORATORY SERVICES AGREEMENT            ADVENTCARE, INC
            or lease is for and the                                              D/B/A FAIRHAVEN HEALTH CARE CENTER
            nature of the debtor’s                                               ATTN ADMINISTRATOR
            interest                                                             476 VARNUM AVE
                                                                                 LOWELL, MA 01854
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 2 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 124 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.11       State what the contract     SERVICES AGREEMENT                       ALDEN COURT
            or lease is for and the                                              389 ALDEN ROAD
            nature of the debtor’s                                               FAIRHAVEN, MA 02719
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.12       State what the contract     REAGENT RENTAL AGREEMENT                 ALERE NORTH AMERICA LLC
            or lease is for and the                                              30 SOUTH KELLER RD
            nature of the debtor’s                                               ORLANDO, FL 32810
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.13       State what the contract     SERVICES AGREEMENT                       ALL SEASONS LIVING ALF & MEMORY CARE
            or lease is for and the                                              15450 TAMIAMI TRAIL
            nature of the debtor’s                                               NAPLES, FL 341106217
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.14       State what the contract     SERVICES AGREEMENT                       ALLEGRA NURSING & REHAB
            or lease is for and the                                              434 WEST NORTH ST
            nature of the debtor’s                                               JACKSON, MI 492023313
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.15       State what the contract     SERVICES AGREEMENT                       ALLEGRO WINTER PARK
            or lease is for and the                                              2701 HOWELL BRANCH RD
            nature of the debtor’s                                               WINTER PARK, FL 327926095
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.16       State what the contract     LABORATORY SERVICES AGREEMENT            ALLIANCE HEALTHCARE CENTER AT BRAINTREE
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               175 GROVE ST
            interest                                                             BRAINTREE, MA 02184

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 3 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 125 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.17       State what the contract     LABORATORY SERVICES AGREEMENT            ALLIANCE HEALTHCARE CENTER AT BRAINTREE
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               175 GROVE ST
            interest                                                             BRAINTREE, MA 02184-7253

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.18       State what the contract     SERVICES AGREEMENT                       ALLIANCE HEALTHCARE CTR BRAINTREE
            or lease is for and the                                              175 GROVE STREET
            nature of the debtor’s                                               BRAINTREE, MA 02184
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.19       State what the contract     ASP STAFFING AGREEMENT                   ALLIED SEARCH PARTNERS INC
            or lease is for and the                                              ATTN: MELISSA OWENS
            nature of the debtor’s                                               1206 THOMPSON PL
            interest                                                             DAYTONA BEACH, FL 32118

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.20       State what the contract     SERVICES AGREEMENT                       AMBASSADOR A VILLA CENTER
            or lease is for and the                                              8045 E JEFFERSON AVE
            nature of the debtor’s                                               DETROIT, MI 482142627
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.21       State what the contract     SERVICES AGREEMENT                       AMBLER EXTENDED CARE CTR
            or lease is for and the                                              32 SOUTH BETHLEHEM PIKE
            nature of the debtor’s                                               AMBLER, PA 190025801
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.22       State what the contract     SERVICES AGREEMENT                       AMERICAN HOUSE FT MYERS
            or lease is for and the                                              14001 METRO PARKWAY
            nature of the debtor’s                                               FT MYERS, FL 339124543
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 126 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.23       State what the contract     SERVICES AGREEMENT                       AMERICAN HOUSE SENIOR LIVING
            or lease is for and the                                              8460 MURANO DEL LAGO DRIVE
            nature of the debtor’s                                               ESTERO, FL 34135
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.24       State what the contract     SERVICES AGREEMENT                       ANCHIN BENDERSON AT AVIVA
            or lease is for and the                                              1959 N HONORE AVE
            nature of the debtor’s                                               SARASOTA, FL 34235
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.25       State what the contract     SERVICES AGREEMENT                       ANCHIN BENDERSON AT AVIVA
            or lease is for and the                                              1959 N HONORE AVE
            nature of the debtor’s                                               SARASOTA, FL 34235
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.26       State what the contract     SERVICES AGREEMENT                       ANNE GRADY CENTER
            or lease is for and the                                              1525 EBER RD
            nature of the debtor’s                                               HOLLAND, OH 435289616
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.27       State what the contract     PAYER AGREEMENT                          ANTHEM BCBS OF CT
            or lease is for and the                                              108 LEIGUS ROAD
            nature of the debtor’s                                               WALLINGFORD, CT 06492
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.28       State what the contract     PAYER AGREEMENT                          ANTHEM BCBS OF CT, ME & NH
            or lease is for and the                                              120 MONUMENT CIRCLE
            nature of the debtor’s                                               INDIANAPOLIS, IN 46204
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 5 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 127 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.29       State what the contract     SERVICES AGREEMENT                       APPLE REHAB AVON
            or lease is for and the                                              220 SCOVILLE RD
            nature of the debtor’s                                               AVON, CT 060012515
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.30       State what the contract     LABORATORY SERVICES AGREEMENT            APPLE REHAB AVON
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               220 SCOVILLE ROAD
            interest                                                             AVON, CT 06001

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.31       State what the contract     LABORATORY SERVICES AGREEMENT            APPLE REHAB AVON
            or lease is for and the     DTD 8/1/2017                             ATTN: ADMINISTRATOR
            nature of the debtor’s                                               220 SCOVILLE ROAD
            interest                                                             AVON, CT 06001

            State the term remaining

            List the contract number
            of any government
            contract

 2.32       State what the contract     SERVICES AGREEMENT                       APPLE REHAB COCCOMO
            or lease is for and the                                              33 CONE AVE
            nature of the debtor’s                                               MERIDEN, CT 064504822
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.33       State what the contract     LABORATORY SERVICES AGREEMENT            APPLE REHAB COCCOMO
            or lease is for and the     DTD 7/15/2017                            ATTN: ADMINISTRATOR
            nature of the debtor’s                                               33 CONE AVENUE
            interest                                                             MERIDEN, CT 06450

            State the term remaining

            List the contract number
            of any government
            contract

 2.34       State what the contract     LABORATORY SERVICES AGREEMENT            APPLE REHAB COCOMO
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               33 CONE AVENUE
            interest                                                             MERIDEN, CT 06450

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 6 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 128 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.35       State what the contract     SERVICES AGREEMENT                       APPLE REHAB COLCHESTER
            or lease is for and the                                              36 BROADWAY ROAD
            nature of the debtor’s                                               COLCHESTER, CT 064151022
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.36       State what the contract     SERVICES AGREEMENT                       APPLE REHAB CROMWELL
            or lease is for and the                                              156 BERLIN ROAD
            nature of the debtor’s                                               CROMWELL, CT 064161019
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.37       State what the contract     LABORATORY SERVICES AGREEMENT            APPLE REHAB FARMINGTON VALLEY
            or lease is for and the     DTD 7/1/2017                             ATTN: ADMINISTRATOR
            nature of the debtor’s                                               269 FARMINGTON AVENUE
            interest                                                             PLAINVILLE, CT 06062

            State the term remaining

            List the contract number
            of any government
            contract

 2.38       State what the contract     SERVICES AGREEMENT                       APPLE REHAB FARMINGTON
            or lease is for and the                                              269 FARMINGTON AVE
            nature of the debtor’s                                               PLAINVILLE, CT 06062
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.39       State what the contract     SERVICES AGREEMENT                       APPLE REHAB SAYBROOK
            or lease is for and the                                              1775 BOSTON POST ROAD
            nature of the debtor’s                                               OLD SAYBROOK, CT 064751643
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.40       State what the contract     SERVICES AGREEMENT                       APPLE REHAB WATERTOWN
            or lease is for and the                                              35 BUNKER HILL ROAD
            nature of the debtor’s                                               WATERTOWN, CT 067953304
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 7 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 129 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract     SERVICES AGREEMENT                       APPLE REHAB WEST HAVEN
            or lease is for and the                                              308 SAVIN AVE
            nature of the debtor’s                                               WEST HAVEN, CT 065165805
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.42       State what the contract     SERVICES AGREEMENT                       APPLEWOOD REHAB CTR
            or lease is for and the                                              8 SNOW RD
            nature of the debtor’s                                               WINCHESTER, NH 034702806
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.43       State what the contract     SERVICES AGREEMENT                       ARBOR GLEN CENTER
            or lease is for and the                                              25 EAST LINDSLEY ROAD
            nature of the debtor’s                                               CEDAR GROVE, NJ 070091023
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.44       State what the contract     SERVICES AGREEMENT                       ARDEN HOUSE CARE & REHAB
            or lease is for and the                                              850 MIX AVE
            nature of the debtor’s                                               HAMDEN, CT 06514
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.45       State what the contract     SERVICES AGREEMENT                       ARGENTINE CARE CENTER
            or lease is for and the                                              9051 SILVER LAKE ROAD
            nature of the debtor’s                                               LINDEN, MI 484519730
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.46       State what the contract     SERVICES AGREEMENT                       ARMENIAN NSG HOME
            or lease is for and the                                              431 POND STREET
            nature of the debtor’s                                               BOSTON, MA 021303402
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 8 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 130 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.47       State what the contract     LABORATORY SERVICES AGREEMENT            ARMENIAN NURSING HOME
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               431 POND ST
            interest                                                             BOSTON, MA 02130

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.48       State what the contract     SERVICES AGREEMENT                       ARTMAN LUTHERAN NURSING HOME
            or lease is for and the                                              250 BETHLEHEM PIKE
            nature of the debtor’s                                               AMBLER, PA 190023524
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.49       State what the contract     SERVICES AGREEMENT                       ARTMAN NURSING HOME
            or lease is for and the                                              250 BETHLEHEM PIKE
            nature of the debtor’s                                               AMBLER, PA 190023524
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.50       State what the contract     SERVICES AGREEMENT                       ASTON GARDENS
            or lease is for and the                                              1000 ASTON GARDENS DRIVE
            nature of the debtor’s                                               VENICE, FL 342923078
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.51       State what the contract     LABORATORY SERVICES AGREEMENT            ATHENA MIDDLESEX LLC
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               100 RANDOLPH RD
            interest                                                             MIDDLETOWN, CT 06457

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.52       State what the contract     SERVICES AGREEMENT                       ATLANTIC HEALTHCARE CTR
            or lease is for and the                                              3663 15TH AVE
            nature of the debtor’s                                               VERO BEACH, FL 329604868
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 131 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.53       State what the contract     SERVICES AGREEMENT                       ATRIUM AT DRUM HILL
            or lease is for and the                                              2 TECHNOLOGY DR
            nature of the debtor’s                                               NORTH CHELMSFORD, MA 018632400
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.54       State what the contract     SERVICES AGREEMENT                       ATTLEBORO HEALTH CENTER
            or lease is for and the                                              27 GEORGE ST
            nature of the debtor’s                                               ATTLEBORO, MA 027033105
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.55       State what the contract     REAL PROPERTY LEASE AGREEMENT            AUGUST/HOLMES TRUST
            or lease is for and the     INCLUDING ANY ADDENDUMS OR               ATTN: JOHN J AUGUST, JR, TTEE
            nature of the debtor’s      AMENDMENTS THERETO                       42 EDGEHILL RD
            interest                                                             WINTHROP, MA 02152

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.56       State what the contract     REAL PROPERTY LEASE AGREEMENT            AUGUST-HOLMES REALTY TRUST
            or lease is for and the     INCLUDING ANY ADDENDUMS OR               50 CREST AVE
            nature of the debtor’s      AMENDMENTS THERETO                       WINTHROP, MA 02152
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.57       State what the contract     SERVICES AGREEMENT                       AUTUMN LAKE HEALTHCARE AT NORWALK
            or lease is for and the                                              34 MIDROCKS DRIVE
            nature of the debtor’s                                               NORWALK, CT 068511626
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.58       State what the contract     LABORATORY SERVICES AGREEMENT            AUTUMN LAKE HEALTHCARE AT NORWALK
            or lease is for and the                                              ATTN: ADMINISTRATOR
            nature of the debtor’s                                               34 MIDROCKS DRIVE
            interest                                                             NORWALK, CT 06851

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 10 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 132 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.59       State what the contract     SERVICES AGREEMENT                       AVISTA HEALTH & REHAB
            or lease is for and the                                              2901 GALAXY DR
            nature of the debtor’s                                               SAGINAW, MI 486015857
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.60       State what the contract     SERVICES AGREEMENT                       BAKER KATZ NSG HOME
            or lease is for and the                                              194 BOARDMAN ST
            nature of the debtor’s                                               HAVERHILL, MA 018306405
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.61       State what the contract     LABORATORY SERVICES AGREEMENT            BAKER KATZ NURSING HOME
            or lease is for and the                                              194 BOARDMAN ST
            nature of the debtor’s                                               HAVERHILL, MA 01830-6405
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.62       State what the contract     LABORATORY SERVICES AGREEMENT            BAMSI-COLARUSSO DRIVE
            or lease is for and the                                              11 COLARUSSO DR
            nature of the debtor’s                                               MIDDLEBORO, MA 02346
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.63       State what the contract     BUSINESS ASSOCIATE AGREEMENT             BANE CARE MANAGEMENT INC
            or lease is for and the                                              ATTN: NANCY WELCH, CORP PRIVACY OFFICER
            nature of the debtor’s                                               52 ACCORD PARK DR
            interest                                                             NORWELL, MA 02061

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.64       State what the contract     AMENDMENT TO LABORATORY                  BANE COLONIAL LLC
            or lease is for and the     SERVICES AGREEMENT DTD 2/1/2017          D/B/A COLONIAL REHABILITATION AND NURSING CENTER
            nature of the debtor’s      AMENDS LABORATORY SERVICES               125 BROAD ST
            interest                    AGREEMENT DTD 2/1/2017                   WEYMOUTH, MA 02188

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 11 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 133 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.65       State what the contract     LABORATORY SERVICES AGREEMENT            BANE COLONIAL LLC
            or lease is for and the                                              D/B/A COLONIAL REHABILITATION AND NURSING CENTER
            nature of the debtor’s                                               ATTN ADMINISTRATOR
            interest                                                             125 BROAD ST
                                                                                 WEYMOUTH, MA 02188
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.66       State what the contract     LABORATORY SERVICES AGREEMENT            BANE COLONIAL LLC
            or lease is for and the                                              D/B/A COLONIAL REHABILITATION AND NURSING CENTER
            nature of the debtor’s                                               C/O BANE CARE MANAGEMENT; VP OF OPERATIONS
            interest                                                             52 ACCORD PARK DR
                                                                                 NORWELL, MA 02061
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.67       State what the contract     AMENDMENT TO LABORATORY                  BANE HANCOCK PARK LLC
            or lease is for and the     SERVICES AGREEMENT                       D/B/A HANCOCK PARK REHABILITATION AND NURSING
            nature of the debtor’s      AMENDS AGREEMENT DTD 2/1/2017            CENTER
            interest                                                             164 PARKINGWAY
                                                                                 QUINCY, MA 02169
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.68       State what the contract     LABORATORY SERVICES AGREEMENT            BANE HANCOCK PARK LLC
            or lease is for and the                                              D/B/A HANCOCK PARK REHABILITATION AND NURSING
            nature of the debtor’s                                               CENTER
            interest                                                             ATTN ADMIN
                                                                                 164 PARKINGWAY
            State the term remaining    CURRENT                                  QUINCY, MA 02169
            List the contract number
            of any government
            contract

 2.69       State what the contract     LABORATORY SERVICES AGREEMENT            BANE HANCOCK PARK LLC
            or lease is for and the                                              D/B/A HANCOCK PARK REHABILITATION AND NURSING
            nature of the debtor’s                                               CENTER
            interest                                                             C/O BANE CARE MGMNT; VP OPERATIONS
                                                                                 52 ACCORD PARK DR
            State the term remaining    CURRENT                                  NORWELL, MA 02061
            List the contract number
            of any government
            contract

 2.70       State what the contract     ASSIGNMENT AND ASSUMPTION                BANE JOHN SCOTT LLC
            or lease is for and the     AGREEMENT DTD 3/21/2016
            nature of the debtor’s      RE: ASSET PURCHASE AGREEMENT
            interest                    DTD 2/25/2016

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 12 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 134 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.71       State what the contract     SERVICES AGREEMENT                       BARN HILL CARE CTR
            or lease is for and the                                              249 HIGH ST
            nature of the debtor’s                                               NEWTON, NJ 078609600
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.72       State what the contract     SERVICES AGREEMENT                       BARRINGTON (HEALTHCARE)
            or lease is for and the                                              1425 S CONGRESS AVE
            nature of the debtor’s                                               BOYNTON BEACH, FL 334266381
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.73       State what the contract     SERVICES AGREEMENT                       BARRINGTON TERRACE (FT MYERS)
            or lease is for and the                                              9731 COMMERCE CENTER CT
            nature of the debtor’s                                               FORT MYERS, FL 339081400
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.74       State what the contract     SERVICES AGREEMENT                       BARRINGTON TERRACE
            or lease is for and the                                              5175 TAMIAMI TRAIL
            nature of the debtor’s                                               NAPLES, FL 341134100
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.75       State what the contract     SERVICES AGREEMENT                       BAY BREEZE HEALTH & REHAB
            or lease is for and the                                              1026 ALBEE FARM RD
            nature of the debtor’s                                               VENICE, FL 342856213
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.76       State what the contract     SERVICES AGREEMENT                       BAY TREE CENTER
            or lease is for and the                                              2600 HIGHLAND BLVD N
            nature of the debtor’s                                               PALM HARBOR, FL 346842114
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 13 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 135 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.77       State what the contract     SERVICES AGREEMENT                       BAYPOINTE NURSING & REHAB
            or lease is for and the                                              50 CHRISTY PL
            nature of the debtor’s                                               BROCKTON, MA 02301
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.78       State what the contract     LABORATORY SERVICES AGREEMENT            BAYPOINTE
            or lease is for and the                                              50 CHRISTY PL
            nature of the debtor’s                                               BROCKTON, MA 02301-1826
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.79       State what the contract     SERVICES AGREEMENT                       BAYVIEW CENTER
            or lease is for and the                                              301 S BAY ST
            nature of the debtor’s                                               EUSTIS, FL 32726-4005
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.80       State what the contract     SERVICES AGREEMENT                       BAYWOOD CARE CENTER
            or lease is for and the                                              2000 17TH AVE SOUTH ST
            nature of the debtor’s                                               ST. PETERSBURG, FL 337122714
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.81       State what the contract     SERVICES AGREEMENT                       BAYWOOD NURSING CTR
            or lease is for and the                                              2000 17TH AVE SOUTH ST
            nature of the debtor’s                                               ST. PETERSBURG, FL 337122714
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.82       State what the contract     PAYER AGREEMENT                          BCBS OF MA
            or lease is for and the                                              101 HUNTINGTO AVE SUITE 1300
            nature of the debtor’s                                               BOSTON, MA 02199-7611
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 14 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 136 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract     PAYER AGREEMENT                          BCBS OF RI
            or lease is for and the                                              500 EXCHANGE STREET
            nature of the debtor’s                                               PROVIDENCE, RI 02903
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.84       State what the contract     SERVICES AGREEMENT                       BEACH HOUSE ALF & MEMORY CARE
            or lease is for and the                                              1000 AIRPORT PULLING RD SOUTH
            nature of the debtor’s                                               NAPLES, FL 341044365
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.85       State what the contract     SERVICES AGREEMENT                       BEAR CREEK NURSING
            or lease is for and the                                              8041 STATE RD 52
            nature of the debtor’s                                               HUDSON, FL 346676726
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.86       State what the contract     SERVICES AGREEMENT                       BEAR HILL NSG CTR
            or lease is for and the                                              11 NORTH ST
            nature of the debtor’s                                               STONEHAM, MA 021801040
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.87       State what the contract     SERVICES AGREEMENT                       BEAUMONT AT BRYN MAWR
            or lease is for and the                                              607 NORTH ITHAN AVE
            nature of the debtor’s                                               BRYN MAWR, PA 190101782
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.88       State what the contract     SERVICES AGREEMENT                       BEAUMONT AT NATICK
            or lease is for and the                                              3 VISION DRIVE
            nature of the debtor’s                                               NATICK, MA 017602059
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 15 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 137 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.89       State what the contract     SERVICES AGREEMENT                       BEAUMONT AT NORTHBRIDGE
            or lease is for and the                                              85 BEAUMONT DRIVE
            nature of the debtor’s                                               NORTHBRIDGE, MA 01534-1093
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.90       State what the contract     SERVICES AGREEMENT                       BEAUMONT AT WESTBOROUGH
            or lease is for and the                                              3 LYMAN ST
            nature of the debtor’s                                               WESTBOROUGH, MA 01581-1442
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.91       State what the contract     SERVICES AGREEMENT                       BEAUMONT AT WORCESTER
            or lease is for and the                                              378 PLANTATION ST
            nature of the debtor’s                                               WORCESTER, MA 016032324
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.92       State what the contract     SERVICES AGREEMENT                       BEAUMONT OF NORTHBOROUGH (BRIGHAM)
            or lease is for and the                                              238 W MAIN ST
            nature of the debtor’s                                               NORTHBORO, MA 01532-1804
            interest
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.93       State what the contract     LABORATORY SERVICES AGREEMENT            BEAUMONT REHABILITATION & SKILLED
            or lease is for and the                                              NURSING CENTER AT NATICK
            nature of the debtor’s                                               ATTN: ADMINISTRATOR
            interest                                                             THREE VISION DR, ROUTE 9W
                                                                                 NATICK, MA 01760
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.94       State what the contract     LABORATORY SERVICES AGREEMENT            BEAUMONT REHABILITATION & SKILLED
            or lease is for and the                                              NURSING CENTER AT NORTHBOROUGH
            nature of the debtor’s                                               ATTN: ADMINISTRATOR
            interest                                                             238 W MAIN ST
                                                                                 NORTHBOROUGH, MA 01532
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 16 of 235
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                          Case number19:49:54
                                                                                     (if known)       Main Document
                                                                                                19-10405
            (Name)                                            Pg 138 of 370
        List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired lease

 2.95       State what the contract     LABORATORY SERVICES AGREEMENT            BEAUMONT REHABILITATION & SKILLED
            or lease is for and the                                              NURSING CENTER AT NORTHBRIDGE
            nature of the debtor’s                                               85 BEAUMONT DR
            interest                                                             PO BOX 940
                                                                                 NORTHBRIDGE, MA 01534
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.96       State what the contract     LABORATORY SERVICES AGREEMENT            BEAUMONT REHABILITATION & SKILLED
            or lease is for and the                                              NURSING CENTER AT WESTBOROUGH
            nature of the debtor’s                                               ATTN: ADMINISTRATOR
            interest                                                             THREE LYMAN ST
                                                                                 WESTBOROUGH, MA 01581
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.97       State what the contract     LABORATORY SERVICES AGREEMENT            BEAUMONT REHABILITATION & SKILLED
            or lease is for and the                                              NURSING CENTER AT WORCESTER
            nature of the debtor’s                                               ATTN: ADMINISTRATOR
            interest                                                             378 PLANTATION ST
                                                                                 WORCESTER, MA 01605
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.98       State what the contract     SERVICE AGREEMENT                        BECKMAN COULTER INC
            or lease is for and the     AGREEMENT NO# S85431US                   ATTN: MABEL ARENCIBIA
            nature of the debtor’s                                               11800 SW 147TH AVE
            interest                                                             MIAMI, FL 33116-9015

            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.99       State what the contract     SERVICE AGREEMENT                        BECKMAN COULTER INC
            or lease is for and the     AGREEMENT NO# S113830US                  ATTN: MABEL ARENCIBIA
            nature of the debtor’s                                               11800 SW 147TH AVE
            interest                                                             PO BOX 169015
                                                                                 MIAMI, FL 3116-9015
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract

 2.100      State what the contract     SERVICE AGREEMENT                        BECKMAN COULTER INC
            or lease is for and the     AGREEMENT NO# S85431US                   ATTN: MABEL ARENCIBIA
            nature of the debtor’s                                               MAIL CODE 42-B06
            interest                                                             PO BOX 169015
                                                                                 MIAMI, FL 33116-9015
            State the term remaining    CURRENT

            List the contract number
            of any government
            contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                              Page 17 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 139 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.101     State what the contract     SERVICE AGREEMENT                        BECKMAN COULTER INC
           or lease is for and the     AGREEMENT NO. S113830US                  ATTN: MABEL ARENCIBIA
           nature of the debtor’s                                               MAIL CODE 42-B06, PO BOX 169015
           interest                                                             11800 SW 147TH AV
                                                                                MIAMI, FL 33116
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.102     State what the contract     SERVICE AGREEMENT                        BECKMAN COULTER INC
           or lease is for and the     AGREEMENT NO. S113577US                  ATTN: MABEL ARENCIBIA
           nature of the debtor’s                                               MAIL CODE 42-B06, PO BOX 169015
           interest                                                             11800 SW 147TH AV
                                                                                MIAMI, FL 33116
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.103     State what the contract     COST PER REPORTABLE RESULT               BECKMAN COULTER INC
           or lease is for and the     AGREEMENT                                ATTN: NOEL BECNEL
           nature of the debtor’s                                               250 S KRAEMER BLVD
           interest                                                             PO BOX 8000
                                                                                BREA, CA 92821-8000
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.104     State what the contract     INVOICE # 4334809                        BECKMAN COULTER INC
           or lease is for and the                                              DEPT CH 10164
           nature of the debtor’s                                               PALANTINE
           interest                                                             PALANTINE, IL 60055-0164

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.105     State what the contract     SERVICES AGREEMENT                       BEDFORD GARDENS CARE CTR
           or lease is for and the                                              4586 ACUSHNET AVE
           nature of the debtor’s                                               NEW BEFORD, MA 027454715
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.106     State what the contract     SERVICES AGREEMENT                       BEL AIR MANOR
           or lease is for and the                                              256 NEW BRITAIN AVENUE
           nature of the debtor’s                                               NEWINGTON, CT 061114416
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 18 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 140 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.107     State what the contract     LABORATORY SERVICES AGREEMENT            BEL-AIR MANOR NURSING & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               256 NEW BRITAIN AVENUE
           interest                                                             NEWINGTON, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.108     State what the contract     SERVICES AGREEMENT                       BELL TOWER HEALTH & REHAB
           or lease is for and the                                              5805 N FIR ROAD
           nature of the debtor’s                                               GRANGER, IN 465304750
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.109     State what the contract     SERVICES AGREEMENT                       BELLBROOK SKILLED
           or lease is for and the                                              873 W AVON RD
           nature of the debtor’s                                               ROCHESTER, MI 483072705
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.110     State what the contract     SERVICES AGREEMENT                       BELMONT MANOR NSG HOME
           or lease is for and the                                              34 AGASSIZ AVE
           nature of the debtor’s                                               BELMONT, MA 024785023
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.111     State what the contract     SERVICES AGREEMENT                       BENCHMARK SENIOR LVG AT SPLIT ROCK
           or lease is for and the                                              708A BRIDGEPORT AVE
           nature of the debtor’s                                               SHELTON, CT 064844719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.112     State what the contract     SERVICES AGREEMENT                       BENEVA LAKES HEALTH & REHAB
           or lease is for and the                                              741 SOUTH BENEVA RD
           nature of the debtor’s                                               SARASOTA, FL 342322411
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 19 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 141 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.113     State what the contract     SERVICES AGREEMENT                       BENTLEY ALF
           or lease is for and the                                              870 CLASSIC COURT
           nature of the debtor’s                                               NAPLES, FL 341107927
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.114     State what the contract     SERVICES AGREEMENT                       BENTLEY CARE CENTER
           or lease is for and the                                              875 RETREAT DRIVE
           nature of the debtor’s                                               NAPLES, FL 341107927
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.115     State what the contract     LABORATORY SERVICES AGREEMENT            BENTLEY COMMONS AT KEENE
           or lease is for and the                                              197 WATER ST
           nature of the debtor’s                                               KEENE, NH 03431
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.116     State what the contract     REQUEST FOR CONSENT TO                   BENTLEY COMMONS AT KEENE
           or lease is for and the     ASSIGNMENT DTD 12/7/2018                 C/O KDG
           nature of the debtor’s                                               ATTN C BESANCENEY
           interest                                                             100 JERICHO QUAD, STE 142
                                                                                JERICHO, NY 11753
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.117     State what the contract     LABORATORY SERVICES AGREEMENT            BERKSHIRE HEALTHCARE SYSTEMS INC
           or lease is for and the                                              ATTN: AMALE NEARY AVP FINANCE
           nature of the debtor’s                                               75 N ST, STE 210
           interest                                                             PITTSFIELD, MA 01201-5126

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.118     State what the contract     LABORATORY SERVICES AGREEMENT            BERKSHIRE HEALTHCARE SYSTEMS INC
           or lease is for and the                                              ATTN: AMALE NEARY, ASSOCIATE VP FINANCE
           nature of the debtor’s                                               75 NORTH ST, STE 210
           interest                                                             PITTSFIELD, MA 01201-5126

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 20 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 142 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.119     State what the contract     LABORATORY SERVICES AGREEMENT            BETHANY HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               97 BETHANY RD
           interest                                                             FRAMINGHAM, MA 01702

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.120     State what the contract     SERVICES AGREEMENT                       BETHANY HEALTHCARE
           or lease is for and the                                              97 BETHANY RD
           nature of the debtor’s                                               FRAMINGHAM, MA 01702
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.121     State what the contract     SERVICES AGREEMENT                       BETHEL HEALTHCARE CENTER
           or lease is for and the                                              13 PARKLAWN DRIVE
           nature of the debtor’s                                               BETHEL, CT 068011043
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.122     State what the contract     LABORATORY SERVICES AGREEMENT            BETHESDA HEALTH INC
           or lease is for and the     PROVIDE LABORATORY TESTING               ATTN: ROGER KIRK, CEO
           nature of the debtor’s      SERVICES                                 2815 S SEACREST BLVD
           interest                                                             BOYNTON BEACH, FL 33435

           State the term remaining    12/10/2019

           List the contract number
           of any government
           contract

 2.123     State what the contract     LABORATORY SERVICES AGREEMENT            BETHESDA HEALTH INC
           or lease is for and the                                              ATTN: ROGER KIRK, CEO
           nature of the debtor’s                                               2815 S SEACREST BLVD
           interest                                                             BOYNTON BEACH, FL 33435

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.124     State what the contract     LABORATORY SERVICES AGREEMENT            BETHESDA HEALTH INC
           or lease is for and the     DTD 12/10/2018                           ATTN: ROGER KIRK, CEO
           nature of the debtor’s                                               2815 S SEACREST BLVD
           interest                                                             BOYNTON BEACH, FL 33435

           State the term remaining    12/18/2019

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 21 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 143 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.125     State what the contract     SERVICES AGREEMENT                       BEY LEA VILLAGE CARE CTR
           or lease is for and the                                              1351 OLD FREEHOLD ROAD
           nature of the debtor’s                                               TOMS RIVER, NJ 087532775
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.126     State what the contract     LABORATORY SERVICES AGREEMENT            BICKFORD HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               14 MAIN STREET
           interest                                                             WINDSOR LOCKS, CT 06096

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.127     State what the contract     PORTABLE SERVICES AGREEMENT              BILLERICA HEALTHCARE SOLUTIONS
           or lease is for and the                                              D/B/A BAKER KATZ SKILLED NURSING & REHABILITATION
           nature of the debtor’s                                               CENTER
           interest                                                             194 BOARDMAN ST
                                                                                HAVERHILL, MA 01830
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.128     State what the contract     SERVICES AGREEMENT                       BILLERICA HOUSE OF CORRECTION
           or lease is for and the                                              269 TREBLE COVE ROAD
           nature of the debtor’s                                               NORTH BILLERICA, MA 01862
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.129     State what the contract     SERVICES AGREEMENT                       BLAIRE HOUSE TEWKSBURY (ASST LIVING)
           or lease is for and the                                              10 ERLIN TERRACE
           nature of the debtor’s                                               TEWKSBURY, MA 01876
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.130     State what the contract     SERVICES AGREEMENT                       BLAIRE HOUSE TEWKSBURY
           or lease is for and the                                              10 ERLIN TERRACE
           nature of the debtor’s                                               TEWKSBURY, MA 01876
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 22 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 144 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.131     State what the contract     SERVICES AGREEMENT                       BLAIRE HOUSE TEWKSBURY-VETERANS
           or lease is for and the                                              10 ERLIN TERRACE
           nature of the debtor’s                                               TEWKSBURY, MA 01876
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.132     State what the contract     SERVICES AGREEMENT                       BLAIRE HOUSE WORCESTER
           or lease is for and the                                              116 HOUGHTON STREET
           nature of the debtor’s                                               WORCESTER, MA 01604
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.133     State what the contract     SERVICES AGREEMENT                       BLAIRE HOUSE WORCESTER-VETERANS
           or lease is for and the                                              116 HOUGHTON STREET
           nature of the debtor’s                                               WORCESTER, MA 01604
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.134     State what the contract     SERVICES AGREEMENT                       BLUE HILLS HEALTH & REHAB
           or lease is for and the                                              1044 PARK ST
           nature of the debtor’s                                               STOUGHTON, MA 020723762
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.135     State what the contract     SERVICES AGREEMENT                       BLUE HILLS HEALTH & REHAB
           or lease is for and the                                              1044 PARK ST
           nature of the debtor’s                                               STOUGHTON, MA 020723762
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.136     State what the contract     SERVICES AGREEMENT                       BLUE RIDGE BY THE LAKE
           or lease is for and the                                              1100 66TH ST
           nature of the debtor’s                                               SAINT PETERSBURG, FL 337106224
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 23 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 145 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.137     State what the contract     SERVICES AGREEMENT                       BON SECOUR MARIA MANOR
           or lease is for and the                                              10300 4TH ST N
           nature of the debtor’s                                               ST. PETERSBURG, FL 337163810
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.138     State what the contract     PAYER AGREEMENT                          BOSTON MEDICAL CENTER (HEALTHNET PLANS)
           or lease is for and the                                              ONE BOSTON MEDICAL CENTER PLACE
           nature of the debtor’s                                               BOSTON, MA 02118
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.139     State what the contract     PURCHASED DIAGNOSTIC            BOTSFORD GENERAL HOSPITAL
           or lease is for and the     LABORATORY TESTS AND LABORATORY D/B/A BEAUMONT LABORATORY-FARMINGTON HILLS
           nature of the debtor’s      SERVICES AGREEMENT              28050 GRAND RIVER AVE
           interest                                                    FARMINGTON HILLS, MI 48336

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.140     State what the contract     SERVICES AGREEMENT                       BOULEVARD HEALTH CTR
           or lease is for and the                                              3500 SOUTH BLVD
           nature of the debtor’s                                               ROCHSTER HILLS, MI 483093973
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.141     State what the contract     SERVICES AGREEMENT                       BOURNE MANOR
           or lease is for and the                                              146 MCARTHUR BLVD
           nature of the debtor’s                                               BOURNE, MA 02532
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.142     State what the contract     SERVICES AGREEMENT                       BRADENTON FREEDOM VILLAGE ALF
           or lease is for and the                                              6410 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 34209
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 24 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 146 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.143     State what the contract     SERVICES AGREEMENT                       BRADENTON FREEDOM VILLAGE
           or lease is for and the                                              6410 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 34209
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.144     State what the contract     SERVICES AGREEMENT                       BRADENTON HEALTHCARE
           or lease is for and the                                              6305 CORTEZ RD
           nature of the debtor’s                                               BRADENTON, FL 342102604
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.145     State what the contract     SERVICES AGREEMENT                       BRAEMOOR HEALTH CENTER
           or lease is for and the                                              34 NORTH PEARL STREET
           nature of the debtor’s                                               BROCKTON, MA 023011708
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.146     State what the contract     SERVICES AGREEMENT                       BRAINTREE MANOR HEALTHCARE
           or lease is for and the                                              1102 WASHINGTON ST
           nature of the debtor’s                                               BRAINTREE, MA 021845438
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.147     State what the contract     SERVICES AGREEMENT                       BRANDON HEALTH AND REHAB CENTER
           or lease is for and the                                              1465 OAKFIELD DRIVE
           nature of the debtor’s                                               BRANDON, FL 335114854
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.148     State what the contract     SERVICES AGREEMENT                       BRANDYWINE HALL
           or lease is for and the                                              800 WEST MINER ST
           nature of the debtor’s                                               WEST CHESTER, PA 193822149
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 25 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 147 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.149     State what the contract     LABORATORY SERVICES AGREEMENT            BRANFORD HILLS HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               189 ALPS ROAD
           interest                                                             BRANFORD, CT 06405

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.150     State what the contract     SERVICES AGREEMENT                       BRENNITY AT VERO BEACH
           or lease is for and the                                              7955 16TH MANOR
           nature of the debtor’s                                               VERO BEACH, FL 329661538
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.151     State what the contract     SERVICES AGREEMENT                       BRIDGES BY EPOCH AT HINGHAM (BARECOVE)
           or lease is for and the                                              1 SGT WILLIAM B TERRY DR
           nature of the debtor’s                                               HINGHAM, MA 020431545
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.152     State what the contract     LABORATORY SERVICES AGREEMENT            BRIDGES BY EPOCH AT HINGHAM
           or lease is for and the                                              ATTN: LEGAL DEPARTMENT
           nature of the debtor’s                                               1 SGT WILLIAM B TERRY DR
           interest                                                             HINGHAM, MA 02043

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.153     State what the contract     SERVICES AGREEMENT                       BRIDGES BY EPOCH AT NASHUA
           or lease is for and the                                              575 AMHERST ST
           nature of the debtor’s                                               NASHUA, NH 030631048
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.154     State what the contract     LABORATORY SERVICES AGREEMENT            BRIDGES BY EPOCH AT NASHUA
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               575 AMHERST ST
           interest                                                             NASHUA, NH 03063-1048

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 26 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 148 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.155     State what the contract     LABORATORY SERVICES AGREEMENT            BRIDGES BY EPOCH AT PEMBROKE
           or lease is for and the                                              49 CROSS ST
           nature of the debtor’s                                               PEMBROKE, MA 02359
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.156     State what the contract     SERVICES AGREEMENT                       BRIDGEVIEW CENTER
           or lease is for and the                                              350 S RIDGEWOOD ST
           nature of the debtor’s                                               ORMOND BEACH, FL 321747028
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.157     State what the contract     SERVICES AGREEMENT                       BRIDGEWATER NURSING HOME
           or lease is for and the                                              16 PLEASANT ST
           nature of the debtor’s                                               BRIDGEWATER, MA 02324
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.158     State what the contract     LABORATORY SERVICES AGREEMENT            BRIDGEWATER NURSING HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               16 PLEASANT ST
           interest                                                             BRIDGEWATER, MA 02324

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.159     State what the contract     SERVICES AGREEMENT                       BRIGHAM HEALTH & REHAB CTR
           or lease is for and the                                              77 HIGH ST
           nature of the debtor’s                                               NEWBURYPORT, MA 019503071
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.160     State what the contract     SERVICES AGREEMENT                       BRIGHAM MANOR
           or lease is for and the                                              77 HIGH ST
           nature of the debtor’s                                               NEWBURYPORT, MA 019503071
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 27 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 149 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.161     State what the contract     SERVICES AGREEMENT                       BRIGHTON GARDENS (SKILLED)
           or lease is for and the                                              16702 N DALE MABRY HWY
           nature of the debtor’s                                               TAMPA, FL 336181055
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.162     State what the contract     SERVICES AGREEMENT                       BRIGHTON GARDENS
           or lease is for and the                                              16702 N DALE MABRY HWY
           nature of the debtor’s                                               TAMPA, FL 336181055
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.163     State what the contract     SERVICES AGREEMENT                       BRIGHTON HOUSE
           or lease is for and the                                              170 COREY RD
           nature of the debtor’s                                               BRIGHTON, MA 021358244
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.164     State what the contract     SERVICES AGREEMENT                       BRINTON MANOR
           or lease is for and the                                              549 BALTIMORE PIKE
           nature of the debtor’s                                               GLEN MILLS, PA 193421020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.165     State what the contract     SERVICES AGREEMENT                       BRINTON MANOR
           or lease is for and the                                              549 BALTIMORE PIKE
           nature of the debtor’s                                               GLEN MILLS, PA 193421020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.166     State what the contract     SERVICES AGREEMENT                       BRISTOL CORRECTIONAL FACILITY
           or lease is for and the                                              400 FAUNCE CORNER ROAD
           nature of the debtor’s                                               NORTH DARTMOUTH, MA 02747
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 28 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 150 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.167     State what the contract     SERVICES AGREEMENT                       BRISTOL COUNTY CORRECTIONAL (DETAINEE ACCT)
           or lease is for and the                                              400 FAUNCE CORNER ROAD
           nature of the debtor’s                                               NORTH DARTMOUTH, MA 02747
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.168     State what the contract     LABORATORY SERVICES AGREEMENT            BROAD REACH OF CHATHAM, INC
           or lease is for and the                                              D/B/A LIBERTY COMMONS
           nature of the debtor’s                                               ATTN BILL BOGDANOVICH
           interest                                                             390 ORLEANS RD., RTE 28
                                                                                NORTH CHATHAM, MA 02650
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.169     State what the contract     PORTABLE SERVICES AGREEMENT              BROCKTON HEALTH CARE CENTER
           or lease is for and the                                              2 BEAUMONT AVE
           nature of the debtor’s                                               BROCKTON, MA 02302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.170     State what the contract     SERVICES AGREEMENT                       BROCKTON HEALTH CENTER (OLD)
           or lease is for and the                                              2 BEAUMONT AVENUE
           nature of the debtor’s                                               BROCKTON, MA 023023302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.171     State what the contract     SERVICES AGREEMENT                       BROCKTON HEALTH CENTER
           or lease is for and the                                              2 BEAUMONT AVE
           nature of the debtor’s                                               BROCKTON, MA 023023302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.172     State what the contract     SERVICES AGREEMENT                       BROOKDALE (NAPLES)
           or lease is for and the                                              770 GOODETTE RD N
           nature of the debtor’s                                               NAPLES, FL 341025607
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 29 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 151 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.173     State what the contract     SERVICES AGREEMENT                       BROOKDALE (PORT CHARLOTTE)
           or lease is for and the                                              18440 COCHRAN BLVD
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339483339
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.174     State what the contract     SERVICES AGREEMENT                       BROOKDALE DEER CREEK
           or lease is for and the                                              8450 MCINTOSH RD
           nature of the debtor’s                                               SARASOTA, FL 342385675
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.175     State what the contract     SERVICES AGREEMENT                       BROOKDALE OF FARMINGTON HILLS (1)
           or lease is for and the                                              27900 DRAKE ROAD
           nature of the debtor’s                                               FARMINGTON HILLS, MI 483313133
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.176     State what the contract     SERVICES AGREEMENT                       BROOKDALE OF GRAND BLANC ASSISTED LIVING
           or lease is for and the                                              5080 E BALDWIN RD
           nature of the debtor’s                                               HOLLY, MI 484429364
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.177     State what the contract     SERVICES AGREEMENT                       BROOKDALE OF GRAND BLANC MEMORY CARE
           or lease is for and the                                              5130 E BALDWIN RD
           nature of the debtor’s                                               HOLLY, MI 484429365
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.178     State what the contract     SERVICES AGREEMENT                       BROOKDALE PALMER RANCH
           or lease is for and the                                              5111 PALMER RANCH PKWY
           nature of the debtor’s                                               SARASOTA, FL 342384477
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 30 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 152 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.179     State what the contract     SERVICES AGREEMENT                       BROOKDALE SANTA BARBARA
           or lease is for and the                                              911 SANTA BARBARA BLVD
           nature of the debtor’s                                               CAPE CORAL, FL 339912074
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.180     State what the contract     SERVICES AGREEMENT                       BROOKDALE TROY (ALF)
           or lease is for and the                                              4850 NORTHFIELD PKWY
           nature of the debtor’s                                               TROY, MI 480984433
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.181     State what the contract     SERVICES AGREEMENT                       BROOKDALE VERO BEACH SOUTH
           or lease is for and the                                              420 4TH COURT
           nature of the debtor’s                                               VERO BEACH, FL 329621812
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.182     State what the contract     SERVICES AGREEMENT                       BROOKSIDE HEALTHCARE & REHAB
           or lease is for and the                                              2630 WOODLAND AVE
           nature of the debtor’s                                               ROSLYN, PA 190013013
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.183     State what the contract     SERVICES AGREEMENT                       BROOMALL MANOR
           or lease is for and the                                              43 CHURCH LN
           nature of the debtor’s                                               BROOMALL, PA 190082503
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.184     State what the contract     SERVICES AGREEMENT                       BROOMALL REHAB & NSG CTR
           or lease is for and the                                              50 NORTH MALIN ROAD
           nature of the debtor’s                                               BROOMALL, PA 190081429
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 31 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 153 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.185     State what the contract     SERVICES AGREEMENT                       BROWARD COUNTY RECOVERY DIVISION (BARC)
           or lease is for and the                                              1000 SW SECOND ST
           nature of the debtor’s                                               FORT LAUDERDALE, FL 333123650
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.186     State what the contract     SERVICES AGREEMENT                       BRUSH HILL CARE CENTER
           or lease is for and the                                              1200 BRUSH HILL ROAD
           nature of the debtor’s                                               MILTON, MA 02186
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.187     State what the contract     SERVICES AGREEMENT                       BRYN MAWR EXTENDED CARE
           or lease is for and the                                              956 RAILROAD AVENUE
           nature of the debtor’s                                               BRYN MAWR, PA 190103831
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.188     State what the contract     SERVICES AGREEMENT                       BRYN MAWR TERRACE
           or lease is for and the                                              773 EAST HAVERFORD RD
           nature of the debtor’s                                               BRYN MAWR, PA 190103837
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.189     State what the contract     LABORATORY SERVICES AGREEMENT            BSL/BN COMMONS SNF OPERATOR LLC
           or lease is for and the                                              D/B/A BENCHMARK SENIOR LIVING AT THE COMMONS IN
           nature of the debtor’s                                               LINCOLN
           interest                                                             ATTN GENERAL COUNSEL
                                                                                201 JONES RD STE 300 W
           State the term remaining    CURRENT                                  WALTHAM, MA 02451
           List the contract number
           of any government
           contract

 2.190     State what the contract     LABORATORY SERVICES AGREEMENT            BSL/BN COMMONS SNF OPERATOR LLC
           or lease is for and the                                              D/B/A BENCHMARK SENIOR LIVING AT THE COMMONS IN
           nature of the debtor’s                                               LINCOLN
           interest                                                             ATTN MATT WEINSTOCK, ADMIN
                                                                                THREE HARVEST CIR
           State the term remaining    CURRENT                                  LINCOLN, MA 01773
           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 32 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 154 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.191     State what the contract     LABORATORY SERVICES AGREEMENT            BSL/BN COMMONS SNF OPERATOR LLC
           or lease is for and the                                              D/B/A BENCHMARK SENIOR LIVING AT THE COMMONS IN
           nature of the debtor’s                                               LINCOLN
           interest                                                             ATTN MATT WEINSTOCK, ADMINISTRATOR
                                                                                THREE HARVEST CIR
           State the term remaining    CURRENT                                  LINCOLN, MA 01733
           List the contract number
           of any government
           contract

 2.192     State what the contract     LABORATORY SERVICES AGREEMENT            BSL/BN COMMONS SNF OPERATOR LLC
           or lease is for and the                                              D/B/A BENCHMARK SENIOR LIVING
           nature of the debtor’s                                               ATTN GENERAL COUNSEL
           interest                                                             201 JONES RD, STE 300 W
                                                                                WALTHAM, MA 02451
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.193     State what the contract     SERVICES AGREEMENT                       BURLINGTON WOODS NSG CTR
           or lease is for and the                                              115 SUNSET RD
           nature of the debtor’s                                               BURLINGTON, NJ 080164153
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.194     State what the contract     CONTRACT SERVICES AGREEMENT              B-X NIANTIC LLC
           or lease is for and the                                              DBA CRESCENT POINT AT NIANTIC
           nature of the debtor’s                                               417 MAIN STREET
           interest                                                             NIANTIC, CT 06357

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.195     State what the contract     SERVICES AGREEMENT                       CAMBRIDGE EAST (1E)
           or lease is for and the                                              31155 DEQUINDRE ROAD
           nature of the debtor’s                                               MADISON HEIGHTS, MI 480711566
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.196     State what the contract     SERVICES AGREEMENT                       CAMBRIDGE HEALTH & REHAB
           or lease is for and the                                              2428 EASTON TURNPIKE
           nature of the debtor’s                                               FAIRFIELD, CT 06825
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 33 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 155 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.197     State what the contract     LABORATORY SERVICES AGREEMENT            CAMBRIDGE MANOR
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2428 EASTON TURNPIKE
           interest                                                             FAIRFIELD, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.198     State what the contract     SERVICES AGREEMENT                       CAMBRIDGE NORTH (1)
           or lease is for and the                                              535 N MAIN STREET
           nature of the debtor’s                                               CLAWSON, MI 480171526
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.199     State what the contract     SERVICES AGREEMENT                       CAMBRIDGE REHAB & NURSING CTR
           or lease is for and the                                              8 DANA STREET
           nature of the debtor’s                                               CAMBRIDGE, MA 021385402
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.200     State what the contract     SERVICES AGREEMENT                       CAMBRIDGE SOUTH HEALTHCARE CTR
           or lease is for and the                                              18200 W THIRTEEN MILE ROAD
           nature of the debtor’s                                               BEVERLY HILLS, MI 480255446
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.201     State what the contract     SERVICES AGREEMENT                       CAMPION HLTH CTR
           or lease is for and the                                              319 CONCORD RD
           nature of the debtor’s                                               WESTON, MA 024931310
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.202     State what the contract     LABORATORY SERVICES AGREEMENT            CANDLEWOOD VALLEY HEALTH & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               30 PARK LANE EAST
           interest                                                             NEW MILFORD, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 34 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 156 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.203     State what the contract     SERVICES AGREEMENT                       CANDLEWOOD VALLEY HEALTH & REHAB CTR
           or lease is for and the                                              30 PARK LN E
           nature of the debtor’s                                               NEW MILFORD, CT 067762510
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.204     State what the contract     SERVICES AGREEMENT                       CANTERBURY ON THE LAKE (ALF)
           or lease is for and the                                              5601 HATCHERY ROAD
           nature of the debtor’s                                               WATERFORD, MI 483293451
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.205     State what the contract     SERVICES AGREEMENT                       CANTERBURY ON THE LAKE
           or lease is for and the                                              5601 HATCHERY ROAD
           nature of the debtor’s                                               WATERFORD, MI 483293451
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.206     State what the contract     SERVICES AGREEMENT                       CAPE HERITAGE REHAB & HEALTH CARE CTR
           or lease is for and the                                              37 MA 6A
           nature of the debtor’s                                               SANDWICH, MA 02563
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.207     State what the contract     SERVICES AGREEMENT                       CARDIGAN NRS & REHAB CTR
           or lease is for and the                                              59 COUNTRY WAY
           nature of the debtor’s                                               SCITUATE, MA 020663746
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.208     State what the contract     PROVIDER AGREEMENT                       CARDIGAN NURSING HOME
           or lease is for and the                                              59 COUNTRY WAY
           nature of the debtor’s                                               SCITUATE, MA 02066-3746
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 35 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 157 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.209     State what the contract     SERVICES AGREEMENT                       CARDINAL NURSING & REHAB
           or lease is for and the                                              1121 E LASALLE AVE
           nature of the debtor’s                                               SOUTH BEND, IN 466173321
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.210     State what the contract     SERVICES AGREEMENT                       CARE CENTER OF BRAKELEY
           or lease is for and the                                              290 RED SCHOOL LN
           nature of the debtor’s                                               PHILLPSBURG, NJ 088652276
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.211     State what the contract     MOBILE XRAY AND EKG SERVICES             CARE SOLUTIONS INC
           or lease is for and the     AGREEMENT                                ATTN: MOLLY LUKASON
           nature of the debtor’s                                               400 HEMENWAY ST
           interest                                                             MARLBOROUGH, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.212     State what the contract     SERVICES AGREEMENT                       CAREONE AT BROOKLINE
           or lease is for and the                                              99 PARK ST
           nature of the debtor’s                                               BROOKLINE, MA 024464406
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.213     State what the contract     SERVICES AGREEMENT                       CAREONE AT CONCORD
           or lease is for and the                                              57 OLD RD (ORNAC)
           nature of the debtor’s                                               CONCORD, MA 01742
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.214     State what the contract     SERVICES AGREEMENT                       CAREONE AT LEXINGTON HEALTH
           or lease is for and the                                              178 LOWELL STREET
           nature of the debtor’s                                               LEXINGTON, MA 02420
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 36 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 158 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.215     State what the contract     SERVICES AGREEMENT                       CAREONE AT LOWELL
           or lease is for and the                                              19 VARNUM STREET
           nature of the debtor’s                                               LOWELL, MA 01850
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.216     State what the contract     SERVICES AGREEMENT                       CAREONE AT MILLBURY
           or lease is for and the                                              312 MILLBURY AVE
           nature of the debtor’s                                               MILLBURY, MA 01527-3622
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.217     State what the contract     SERVICES AGREEMENT                       CAREONE AT NEWTON
           or lease is for and the                                              2101 WASHINGTON ST
           nature of the debtor’s                                               NEWTON, MA 024621519
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.218     State what the contract     LABORATORY SERVICES AGREEMENT            CAREONE AT NEWTON
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2101 WASHINGTON ST
           interest                                                             NEWTON, MA 02462-1519

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.219     State what the contract     LABORATORY SERVICES AGREEMENT            CAREONE AT NEWTON
           or lease is for and the                                              C/O CARE ONE MANAGEMENT LLC
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             173 BRIDGE PLAZA N
                                                                                FORT LEE, NJ 07024
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.220     State what the contract     SERVICES AGREEMENT                       CAREONE AT PEABODY GLEN
           or lease is for and the                                              199 ANDOVER ST
           nature of the debtor’s                                               PEABODY, MA 019601630
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 37 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 159 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.221     State what the contract     SERVICES AGREEMENT                       CAREONE AT RANDOLPH
           or lease is for and the                                              49 THOMAS PATTEN DR
           nature of the debtor’s                                               RANDOLPH, MA 02368
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.222     State what the contract     SERVICES AGREEMENT                       CAREONE AT WEYMOUTH
           or lease is for and the                                              64 PERFORMANCE DRIVE
           nature of the debtor’s                                               WEYMOUTH, MA 021893104
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.223     State what the contract     LABORATORY SERVICES AGREEMENT            CAREONE AT WEYMOUTH
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               64 PERFORMANCE DR
           interest                                                             WEYMOUTH, MA 02189

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.224     State what the contract     LABORATORY SERVICES AGREEMENT            CAREONE AT WEYMOUTH
           or lease is for and the                                              C/O CARE ONE MANAGEMENT LLC
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             173 BRIDGE PLAZA N
                                                                                FORT LEE, NJ 07024
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.225     State what the contract     SERVICES AGREEMENT                       CAREONE AT WILMINGTON
           or lease is for and the                                              750 WOBURN ST
           nature of the debtor’s                                               WILMINGTON, MA 01887
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.226     State what the contract     SERVICES AGREEMENT                       CAREONE ESSEX PARK
           or lease is for and the                                              265 ESSEX ST
           nature of the debtor’s                                               BEVERLY, MA 019151958
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 38 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 160 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.227     State what the contract     PAYER AGREEMENT                          CAREPARTNERS OF CT
           or lease is for and the                                              705 MT. AUBURN STREET
           nature of the debtor’s                                               WATERTOWN, MA 02472-1508
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.228     State what the contract     SERVICES AGREEMENT                       CARETEL INN TRI-CITIES
           or lease is for and the                                              6700 WESTSIDE SAGINAW RD
           nature of the debtor’s                                               BAY CITY, MI 487069325
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.229     State what the contract     SERVICES AGREEMENT                       CARETEL INNS BRIGHTON
           or lease is for and the                                              1014 E GRAND RIVER
           nature of the debtor’s                                               BRIGHTON, MI 481161804
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.230     State what the contract     SERVICES AGREEMENT                       CARETEL INNS LINDEN
           or lease is for and the                                              202 BRIDGE ST
           nature of the debtor’s                                               LINDEN, MI 484518805
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.231     State what the contract     SERVICES AGREEMENT                       CARING HEART VINTAGE
           or lease is for and the                                              6445 GERMANTOWN AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191192345
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.232     State what the contract     SERVICES AGREEMENT                       CARLETON VILLAGE HLTH CTR
           or lease is for and the                                              100 OLD BILLERICA RD
           nature of the debtor’s                                               BEDFORD, MA 017301267
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 39 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 161 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.233     State what the contract     LABORATORY SERVICES AGREEMENT            CARLTON WILLARD VILLAGE
           or lease is for and the                                              100 OLD BILLERICA RD
           nature of the debtor’s                                               BEDFORD, MA 01730-1267
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.234     State what the contract     SERVICES AGREEMENT                       CARLYLE HOUSE REHAB & NSG
           or lease is for and the                                              342 WINTER ST
           nature of the debtor’s                                               FRAMINGHAM, MA 017025672
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.235     State what the contract     SERVICES AGREEMENT                       CATHEDRAL VILLAGE
           or lease is for and the                                              600 EAST CATHEDRAL ROAD
           nature of the debtor’s                                               PHILADELPHIA, PA 191281933
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.236     State what the contract     LABORATORY SERVICES AGREEMENT            CATHOLIC MEMORIAL HOME INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2446 HIGHLAND AVE
           interest                                                             FALL RIVER, MA 02720

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.237     State what the contract     LABORATORY SERVICES AGREEMENT            CATHOLIC MEMORIAL HOME INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2446 HIGHLAND AVE
           interest                                                             FALL RIVER, MA 02720-4504

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.238     State what the contract     SERVICES AGREEMENT                       CATHOLIC MEMORIAL HOME
           or lease is for and the                                              2446 HIGHLAND AVE
           nature of the debtor’s                                               FALL RIVER, MA 02720
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 40 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 162 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.239     State what the contract     SERVICES AGREEMENT                       CATON MANOR
           or lease is for and the                                              3330 WILKENS AVENUE
           nature of the debtor’s                                               BALTIMORE, MD 212299989
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.240     State what the contract     SERVICES AGREEMENT                       CATONSVILLE COMMONS
           or lease is for and the                                              16 FUSTING AVENUE
           nature of the debtor’s                                               BALTIMORE, MD 212284413
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.241     State what the contract     LABORATORY SERVICES AGREEMENT            CEDAR VIEW OPERATOR LLC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               480 JACKSON ST
           interest                                                             METHUEN, MA 01844-4020

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.242     State what the contract     LABORATORY SERVICES AGREEMENT            CEDAR VIEW OPERATOR LLC
           or lease is for and the                                              C/O MARQUIS HEALTH SERVICES
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             PO BOX 1030
                                                                                BRICK, NJ 08723
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.243     State what the contract     SERVICES AGREEMENT                       CEDAR VIEW REHAB & HEALTHCARE
           or lease is for and the                                              480 JACKSON ST
           nature of the debtor’s                                               METHUEN, MA 018444020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.244     State what the contract     PAYER AGREEMENT                          CELTICARE
           or lease is for and the                                              2 EXECUTIVE PARK DRIVE
           nature of the debtor’s                                               BEDFORD, NH 03110
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 41 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 163 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.245     State what the contract     SERVICES AGREEMENT                       CENTERPOINTE
           or lease is for and the                                              365 EAST STREET
           nature of the debtor’s                                               TEWKSBURY, MA 018760374
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.246     State what the contract     CONNECTICUT MEDICARE                     CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     PARTICIPATION AGREEMENT -                7500 SECURITY BOULEVARD
           nature of the debtor’s      D300062190 - LABORATORY SERVICES         BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1659322360
           of any government
           contract

 2.247     State what the contract     FLORIDA MEDICARE PARTICIPATION           CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     AGREEMENT - EU217A - LABORATORY          7500 SECURITY BOULEVARD
           nature of the debtor’s      SERVICES                                 BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1609173632
           of any government
           contract

 2.248     State what the contract     FLORIDA MEDICARE PARTICIPATION           CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     AGREEMENT - EU217B - LABORATORY          7500 SECURITY BOULEVARD
           nature of the debtor’s      SERVICES                                 BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1679863179
           of any government
           contract

 2.249     State what the contract     MASSACHUSSETTS MEDICARE                  CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     PARTICIPATION AGREEMENT - TR0022 -       7500 SECURITY BOULEVARD
           nature of the debtor’s      LABORATORY SERVICES                      BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1659322360
           of any government
           contract

 2.250     State what the contract     MICHIGAN MEDICARE PARTICIPATION          CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     AGREEMENT - MI6891 - LABORATORY          7500 SECURITY BOULEVARD
           nature of the debtor’s      SERVICES                                 BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1184964728
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 42 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 164 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.251     State what the contract     PENNSYLVANIA MEDICARE                    CENTERS FOR MEDICARE & MEDICAID SERVICES
           or lease is for and the     PARTICIPATION AGREEMENT - 337618 -       7500 SECURITY BOULEVARD
           nature of the debtor’s      LABORATORY SERVICES                      BALTIMORE, MD 21244
           interest
           State the term remaining    CURRENT

           List the contract number    1073941506
           of any government
           contract

 2.252     State what the contract     SERVICES AGREEMENT                       CENTRAL PARK HEALTHCARE AND REHAB
           or lease is for and the                                              702 SOUTH KINGS AVE
           nature of the debtor’s                                               BRANDON, FL 335114854
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.253     State what the contract     LABORATORY SERVICES AGREEMENT            CERES STRATEGIES INC
           or lease is for and the                                              C/O GOLDEN LIVING
           nature of the debtor’s                                               ATTN LAW DEPT
           interest                                                             1000 FIANNA WAY
                                                                                FORT SMITH, AR 72919
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.254     State what the contract     SERVICES AGREEMENT                       CHALET OF NILES
           or lease is for and the                                              911 3RD ST
           nature of the debtor’s                                               NILES, MI 491203414
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.255     State what the contract     SERVICES AGREEMENT                       CHAPEL MANOR
           or lease is for and the                                              1104 WELSH RD
           nature of the debtor’s                                               PHILADELPHIA, PA 191153730
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.256     State what the contract     SERVICES AGREEMENT                       CHARLWELL HOUSE
           or lease is for and the                                              305 WALPOLE ST
           nature of the debtor’s                                               NORWOOD, MA 02062
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 43 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 165 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.257     State what the contract     SERVICES AGREEMENT                       CHELSEA CENTER NSG & REHAB
           or lease is for and the                                              932 BROADWAY
           nature of the debtor’s                                               CHELSEA, MA 02150
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.258     State what the contract     SERVICES AGREEMENT                       CHELSEA JEWISH NSG HOME
           or lease is for and the                                              17 LAFAYETTE AVE
           nature of the debtor’s                                               CHELSEA, MA 021502010
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.259     State what the contract     SERVICES AGREEMENT                       CHELSEA SOLDIERS HOME
           or lease is for and the                                              91 CREST AVE
           nature of the debtor’s                                               CHELSEA, MA 021502154
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.260     State what the contract     SERVICES AGREEMENT                       CHESHIRE HOUSE HEALTHCARE
           or lease is for and the                                              3396 EAST MAIN ST
           nature of the debtor’s                                               WATERBURY, CT 067053812
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.261     State what the contract     LABORATORY SERVICES AGREEMENT            CHESHIRE HOUSE NURSING AND REHABILITATION
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               3396 EAST MAIN STREET
           interest                                                             WATERBURY, CT 06705-3812

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.262     State what the contract     SERVICES AGREEMENT                       CHESHIRE REGIONAL REHAB CTR
           or lease is for and the                                              745 HIGHLAND AVE
           nature of the debtor’s                                               CHESHIRE, CT 064101625
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 44 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 166 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.263     State what the contract     LABORATORY SERVICES AGREEMENT            CHESHIRE REGIONAL REHABILITATION CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               745 HIGHLAND AVENUE
           interest                                                             CHESHIRE, CT 06410

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.264     State what the contract     SERVICES AGREEMENT                       CHESTELM HEALTH & REHAB
           or lease is for and the                                              534 TOWN STREET
           nature of the debtor’s                                               MOODUS, CT 06469
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.265     State what the contract     LABORATORY SERVICES AGREEMENT            CHESTERFIELDS HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               132 MAIN ST
           interest                                                             CHESTER, CT 06412

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.266     State what the contract     SERVICES AGREEMENT                       CHESTERFIELDS HEALTHCARE
           or lease is for and the                                              132 MAIN ST
           nature of the debtor’s                                               CHESTERFIELDS, CT 064121340
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.267     State what the contract     SERVICES AGREEMENT                       CHESTNUT HILL LODGE HEALTH & REHAB
           or lease is for and the                                              8833 STENTON AVE
           nature of the debtor’s                                               WYNDMOOR, PA 190388319
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.268     State what the contract     LABORATORY SERVICES AGREEMENT            CHESTNUT WOODS OPERATOR, LLC
           or lease is for and the                                              D/B/A CHESTNUT WOODS REHABILITATION AND HEALTHCARE
           nature of the debtor’s                                               CENTER
           interest                                                             ATTN ADMINISTRATOR
                                                                                73 CHESTNUT ST
           State the term remaining    CURRENT                                  SAUGUS, MA 01906-1605
           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 45 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 167 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.269     State what the contract     LABORATORY SERVICES AGREEMENT            CHESTNUT WOODS OPERATOR, LLC
           or lease is for and the                                              D/B/A CHESTNUT WOODS REHABILITATION AND HEALTHCARE
           nature of the debtor’s                                               CENTER
           interest                                                             C/O MARQUIS HEALTH SERVICES; LEGAL DEPT
                                                                                PO BOX 1030
           State the term remaining    CURRENT                                  BRICK, NJ 08723
           List the contract number
           of any government
           contract

 2.270     State what the contract     SERVICES AGREEMENT                       CHESTNUT WOODS
           or lease is for and the                                              73 CHESTNUT ST
           nature of the debtor’s                                               SAUGUS, MA 019063333
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.271     State what the contract     SERVICES AGREEMENT                       CHETWYNDE HEALTHCARE
           or lease is for and the                                              1650 WASHINGTON ST
           nature of the debtor’s                                               WEST NEWTON, MA 024652241
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.272     State what the contract     LABORATORY SERVICES AGREEMENT            CHILDREN'S COMMUNITY SUPPORTIVE COLLABORATIVE
           or lease is for and the                                              71 ALLEGHANY ST
           nature of the debtor’s                                               WEST ROXBURY, MA 02120
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.273     State what the contract     SERVICES AGREEMENT                       CHRISTOPHER HOUSE (BROOKSIDE)
           or lease is for and the                                              10 MARY SCANO DRIVE
           nature of the debtor’s                                               WORCESTER, MA 01605
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.274     State what the contract     LABORATORY SERVICES AGREEMENT            CHRISTOPHER HOUSE OF WORCESTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               10 MARY SCANO DR
           interest                                                             WORCESTER, MA 01605

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 46 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 168 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.275     State what the contract     LABORATORY SERVICES AGREEMENT            CHRISTOPHER HOUSE OF WORCESTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               10 MARY SCANO DR
           interest                                                             WORCESTER, MA 01605

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.276     State what the contract     SERVICES AGREEMENT                       CHRISTS HOME RETIREMENT COMMUNITY
           or lease is for and the                                              1 SHEPHERDS WAY
           nature of the debtor’s                                               WARMINSTER, PA 189744201
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.277     State what the contract     SERVICES AGREEMENT                       CHURCH OF CHRIST CARE CTR ALF
           or lease is for and the                                              23261 15 MILE RD
           nature of the debtor’s                                               CLINTON TOWNSHIP, MI 480353108
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.278     State what the contract     SERVICES AGREEMENT                       CHURCH OF CHRIST CARE CTR
           or lease is for and the                                              23575 15 MILE RD
           nature of the debtor’s                                               CLINTON TOWNSHIP, MI 480353108
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.279     State what the contract     PAYER AGREEMENT                          CIGNA OF MASSACHUSETTS
           or lease is for and the                                              THREE NEWTON EXECUTIVE PARK
           nature of the debtor’s                                               2223 WASHINGTON STREET
           interest                                                             SUITE 200
                                                                                NEWTON, MA 02462
           State the term remaining

           List the contract number
           of any government
           contract

 2.280     State what the contract     SERVICES AGREEMENT                       CINNAMINSON CTR NURSING
           or lease is for and the                                              1700 WYNWOOD DR
           nature of the debtor’s                                               CINNAMINSON, NJ 080772440
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 47 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 169 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.281     State what the contract     SERVICES AGREEMENT                       CLARE BRIDGE OF TROY
           or lease is for and the                                              4900 NORTHFIELD PKWY
           nature of the debtor’s                                               TROY, MI 480984435
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.282     State what the contract     SERVICES AGREEMENT                       CLARK HOUSE AT FOX HILL
           or lease is for and the                                              30 LONGWOOD DRIVE
           nature of the debtor’s                                               WESTWOOD, MA 020901132
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.283     State what the contract     SERVICES AGREEMENT                       CLARKSTON SPECIALTY HEALTH
           or lease is for and the                                              4800 CLINTONVILLE RD
           nature of the debtor’s                                               CLARKSTON, MI 483464297
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.284     State what the contract     SERVICES AGREEMENT                       CLEWISTON NURSING AND REHAB
           or lease is for and the                                              301 S GLORIA ST
           nature of the debtor’s                                               CLEWISTON, FL 334403520
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.285     State what the contract     PROVIDER AGREEMENT                       CLIFTON REHABILITATION NURSING CENTER
           or lease is for and the                                              500 WILBUR AVE
           nature of the debtor’s                                               SOMERSET, MA 02725
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.286     State what the contract     SERVICES AGREEMENT                       CLIFTON REHABILITATIVE NRS CENTER
           or lease is for and the                                              500 WILBUR AVE
           nature of the debtor’s                                               SOMERSET, MA 02725
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 48 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 170 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.287     State what the contract     SERVICES AGREEMENT                       CLINTON-AIRE NURSING CTR
           or lease is for and the                                              17001 SEVENTEEN MILE RD
           nature of the debtor’s                                               CLINTON TOWNSHIP, MI 480382801
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.288     State what the contract     SERVICES AGREEMENT                       CLIPPER HARBOR
           or lease is for and the                                              188 JONES AVE
           nature of the debtor’s                                               PORTSMOUTH, NH 038015516
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.289     State what the contract     LABORATORY SERVICES AGREEMENT            COBALT LODGE HEALTH CARE & REHAB CENTER
           or lease is for and the                                              ATTN: TODD ZGORSKI
           nature of the debtor’s                                               29 MIDDLE HADDAM ROAD
           interest                                                             COBALT, CT 06414

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.290     State what the contract     SERVICES AGREEMENT                       COBALT LODGE HEALTHCARE & REHAB
           or lease is for and the                                              29 MIDDLE HADDAM RD
           nature of the debtor’s                                               COBALT, CT 06414
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.291     State what the contract     SERVICES AGREEMENT                       COLEMAN HOUSE
           or lease is for and the                                              112 WEST MAIN ST
           nature of the debtor’s                                               NORTHBOROUGH, MA 01532-1824
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.292     State what the contract     SERVICES AGREEMENT                       COLONIAL HEALTHCARE PLAINFIELD CT
           or lease is for and the                                              16 WINDSOR AVENUE
           nature of the debtor’s                                               PLAINFIELD, CT 063741036
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 49 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 171 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.293     State what the contract     SERVICES AGREEMENT                       COLONIAL HILL
           or lease is for and the                                              62 ROCHESTER HILL RD
           nature of the debtor’s                                               ROCHESTER, NH 038673216
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.294     State what the contract     SERVICES AGREEMENT                       COLONIAL LAKES HEALTHCARE
           or lease is for and the                                              15204 W COLONIAL DRIVE
           nature of the debtor’s                                               WINTER GARDEN, FL 347876042
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.295     State what the contract     SERVICES AGREEMENT                       COLONIAL REHAB & NURSING CTR
           or lease is for and the                                              125 BROAD ST
           nature of the debtor’s                                               WEYMOUTH, MA 021882336
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.296     State what the contract     SERVICES AGREEMENT                       COLONY CENTER
           or lease is for and the                                              277 WASHINGTON ST
           nature of the debtor’s                                               ABINGTON, MA 023512489
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.297     State what the contract     PAYER AGREEMENT                          COMMONWEALTH CARE
           or lease is for and the                                              30 WINTER STREET
           nature of the debtor’s                                               BOSTON, MA 02108
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.298     State what the contract     PAYER AGREEMENT                          COMMUNITY CARE NETWORK (FORMERLY SFCCN)
           or lease is for and the                                              1643 NORTH HARRISON PARKWAY
           nature of the debtor’s                                               FORT LAUDERDALE, FL 33323
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 50 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 172 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.299     State what the contract     SERVICES AGREEMENT                       COMMUNITY RENEWAL TEAM - MARKET
           or lease is for and the                                              330 MARKET ST
           nature of the debtor’s                                               HARTFORD, CT 061202307
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.300     State what the contract     SERVICES AGREEMENT                       COMPLETE CARE AT BEY LEA
           or lease is for and the                                              1351 OLD FREEHOLD ROAD
           nature of the debtor’s                                               TOMS RIVER, NJ 087532775
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.301     State what the contract     SERVICES AGREEMENT                       COMPLETE CARE AT HAMILTON
           or lease is for and the                                              56 HAMILTON AVE
           nature of the debtor’s                                               PASSAIC, NJ 070555131
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.302     State what the contract     SERVICES AGREEMENT                       COMPLETE CARE AT LAURELTON
           or lease is for and the                                              475 JACK MARTIN BLVD
           nature of the debtor’s                                               BRICK, NJ 087247732
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.303     State what the contract     SERVICES AGREEMENT                       COMPLETE CARE AT LINWOOD
           or lease is for and the                                              204 NEW ROAD
           nature of the debtor’s                                               LINWOOD, NJ 082211201
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.304     State what the contract     SERVICES AGREEMENT                       CONNER WILLIAMS NURSING
           or lease is for and the                                              105 MORTON AVE
           nature of the debtor’s                                               RIDLEY PARK, PA 190782409
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 51 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 173 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.305     State what the contract     SERVICES AGREEMENT                       CONSULATE AT WEST ALTAMONTE
           or lease is for and the                                              1099 W TOWN PARKWAY
           nature of the debtor’s                                               ALTAMONTE SPRINGS, FL 327143845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.306     State what the contract     SERVICES AGREEMENT                       CONSULATE BAYONET POINT
           or lease is for and the                                              8132 HUDSON AVE
           nature of the debtor’s                                               HUDSON, FL 346671652
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.307     State what the contract     SERVICES AGREEMENT                       CONSULATE BRANDON
           or lease is for and the                                              701 VICTORIA ST
           nature of the debtor’s                                               BRANDON, FL 335104100
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.308     State what the contract     SERVICES AGREEMENT                       CONSULATE HEALTHCARE OF MELBOURNE
           or lease is for and the                                              3033 SARNO RD
           nature of the debtor’s                                               MELBOURNE, FL 329347229
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.309     State what the contract     SERVICES AGREEMENT                       CONSULATE KISSIMMEE
           or lease is for and the                                              2511 JOHN YOUNG PKWY
           nature of the debtor’s                                               KISSIMMEE, FL 347411653
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.310     State what the contract     SERVICES AGREEMENT                       CONSULATE LAKE PARKER
           or lease is for and the                                              2020 WEST LAKE PARKER DRIVE
           nature of the debtor’s                                               LAKELAND, FL 338055005
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 52 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 174 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.311     State what the contract     SERVICES AGREEMENT                       CONSULATE LAKELAND
           or lease is for and the                                              5245 N SOCRUM LOOP RD
           nature of the debtor’s                                               LAKELAND, FL 338094253
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.312     State what the contract     SERVICES AGREEMENT                       CONSULATE N FT MYERS (B/C)
           or lease is for and the                                              991 PONDELLA RD
           nature of the debtor’s                                               N. FORT MYERS, FL 339033500
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.313     State what the contract     SERVICES AGREEMENT                       CONSULATE NEW PORT RICHEY
           or lease is for and the                                              8417 OLD COUNTY RD 54
           nature of the debtor’s                                               NEW PORT RICHEY, FL 346536418
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.314     State what the contract     SERVICES AGREEMENT                       CONSULATE OF JACKSONVILLE
           or lease is for and the                                              4101 SOUTHPOINT DR EAST
           nature of the debtor’s                                               JACKSONVILLE, FL 322160996
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.315     State what the contract     SERVICES AGREEMENT                       CONSULATE OF JACKSONVILLE
           or lease is for and the                                              4101 SOUTHPOINT DR EAST
           nature of the debtor’s                                               JACKSONVILLE, FL 322160996
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.316     State what the contract     SERVICES AGREEMENT                       CONSULATE OF TALLAHASSEE
           or lease is for and the                                              1650 PHILLIPS RD
           nature of the debtor’s                                               TALLAHASSEE, FL 323085304
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 53 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 175 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.317     State what the contract     SERVICES AGREEMENT                       CONSULATE ORANGE PARK
           or lease is for and the                                              1215 KINGSLEY AVE
           nature of the debtor’s                                               ORANGE PARK, FL 320734631
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.318     State what the contract     SERVICES AGREEMENT                       CONSULATE PORT CHARLOTTE
           or lease is for and the                                              18480 COCHRAN BLVD
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339483379
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.319     State what the contract     SERVICES AGREEMENT                       CONSULATE SAFETY HARBOR (EAST)
           or lease is for and the                                              1410 MARTIN LUTHER KING JR ST
           nature of the debtor’s                                               SAFETY HARBOR, FL 346956601
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.320     State what the contract     SERVICES AGREEMENT                       CONSULATE SARASOTA
           or lease is for and the                                              4783 FRUITVILLE RD
           nature of the debtor’s                                               SARASOTA, FL 342321815
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.321     State what the contract     SERVICES AGREEMENT                       CONSULATE ST PETERSBURG (SSR)
           or lease is for and the                                              9393 PARK BLVD
           nature of the debtor’s                                               SEMINOLE, FL 337774140
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.322     State what the contract     SERVICES AGREEMENT                       CONSULATE TALLAHASSEE
           or lease is for and the                                              1650 PHILLIPS RD
           nature of the debtor’s                                               TALLAHASSEE, FL 323085304
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 54 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 176 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.323     State what the contract     SERVICES AGREEMENT                       CONSULATE WEST PALM BEACH (BUCK)
           or lease is for and the                                              1626 DAVIS RD
           nature of the debtor’s                                               WEST PALM BEACH, FL 334065640
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.324     State what the contract     SERVICES AGREEMENT                       CONSULATE WINTER HAVEN
           or lease is for and the                                              2701 LAKE ALFRED RD
           nature of the debtor’s                                               WINTER HAVEN, FL 338811432
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.325     State what the contract     LABORATORY SERVICES AGREEMENT            COOK WILLOW CONVALESCENT HOSPITAL
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               31 HILLSIDE AVENUE
           interest                                                             PLYMOUTH, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.326     State what the contract     SERVICES AGREEMENT                       COOK WILLOW
           or lease is for and the                                              81 HILLSIDE AVE
           nature of the debtor’s                                               PLYMOUTH, CT 067822305
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.327     State what the contract     SERVICES AGREEMENT                       COOPER RIVER WEST
           or lease is for and the                                              5101 NORT PARK DRIVE
           nature of the debtor’s                                               PENNSAUKEN, NJ 081094643
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.328     State what the contract     SERVICES AGREEMENT                       COPLEY AT STOUGHTON
           or lease is for and the                                              380 SUMMER ST
           nature of the debtor’s                                               STOUGHTON, MA 02072
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 55 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 177 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.329     State what the contract     LABORATORY SERVICES AGREEMENT            COPLEY AT STOUGHTON
           or lease is for and the                                              ATTN: MARK PRESUTTI, ADMINISTRATOR
           nature of the debtor’s                                               380 SUMMER ST
           interest                                                             STOUGHTON, MA 02072

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.330     State what the contract     SERVICES AGREEMENT                       COQUINA CENTER
           or lease is for and the                                              170 N CENTER ST
           nature of the debtor’s                                               ORMOND BEACH, FL 321745186
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.331     State what the contract     SERVICES AGREEMENT                       CORAL BAY HEALTHCARE AND REHAB
           or lease is for and the                                              2939 SOUTH HAVERHILL RD
           nature of the debtor’s                                               WEST PALM BEACH, FL 334158118
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.332     State what the contract     SERVICES AGREEMENT                       CORAL TRACE HEALTHCARE
           or lease is for and the                                              216 SANTA BARBARA BLVD
           nature of the debtor’s                                               CAPE CORAL, FL 339912031
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.333     State what the contract     SERVICES AGREEMENT                       COREY HILL NURSING HOME
           or lease is for and the                                              249 COREY RD
           nature of the debtor’s                                               BRIGHTON, MA 02135
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.334     State what the contract     LABORATORY SERVICES AGREEMENT            COREY HILL NURSING HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               249 COREY RD
           interest                                                             BRIGHTON, MA 02135

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 56 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 178 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.335     State what the contract     SERVICES AGREEMENT                       COUNTRY CTR FOR HLTH & REHAB
           or lease is for and the                                              180 LOW STREET
           nature of the debtor’s                                               NEWBURYPORT, MA 019503519
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.336     State what the contract     SERVICES AGREEMENT                       COUNTRY GARDENS HEALTH & REHAB
           or lease is for and the                                              2045 GRAND ARMY HWY
           nature of the debtor’s                                               SWANSEA, MA 027773932
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.337     State what the contract     SERVICES AGREEMENT                       COUNTRY GARDENS NSG
           or lease is for and the                                              2045 GRAND ARMY HGWY
           nature of the debtor’s                                               SWANSEA, MA 02777
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.338     State what the contract     SERVICES AGREEMENT                       COUNTRYSIDE HEALTHCARE CENTER
           or lease is for and the                                              3825 COUNTRYSIDE BLVD
           nature of the debtor’s                                               PALM HARBOR, FL 346844928
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.339     State what the contract     SERVICES AGREEMENT                       COUNTRYSIDE MANOR
           or lease is for and the                                              1660 STAFFORD AVE
           nature of the debtor’s                                               BRISTOL, CT 060102571
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.340     State what the contract     SERVICES AGREEMENT                       COURT AT PALM AIRE
           or lease is for and the                                              2701 NORTH COURSE DR
           nature of the debtor’s                                               POMPANO BEACH, FL 330693058
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 57 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 179 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.341     State what the contract     SERVICES AGREEMENT                       COVENTRY CENTER SKILLED NURSING
           or lease is for and the                                              10 WOODLAND DRIVE
           nature of the debtor’s                                               COVENTRY, RI 02816
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.342     State what the contract     SERVICES AGREEMENT                       CRANBURY CENTER
           or lease is for and the                                              292 APPLEGARTH ROAD
           nature of the debtor’s                                               MONROE TOWNSHIP, NJ 088313754
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.343     State what the contract     SERVICES AGREEMENT                       CRAWFORD HEALTH & REHAB CTR
           or lease is for and the                                              273 OAK GROVE AVE
           nature of the debtor’s                                               FALL RIVER, MA 027232315
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.344     State what the contract     SERVICES AGREEMENT                       CRAWFORD HEALTH & REHAB CTR
           or lease is for and the                                              273 OAK GROVE AVE
           nature of the debtor’s                                               FALL RIVER, MA 027232315
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.345     State what the contract     LABORATORY SERVICES AGREEMENT            CRESCENT POINT AT NIANTIC
           or lease is for and the                                              417 MAIN STREET
           nature of the debtor’s                                               NIANTIC, CT
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.346     State what the contract     SERVICES AGREEMENT                       CRESTMONT MEDICAL CARE
           or lease is for and the                                              111 TREALOUT DRIVE
           nature of the debtor’s                                               FENTON, MI 484301481
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 58 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 180 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.347     State what the contract     SERVICES AGREEMENT                       CRESTVIEW CENTER
           or lease is for and the                                              262 TOLL GATE RD
           nature of the debtor’s                                               LANGHORNE, PA 190471377
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.348     State what the contract     LABORATORY SERVICES AGREEMENT            CRESTVIEW HOSPITAL CORPORATION
           or lease is for and the     DTD 6/19/2018                            D/B/A NORTH OKALOOSA MEDICAL CENTER
           nature of the debtor’s                                               151 E REDSTONE AVE
           interest                                                             CRESTVIEW, FL 32539

           State the term remaining    6/15/2019

           List the contract number
           of any government
           contract

 2.349     State what the contract     SERVICES AGREEMENT                       CRESTWOOD CENTER
           or lease is for and the                                              40 CROSBY STREET
           nature of the debtor’s                                               MILFORD, NH 030554707
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.350     State what the contract     SERVICES AGREEMENT                       CROMWELL CENTER
           or lease is for and the                                              8710 EMGE ROAD
           nature of the debtor’s                                               BALTIMORE, MD 212343504
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.351     State what the contract     LABORATORY SERVICES AGREEMENT            CTPC
           or lease is for and the                                              88 RYDERS LN #208
           nature of the debtor’s                                               STRATFORD, CT 06614
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.352     State what the contract     LABORATORY SERVICES AGREEMENT            CURTIS HOME, THE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               380 CROWN ST
           interest                                                             MERIDEN, CT 06450

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 59 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 181 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.353     State what the contract     SERVICES AGREEMENT                       CYPRESS POINT ALF
           or lease is for and the                                              6870 ALISTER WAY
           nature of the debtor’s                                               FORT MYERS, FL 33912
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.354     State what the contract     SERVICES AGREEMENT                       DALTON REST HOME
           or lease is for and the                                              453 CAMBRIDGE ST
           nature of the debtor’s                                               WORCESTER, MA 016102601
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.355     State what the contract     SERVICES AGREEMENT                       DANIELS HOUSE
           or lease is for and the                                              59 MIDDLESEX AVE
           nature of the debtor’s                                               READING, MA 018672533
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.356     State what the contract     SERVICES AGREEMENT                       DEDHAM HEALTHCARE
           or lease is for and the                                              1007 EAST ST
           nature of the debtor’s                                               DEDHAM, MA 020266363
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.357     State what the contract     SERVICES AGREEMENT                       DELTONA HEALTHCARE
           or lease is for and the                                              1851 ELKCAM BLVD
           nature of the debtor’s                                               DELTONA, FL 32725-3922
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.358     State what the contract     SERVICES AGREEMENT                       DELTONA HEALTHCARE
           or lease is for and the                                              1851 ELKCAM BLVD
           nature of the debtor’s                                               DELTONA, FL 32725-3922
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 60 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 182 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.359     State what the contract     SERVICES AGREEMENT                       DEN-MAR HEALTH AND REHAB CTR
           or lease is for and the                                              44 SOUTH STREET
           nature of the debtor’s                                               ROCKPORT, MA 019661800
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.360     State what the contract     SERVICES AGREEMENT                       DEPARTMENT OF DEVELOPMENTAL SERVICES
           or lease is for and the                                              146 SILVERMINE AVE
           nature of the debtor’s                                               NORWALK, CT 068502032
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.361     State what the contract     LABORATORY SERVICES AGREEMENT            DEPARTMENT OF DEVELOPMENTAL SERVICES, THE
           or lease is for and the                                              146 SILVERMINE AVENUE
           nature of the debtor’s                                               NORWALK, CT 06850
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.362     State what the contract     CONSULTING AGREEMENT                     DESAI, PREMLATA M, DR
           or lease is for and the                                              34 NOANET RD
           nature of the debtor’s                                               NEEDHAM, MA 02494
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.363     State what the contract     SERVICES AGREEMENT                       DEXTER HOUSE HEALTHCARE
           or lease is for and the                                              120 MAIN ST
           nature of the debtor’s                                               MALDEN, MA 021486904
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.364     State what the contract     SERVICES AGREEMENT                       DISCOVERY VILLAGE AT PALM BEACH GARDENS (1ST FL)
           or lease is for and the                                              100 DISCOVERY WAY
           nature of the debtor’s                                               PALM BEACH GARDENS, FL 334188002
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 61 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 183 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.365     State what the contract     SERVICES AGREEMENT                       DISCOVERY VILLAGE AT PALM BEACH GARDENS (2ND FL)
           or lease is for and the                                              100 DISCOVERY WAY
           nature of the debtor’s                                               PALM BEACH GARDENS, FL 334188002
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.366     State what the contract     SERVICES AGREEMENT                       DISCOVERY VILLAGE AT PALM BEACH GARDENS
           or lease is for and the                                              100 DISCOVERY WAY
           nature of the debtor’s                                               PALM BEACH GARDENS, FL 334188002
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.367     State what the contract     SERVICES AGREEMENT                       DODGE PARK REST HOME
           or lease is for and the                                              101 RANDOLPH ROAD
           nature of the debtor’s                                               WORCESTER, MA 016062463
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.368     State what the contract     LABORATORY SERVICES AGREEMENT            DODGE PARK REST HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               101 RANDOLPH ROAD
           interest                                                             WORCESTER, MA 01606

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.369     State what the contract     SERVICES AGREEMENT                       DON ORIONE HOME
           or lease is for and the                                              111 ORIENT AVE
           nature of the debtor’s                                               EAST BOSTON, MA 021281006
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.370     State what the contract     LABORATORY SERVICES AGREEMENT            DOOLITTLE HOME, INC
           or lease is for and the                                              ATTN: DEANNA WILLIS
           nature of the debtor’s                                               16 BIRD STREET
           interest                                                             FOXBORO, MA 02035

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 62 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 184 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.371     State what the contract     SERVICES AGREEMENT                       DOOLITTLE
           or lease is for and the                                              16 BIRD ST
           nature of the debtor’s                                               FOXBORO, MA 02035
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.372     State what the contract     SERVICES AGREEMENT                       DOUGLAS MANOR
           or lease is for and the                                              103 NORTH ROAD
           nature of the debtor’s                                               WINDHAM, CT 062801000
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.373     State what the contract     SERVICES AGREEMENT                       DOVER CTR FOR HLTH & REHAB
           or lease is for and the                                              307 PLAZA DRIVE
           nature of the debtor’s                                               DOVER, NH 038202455
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.374     State what the contract     SERVICES AGREEMENT                       DURAND SENIOR CARE & REHAB
           or lease is for and the                                              8750 E MONROE ROAD
           nature of the debtor’s                                               DURAND, MI 484291000
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.375     State what the contract     SERVICES AGREEMENT                       DWYER HOME
           or lease is for and the                                              25 STONEHAVEN DR
           nature of the debtor’s                                               SOUTH WEYMOUTH, MA 021903951
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.376     State what the contract     SERVICES AGREEMENT                       DYOUVILLE CENTER FOR ADVANCED THERAPY
           or lease is for and the                                              1071 VARNUM AVE
           nature of the debtor’s                                               LOWELL, MA 018542119
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 63 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 185 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.377     State what the contract     SERVICES AGREEMENT                       DYOUVILLE SENIOR CARE
           or lease is for and the                                              981 VARNUM AVE
           nature of the debtor’s                                               LOWELL, MA 018542119
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.378     State what the contract     REAL PROPERTY LEASE AGREEMENT            E LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               109 BARRY RD
           nature of the debtor’s      AMENDMENTS THERETO                       WORCESTER, MA 01609
           interest
           State the term remaining    1/1/2020

           List the contract number
           of any government
           contract

 2.379     State what the contract     SERVICES AGREEMENT                       EAGLE POND NURSING HOME
           or lease is for and the                                              1 LOVE LANE PO BOX 208
           nature of the debtor’s                                               SOUTH DENNIS, MA 02660
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.380     State what the contract     EXHIBIT B BUSINESS ASSOCIATE             EASTERN CONNECTICUT HEALTH NETWORK INC
           or lease is for and the     AGREEMENT                                71 HAYNES ST
           nature of the debtor’s                                               MANCHESTER, CT 06040
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.381     State what the contract     SERVICES AGREEMENT                       EASTPOINTE NURSING CENTER
           or lease is for and the                                              255 CENTRAL AVE
           nature of the debtor’s                                               CHELSEA, MA 02150
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.382     State what the contract     LABORATORY SERVICES AGREEMENT            EDELWEISS VILLAGE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2222 CENTRE ST
           interest                                                             WEST ROXBURY, MA 02132

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 64 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 186 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.383     State what the contract     SERVICES AGREEMENT                       EDGAR P BENJAMIN HEALTHCARE
           or lease is for and the                                              120 FISHER AVENUE
           nature of the debtor’s                                               BOSTON, MA 02120
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.384     State what the contract     SERVICES AGREEMENT                       EDGEHILL NURSING & REHAB CTR
           or lease is for and the                                              146 EDGEHILL RD
           nature of the debtor’s                                               GLENSIDE, PA 190383004
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.385     State what the contract     SERVICES AGREEMENT                       EDGEWOOD CENTRE
           or lease is for and the                                              928 SOUTH ST
           nature of the debtor’s                                               PORTSMOUTH, NH 038015421
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.386     State what the contract     SERVICES AGREEMENT                       ELIOT HEALTHCARE
           or lease is for and the                                              168 W. CENTRAL ST
           nature of the debtor’s                                               NATICK, MA 01760
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.387     State what the contract     SERVICES AGREEMENT                       ELIZABETH CATHERINE REST HOME
           or lease is for and the                                              27 FRONT ST
           nature of the debtor’s                                               WEYMOUTH, MA 021881604
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.388     State what the contract     LABORATORY SERVICES AGREEMENT            ELIZABETH SETON RESIDENCE
           or lease is for and the                                              ATTN: SR BLANCHE LA ROSE
           nature of the debtor’s                                               125 OAKLAND ST
           interest                                                             WELLESLEY, MA 02481

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 65 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 187 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.389     State what the contract     SERVICES AGREEMENT                       ELKINS CREST
           or lease is for and the                                              265 EAST TOWNSHIP LINE RD
           nature of the debtor’s                                               ELKINS PARK, PA 190272221
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.390     State what the contract     SERVICES AGREEMENT                       ELLIS NURSING HOME
           or lease is for and the                                              135 ELLIS AVE
           nature of the debtor’s                                               NORWOOD, MA 020623946
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.391     State what the contract     LABORATORY SERVICES AGREEMENT            ELLIS NURSING HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               135 ELLIS AVE
           interest                                                             NORWOOD, MA 02062

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.392     State what the contract     SERVICES AGREEMENT                       ELM TERRACE GARDENS
           or lease is for and the                                              660 NORTH BRD ST
           nature of the debtor’s                                               LANSDALE, PA 194462361
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.393     State what the contract     SERVICES AGREEMENT                       ELMHURST HEALTHCARE
           or lease is for and the                                              743 MAIN ST
           nature of the debtor’s                                               MELROSE, MA 021762707
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.394     State what the contract     SERVICES AGREEMENT                       ENCOMPASS HEALTH REHAB OF BRAINTREE
           or lease is for and the                                              250 POND ST
           nature of the debtor’s                                               BRAINTREE, MA 02184
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 66 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 188 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.395     State what the contract     SERVICES AGREEMENT                       ENCOMPASS HEALTH REHAB OF FRAMINGHAM
           or lease is for and the                                              125 NEWBURY STREET
           nature of the debtor’s                                               FRAMINGHAM, MA 017014573
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.396     State what the contract     SERVICES AGREEMENT                       ENCOMPASS HEALTH REHAB OF LOWELL
           or lease is for and the                                              1071 VARNUM AVE
           nature of the debtor’s                                               LOWELL, MA 018541131
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.397     State what the contract     SERVICES AGREEMENT                       ENGLEWOOD HEALTHCARE AND REHAB
           or lease is for and the                                              1111 DRURY LANE
           nature of the debtor’s                                               ENGLEWOOD, FL 342244545
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.398     State what the contract     LABORATORY SERVICES AGREEMENT            EP BENJAMIN HEALTH CARE CENTER
           or lease is for and the                                              120 FISHER AVE
           nature of the debtor’s                                               BOSTON, MA 02120
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.399     State what the contract     LABORATORY SERVICES AGREEMENT            EP BENJAMIN HEALTH CARE CENTER
           or lease is for and the                                              120 FISHER AVE
           nature of the debtor’s                                               BOSTON, MA 02120
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.400     State what the contract     LABORATORY SERVICES AGREEMENT            ERLIN MANOR NURSING HOME INC
           or lease is for and the                                              D/B/A BLAIRE HOUSE TEWKSBURY
           nature of the debtor’s                                               ATTN KATHLEEN A DELSORDO
           interest                                                             567 DARTHMOUTH ST
                                                                                SOUTH DARTHMOUTH, MA 02748
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 67 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 189 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.401     State what the contract     SERVICES AGREEMENT                       EVANS HEALTHCARE CTR
           or lease is for and the                                              3735 EVANS AVE
           nature of the debtor’s                                               FT MYERS, FL 339019302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.402     State what the contract     LABORATORY SERVICES AGREEMENT            EVENTIDE HOME
           or lease is for and the                                              25 STONEHAVEN DR.
           nature of the debtor’s                                               WEYMOUTH, MA 02190
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.403     State what the contract     SERVICES AGREEMENT                       EVERETT NURSING & REHAB CENTER
           or lease is for and the                                              289 ELM STREET
           nature of the debtor’s                                               EVERETT, MA 02149
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.404     State what the contract     LABORATORY SERVICES AGREEMENT            EVERETT NURSING AND REHABILITATION CENTER
           or lease is for and the                                              ATTN: ANDREW GILLIS, ADMINISTRATOR
           nature of the debtor’s                                               289 ELM STREET
           interest                                                             EVERETT, MA 02149

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.405     State what the contract     LABORATORY SERVICES AGREEMENT            EVOLVE AT RYE
           or lease is for and the                                              ATTN: LINDA BRESNAHAN
           nature of the debtor’s                                               295 LAFAYETTE RD
           interest                                                             PORTSMOUTH, NH 03870

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.406     State what the contract     SERVICES AGREEMENT                       EXCEL CTR FOR NSG LEXINGTON
           or lease is for and the                                              840 EMERSON GARDENS RD
           nature of the debtor’s                                               LEXINGTON, MA 024202615
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 68 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 190 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.407     State what the contract     SERVICES AGREEMENT                       EXCEL REHAB & HEALTH CTR
           or lease is for and the                                              2811 CAMPUS HILL DR
           nature of the debtor’s                                               TAMPA, FL 336129213
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.408     State what the contract     LABORATORY SERVICES AGREEMENT            EXETER ON HAMPTON CARE AND REHAB
           or lease is for and the                                              8 HAMPTON RD
           nature of the debtor’s                                               EXETER, NH 03833
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.409     State what the contract     SERVICES AGREEMENT                       EXETER REHAB CTR
           or lease is for and the                                              8 HAMPTON ROAD
           nature of the debtor’s                                               EXETER, NH 038334806
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.410     State what the contract     SERVICES AGREEMENT                       FAIRHAVEN HLTHCARE
           or lease is for and the                                              476 VARNUM AVENUE
           nature of the debtor’s                                               LOWELL, MA 018542122
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.411     State what the contract     SERVICES AGREEMENT                       FAIRLANE SENIOR CARE
           or lease is for and the                                              15750 JOY ROAD
           nature of the debtor’s                                               DETROIT, MI 482282196
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.412     State what the contract     SERVICES AGREEMENT                       FAIRMOUNT
           or lease is for and the                                              172 FAIRMOUNT AVE
           nature of the debtor’s                                               HYDE PARK, MA 02136
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 69 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 191 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.413     State what the contract     SERVICES AGREEMENT                       FAIRVIEW CARE CENTER BETHLEHEM PIKE
           or lease is for and the                                              184 BETHLEHEM PIKE
           nature of the debtor’s                                               PHILADELPHIA, PA 191182815
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.414     State what the contract     SERVICES AGREEMENT                       FAIRVIEW CARE-BETHLEHEM PIKE
           or lease is for and the                                              184 BETHLEHEM PIKE
           nature of the debtor’s                                               PHILADELPHIA, PA 191182815
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.415     State what the contract     SERVICES AGREEMENT                       FAIRVIEW CARE-PAPER MILL RD
           or lease is for and the                                              850 PAPER MILL RD
           nature of the debtor’s                                               GLENSIDE, PA 190387833
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.416     State what the contract     SERVICES AGREEMENT                       FAIRVIEW NSG HOME
           or lease is for and the                                              203 LOWELL RD
           nature of the debtor’s                                               HUDSON, NH 030514909
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.417     State what the contract     SERVICES AGREEMENT                       FAIRWAY OAK
           or lease is for and the                                              13806 NORTH 46TH ST
           nature of the debtor’s                                               TAMPA, FL 336134921
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.418     State what the contract     SERVICES AGREEMENT                       FAIRWINDS TREATMENT CENTER
           or lease is for and the                                              1569 S FORT HARRISON AVE
           nature of the debtor’s                                               CLEARWATER, FL 337562004
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 70 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 192 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.419     State what the contract     LABORATORY SERVICES AGREEMENT            FAITH & FAMILY HOSPICE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               420 LAKESIDE AVE
           interest                                                             MARLBOROUGH, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.420     State what the contract     SERVICES AGREEMENT                       FAITH HAVEN SENIOR CARE
           or lease is for and the                                              6531 WEST MICHIGAN AVENUE
           nature of the debtor’s                                               JACKSON, MI 492018997
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.421     State what the contract     SERVICES AGREEMENT                       FALL RIVER HEALTHCARE
           or lease is for and the                                              1748 HIGHLAND AVE
           nature of the debtor’s                                               FALL RIVER, MA 027204305
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.422     State what the contract     PAYER AGREEMENT                          FALLON COMMUNITY HEALTH PLAN INC
           or lease is for and the                                              ATTN: R. SCOTT WALKER, SR VP & CFO
           nature of the debtor’s                                               10 CHESTNUT ST
           interest                                                             WORCESTER, MA 01608

           State the term remaining

           List the contract number
           of any government
           contract

 2.423     State what the contract     SERVICES AGREEMENT                       FENTON HEALTH CARE
           or lease is for and the                                              512 BEACH ST
           nature of the debtor’s                                               FENTON, MI 484303122
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.424     State what the contract     SERVICES AGREEMENT                       FENTON HEALTH CARE
           or lease is for and the                                              512 BEACH ST
           nature of the debtor’s                                               FENTON, MI 484303122
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 71 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 193 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.425     State what the contract     SERVICES AGREEMENT                       FITCHBURG GARDENS
           or lease is for and the                                              94 SUMMER ST
           nature of the debtor’s                                               FITCHBURG, MA 01420-5761
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.426     State what the contract     SERVICES AGREEMENT                       FITCHBURG HEALTHCARE
           or lease is for and the                                              1199 JOHN FITCH HWY
           nature of the debtor’s                                               FITCHBURG, MA 01420-2026
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.427     State what the contract     SERVICES AGREEMENT                       FIVE STAR PREMIER AT HOLLYWOOD
           or lease is for and the                                              2480 N PARK RD
           nature of the debtor’s                                               HOLLYWOOD, FL 330213744
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.428     State what the contract     SERVICES AGREEMENT                       FLETCHER HEALTH AND REHAB
           or lease is for and the                                              518 WEST FLETCHER AVE
           nature of the debtor’s                                               TAMPA, FL 336123419
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.429     State what the contract     SERVICES AGREEMENT                       FLORIDA PRESBYTERIAN HOME
           or lease is for and the                                              16 LAKE HUNTER DR
           nature of the debtor’s                                               LAKELAND, FL 338031297
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.430     State what the contract     SERVICES AGREEMENT                       FORT MYERS REHAB & NSG CTR
           or lease is for and the                                              7173 CYPRESS DRIVE SW
           nature of the debtor’s                                               FORT MYERS, FL 339072938
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 72 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 194 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.431     State what the contract     SERVICES AGREEMENT                       FOUR CHAPLAINS NURSING
           or lease is for and the                                              28349 JOY ROAD
           nature of the debtor’s                                               WESTLAND, MI 481855524
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.432     State what the contract     SERVICES AGREEMENT                       FOX HILL CTR
           or lease is for and the                                              1253 HARTFORD TURNPIKE
           nature of the debtor’s                                               ROCKVILLE, CT 060664560
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.433     State what the contract     SERVICES AGREEMENT                       FRANCO NURSING & REHAB CTR
           or lease is for and the                                              800 NW 95TH ST
           nature of the debtor’s                                               MIAMI, FL 331502032
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.434     State what the contract     SERVICES AGREEMENT                       FRANKLIN HEALTH & REHAB CTR
           or lease is for and the                                              130 CHESNUT ST
           nature of the debtor’s                                               FRANKLIN, MA 020383903
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.435     State what the contract     LABORATORY SERVICES AGREEMENT            FRANKLIN HEALTH AND REHABILITATION CENTER
           or lease is for and the                                              ATTN: DEBORAH, ADMINISTRATOR
           nature of the debtor’s                                               130 CHESTNUT STREET
           interest                                                             FRANKLIN, MA 02038

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.436     State what the contract     SERVICES AGREEMENT                       FREEDOM PLACE ROCHESTER
           or lease is for and the                                              3565 S ADAMS RD
           nature of the debtor’s                                               ROCHESTER HILLS, MI 483093157
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 73 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 195 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.437     State what the contract     MEMORANDUM OF UNDERSTANDING              FRISBIE MEMORIAL HOSPITAL
           or lease is for and the                                              11 WHITEHALL ROAD
           nature of the debtor’s                                               ROCHESTER, NH 03867
           interest
           State the term remaining    12/31/2019

           List the contract number
           of any government
           contract

 2.438     State what the contract     MEMORANDUM OF UNDERSTANDING      FRISBIE MEMORIAL HOSPITAL
           or lease is for and the     PROVIDE STAT LABORATORY SERVICES 11 WHITEHALL ROAD
           nature of the debtor’s                                       ROCHESTER, NH 03867
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.439     State what the contract     SERVICES AGREEMENT                       FT PIERCE HEALTHCARE
           or lease is for and the                                              611 S 13TH ST
           nature of the debtor’s                                               FORT PIERCE, FL 349504054
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.440     State what the contract     LABORATORY SERVICES AGREEMENT            GAHCR II HYDE PARK SNF TRS SUB LLC
           or lease is for and the                                              D/B/A PARK PLACE REHAB & SKILLED CARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             113 CENTRAL AVE
                                                                                HYDE PARK, MA 02136-30212
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.441     State what the contract     ASSIGNMENT AND BILL OF SALE              GAMMA HEALTHCARE INC
           or lease is for and the     RE: ASSET PURCHASE AGREEMENT             ATTN: JERROD MURPHY
           nature of the debtor’s      DTD 2/8/2019
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.442     State what the contract     ASSET PURCHASE AGREEMENT                 GAMMA HEALTHCARE INC
           or lease is for and the                                              ATTN: JERROD MURPHY
           nature of the debtor’s                                               1717 WEST MAUD
           interest                                                             POPLAR BLUFF, MO 63901

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 74 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 196 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.443     State what the contract     NON-COMPETTION AGREEEMENT                GAMMA HEALTHCARE INC
           or lease is for and the                                              ATTN: JERROD MURPHY
           nature of the debtor’s                                               1717 WEST MAUD
           interest                                                             POPLAR BLUFF, MO 63901

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.444     State what the contract     NON-COMPETTION AGREEEMENT                GAMMA HEALTHCARE INC
           or lease is for and the                                              ATTN: JERROD MURPHY
           nature of the debtor’s                                               1717 WEST MAUD
           interest                                                             POPLAR BLUFF, MO 63901

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.445     State what the contract     ASSET PURCHASE AGREEMENT                 GAMMA HEALTHCARE INC
           or lease is for and the                                              C/O MCCARTHY LEONARD & KAEMMERER LC
           nature of the debtor’s                                               ATTN STEPHEN J SMITH
           interest                                                             825 MARYVILLE CENTRE DRIVE, STE 300
                                                                                TOWN AND COUNTRY, MO 63017
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.446     State what the contract     NON-COMPETTION AGREEEMENT                GAMMA HEALTHCARE INC
           or lease is for and the                                              C/O MCCARTHY LEONARD & KAEMMERER LC
           nature of the debtor’s                                               ATTN STEPHEN J SMITH
           interest                                                             825 MARYVILLE CENTRE DRIVE, STE 300
                                                                                TOWN AND COUNTRY, MO 63017
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.447     State what the contract     NON-COMPETTION AGREEEMENT                GAMMA HEALTHCARE INC
           or lease is for and the                                              C/O MCCARTHY LEONARD & KAEMMERER LC
           nature of the debtor’s                                               ATTN STEPHEN J SMITH
           interest                                                             825 MARYVILLE CENTRE DRIVE, STE 300
                                                                                TOWN AND COUNTRY, MO 63017
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.448     State what the contract     SERVICES AGREEMENT                       GARDEN PLACE HEALTHCARE
           or lease is for and the                                              193 PLEASANT ST
           nature of the debtor’s                                               ATTLEBORO, MA 027032419
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 75 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 197 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.449     State what the contract     SERVICES AGREEMENT                       GARDEN SPRING CENTER
           or lease is for and the                                              1113 EASTON RD
           nature of the debtor’s                                               WILLOW GROVE, PA 190901901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.450     State what the contract     SERVICES AGREEMENT                       GARDEN SPRING CENTER
           or lease is for and the                                              1113 EASTON RD
           nature of the debtor’s                                               WILLOW GROVE, PA 190901901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.451     State what the contract     SERVICES AGREEMENT                       GATEWAY CARE CENTER
           or lease is for and the                                              8600 US HIGHWAY 19 NORTH
           nature of the debtor’s                                               PINELLAS PARK, FL 337825804
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.452     State what the contract     REAL PROPERTY LEASE AGREEMENT            GENERAL ELECTRIC CAPTIAL CORP
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               901 MAIN AVENUE
           nature of the debtor’s      AMENDMENTS THERETO                       NORWALK, CT 06851
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.453     State what the contract     SERVICES AGREEMENT                       GENESEE CARE CENTER
           or lease is for and the                                              8481 HOLLY ROAD
           nature of the debtor’s                                               GRAND BLANC, MI 484391812
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.454     State what the contract     LABORATORY SERVICES AGREEMENT            GENESIS HEALTHCARE
           or lease is for and the                                              ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE
           interest                                                             SUITE 301
                                                                                ANDOVER, MA 01810
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 76 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 198 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.455     State what the contract     LABORATORY SERVICES AGREEMENT            GENESIS HEALTHCARE
           or lease is for and the                                              ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE
           interest                                                             SUITE 301
                                                                                ANDOVER, MA 01810
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.456     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE, STE 301
           interest                                                             ANDOVER, MA 01810

           State the term remaining

           List the contract number
           of any government
           contract

 2.457     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE, STE 301
           interest                                                             ANDOVER, MA 01810

           State the term remaining

           List the contract number
           of any government
           contract

 2.458     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE, STE 301
           interest                                                             ANDOVER, MA 01810

           State the term remaining

           List the contract number
           of any government
           contract

 2.459     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             ATTN: WENDY LABATE
           nature of the debtor’s                                               200 BRICKSTONE SQUARE, STE 301
           interest                                                             ANDOVER, MA 01810

           State the term remaining

           List the contract number
           of any government
           contract

 2.460     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             C/O GOVERNOR'S HOUSE
           nature of the debtor’s                                               36 FIRETOWN ROAD
           interest                                                             SIMSBURY, CT 06070

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 77 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 199 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.461     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             C/O ST JOSEPHS MANOR
           nature of the debtor’s                                               6448 MAIN STREET
           interest                                                             TRUMBULL, CT 06611

           State the term remaining

           List the contract number
           of any government
           contract

 2.462     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             C/O THE RESERVOIR
           nature of the debtor’s                                               1 EMILY WAY
           interest                                                             WEST HARTFORD, CT 06107

           State the term remaining

           List the contract number
           of any government
           contract

 2.463     State what the contract     LABORATORY SERVICES AGREEMENT            GENIS HEALTCARE
           or lease is for and the     DTD 2/1/2013                             C/O WILLOWS REHAB & NURSING
           nature of the debtor’s                                               225 AMITY ROAD
           interest                                                             WOODBRIDGE, CT 06525

           State the term remaining

           List the contract number
           of any government
           contract

 2.464     State what the contract     SERVICES AGREEMENT                       GERMAN CTR EXTND CARE
           or lease is for and the                                              2222 CENTRE ST
           nature of the debtor’s                                               WEST ROXBURY, MA 021324097
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.465     State what the contract     SERVICES AGREEMENT                       GERMANTOWN HOME
           or lease is for and the                                              6950 GERMANTOWN AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191192114
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.466     State what the contract     SERVICES AGREEMENT                       GLADEVIEW HEALTHCARE
           or lease is for and the                                              60 BOSTON POST RD
           nature of the debtor’s                                               OLD SAYBROOK, CT 06475
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 78 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 200 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.467     State what the contract     SERVICES AGREEMENT                       GLENDALE CENTER
           or lease is for and the                                              4 HAZEL AVE
           nature of the debtor’s                                               NAUGATUCK, CT 067704706
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.468     State what the contract     SERVICES AGREEMENT                       GLENDALE UPTOWN HOME
           or lease is for and the                                              7800 BUSTLETON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191523812
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.469     State what the contract     SERVICES AGREEMENT                       GLENHAVEN ACADEMY
           or lease is for and the                                              58 FRAMINGHAM ROAD
           nature of the debtor’s                                               MARLBOROUGH, MA 01752
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.470     State what the contract     SERVICES AGREEMENT                       GLENVIEW ( GLENCARE HOME HEALTH)
           or lease is for and the                                              100 GLENVIEW PLACE
           nature of the debtor’s                                               NAPLES, FL 341083137
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.471     State what the contract     SERVICES AGREEMENT                       GLENVIEW ( PREMEIR PLACE )
           or lease is for and the                                              100 GLENVIEW PLACE
           nature of the debtor’s                                               NAPLES, FL 341083137
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.472     State what the contract     SERVICES AGREEMENT                       GLOUCESTER HEALTHCARE
           or lease is for and the                                              272 WASHINGTON ST
           nature of the debtor’s                                               GLOUCESTER, MA 01930
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 79 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 201 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.473     State what the contract     SERVICES AGREEMENT                       GOVERNORS CREEK HEALTH & REHAB
           or lease is for and the                                              803 OAK ST
           nature of the debtor’s                                               GREEN COVE SPRINGS, FL 320434317
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.474     State what the contract     SERVICES AGREEMENT                       GOVERNORS CREEK HEALTH & REHAB
           or lease is for and the                                              803 OAK ST
           nature of the debtor’s                                               GREEN COVE SPRINGS, FL 320434317
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.475     State what the contract     SERVICES AGREEMENT                       GOVERNORS HOUSE CARE & REHAB
           or lease is for and the                                              36 FIRETOWN ROAD
           nature of the debtor’s                                               SIMSBURY, CT 06070
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.476     State what the contract     SERVICES AGREEMENT                       GRACEWOOD REHAB & NURSING
           or lease is for and the                                              8600 US HIGHWAY 19 NORTH
           nature of the debtor’s                                               PINELLAS PARK, FL 337825804
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.477     State what the contract     REAL PROPERTY LEASE AGREEMENT            GRAINHOUSE DEVELOPERS LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               11 PENNS TRAIL, STE 700A
           nature of the debtor’s      AMENDMENTS THERETO                       NEWTOWN, PA 18940
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.478     State what the contract     REAL PROPERTY LEASE AGREEMENT            GRAMIC RESEARCH LABORATORY LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               250 S FEDERAL HWY
           nature of the debtor’s      AMENDMENTS THERETO                       DANIA BEACH, FL 33004
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 80 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 202 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.479     State what the contract     SERVICES AGREEMENT                       GRAND ISLANDER HCC
           or lease is for and the                                              333 GREEN END AVE
           nature of the debtor’s                                               MIDDLETOWN, RI 02842
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.480     State what the contract     SERVICES AGREEMENT                       GRAND OAKS HEALTH & REHAB
           or lease is for and the                                              3001 PALM COAST PARKWAY SE
           nature of the debtor’s                                               PALM COAST, FL 321378209
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.481     State what the contract     SERVICES AGREEMENT                       GRAND OAKS HEALTH & REHAB
           or lease is for and the                                              3001 PALM COAST PARKWAY SE
           nature of the debtor’s                                               PALM COAST, FL 321378209
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.482     State what the contract     SERVICES AGREEMENT                       GRANDVIEW CENTER
           or lease is for and the                                              100 CHAMBERS STREET
           nature of the debtor’s                                               CUMBERLAND, RI 02864
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.483     State what the contract     SERVICES AGREEMENT                       GRANDVIEW REHAB & NSG CTR
           or lease is for and the                                              55 GRAND STREET
           nature of the debtor’s                                               NEW BRITAIN, CT 060522021
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.484     State what the contract     SERVICES AGREEMENT                       GREEN KNOLL CENTER
           or lease is for and the                                              875 ROUTE 202/206 N
           nature of the debtor’s                                               BRIDGEWATER, NJ 088071861
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 81 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 203 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.485     State what the contract     SERVICES AGREEMENT                       GREENBRIAR HEALTHCARE
           or lease is for and the                                              55 HARRIS RD
           nature of the debtor’s                                               NASHUA, NH 030622145
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.486     State what the contract     SERVICES AGREEMENT                       GREENVILLE CENTER
           or lease is for and the                                              735 PUTNAM PIKE
           nature of the debtor’s                                               GREENVILLE, RI 02828
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.487     State what the contract     SERVICES AGREEMENT                       GREENWOOD CARE & REHAB
           or lease is for and the                                              1139 MAIN AVE
           nature of the debtor’s                                               WARWICK, RI 02886
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.488     State what the contract     SERVICES AGREEMENT                       GREENWOOD NRSG & REHAB
           or lease is for and the                                              90 GREENWOOD STREET
           nature of the debtor’s                                               WAKEFIELD, MA 01880
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.489     State what the contract     LABORATORY SERVICES AGREEMENT            GROVE MANOR NURSING HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               145 GROVE STREET
           interest                                                             WATERBURY, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.490     State what the contract     SERVICES AGREEMENT                       GUARDIAN CENTER BROCKTON
           or lease is for and the                                              888 NORTH MAIN STREET
           nature of the debtor’s                                               BROCKTON, MA 02301
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 82 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 204 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.491     State what the contract     SERVICES AGREEMENT                       GULF COAST VILLAGE ALF (LELY)
           or lease is for and the                                              1433 SANTA BARBAA BLVD
           nature of the debtor’s                                               CAPE CORAL, FL 33991
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.492     State what the contract     SERVICES AGREEMENT                       GULF COAST VILLAGE
           or lease is for and the                                              1333 SANTA BARBARA BLVD
           nature of the debtor’s                                               CAPE CORAL, FL 339912803
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.493     State what the contract     SERVICES AGREEMENT                       HABANA HEALTHCARE CENTER
           or lease is for and the                                              2916 HABANA WAY
           nature of the debtor’s                                               TAMPA, FL 336147108
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.494     State what the contract     MOBILE X-RAY AND EKG SERVICES            HALCYON HOUSE
           or lease is for and the     AGREEMENT DTD 8/1/2004                   ATTN: JEFF BARTON VP
           nature of the debtor’s                                               175 BERKELY ST
           interest                                                             METHUEN, MA 01844

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.495     State what the contract     SERVICES AGREEMENT                       HAMDEN REHAB & HEALTH CTR
           or lease is for and the                                              1270 SHERMAN LANE
           nature of the debtor’s                                               HAMDEN, CT 065141330
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.496     State what the contract     LABORATORY SERVICES AGREEMENT            HAMDEN REHABILITATION AND HEALTH CARE CENTER
           or lease is for and the                                              1270 SHERMAN LN
           nature of the debtor’s                                               HAMDEN, CT 06514
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 83 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 205 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.497     State what the contract     SERVICES AGREEMENT                       HAMILTON GROVE
           or lease is for and the                                              31869 CHICAGO TRAIL
           nature of the debtor’s                                               NEW CARLISLE, IN 465529639
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.498     State what the contract     SERVICES AGREEMENT                       HAMILTON NURSING HOME
           or lease is for and the                                              590 E GRAND BLVD
           nature of the debtor’s                                               DETROIT, MI 482073534
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.499     State what the contract     SERVICES AGREEMENT                       HAMMONDS LANE
           or lease is for and the                                              613 HAMMONDS LANE
           nature of the debtor’s                                               BROOKLYN PARK, MD 212253351
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.500     State what the contract     SERVICES AGREEMENT                       HANCOCK PARK
           or lease is for and the                                              164 PARKINGWAY
           nature of the debtor’s                                               QUINCY, MA 021695020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.501     State what the contract     SERVICES AGREEMENT                       HANNAH B GRIFFITH SHAW HOME
           or lease is for and the                                              299 WAREHAM STREET
           nature of the debtor’s                                               MIDDLEBORO, MA 02346
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.502     State what the contract     SERVICES AGREEMENT                       HANNAH DUSTON HEALTHCARE (LATE CHARGES)
           or lease is for and the                                              126 MONUMENT ST
           nature of the debtor’s                                               HAVERHILL, MA 01832
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 84 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 206 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.503     State what the contract     SERVICES AGREEMENT                       HANNAH DUSTON HEALTHCARE
           or lease is for and the                                              126 MONUMENT ST
           nature of the debtor’s                                               HAVERHILL, MA 01832
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.504     State what the contract     SERVICES AGREEMENT                       HARBOR BEACH NURSING
           or lease is for and the                                              1615 MIAMI RD
           nature of the debtor’s                                               FT LAUDERDALE, FL 333162933
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.505     State what the contract     SERVICES AGREEMENT                       HARBOR HOUSE NSG & REHAB CTR
           or lease is for and the                                              11 CONDITO RD
           nature of the debtor’s                                               HINGHAM, MA 020431746
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.506     State what the contract     LABORATORY SERVICES AGREEMENT            HARBOR VILLAGE NORTH REHAB & NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               78 VIETS STREET EXTENSION
           interest                                                             NEW LONDON, CT 06320

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.507     State what the contract     LABORATORY SERVICES AGREEMENT            HARBOR VILLAGE SOUTH REHAB & NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               89 VIETS STREET EXTENSION
           interest                                                             NEW LONDON, CT 06320

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.508     State what the contract     LABORATORY SERVICES AGREEMENT            HARBORSIDE HOSPICE LLC
           or lease is for and the                                              23 ATKINSON DEPOT RD
           nature of the debtor’s                                               STE 105
           interest                                                             PLAISTOW, NH 03865

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 85 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 207 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.509     State what the contract     SERVICES AGREEMENT                       HARBORVIEW CTR NSG & REHAB
           or lease is for and the                                              1 CHIEF JUSTICE CUSHING HWY
           nature of the debtor’s                                               COHASSET, MA 020251364
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.510     State what the contract     SERVICES AGREEMENT                       HARBOUR HEALTH CENTER (ALF)
           or lease is for and the                                              23013 WESTCHESTER BLVD
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339808448
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.511     State what the contract     SERVICES AGREEMENT                       HARBOUR HEALTH CENTER
           or lease is for and the                                              23013 WESTCHESTER BLVD
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339808448
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.512     State what the contract     SERVICES AGREEMENT                       HARBOURWOOD CARE CENTER
           or lease is for and the                                              549 SKY HARBOR DR
           nature of the debtor’s                                               CLEARWATER, FL 337593930
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.513     State what the contract     SERVICES AGREEMENT                       HARBOURWOOD HEALTH & REHAB
           or lease is for and the                                              549 SKY HARBOR DR
           nature of the debtor’s                                               CLEARWATER, FL 337593930
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.514     State what the contract     SERVICES AGREEMENT                       HARRINGTON COURT
           or lease is for and the                                              59 HARRINGTON CT
           nature of the debtor’s                                               COLCHESTER, CT 064151207
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 86 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 208 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.515     State what the contract     SERVICES AGREEMENT                       HARSTON HALL
           or lease is for and the                                              350 HAWS LANE
           nature of the debtor’s                                               FLOURTOWN, PA 190312100
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.516     State what the contract     SERVICES AGREEMENT                       HARTS HARBOR
           or lease is for and the                                              11565 HARTS RD
           nature of the debtor’s                                               JACKSONVILLE, FL 322183777
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.517     State what the contract     SERVICES AGREEMENT                       HARTS HARBOR
           or lease is for and the                                              11565 HARTS RD
           nature of the debtor’s                                               JACKSONVILLE, FL 322183777
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.518     State what the contract     PAYER AGREEMENT                          HARVARD PILGRIM HEALTH CARE
           or lease is for and the                                              93 WORCESTER STREET
           nature of the debtor’s                                               WELLESLEY, MA 02481
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.519     State what the contract     SERVICES AGREEMENT                       HATHAWAY MANOR
           or lease is for and the                                              863 HATHAWAY RD
           nature of the debtor’s                                               NEW BEDFORD, MA 02740
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.520     State what the contract     SERVICES AGREEMENT                       HEALTH AND REHAB CTR AT DOLPHIN VIEW
           or lease is for and the                                              1820 SHORE DR S
           nature of the debtor’s                                               ST PETE, FL 337074601
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 87 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 209 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.521     State what the contract     SERVICES AGREEMENT                       HEALTH CENTER AT BRENTWOOD
           or lease is for and the                                              2333 N BRENTWOOD CIRCLE
           nature of the debtor’s                                               LECANTO, FL 34461
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.522     State what the contract     SERVICES AGREEMENT                       HEALTH CENTER AT BRENTWOOD
           or lease is for and the                                              2333 N BRENTWOOD CIRCLE
           nature of the debtor’s                                               LECANTO, FL 344618536
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.523     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHCARE LIMITED PARTNERSHIP
           or lease is for and the                                              D/B/A HARBOR HOUSE REHABILITATION AND NURSING
           nature of the debtor’s                                               CENTER
           interest                                                             ATTN PHILIP GLASSANOS
                                                                                52 ACCORD PARK DR
           State the term remaining    CURRENT                                  NORWELL, MA 02061
           List the contract number
           of any government
           contract

 2.524     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               BEVERLY
           interest                                                             ATTN HOSPITAL CEO
                                                                                2 REHABILITATION WAY
           State the term remaining    CURRENT                                  WOBURN, MA 01801
           List the contract number
           of any government
           contract

 2.525     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               BEVERLY
           interest                                                             C/O HEALTHSOUTH CORP; LEGAL SVS DEPT
                                                                                3600 GRANDVIEW PKWY, STE 200
           State the term remaining    CURRENT                                  BIRMINGHAM, AL 35243
           List the contract number
           of any government
           contract

 2.526     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               LOWELL
           interest                                                             ATTN HOSPITAL CEO
                                                                                2 REHABILITATION WAY
           State the term remaining    CURRENT                                  WOBURN, MA 01801
           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 88 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 210 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.527     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               LOWELL
           interest                                                             C/O HEALTHSOUTH CORP; LEGAL SVS DEPT
                                                                                3600 GRANDVIEW PKWY, STE 200
           State the term remaining    CURRENT                                  BIRMINGHAM, AL 35243
           List the contract number
           of any government
           contract

 2.528     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               WOBURN
           interest                                                             ATTN HOSPITAL CEO
                                                                                2 REHABILITATION WAY
           State the term remaining    CURRENT                                  WOBURN, MA 01801
           List the contract number
           of any government
           contract

 2.529     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL AT
           nature of the debtor’s                                               WOBURN
           interest                                                             C/O HEALTHSOUTH CORP; LEGAL SVS DEPT
                                                                                3600 GRANDVIEW PKWY, STE 200
           State the term remaining    CURRENT                                  BIRMINGHAM, AL 35243
           List the contract number
           of any government
           contract

 2.530     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL
           nature of the debtor’s                                               ATTN HOSPITAL CEO
           interest                                                             2 REHABILITATION WAY
                                                                                WOBURN, MA 01801
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.531     State what the contract     LABORATORY SERVICES AGREEMENT            HEALTHSOUTH REHAB HOSPITAL OF NEW ENGLAND LLC
           or lease is for and the                                              D/B/A HEALTHSOUTH NEW ENGLAND REHAB HOSPITAL
           nature of the debtor’s                                               C/O HEALTHSOUTH CORP; LEGAL SVS DEPT
           interest                                                             3600 GRANDVIEW PKWY, STE 200
                                                                                BIRMINGHAM, AL 35243
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.532     State what the contract     LABORATORY SERVICES AGREEMENT            HEART OF FLORIDA MEDICAL CENTER
           or lease is for and the     PROVIDE LABORATORY TESTING               40100 US-27
           nature of the debtor’s      SERVICES                                 DAVENPORT, FL 33837
           interest
           State the term remaining    8/15/2019

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 89 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 211 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.533     State what the contract     LABORATORY SERVICES AGREEMENT            HEART OF FLORIDA MEDICAL CENTER
           or lease is for and the                                              40100 US-27
           nature of the debtor’s                                               DAVENPORT, FL 33837
           interest
           State the term remaining    8/15/2019

           List the contract number
           of any government
           contract

 2.534     State what the contract     SERVICES AGREEMENT                       HEARTHSTONE AT NEW HORIZONS
           or lease is for and the                                              402 HEMENWAY STREET
           nature of the debtor’s                                               MARLBORO, MA 01752
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.535     State what the contract     MOBILE X-RAY AND EKG SERVICES            HEARTHSTONE AT NEW HORIZON'S
           or lease is for and the     AGREEMENT                                ATTN: ADMIN
           nature of the debtor’s                                               402 HEMENWAY ST
           interest                                                             MARLBOROUGH, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.536     State what the contract     SERVICES AGREEMENT                       HEARTLAND ALLEN PARK
           or lease is for and the                                              9150 ALLEN ROAD
           nature of the debtor’s                                               ALLEN PARK, MI 481011436
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.537     State what the contract     SERVICES AGREEMENT                       HEARTLAND CARE SARASOTA
           or lease is for and the                                              5401 SAWYER RD
           nature of the debtor’s                                               SARASOTA, FL 342332444
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.538     State what the contract     SERVICES AGREEMENT                       HEARTLAND DEARBORN HEIGHTS
           or lease is for and the                                              26001 FORD ROAD
           nature of the debtor’s                                               DEARBORN HEIGHTS, MI 481272920
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 90 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 212 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.539     State what the contract     SERVICES AGREEMENT                       HEARTLAND HEALTHCARE CTR FT MYERS (N)
           or lease is for and the                                              1600 MATTHEW DRIVE
           nature of the debtor’s                                               FT MEYERS, FL 339071700
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.540     State what the contract     SERVICES AGREEMENT                       HEARTLAND NORTHEAST LIVONIA
           or lease is for and the                                              29270 MORLOCK
           nature of the debtor’s                                               LIVONIA, MI 481522044
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.541     State what the contract     SERVICES AGREEMENT                       HEARTLAND OF LIVONIA
           or lease is for and the                                              28550 FIVE MILE ROAD
           nature of the debtor’s                                               LIVONIA, MI 481543866
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.542     State what the contract     SERVICES AGREEMENT                       HEARTLAND OF OREGON
           or lease is for and the                                              3953 NARVARRE AVE
           nature of the debtor’s                                               OREGON, OH 436163437
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.543     State what the contract     SERVICES AGREEMENT                       HEARTLAND OF WATERVILLE
           or lease is for and the                                              8885 BROWNING DR
           nature of the debtor’s                                               WATERVILLE, OH 435669701
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.544     State what the contract     SERVICES AGREEMENT                       HEARTLAND PROMEDICA
           or lease is for and the                                              5360 HARROUN ROAD
           nature of the debtor’s                                               SYLVANIA, OH 435602110
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 91 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 213 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.545     State what the contract     SERVICES AGREEMENT                       HEARTLAND STERLING HEIGHTS
           or lease is for and the                                              38200 SCHOENHERR ROAD
           nature of the debtor’s                                               STERLING HEIGHTS, MI 483121700
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.546     State what the contract     SERVICES AGREEMENT                       HEARTLAND WEST BLOOMFIELD
           or lease is for and the                                              6950 FARMINGTON ROAD
           nature of the debtor’s                                               WEST BLOOMFIELD, MI 483223220
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.547     State what the contract     SERVICES AGREEMENT                       HEATHERDOWNS REHAB CTR
           or lease is for and the                                              2401 CAS ROAD
           nature of the debtor’s                                               TOLEDO, OH 436143119
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.548     State what the contract     SERVICES AGREEMENT                       HEATHWOOD HEALTHCARE
           or lease is for and the                                              188 FLORENCE ST
           nature of the debtor’s                                               CHESTNUT HILL, MA 024672699
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.549     State what the contract     SERVICES AGREEMENT                       HELLENIC NURSING AND REHAB CENTER
           or lease is for and the                                              601 SHERMAN STREET
           nature of the debtor’s                                               CANTON, MA 02021
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.550     State what the contract     LABORATORY SERVICES AGREEMENT            HENRY C NEVINS HOME INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               10 INGALLS CT
           interest                                                             METHEUM, MA 01844

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 92 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 214 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.551     State what the contract     SERVICES AGREEMENT                       HENRY C NEVINS HOME
           or lease is for and the                                              10 INGALLS CT
           nature of the debtor’s                                               METHUEN, MA 018443712
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.552     State what the contract     SERVICES AGREEMENT                       HERITAGE CENTER
           or lease is for and the                                              7232 GERMAN HILL ROAD
           nature of the debtor’s                                               BALTIMORE, MD 21222
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.553     State what the contract     SERVICES AGREEMENT                       HERITAGE HEALTHCARE & REHAB
           or lease is for and the                                              777 9TH ST
           nature of the debtor’s                                               NAPLES, FL 341028135
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.554     State what the contract     SERVICES AGREEMENT                       HERITAGE HEALTHCARE
           or lease is for and the                                              3101 GINGER DR
           nature of the debtor’s                                               TALLAHASSEE, FL 323084437
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.555     State what the contract     SERVICES AGREEMENT                       HERITAGE HEALTHCARE
           or lease is for and the                                              3101 GINGER DR
           nature of the debtor’s                                               TALLAHASSEE, FL 323084437
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.556     State what the contract     SERVICES AGREEMENT                       HERITAGE MANOR
           or lease is for and the                                              841 MERRIMACK ST
           nature of the debtor’s                                               LOWELL, MA 01854
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 93 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 215 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.557     State what the contract     SERVICES AGREEMENT                       HERITAGE MANOR-FLINT
           or lease is for and the                                              G3201 BEECHER ROAD
           nature of the debtor’s                                               FLINT, MI 485323615
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.558     State what the contract     SERVICES AGREEMENT                       HERITAGE OAKS ALF
           or lease is for and the                                              7374 SAN CASA DR
           nature of the debtor’s                                               ENGLEWOOD, FL 342248842
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.559     State what the contract     SERVICES AGREEMENT                       HERITAGE PARK REHAB & HEALTH
           or lease is for and the                                              2826 CLEVELAND AVE
           nature of the debtor’s                                               FT MYERS, FL 339019302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.560     State what the contract     SERVICES AGREEMENT                       HERMITAGE HEALTHCARE
           or lease is for and the                                              383 MILL ST
           nature of the debtor’s                                               WORCESTER, MA 01602-2414
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.561     State what the contract     SERVICES AGREEMENT                       HERON POINTE HEALTH & REHAB
           or lease is for and the                                              1445 HOWELL AVE
           nature of the debtor’s                                               BROOKSVILLE, FL 346011502
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.562     State what the contract     SERVICES AGREEMENT                       HIGHLANDS LAKE CENTER
           or lease is for and the                                              4240 LAKELAND HIGHLANDS RD
           nature of the debtor’s                                               LAKELAND, FL 338133113
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 94 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 216 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.563     State what the contract     AGREEMENT FOR LABORATORY                 HIGHLANDS, THE
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               335 NICHOLAS RD
           interest                                                             FITCHBURG, MA 01420

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.564     State what the contract     AGREEMENT FOR LABORATORY                 HIGHLANDS, THE
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.565     State what the contract     SERVICES AGREEMENT                       HILLCREST CENTER
           or lease is for and the                                              1245 CHURCH RD
           nature of the debtor’s                                               WYNCOTE, PA 190951824
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.566     State what the contract     SERVICES AGREEMENT                       HILLCREST NURSING AND REHAB (EAST)
           or lease is for and the                                              4200 WASHINGTON ST
           nature of the debtor’s                                               HOLLYWOOD, FL 330217353
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.567     State what the contract     SERVICES AGREEMENT                       HLW AT LONGVIEW FARMS
           or lease is for and the                                              399 LINCOLN RD
           nature of the debtor’s                                               WALPOLE, MA 02081
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.568     State what the contract     SERVICES AGREEMENT                       HOLDEN REHAB & NSG
           or lease is for and the                                              32 MAYO DRIVE
           nature of the debtor’s                                               HOLDEN, MA 015201512
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 95 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 217 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.569     State what the contract     LABORATORY SERVICES AGREEMENT            HOLDEN REHABILITATION AND NURSING CENTER
           or lease is for and the                                              ATTN: SANDRA MAHONEY
           nature of the debtor’s                                               32 MAYO RD
           interest                                                             HOLDEN, MA 01520

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.570     State what the contract     SERVICES AGREEMENT                       HOLLY MANOR CENTER
           or lease is for and the                                              84 COLD HILL ROAD
           nature of the debtor’s                                               MENDHAM, NJ 079452021
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.571     State what the contract     LABORATORY SERVICES AGREEMENT            HOLMES REGIONAL MEDICAL CENTER INC
           or lease is for and the     PROVIDE LABORATORY TESTING               ATTN: LABORATORY DIRECTOR
           nature of the debtor’s      SERVICES                                 1350 S HICKORY ST
           interest                                                             MELBOURNE, FL 32901

           State the term remaining    6/1/2019

           List the contract number
           of any government
           contract

 2.572     State what the contract     LABORATORY SERVICES AGREEMENT            HOLMES REGIONAL MEDICAL CENTER INC
           or lease is for and the                                              ATTN: LABORATORY DIRECTOR
           nature of the debtor’s                                               1350 S HICKORY ST
           interest                                                             MELBOURNE, FL 32901

           State the term remaining    6/1/2019

           List the contract number
           of any government
           contract

 2.573     State what the contract     LABORATORY SERVICES AGREEMENT            HOLMES REGIONAL MEDICAL CENTER INC
           or lease is for and the                                              C/O HEALTH FIRST INC
           nature of the debtor’s                                               ATTN GENERAL COUNSEL
           interest                                                             6450 US HWY 1
                                                                                ROCKLEDGE, FL 32955
           State the term remaining    6/1/2019

           List the contract number
           of any government
           contract

 2.574     State what the contract     REAL PROPERTY LEASE AGREEMENT            HOLMES, LAWRENCE
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               C/O AUGUST HOLMES REALTY TRUST
           nature of the debtor’s      AMENDMENTS THERETO                       42 EDGEHILL RD
           interest                                                             WINTHROP, MA 02152

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 96 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 218 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.575     State what the contract     REAL PROPERTY LEASE AGREEMENT            HOLMES, LAWRENCE
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               C/O AUGUST HOLMES REALTY TRUST
           nature of the debtor’s      AMENDMENTS THERETO                       42 EDGEHILL RD
           interest                                                             WINTHROP, MA 02152

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.576     State what the contract     LABORATORY SERVICES AGREEMENT            HOLY TRINITY NURSING & REHAB CENTER
           or lease is for and the                                              300 BARBER AVE
           nature of the debtor’s                                               WORCESTER, MA 01602
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.577     State what the contract     SERVICES AGREEMENT                       HOLY TRINITY NURSING & REHAB
           or lease is for and the                                              300 BARBER AVE
           nature of the debtor’s                                               WORCESTER, MA 01602
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.578     State what the contract     SERVICES AGREEMENT                       HOME ASSOCIATION
           or lease is for and the                                              1203 EAST 22ND AVE
           nature of the debtor’s                                               TAMPA, FL 336051719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.579     State what the contract     SERVICES AGREEMENT                       HOMEWOOD CENTER
           or lease is for and the                                              6000 BELLONA AVENUE
           nature of the debtor’s                                               BALTIMORE, MD 212122922
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.580     State what the contract     SERVICES AGREEMENT                       HOPE HEALTHCARE CTR
           or lease is for and the                                              38410 CHERRY HILL ROAD
           nature of the debtor’s                                               WESTLAND, MI 481853270
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 97 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 219 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.581     State what the contract     SERVICES AGREEMENT                       HOPKINS HOUSE
           or lease is for and the                                              8100 WASHINGTON LANE
           nature of the debtor’s                                               WYNCOTTE, PA 190951600
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.582     State what the contract     LABORATORY SERVICES AGREEMENT            HOUGHTON CORPORATION
           or lease is for and the                                              D/B/A BLAIRE HOUSE OF WORCESTER
           nature of the debtor’s                                               ATTN KATHLEEN A DELSORDO
           interest                                                             567 DARTHMOUTH ST
                                                                                SOUTH DARTHMOUTH, MA 02748
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.583     State what the contract     SERVICES AGREEMENT                       HOUSE OF THE GOOD SHEPHERD
           or lease is for and the                                              798 WILLOW GROVE ST
           nature of the debtor’s                                               HACKETTSTOWN, NJ 078401718
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.584     State what the contract     SERVICES AGREEMENT                       HOYT NURSING & REHAB CENTER
           or lease is for and the                                              1202 WEISS ST
           nature of the debtor’s                                               SAGINAW, MI 486025497
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.585     State what the contract     SERVICES AGREEMENT                       HUNTINGTON PLACE & REHAB NSG CENTER
           or lease is for and the                                              1775 HUNTINGTON LANE
           nature of the debtor’s                                               ROCKLEDGE, FL 329553136
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.586     State what the contract     LABORATORY SERVICES AGREEMENT            HVL CORPORATION
           or lease is for and the                                              D/B/A WHITTIER PAVILION
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             76 SUMMER ST
                                                                                HAVERHILL, MA 01832
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 98 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 220 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.587     State what the contract     LABORATORY SERVICES AGREEMENT            HVL CORPORATION
           or lease is for and the                                              D/B/A WHITTIER PAVILION
           nature of the debtor’s                                               C/O WHITTIER HEALTH NETWORK; LEGAL DEPT
           interest                                                             25 RAILROAD SQ
                                                                                HAVERHILL, MA 01832
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.588     State what the contract     SERVICES AGREEMENT                       ICHABOD WASHINGTON HOSPICE
           or lease is for and the                                              1183 MAIN ST
           nature of the debtor’s                                               WORCESTER, MA 01603-1524
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.589     State what the contract     SERVICES AGREEMENT                       INDIAN RIVER CENTER
           or lease is for and the                                              7201 GREENBORO DR
           nature of the debtor’s                                               WEST MELBOURNE, FL 329041698
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.590     State what the contract     LABORATORY SERVICES AGREEMENT            INN AT EDGEWOOD, THE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               936 SOUTH ST
           interest                                                             PORTSMOUTH, NH 03801-5421

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.591     State what the contract     SERVICES AGREEMENT                       INSPIRED LIVING AT BONITA SPRINGS
           or lease is for and the                                              27221 BAY LANDING DRIVE
           nature of the debtor’s                                               BONITA SPRINGS, FL 34135
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.592     State what the contract     PAYER AGREEMENT                          INTEGRAL QUALITY CARE
           or lease is for and the                                              8300 NW 33RD STREET
           nature of the debtor’s                                               SUITE 400
           interest                                                             MIAMI, FL 33122

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                              Page 99 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 221 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.593     State what the contract     SERVICES AGREEMENT                       ISLAND LAKE CENTER
           or lease is for and the                                              155 LANDOVER PLACE
           nature of the debtor’s                                               LONGWOOD, FL 32750
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.594     State what the contract     LABORATORY SERVICES AGREEMENT            IVY HILL COURT INC
           or lease is for and the                                              D/B/A IVY HILL COURT
           nature of the debtor’s                                               337 MAIN ST
           interest                                                             HAVERHILL, MA 01830

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.595     State what the contract     LABORATORY SERVICES AGREEMENT            IVY HILL COURT INC
           or lease is for and the                                              D/B/A IVY HILL COURT
           nature of the debtor’s                                               337 MAIN ST
           interest                                                             HAVERHILL, MA 01830-4054

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.596     State what the contract     SERVICES AGREEMENT                       JACARANDA MANOR
           or lease is for and the                                              4250 66TH ST N
           nature of the debtor’s                                               SAINT PETERSBURG, FL 33709
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.597     State what the contract     MOBILE X-RAY AND EKG SERVICES            JEAN JUGAN RESIDENCE
           or lease is for and the     AGREEMENT                                ATTN: PAT AVERY
           nature of the debtor’s                                               186 HIGHLAND AVE
           interest                                                             SOMERVILLE, MA 02143

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.598     State what the contract     MOBILE X-RAY AND EKG SERVICES            JEAN JUGAN RESIDENCE
           or lease is for and the     AGREEMENT                                ATTN: PAT AVERY
           nature of the debtor’s                                               186 HIGHLAND AVE
           interest                                                             SOMERVILLE, MA 02143

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 100 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 222 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.599     State what the contract     MOBILE X-RAY AND EKG SERVICES            JEAN JUGAN RESIDENCE
           or lease is for and the     AGREEMENT                                ATTN: SR GERARD M. O'CONNOR, ADMIN
           nature of the debtor’s                                               186 HIGHLAND AVE
           interest                                                             SOMERVILLE, MA 02143

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.600     State what the contract     MOBILE X-RAY AND EKG SERVICES            JEAN JUGAN RESIDENCE
           or lease is for and the     AGREEMENT                                ATTN: SR GERARD M. O'CONNOR, ADMINISTRATOR
           nature of the debtor’s                                               186 HIGHLAND AVE
           interest                                                             SOMERVILLE, MA 02143

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.601     State what the contract     SERVICES AGREEMENT                       JERSEY SHORE CENTER
           or lease is for and the                                              3 INDUSTRIAL WAY
           nature of the debtor’s                                               EATONTOWN, NJ 077243318
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.602     State what the contract     AMENDMENT TO LABORATORY                  JEWISH HEALTH CARE CENTER, INC
           or lease is for and the     SERVICES AGREEMENT                       ATTN: STEVEN WILLENS
           nature of the debtor’s      AMENDS AGREEMENT DTD 5/1/2015            629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.603     State what the contract     BUSINESS ASSOCIATE AGREEMENT             JEWISH HEALTH CARE CENTER, INC
           or lease is for and the                                              ATTN: STEVEN WILLENS
           nature of the debtor’s                                               629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.604     State what the contract     BUSINESS ASSOCIATE AGREEMENT             JEWISH HEALTH CARE CENTER, INC
           or lease is for and the                                              ATTN: STEVEN WILLENS
           nature of the debtor’s                                               629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 101 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 223 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.605     State what the contract     LABORATORY SERVICES AGREEMENT            JEWISH HEALTH CARE CENTER, INC
           or lease is for and the                                              ATTN: STEVEN WILLENS
           nature of the debtor’s                                               629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.606     State what the contract     LABORATORY SERVICES AGREEMENT            JEWISH HEALTH CARE CENTER, INC
           or lease is for and the                                              ATTN: STEVEN WILLENS
           nature of the debtor’s                                               629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.607     State what the contract     LABORATORY SERVICES AGREEMENT            JEWISH HEALTH CARE CENTER, INC
           or lease is for and the                                              ATTN: STEVEN WILLENS
           nature of the debtor’s                                               629 SALISBURY STREET
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.608     State what the contract     SERVICES AGREEMENT                       JEWISH HEALTHCARE CENTER
           or lease is for and the                                              629 SALISBURY ST
           nature of the debtor’s                                               WORCESTER, MA 016091120
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.609     State what the contract     SERVICES AGREEMENT                       JEWISH SENIOR SERVICES
           or lease is for and the                                              4200 PARK AVE
           nature of the debtor’s                                               BRIDGEPORT, CT 066041049
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.610     State what the contract     LABORATORY SERVICES AGREEMENT            JEWISH SENIOR SERVICES
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               4200 PARK AVE
           interest                                                             BRIDGEPORT, CT 06604

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 102 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 224 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.611     State what the contract     PORTABLE SERVICES AGREEMENT              JOHN ADAMS HEALTHCARE CENTER
           or lease is for and the                                              211 FRANKLIN STREET
           nature of the debtor’s                                               QUINCY, MA 02169
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.612     State what the contract     SERVICES AGREEMENT                       JOHN ADAMS HEALTHCARE CTR
           or lease is for and the                                              211 FRANKLIN STREET
           nature of the debtor’s                                               QUINCY, MA 021697833
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.613     State what the contract     ASSIGNMENT AND ASSUMPTION                JOHN SCOTT HOUSE NURSING HOME, INC
           or lease is for and the     AGREEMENT DTD 3/21/2016                  D/B/A JOHN SCOTT HOUSE REHAB & NURSING CENTER
           nature of the debtor’s      RE: ASSET PURCHASE AGREEMENT             233 MIDDLE ST
           interest                    DTD 2/25/2016                            BRAINTREE, MA 2184

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.614     State what the contract     LABORATORY SERVICES AGREEMENT            JOHN SCOTT HOUSE NURSING HOME, INC, THE
           or lease is for and the                                              D/B/A JOHN SCOTT HOUSE REHAB & NURSING CENTER
           nature of the debtor’s                                               C/O WELCH HEALTHCARE & RETIREMENT GROUP INC
           interest                                                             ATTN PHILIP GLASSANOS; 52 ACCORD PARK DR
                                                                                NORWELL, MA 02061
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.615     State what the contract     SERVICES AGREEMENT                       JOHN SCOTT HOUSE
           or lease is for and the                                              233 MIDDLE ST
           nature of the debtor’s                                               BRAINTREE, MA 021844840
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.616     State what the contract     REAL PROPERTY LEASE AGREEMENT            JONATHAN REALTY TRUST
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               ATTN: WILLIAM B GOULD, TTEE
           nature of the debtor’s      AMENDMENTS THERETO                       580 BELKNAP RD
           interest                                                             FRAMINGHAM, MA 01701

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 103 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 225 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.617     State what the contract     REAL PROPERTY LEASE AGREEMENT            JONATHAN REALTY TRUST
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               ATTN: WILLIAM B GOULD, TTEE
           nature of the debtor’s      AMENDMENTS THERETO                       580 BELKNAP RD
           interest                                                             FRAMINGHAM, MA 01701

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.618     State what the contract     SERVICES AGREEMENT                       JOSEPH FANFAN JR MD
           or lease is for and the                                              2630 N ANDREWS AVE
           nature of the debtor’s                                               WILTON MANORS, FL 333112550
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.619     State what the contract     SERVICES AGREEMENT                       JUNIPER VILLAGE
           or lease is for and the                                              4920 VICEROY CT
           nature of the debtor’s                                               CAPE CORAL, FL 339049048
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.620     State what the contract     LABORATORY SERVICES AGREEMENT            JUSTICE RESOURCE INSTITUTE, INC
           or lease is for and the                                              ATTN: ANDY POND, CEO
           nature of the debtor’s                                               160 GOULD ST, STE 300
           interest                                                             NEEDHAM, MA 02494

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.621     State what the contract     LABORATORY SERVICES AGREEMENT            JUSTICE RESOURCE INSTITUTE, INC
           or lease is for and the                                              ATTN: ANDY POND, CEO
           nature of the debtor’s                                               160 GOULD ST, STE 300
           interest                                                             NEEDHAM, MA 02494-2300

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.622     State what the contract     LABORATORY SERVICES AGREEMENT            JUSTICE RESOURCE INSTITUTE, INC
           or lease is for and the                                              ATTN: ANDY POND, CEO
           nature of the debtor’s                                               160 GOULD ST, STE 300
           interest                                                             NEEDHAM, MA 02494-2300

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 104 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 226 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.623     State what the contract     LABORATORY SERVICES AGREEMENT            JUSTICE RESOURCE INSTITUTE, INC
           or lease is for and the                                              ATTN: ANDY POND, CEO
           nature of the debtor’s                                               160 GOULD STREET, SUITE 300
           interest                                                             NEEDHAM, MA 02494

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.624     State what the contract     LABORATORY SERVICES AGREEMENT            JUSTICE RESOURCE INSTITUTE, INC
           or lease is for and the                                              ATTN: ANDY POND, CEO
           nature of the debtor’s                                               160 GOULD STREET, SUITE 300
           interest                                                             NEEDHAM, MA 02494

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.625     State what the contract     SERVICES AGREEMENT                       KATHLEEN DANIEL NURSING AND REHAB CENTER
           or lease is for and the                                              485 FRANKLIN ST
           nature of the debtor’s                                               FRAMINGHAM, MA 01702
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.626     State what the contract     SERVICES AGREEMENT                       KEENE CENTER
           or lease is for and the                                              677 COURT ST
           nature of the debtor’s                                               KEENE, NH 034311702
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.627     State what the contract     SERVICES AGREEMENT                       KENT REGENCY
           or lease is for and the                                              660 COMMONWEALTH AVE
           nature of the debtor’s                                               WARWICK, RI 02886
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.628     State what the contract     SERVICES AGREEMENT                       KEYSTONE CENTER
           or lease is for and the                                              44 KEYSTONE
           nature of the debtor’s                                               LEOMINSTER, MA 01453
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 105 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 227 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.629     State what the contract     LABORATORY SERVICES AGREEMENT            KEYSTONE PLACE AT NEWBURY BROOK LLC
           or lease is for and the                                              ATTN: BRENDA ARMSTRONG, GENERAL COUNSEL
           nature of the debtor’s                                               1058 LITCHFIELD STREET
           interest                                                             TORRINGTON, CT 06790

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.630     State what the contract     SERVICES AGREEMENT                       KEYSTONE REHAB & HEALTH CTR
           or lease is for and the                                              1120 W DONEGAN AVE
           nature of the debtor’s                                               KISSIMMEE, FL 347412241
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.631     State what the contract     SERVICES AGREEMENT                       KIMWELL HEALTH CARE
           or lease is for and the                                              495 NEW BOSTON ROAD
           nature of the debtor’s                                               FALL RIVER, MA 02720
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.632     State what the contract     SERVICES AGREEMENT                       KIMWELL HEALTHCARE,LLC.
           or lease is for and the                                              495 NEW BOSTON ROAD
           nature of the debtor’s                                               FALL RIVER, MA 02720
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.633     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED HEALTHCARE, INC
           or lease is for and the                                              680 S FOURTH ST
           nature of the debtor’s                                               ATTN: ACCOUNTING NCD 6TH FLR
           interest                                                             LOUISVILLE, KY 40202-2412

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.634     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED HEALTHCARE, INC
           or lease is for and the                                              680 S FOURTH ST
           nature of the debtor’s                                               ATTN: ACCOUNTING NCD 6TH FLR
           interest                                                             LOUISVILLE, KY 40202-2412

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 106 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 228 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.635     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED HOMECARE INC
           or lease is for and the                                              680 S FOURTH ST
           nature of the debtor’s                                               ATTN: ACCOUNTING NCD 6TH FLR
           interest                                                             LOUISVILLE, KY 40202-2412

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.636     State what the contract     SERVICES AGREEMENT                       KINDRED HOSPITAL HOLLYWOOD
           or lease is for and the                                              1859 VAN BUREN ST
           nature of the debtor’s                                               HOLLYWOOD, FL 330205127
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.637     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED NURSING CENTERS EAST LLC
           or lease is for and the                                              D/B/A KINDRED HOSPITAL-HOLLYWOOD SAU
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             1859 VAN BUREN ST
                                                                                HOLLYWOOD, FL 33020-5127
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.638     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED NURSING CENTERS EAST LLC
           or lease is for and the                                              D/B/A KINDRED HOSPITAL-HOLLYWOOD SAU
           nature of the debtor’s                                               ATTN NCD CHIEF COUNSEL
           interest                                                             1859 VAN BUREN ST
                                                                                HOLLYWOOD, FL 33020
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.639     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED NURSING CENTERS EAST LLC
           or lease is for and the                                              D/B/A KINDRED HOSPITAL-HOLLYWOOD SAU
           nature of the debtor’s                                               ATTN NCD COO
           interest                                                             1859 VAN BUREN ST
                                                                                HOLLYWOOD, FL 33020
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.640     State what the contract     LABORATORY SERVICES AGREEMENT            KINDRED TRANSITIONAL CARE & REHAB
           or lease is for and the                                              ATTN: TROY GUNTULIS, EXECUTIVE DIRECTOR
           nature of the debtor’s                                               581 POQUONOCK AVE
           interest                                                             WINDSOR, CT 06095

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 107 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 229 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.641     State what the contract     SERVICES AGREEMENT                       KINGSTON CARE CENTER OF SYLVANIA
           or lease is for and the                                              4121 KING RD
           nature of the debtor’s                                               SYLVANIA, OH 435604438
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.642     State what the contract     LABORATORY SERVICES AGREEMENT            KNOLLWOOD NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               87 BRIARWOOD CIR
           interest                                                             WORCESTER, MA 01606

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.643     State what the contract     LABORATORY SERVICES AGREEMENT            KNOLLWOOD NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               87 BRIARWOOD CIR
           interest                                                             WORCESTER, MA 01606

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.644     State what the contract     SERVICES AGREEMENT                       KNOLLWOOD NURSING
           or lease is for and the                                              87 BRIARWOOD CIRCLE
           nature of the debtor’s                                               WORCESTER, MA 016061225
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.645     State what the contract     SERVICES AGREEMENT                       KRESSONVIEW
           or lease is for and the                                              2601 EVESHAM RD
           nature of the debtor’s                                               VOORHEES, NJ 080439509
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.646     State what the contract     SERVICES AGREEMENT                       LAHSER HILLS CARE CENTRE
           or lease is for and the                                              25300 LAHSER ROAD
           nature of the debtor’s                                               SOUTHFIELD, MI 480335868
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 108 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 230 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.647     State what the contract     SERVICES AGREEMENT                       LAKE MARY HEALTH & REHAB CTR
           or lease is for and the                                              710 N SUN DRIVE
           nature of the debtor’s                                               LAKE MARY, FL 32746-2507
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.648     State what the contract     SERVICES AGREEMENT                       LAKE MARY HEALTH & REHAB
           or lease is for and the                                              710 N SUN DRIVE
           nature of the debtor’s                                               LAKE MARY, FL 32746-2507
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.649     State what the contract     LABORATORY SERVICES AGREEMENT            LAKE WALES MEDICAL CENTER
           or lease is for and the     DTD 3/2/2018                             410 S 11TH STREET
           nature of the debtor’s                                               LAKE WALES, FL 33853
           interest
           State the term remaining    3/19/2019

           List the contract number
           of any government
           contract

 2.650     State what the contract     SERVICES AGREEMENT                       LAKELAND NURSING & REHAB
           or lease is for and the                                              1919 LAKELAND HILLS BLVD
           nature of the debtor’s                                               LAKELAND, FL 338052901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.651     State what the contract     SERVICES AGREEMENT                       LAKEPOINTE SENIOR CARE
           or lease is for and the                                              37700 HARPER AVE
           nature of the debtor’s                                               CLINTON TOWNSHIP, MI 480363021
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.652     State what the contract     SERVICES AGREEMENT                       LAKESHORE HEALTHCARE CRANBROOK
           or lease is for and the                                              5000 E SEVEN MILE RD
           nature of the debtor’s                                               DETROIT, MI 482342261
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 109 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 231 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.653     State what the contract     SERVICES AGREEMENT                       LAKESHORE HEALTHCARE ELMWOOD
           or lease is for and the                                              1881 E GRAND BLVD
           nature of the debtor’s                                               DETROIT, MI 482113041
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.654     State what the contract     SERVICES AGREEMENT                       LAKESHORE HEALTHCARE WOODWARD
           or lease is for and the                                              9146 WOODWARD AVE
           nature of the debtor’s                                               DETROIT, MI 482021612
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.655     State what the contract     SERVICES AGREEMENT                       LAKESIDE OAKS CARE CENTER
           or lease is for and the                                              1061 VIRGINIA ST
           nature of the debtor’s                                               DUNEDIN, FL 346987326
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.656     State what the contract     SERVICES AGREEMENT                       LAKESIDE PAVILION CARE & REHAB
           or lease is for and the                                              2900 12TH ST N
           nature of the debtor’s                                               NAPLES, FL 341034528
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.657     State what the contract     SERVICES AGREEMENT                       LAKEVIEW HOUSE NSG HOME
           or lease is for and the                                              87 SHATTUCK ST
           nature of the debtor’s                                               HAVERHILL, MA 018302319
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.658     State what the contract     LABORATORY SERVICES AGREEMENT            LAKEVIEW HOUSE NURSING HOME
           or lease is for and the                                              87 SHATTUCK ST
           nature of the debtor’s                                               HAVERHILL, MA 08302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 110 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 232 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.659     State what the contract     LABORATORY SERVICES AGREEMENT            LAKEVIEW HOUSE NURSING HOME
           or lease is for and the                                              87 SHATTUCK ST
           nature of the debtor’s                                               HAVERHILL, MA 08302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.660     State what the contract     SERVICES AGREEMENT                       LAMPLIGHT OF FT MYER
           or lease is for and the                                              1896 PARK MEADOWS DR
           nature of the debtor’s                                               FORT MYERS, FL 339073738
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.661     State what the contract     LABORATORY SERVICES AGREEMENT            LANDMARK MANAGEMENT SOLUTIONS LLC
           or lease is for and the                                              ATTN: STEVEN V RASO, MANAGER
           nature of the debtor’s                                               57 WINGATE ST
           interest                                                             HAVERHILL, MA 01832

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.662     State what the contract     SERVICES AGREEMENT                       LANESSA EXTENDED CARE
           or lease is for and the                                              751 SCHOOL ST
           nature of the debtor’s                                               WEBSTER, MA 01570-2924
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.663     State what the contract     SERVICES AGREEMENT                       LANGDON PLACE OF DOVER
           or lease is for and the                                              60 MIDDLE ROAD
           nature of the debtor’s                                               DOVER, NH 038204146
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.664     State what the contract     SERVICES AGREEMENT                       LANGDON PLACE OF KEENE
           or lease is for and the                                              136 ARCH ST
           nature of the debtor’s                                               KEENE, NH 034312186
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 111 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 233 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.665     State what the contract     SERVICES AGREEMENT                       LARGO REHABILITATION
           or lease is for and the                                              9035 BRYAN DAIRY RD
           nature of the debtor’s                                               LARGO, FL 337771104
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.666     State what the contract     LABORATORY SERVICES AGREEMENT            LAUREL RIDGE HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               642 DANBURY ROAD
           interest                                                             RIDGEFIELD, CT 06877

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.667     State what the contract     SERVICES AGREEMENT                       LAUREL RIDGE HEALTH CARE CTR
           or lease is for and the                                              642 DANBURY RD
           nature of the debtor’s                                               RIDGEFIELD, CT 068772719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.668     State what the contract     SERVICES AGREEMENT                       LAUREL RIDGE REHAB & SKILLED CARE CTR
           or lease is for and the                                              174 FOREST HILL ST
           nature of the debtor’s                                               JAMAICA PLAIN, MA 02130
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.669     State what the contract     SERVICES AGREEMENT                       LAURELLWOOD CARE CENTER
           or lease is for and the                                              3127 57TH AVE N
           nature of the debtor’s                                               SAINT PETERSBURG, FL 337141320
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.670     State what the contract     SERVICES AGREEMENT                       LAURELLWOOD NURSING CENTER
           or lease is for and the                                              3127 57TH AVE N
           nature of the debtor’s                                               SAINT PETERSBURG, FL 337141320
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 112 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 234 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.671     State what the contract     SERVICES AGREEMENT                       LAURELTON VILLAGE
           or lease is for and the                                              475 JACK MARTIN BLVD
           nature of the debtor’s                                               BRICK, NJ 087247732
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.672     State what the contract     SERVICES AGREEMENT                       LEDGECREST HEALTH CARE CENTER
           or lease is for and the                                              154 KENSINGTON ROAD
           nature of the debtor’s                                               KENSINGTON, CT 060372602
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.673     State what the contract     LABORATORY SERVICES AGREEMENT            LEDGECREST HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               154 KENSINGTON RD
           interest                                                             KENSINGTON, CT 06037

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.674     State what the contract     SERVICES AGREEMENT                       LEONARD FLORENCE CTR FOR LVG
           or lease is for and the                                              165 CAPTAINS ROW
           nature of the debtor’s                                               CHELSEA, MA 021504019
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.675     State what the contract     SERVICES AGREEMENT                       LIBERTY CENTER
           or lease is for and the                                              7310 STENTON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191503412
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.676     State what the contract     SERVICES AGREEMENT                       LIBERTY COMMONS
           or lease is for and the                                              390 ORLEANS RD
           nature of the debtor’s                                               NORTH CHATHAM, MA 026501154
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 113 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 235 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.677     State what the contract     LABORATORY SERVICES AGREEMENT            LIBERTY COMMONS
           or lease is for and the                                              ATTN: BILL BOGDANOVICH
           nature of the debtor’s                                               390 ORLEANS RD., RTE 28
           interest                                                             NORTH CHATHAM, MA 02650

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.678     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF ATTLEBORO
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               1 GREAT RD
           interest                                                             ATTLEBORO, MA 02073

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.679     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF ATTLEBORO
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.680     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF AUBURN
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               14 MASONIC CIRCLE
           interest                                                             AUBURN, MA 01501

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.681     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF AUBURN
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.682     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF LEOMINSTER
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               370 WEST ST
           interest                                                             LEOMINSTER, MA 01453

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 114 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 236 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.683     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF LEOMINSTER
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.684     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF SOUTH SHORE
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               309 DRIFTWAY
           interest                                                             SCITUATE, MA 02066

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.685     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF SOUTH SHORE
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.686     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF STONEHAM
           or lease is for and the     SERVICES                                 ATTN: EXECUTIVE DIRECTOR
           nature of the debtor’s                                               25 WOODLAND RD
           interest                                                             STONEHAM, MA 02180

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.687     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF STONEHAM
           or lease is for and the     SERVICES                                 C/O LIFE CARE CENTERS OF AMERICA INC
           nature of the debtor’s                                               ATTN DIRECTOR OF PURCHASING
           interest                                                             3001 KEITH ST NW
                                                                                CLEVELAND, TN 37312
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.688     State what the contract     AGREEMENT FOR LABORATORY                 LIFE CARE CENTER OF WEST BRIDGEWATER
           or lease is for and the     SERVICES                                 765 W CENTER ST
           nature of the debtor’s                                               WEST BRIDGEWATER, MA 02379-1517
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 115 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 237 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.689     State what the contract     SERVICES AGREEMENT                       LIFE CARE CTR OF LEOMINSTER
           or lease is for and the                                              370 WEST ST
           nature of the debtor’s                                               LEOMINSTER, MA 01453-2073
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.690     State what the contract     SERVICES AGREEMENT                       LIFE CARE CTR OF STONEHAM ASSISTED LIVING
           or lease is for and the                                              25 WOODLAND RD
           nature of the debtor’s                                               STONEHAM, MA 021801705
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.691     State what the contract     SERVICES AGREEMENT                       LIFE CARE OF AUBURN
           or lease is for and the                                              14 MASONIC CIRCLE
           nature of the debtor’s                                               AUBURN, MA 01501-1341
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.692     State what the contract     SERVICES AGREEMENT                       LIFE CARE OF MERRIMACK VALLEY
           or lease is for and the                                              80 BOSTON RD
           nature of the debtor’s                                               BILLERICA, MA 018621034
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.693     State what the contract     SERVICES AGREEMENT                       LIFE CARE OF S SHORE
           or lease is for and the                                              309 DRIFTWAY
           nature of the debtor’s                                               SCITUATE, MA 020661905
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.694     State what the contract     SERVICES AGREEMENT                       LIFE CARE OF STONEHAM
           or lease is for and the                                              25 WOODLAND RD
           nature of the debtor’s                                               STONEHAM, MA 021801705
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 116 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 238 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.695     State what the contract     SERVICES AGREEMENT                       LIFE CARE WEST BRIDGEWATER
           or lease is for and the                                              765 WEST CENTER STREET
           nature of the debtor’s                                               WEST BRIDGEWATER, MA 02379
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.696     State what the contract     SERVICES AGREEMENT                       LIFEQUEST NURSING
           or lease is for and the                                              2450 JOHN FRIES HWY
           nature of the debtor’s                                               QUAKERTOWN, PA 189512259
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.697     State what the contract     SERVICES AGREEMENT                       LIGHT OF THE WORLD
           or lease is for and the                                              5333 N DIXIE HWY #201
           nature of the debtor’s                                               OAKLAND PARK, FL 33334-3131
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.698     State what the contract     SERVICES AGREEMENT                       LIGHTHOUSE NURSING CARE CENTER
           or lease is for and the                                              204 PROCTOR AVE
           nature of the debtor’s                                               REVERE, MA 021514923
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.699     State what the contract     LABORATORY SERVICES AGREEMENT            LIGHTHOUSE NURSING CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               204 PROCTOR AVENUE
           interest                                                             REVERE, MA 02151

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.700     State what the contract     SERVICES AGREEMENT                       LINCOLN HILL MANOR REST HOME
           or lease is for and the                                              53 LINCOLN ST
           nature of the debtor’s                                               SPENCER, MA 01562-1649
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 117 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 239 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.701     State what the contract     SERVICES AGREEMENT                       LINWOOD CARE CENTER
           or lease is for and the                                              201 NEW ROAD
           nature of the debtor’s                                               LINWOOD, NJ 082211201
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.702     State what the contract     SERVICES AGREEMENT                       LIVONIA WOODS NURSING & REHAB
           or lease is for and the                                              33600 LUTHER LN
           nature of the debtor’s                                               LIVONIA, MI 481545477
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.703     State what the contract     SERVICES AGREEMENT                       LOCH RAVEN CENTER
           or lease is for and the                                              8720 EMGE ROAD
           nature of the debtor’s                                               BALTIMORE, MD 212343504
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.704     State what the contract     SERVICES AGREEMENT                       LONG GREEN CENTER
           or lease is for and the                                              115 EAST MELROSE AVE
           nature of the debtor’s                                               BALTMORE, MD 212122945
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.705     State what the contract     SERVICES AGREEMENT                       LONGMEADOW OF TAUNTON
           or lease is for and the                                              68 DEAN STREET
           nature of the debtor’s                                               TAUNTON, MA 027802713
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.706     State what the contract     LABORATORY SERVICES AGREEMENT            LONGMEADOW OF TAUNTON
           or lease is for and the                                              ATTN: KELLIE PERRY, ADMINISTRATOR
           nature of the debtor’s                                               68 DEAN STREET
           interest                                                             TAUNTON, MA 02780

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 118 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 240 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.707     State what the contract     SERVICES AGREEMENT                       LOPATCONG CENTER
           or lease is for and the                                              390 RED SCHOOL LANE
           nature of the debtor’s                                               PHILLIPSBURG, NJ 088652230
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.708     State what the contract     SERVICES AGREEMENT                       LORD CHAMBERLAIN MANOR
           or lease is for and the                                              7003 MAIN ST
           nature of the debtor’s                                               STRATFORD, CT 066141393
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.709     State what the contract     LABORATORY SERVICES AGREEMENT            LORD CHAMBERLAIN NURSING & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               7003 MAIN ST
           interest                                                             STRATFORD, CT 06614-1393

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.710     State what the contract     SERVICES AGREEMENT                       LORD CHAMBERLAIN NURSING
           or lease is for and the                                              7003 MAIN ST
           nature of the debtor’s                                               STRATFORD, CT 066141393
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.711     State what the contract     MEMORANDUM OF UNDERSTANDING              LOWELL GENERAL HOSPITAL
           or lease is for and the                                              P.O. BOX 30
           nature of the debtor’s                                               C/O COURTNEY MITCHELL
           interest                                                             LOWELL, MA 01853-0030

           State the term remaining    12/31/2019

           List the contract number
           of any government
           contract

 2.712     State what the contract     MEMORANDUM OF UNDERSTANDING      LOWELL GENERAL HOSPITAL
           or lease is for and the     PROVIDE STAT LABORATORY SERVICES P.O. BOX 30
           nature of the debtor’s                                       C/O COURTNEY MITCHELL
           interest                                                     LOWELL, MA 01853-0030

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 119 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 241 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.713     State what the contract     LABORATORY SERVICES AGREEMENT            LUDLOW CENTER FOR HEALTH & REHAB
           or lease is for and the                                              ATTN: KAREN NOVILLA
           nature of the debtor’s                                               118 JEFFERSON ST
           interest                                                             FAIRFIELD, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.714     State what the contract     SERVICES AGREEMENT                       LUTHER HOME OF MERCY
           or lease is for and the                                              5810 N MAIN ST
           nature of the debtor’s                                               WILLISTON, OH 43468
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.715     State what the contract     LABORATORY SERVICES AGREEMENT            LUTHERAN HOME OF JAMAICA PLAIN INC
           or lease is for and the                                              D/B/A LAUREL RIDGE REHAB & SKILLED CARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             174 FOREST HILLS ST
                                                                                JAMAICA PLAIN, MA 02130
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.716     State what the contract     LABORATORY SERVICES AGREEMENT            LUTHERAN HOME OF WORCESTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               26 HARVARD ST
           interest                                                             WORCESTER, MA 01609-2833

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.717     State what the contract     SERVICES AGREEMENT                       LUTHERAN REHAB & SKILLED CTR
           or lease is for and the                                              26 HARVARD STREET
           nature of the debtor’s                                               WORCESTER, MA 016092833
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.718     State what the contract     SERVICES AGREEMENT                       MADISON CENTER
           or lease is for and the                                              625 STATE HIGHWAY 34
           nature of the debtor’s                                               MATAWAN, NJ 077473050
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 120 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 242 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.719     State what the contract     SERVICES AGREEMENT                       MADISON HOUSE
           or lease is for and the                                              34 WILDWOOD AVE
           nature of the debtor’s                                               MADISON, CT 06443
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.720     State what the contract     SERVICES AGREEMENT                       MADISON POINTE REHAB & NSG
           or lease is for and the                                              6020 INDIANA AVE
           nature of the debtor’s                                               NEW PORT RICHEY, FL 346533214
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.721     State what the contract     LABORATORY SERVICES AGREEMENT            MADONNA MANOR INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               85 N WASHINGTON ST
           interest                                                             NORTH ATTLEBORO, MA 02760-1634

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.722     State what the contract     LABORATORY SERVICES AGREEMENT            MADONNA MANOR INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               85 N WASHINGTON ST
           interest                                                             NORTH ATTLEBORO, MA 02760-1634

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.723     State what the contract     SERVICES AGREEMENT                       MADONNA MANOR
           or lease is for and the                                              85 N. WASHINGTON ST
           nature of the debtor’s                                               NO. ATTLEBORO, MA 02760
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.724     State what the contract     PAYER AGREEMENT                          MAGELLAN COMPLETE CARE
           or lease is for and the                                              14100 MAGELLAN PLAZA
           nature of the debtor’s                                               MARYLAND HEIGHTS, MO 63043
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 121 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 243 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.725     State what the contract     SERVICES AGREEMENT                       MAGNOLIA HEALTH & REHAB CTR
           or lease is for and the                                              1507 SOUTH TUTTLE AVE
           nature of the debtor’s                                               SARASOTA, FL 342392608
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.726     State what the contract     SERVICES AGREEMENT                       MAGNUM HEALTH SAGINAW
           or lease is for and the                                              2160 N CENTER RD
           nature of the debtor’s                                               SAGINAW, MI 486033717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.727     State what the contract     SERVICES AGREEMENT                       MANATAWNY MANOR
           or lease is for and the                                              30 OLD SCHUYLKILL RD
           nature of the debtor’s                                               POTTSTOWN, PA 194657971
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.728     State what the contract     SERVICES AGREEMENT                       MANATEE SPRINGS & REHAB CTR
           or lease is for and the                                              5627 9TH ST E
           nature of the debtor’s                                               BRADENTON, FL 342036105
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.729     State what the contract     SERVICES AGREEMENT                       MANOOGIAN MANOR
           or lease is for and the                                              15775 MIDDLEBELT RD
           nature of the debtor’s                                               LIVONIA, MI 481543809
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.730     State what the contract     SERVICES AGREEMENT                       MANOR CARE HEALTH SERVICES VENICE
           or lease is for and the                                              1450 EAST VENICE AVE
           nature of the debtor’s                                               VENICE, FL 342923063
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 122 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 244 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.731     State what the contract     SERVICES AGREEMENT                       MANORCARE CARROLLWOOD
           or lease is for and the                                              3030 W BEARSS AVE
           nature of the debtor’s                                               TAMPA, FL 336181811
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.732     State what the contract     SERVICES AGREEMENT                       MANORCARE HUNTINGDON VALLEY
           or lease is for and the                                              3430 HUNTINGDON PIKE
           nature of the debtor’s                                               HUNTINGDON VALLEY, PA 190063716
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.733     State what the contract     SERVICES AGREEMENT                       MANORCARE KING OF PRUSSIA
           or lease is for and the                                              600 WEST VALLEY FORGE RD
           nature of the debtor’s                                               KING OF PRUSSIA, PA 194061571
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.734     State what the contract     SERVICES AGREEMENT                       MANORCARE LANSDALE
           or lease is for and the                                              640 BETHLEHEM PIKE
           nature of the debtor’s                                               MONTGOMERYVILLE, PA 189369701
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.735     State what the contract     SERVICES AGREEMENT                       MANORCARE MOUNTAINSIDE
           or lease is for and the                                              1180 RT 22 WEST
           nature of the debtor’s                                               MOUNTAINSIDE, NJ 070922810
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.736     State what the contract     SERVICES AGREEMENT                       MANORCARE NEW PROVIDENCE
           or lease is for and the                                              144 GALES DR
           nature of the debtor’s                                               NEW PROVIDENCE, NJ 079742900
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 123 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 245 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.737     State what the contract     SERVICES AGREEMENT                       MANORCARE OF BOYNTON BEACH (MEDIBRIDGE)
           or lease is for and the                                              3001 SOUTH CONGRESS AVE
           nature of the debtor’s                                               BOYNTON BEACH, FL 334269012
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.738     State what the contract     SERVICES AGREEMENT                       MANORCARE OF BOYNTON BEACH
           or lease is for and the                                              3001 SOUTH CONGRESS AVE
           nature of the debtor’s                                               BOYNTON BEACH, FL 334269012
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.739     State what the contract     SERVICES AGREEMENT                       MANORCARE OXFORD VALLEY
           or lease is for and the                                              1480 OXFORD VALLEY ROAD
           nature of the debtor’s                                               YARDLEY, PA 190675630
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.740     State what the contract     SERVICES AGREEMENT                       MANORCARE POTTSTOWN
           or lease is for and the                                              724 NORTH CHARLOTTE ST
           nature of the debtor’s                                               POTTSTOWN, PA 194644607
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.741     State what the contract     SERVICES AGREEMENT                       MANORCARE VOORHEES
           or lease is for and the                                              1086 DUMONT CIRCLE
           nature of the debtor’s                                               VOORHEES, NJ 080433500
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.742     State what the contract     SERVICES AGREEMENT                       MANORCARE WASHINGTON TOWNSHIP
           or lease is for and the                                              378 FRIES MILL RD
           nature of the debtor’s                                               SEWELL, NJ 080809203
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 124 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 246 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.743     State what the contract     SERVICES AGREEMENT                       MANORCARE WEST DEPTFORD
           or lease is for and the                                              550 JESSUP ROAD
           nature of the debtor’s                                               WEST DEPTFORD, NJ 080661921
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.744     State what the contract     LABORATORY SERVICES AGREEMENT            MANSFIELD CENTER FOR NURSING AND REHAB
           or lease is for and the                                              ATTN: JAMES A FIDANZA, ADMINISTRATOR
           nature of the debtor’s                                               100 WARREN CIRCLE
           interest                                                             STORRS, CT 06268

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.745     State what the contract     SERVICES AGREEMENT                       MANSFIELD NURSING AND REHAB
           or lease is for and the                                              100 WARREN CIRCLE
           nature of the debtor’s                                               STORRS, CT 062682074
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.746     State what the contract     SERVICES AGREEMENT                       MAPLEWOOD CARE & REHAB (1 MAIN)
           or lease is for and the                                              6 MORRILL PL
           nature of the debtor’s                                               AMESBURY, MA 019133502
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.747     State what the contract     SERVICES AGREEMENT                       MAPLEWOOD CARE & REHAB
           or lease is for and the                                              6 MORRILL PL
           nature of the debtor’s                                               AMESBURY, MA 01913
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.748     State what the contract     LABORATORY SERVICES AGREEMENT            MAPLEWOOD REHAB & NURSING
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               6 MORRILL PL
           interest                                                             AMESBURY, MA 01913

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 125 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 247 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.749     State what the contract     SERVICES AGREEMENT                       MARCELLA CENTER
           or lease is for and the                                              2305 S RANCOCAS RD
           nature of the debtor’s                                               BURLINGTON, NJ 080164113
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.750     State what the contract     LABORATORY SERVICES AGREEMENT            MARIAN MANOR INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               33 SUMMER ST
           interest                                                             TAUNTON, MA 02780-3408

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.751     State what the contract     LABORATORY SERVICES AGREEMENT            MARIAN MANOR INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               33 SUMMER ST
           interest                                                             TAUNTON, MA 02780-3408

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.752     State what the contract     LABORATORY SERVICES AGREEMENT            MARIAN MANOR INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               33 SUMMER ST
           interest                                                             TAUNTON, MA 02780-3408

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.753     State what the contract     SERVICES AGREEMENT                       MARIAN MANOR OF TAUNTON
           or lease is for and the                                              33 SUMMER ST
           nature of the debtor’s                                               TAUNTON, MA 02780
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.754     State what the contract     SERVICES AGREEMENT                       MARIAN MANOR SOUTH BOSTON (EMPLOYEE ACCT)
           or lease is for and the                                              130 DORCHESTER ST
           nature of the debtor’s                                               BOSTON, MA 02127
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 126 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 248 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.755     State what the contract     SERVICES AGREEMENT                       MARIAN MANOR SOUTH BOSTON
           or lease is for and the                                              130 DORCHESTER STREET
           nature of the debtor’s                                               S. BOSTON, MA 02127
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.756     State what the contract     LABORATORY SERVICES AGREEMENT            MARIE ESTHER HEALTH CARE CENTER
           or lease is for and the                                              ATTN: SR. JOAN COYNE, ADMIN
           nature of the debtor’s                                               720 BOSTON POST RD
           interest                                                             MARLBORO, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.757     State what the contract     LABORATORY SERVICES AGREEMENT            MARIE ESTHER HEALTH CENTER
           or lease is for and the                                              ATTN: SR JOAN COYNE, ADMIN
           nature of the debtor’s                                               720 BOSTON POST RD
           interest                                                             MARLBOROUGH, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.758     State what the contract     LABORATORY SERVICES AGREEMENT            MARIE ESTHER HEALTH CENTER/SISTERS OF ST.ANNE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               720 BOSTON POST RD
           interest                                                             MARLBOROUGH, MA 01752

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.759     State what the contract     SERVICES AGREEMENT                       MARIE ESTHER
           or lease is for and the                                              720 BOSTON POST RD E
           nature of the debtor’s                                               MARLBORO, MA 01752
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.760     State what the contract     SERVICES AGREEMENT                       MARINA BAY NURSING & REHAB
           or lease is for and the                                              2 SEAPORT DRIVE
           nature of the debtor’s                                               QUINCY, MA 021711599
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 127 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 249 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.761     State what the contract     LABORATORY SERVICES AGREEMENT            MARINA BAY SKILLED NURSING & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2 SEAPORT DR, MARINA BAY
           interest                                                             QUINCY, MA 02171-1599

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.762     State what the contract     SERVICES AGREEMENT                       MARIST HILL NSG & REHAB
           or lease is for and the                                              66 NEWTON ST
           nature of the debtor’s                                               WALTHAM, MA 024536058
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.763     State what the contract     LABORATORY SERVICES AGREEMENT            MARLBOROUGH HILLS HEALTHCARE CENTER
           or lease is for and the                                              121 NORTHBORO RD E
           nature of the debtor’s                                               MARLBOROUGH, MA 01752
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.764     State what the contract     SERVICES AGREEMENT                       MARLBOROUGH HILLS HEALTHCARE
           or lease is for and the                                              121 NORTHBORO ROAD
           nature of the debtor’s                                               MARLBOROUGH, MA 017521844
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.765     State what the contract     SERVICES AGREEMENT                       MARLBOROUGH HILLS
           or lease is for and the                                              121 NORTHBORO ROAD
           nature of the debtor’s                                               MARLBOROUGH, MA 017521844
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.766     State what the contract     SERVICES AGREEMENT                       MARTIN HOUSE
           or lease is for and the                                              4 SHOREHAVEN RD
           nature of the debtor’s                                               NORWALK, CT 068552807
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 128 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 250 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.767     State what the contract     LABORATORY SERVICES AGREEMENT            MARTIN HOUSE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               4 SHOREHAVEN RD
           interest                                                             NORWALK, CT 06855

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.768     State what the contract     SERVICES AGREEMENT                       MARVIN & BETTY DANTO HEALTH
           or lease is for and the                                              6800 WEST MAPLE
           nature of the debtor’s                                               WEST BLOOMFIELD, MI 483222792
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.769     State what the contract     LABORATORY SERVICES AGREEMENT            MARY ANN MORSE HEALTHCARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               45 UNION ST
           interest                                                             NATICK, MA 01760-6056

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.770     State what the contract     LABORATORY SERVICES AGREEMENT            MARY ANN MORSE HEALTHCARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               45 UNION STREET
           interest                                                             NATICK, MA 01790

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.771     State what the contract     SERVICES AGREEMENT                       MARY ANN MORSE HEALTHCARE CTR
           or lease is for and the                                              45 UNION ST
           nature of the debtor’s                                               NATICK, MA 017606056
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.772     State what the contract     SERVICES AGREEMENT                       MARY IMMACULATE ADULT DAY HEALTH
           or lease is for and the                                              189 MAPLE ST
           nature of the debtor’s                                               LAWRENCE, MA 018413849
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 129 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 251 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.773     State what the contract     SERVICES AGREEMENT                       MARY IMMACULATE NSG HOME
           or lease is for and the                                              172 LAWRENCE ST
           nature of the debtor’s                                               LAWRENCE, MA 018413849
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.774     State what the contract     SERVICES AGREEMENT                       MARY WADE HOME
           or lease is for and the                                              118 CLINTON AVE
           nature of the debtor’s                                               NEW HAVEN, CT 065133100
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.775     State what the contract     LABORATORY SERVICES AGREEMENT            MARY WADE HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               118 CLINTON AVE
           interest                                                             NEW HAVEN, CT 06513-3100

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.776     State what the contract     SERVICES AGREEMENT                       MASCONOMET HEALTH CARE (LATE CHARGES)
           or lease is for and the                                              123 HIGH STREET
           nature of the debtor’s                                               TOPSFIELD, MA 01983
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.777     State what the contract     SERVICES AGREEMENT                       MASCONOMET HEALTH CARE
           or lease is for and the                                              123 HIGH STREET
           nature of the debtor’s                                               TOPSFIELD, MA 01983
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.778     State what the contract     SERVICES AGREEMENT                       MASONIC VILLAGE LAFAYETTE HILL
           or lease is for and the                                              801 RIDGE PIKE
           nature of the debtor’s                                               LAFAYETTE HILLS, PA 194441744
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 130 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 252 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.779     State what the contract     SERVICES AGREEMENT                       MASONIC VILLAGE WARMINSTER
           or lease is for and the                                              850 NORRISTOWN ROAD
           nature of the debtor’s                                               WARMINSTER, PA 18974
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.780     State what the contract     SERVICES AGREEMENT                       MEADOW GREEN NSG HOME
           or lease is for and the                                              45 WOBURN ST
           nature of the debtor’s                                               WALTHAM, MA 024527919
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.781     State what the contract     LABORATORY SERVICES AGREEMENT            MEADOW GREEN NURSING AND REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               45 WOBURN ST
           interest                                                             WALTHAM, MA 02452

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.782     State what the contract     SERVICES AGREEMENT                       MEADOW RIDGE HEALTH CENTER (CEDAR)
           or lease is for and the                                              100 REDDING RD
           nature of the debtor’s                                               REDDING, CT 068963236
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.783     State what the contract     LABORATORY SERVICES AGREEMENT            MEADOW RIDGE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               100 REDDING RD
           interest                                                             WEST REDDING, CT 06896

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.784     State what the contract     LABORATORY SERVICES AGREEMENT            MEADOW RIDGE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               100 REDDING ROAD
           interest                                                             WEST REDDING, CT 06896

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 131 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 253 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.785     State what the contract     LABORATORY SERVICES AGREEMENT            MEADOW VIEW CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               134 NORTH ST
           interest                                                             NORTH READING, MA 01864-1315

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.786     State what the contract     SERVICES AGREEMENT                       MEADOW VIEW CTR
           or lease is for and the                                              134 NORTH ST
           nature of the debtor’s                                               NORTH READING, MA 01864
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.787     State what the contract     SERVICES AGREEMENT                       MEADOWOOD SENIOR LIVING
           or lease is for and the                                              3205 W SKIPPACK PIKE
           nature of the debtor’s                                               WORCESTER, PA 194900670
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.788     State what the contract     SERVICES AGREEMENT                       MEADOWRIDGE BEHAVIORAL HEALTH
           or lease is for and the                                              664 STEVENS ROAD
           nature of the debtor’s                                               SWANSEA, MA 02777
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.789     State what the contract     SERVICES AGREEMENT                       MEADOWRIDGE WALDEN STREET SCHOOL
           or lease is for and the                                              148 WALDEN STREET
           nature of the debtor’s                                               CONCORD, MA 017424159
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.790     State what the contract     SERVICES AGREEMENT                       MEADOWVIEW NSG & REHAB CTR
           or lease is for and the                                              9209 RIDGE PIKE
           nature of the debtor’s                                               PHILADELPHIA, PA 191281802
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 132 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 254 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.791     State what the contract     SERVICES AGREEMENT                       MEADOWVIEW NSG & RESPIRATORY CARE
           or lease is for and the                                              1328 S BLACK HORSE PIKE
           nature of the debtor’s                                               WILLIAMSTOWN, NJ 080949130
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.792     State what the contract     SERVICES AGREEMENT                       MEASE MANOR MEMORY CARE
           or lease is for and the                                              603 VIRGINIA ST
           nature of the debtor’s                                               DUNEDIN, FL 34698
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.793     State what the contract     SERVICES AGREEMENT                       MEDFORD REHAB & NURSING CTR
           or lease is for and the                                              300 WINTHROP STREET
           nature of the debtor’s                                               MEDFORD, MA 02155
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.794     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF FARMINGTON
           or lease is for and the                                              34225 GRAND RIVER AVE
           nature of the debtor’s                                               FARMINGTON, MI 483352614
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.795     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF GRAND BLANC
           or lease is for and the                                              11941 BELSAY ROAD
           nature of the debtor’s                                               GRAND BLANC, MI 484391702
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.796     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF HOWELL
           or lease is for and the                                              1333 W GRAND RIVER AVE
           nature of the debtor’s                                               HOWELL, MI 488431980
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 133 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 255 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.797     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF LIVINGSTON
           or lease is for and the                                              3003 W GRAND RIVER
           nature of the debtor’s                                               HOWELL, MI 488438539
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.798     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF MILFORD
           or lease is for and the                                              555 HIGHLAND AVE
           nature of the debtor’s                                               MILFORD, MI 483811517
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.799     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF MONTROSE
           or lease is for and the                                              9317 W VIENNA RD
           nature of the debtor’s                                               MONTROSE, MI 484579729
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.800     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF RICHMOND
           or lease is for and the                                              34901 DIVISON RD
           nature of the debtor’s                                               RICHMOND, MI 480621559
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.801     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF ROCHESTER HILLS
           or lease is for and the                                              1480 WALTON BLVD
           nature of the debtor’s                                               ROCHESTER HILLS, MI 483091739
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.802     State what the contract     SERVICES AGREEMENT                       MEDILODGE OF SOUTHFIELD
           or lease is for and the                                              26715 GREENFIELD AVE
           nature of the debtor’s                                               SOUTHFIELD, MI 480764717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 134 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 256 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.803     State what the contract     LABORATORY SERVICES AGREEMENT            MEDWAY COUNTRY MANOR & GENERATIONS
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               115 HOLLISTON STREET
           interest                                                             MEDWAY, MA 02053

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.804     State what the contract     SERVICES AGREEMENT                       MEDWAY COUNTRY MANOR
           or lease is for and the                                              115 HOLLISTON ST
           nature of the debtor’s                                               MEDWAY, MA 020531954
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.805     State what the contract     SERVICES AGREEMENT                       MELBOURNE CONSULATE
           or lease is for and the                                              3033 SARNO RD
           nature of the debtor’s                                               MELBOURNE, FL 329347229
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.806     State what the contract     SERVICES AGREEMENT                       MELROSE HEALTHCARE
           or lease is for and the                                              40 MARTIN ST
           nature of the debtor’s                                               MELROSE, MA 021763607
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.807     State what the contract     SERVICES AGREEMENT                       MEMORY CARE OF NAPLES
           or lease is for and the                                              2626 GOODLETTE RD
           nature of the debtor’s                                               NAPLES, FL 341024526
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.808     State what the contract     SERVICES AGREEMENT                       MENORAH MANOR
           or lease is for and the                                              255 59TH ST NORTH
           nature of the debtor’s                                               ST PETERSBURG, FL 337108539
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 135 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 257 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.809     State what the contract     SERVICES AGREEMENT                       MERCERVILLE CENTER
           or lease is for and the                                              2240 WHITEHORSE-MERCERVILLE RD
           nature of the debtor’s                                               MERCERVILLE, NJ 086192640
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.810     State what the contract     SERVICES AGREEMENT                       MERIDEN CENTER
           or lease is for and the                                              845 PADDOCK AVENUE
           nature of the debtor’s                                               MERIDEN, CT 06450
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.811     State what the contract     LABORATORY SERVICES AGREEMENT            MERIDIAN MANOR
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               1132 MERIDEN RD
           interest                                                             WATERBURY, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.812     State what the contract     SERVICES AGREEMENT                       MERRIMACK CENTER
           or lease is for and the                                              365 EAST STREET
           nature of the debtor’s                                               TEWKSBURY, MA 01876
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.813     State what the contract     SERVICES AGREEMENT                       MERRIMACK VALLEY HLTH CTR
           or lease is for and the                                              22 MAPLE ST
           nature of the debtor’s                                               AMESBURY, MA 019131304
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.814     State what the contract     SERVICES AGREEMENT                       MIDDLEBROOK FARMS AT TRUMBULL
           or lease is for and the                                              2750 RESERVOIR AVENUE
           nature of the debtor’s                                               TRUMBULL, CT 066115715
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 136 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 258 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.815     State what the contract     LABORATORY SERVICES AGREEMENT            MIDDLEBROOK FARMS AT TRUMBULL
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               2750 RESERVOIR AVE
           interest                                                             TRUMBULL, CT 06611

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.816     State what the contract     SERVICES AGREEMENT                       MIDDLEBURY CONVALESCENT HOME
           or lease is for and the                                              778 MIDDLEBURY ROAD
           nature of the debtor’s                                               MIDDLEBURY, CT 067622401
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.817     State what the contract     LABORATORY SERVICES AGREEMENT            MIDDLEBURY CONVALESCENT HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               778 MIDDLEBURY RD
           interest                                                             MIDDLEBURY, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.818     State what the contract     LABORATORY SERVICES AGREEMENT            MIDDLESEX HOUSE OF CORRECTION-BILLERICA
           or lease is for and the                                              ATTN: MICHAEL BLATUS
           nature of the debtor’s                                               269 TREBLE COVE ROAD NO.
           interest                                                             BILLERICA, MA 01862

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.819     State what the contract     SERVICES AGREEMENT                       MIDDLEWOODS OF NEWINGTON
           or lease is for and the                                              2125 MAIN STREET
           nature of the debtor’s                                               NEWINGTON, CT 061114020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.820     State what the contract     LABORATORY SERVICES AGREEMENT            MILFORD HEALTH & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               195 PLATT ST
           interest                                                             MILFORD, CT 06460

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 137 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 259 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.821     State what the contract     SERVICES AGREEMENT                       MILFORD HEALTH & REHAB CTR
           or lease is for and the                                              195 PLATT ST
           nature of the debtor’s                                               MILFORD, CT 064607542
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.822     State what the contract     REAL PROPERTY LEASE AGREEMENT            MILL ROAD INVESTMENT TRUST LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               248 MILL RD, BLDG II, UNIT 4
           nature of the debtor’s      AMENDMENTS THERETO                       CHELMSFORD, MA 01824
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.823     State what the contract     LABORATORY SERVICES AGREEMENT            MILTON HC OPERATING LLC
           or lease is for and the                                              D/B/A BRUSH HILL CARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             1200 BRUSH HILL RD
                                                                                MILTON, MA 02186-2337
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.824     State what the contract     SERVICES AGREEMENT                       MILTON HEALTHCARE
           or lease is for and the                                              1200 BRUSH HILL ROAD
           nature of the debtor’s                                               MILTON, MA 02186
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.825     State what the contract     SERVICES AGREEMENT                       MISSION POINT NURSING OF HOLLY
           or lease is for and the                                              313 SHERWOOD ST
           nature of the debtor’s                                               HOLLY, MI 484421232
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.826     State what the contract     LABORATORY SERVICES AGREEMENT            MONSIGNOR BOJNOWSKI MANOR
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               50 PULASKI ST
           interest                                                             NEW BRITAIN, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 138 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 260 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.827     State what the contract     SERVICES AGREEMENT                       MONTOWESE HLTH & REHAB CTR
           or lease is for and the                                              163 QUINNIPIAC AVENUE
           nature of the debtor’s                                               NORTH HAVEN, CT 064733623
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.828     State what the contract     SERVICES AGREEMENT                       MORRIS HILLS CENTER
           or lease is for and the                                              77 MADISON AVE
           nature of the debtor’s                                               MORRISTOWN, NJ 079607330
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.829     State what the contract     SERVICES AGREEMENT                       MOUNT IDA REST HOME
           or lease is for and the                                              P.O. BOX 788
           nature of the debtor’s                                               NEWTON, MA 024581939
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.830     State what the contract     SERVICES AGREEMENT                       MULTI-MEDICAL CENTER
           or lease is for and the                                              7700 YORK ROAD
           nature of the debtor’s                                               TOWSON, MD 212047513
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.831     State what the contract     SERVICE LEVEL AND MANAGEMENT             MX USA LLC
           or lease is for and the     AGREEMENT                                ATTN: JOHN LANIER, CFO
           nature of the debtor’s      DTD 1/1/2012                             930 RIDGEBROOK ROAD, 3RD FLOOR
           interest                                                             SPARKS, MD 21152

           State the term remaining

           List the contract number
           of any government
           contract

 2.832     State what the contract     SERVICES AGREEMENT                       NAAMANS CREEK COUNTRY MANOR
           or lease is for and the                                              1194 NAAMANS CREEK RD
           nature of the debtor’s                                               BOOTHWYN, PA 190611615
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 139 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 261 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.833     State what the contract     LABORATORY SERVICES AGREEMENT            NEB OPERATOR LLC
           or lease is for and the                                              C/O MARQUIS HEALTH SERVICES
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             PO BOX 1030
                                                                                BRICK, NJ 08723
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.834     State what the contract     LABORATORY SERVICES AGREEMENT            NEB OPERATOR LLC
           or lease is for and the                                              D/B/A NORTH END REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             70 FULTON ST
                                                                                BOSTON, MA 02109
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.835     State what the contract     PAYER AGREEMENT                          NEIGHBORHOOD HEALTH PLAN OF RI
           or lease is for and the                                              910 DOUGLAS PIKE
           nature of the debtor’s                                               SMITHFIELD, RI 02917
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.836     State what the contract     SERVICES AGREEMENT                       NEMASKET HEALTHCARE (LATE CHARGES)
           or lease is for and the                                              314 MARION RD
           nature of the debtor’s                                               MIDDLEBORO, MA 02346
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.837     State what the contract     SERVICES AGREEMENT                       NEMASKET HEALTHCARE
           or lease is for and the                                              314 MARION RD
           nature of the debtor’s                                               MIDDLEBORO, MA 02346
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.838     State what the contract     SERVICES AGREEMENT                       NESHAMINY MANOR
           or lease is for and the                                              1660 EASTON RD
           nature of the debtor’s                                               WARRINGTON, PA 189761202
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 140 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 262 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.839     State what the contract     PAYER AGREEMENT                          NETWORK HEALTH
           or lease is for and the                                              101 STATION LANDING
           nature of the debtor’s                                               FLOOR 4
           interest                                                             MEDFORD, MA 02155

           State the term remaining

           List the contract number
           of any government
           contract

 2.840     State what the contract     SERVICES AGREEMENT                       NEVILLE CENTER AT FRESH POND
           or lease is for and the                                              64 CONCORD AVE
           nature of the debtor’s                                               CAMBRIDGE, MA 021381116
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.841     State what the contract     AMENDMENT TO LABORATORY                  NEVILLE CENTER/ LANDMARK MGMT SOLUTIONS
           or lease is for and the     SERVICES AGREEMENT                       ATTN: STEVEN V. RASO, MANAGER
           nature of the debtor’s      AMENDS AGREEMENT DTD 5/1/2017            57 WINGATE STREET
           interest                                                             HAVERHILL, MA 1832

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.842     State what the contract     SERVICES AGREEMENT                       NEW BEDFORD JEWISH CONVALESCENT
           or lease is for and the                                              200 HAWTHORNE STREET
           nature of the debtor’s                                               NEW BEDFORD, MA 02740
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.843     State what the contract     MOBILE X-RAY AND EKG SERVICES            NEW BEDFORD JEWISH HOME
           or lease is for and the     AGREEMENT                                ATTN: ADMINISTRATOR
           nature of the debtor’s                                               200 HAWTHORN ST
           interest                                                             NEW BEDFORD, MA 02740

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.844     State what the contract     SERVICES AGREEMENT                       NEW CASTLE HEALTH & REHAB CTR
           or lease is for and the                                              32 BUENA VISTA DRIVE
           nature of the debtor’s                                               NEW CASTLE, DE 197204660
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 141 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 263 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.845     State what the contract     SERVICES AGREEMENT                       NEW ENGLAND HOME FOR THE DEAF
           or lease is for and the                                              154 WATER STREET
           nature of the debtor’s                                               DANVERS, MA 019234103
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.846     State what the contract     SERVICES AGREEMENT                       NEW ENGLAND PEDIATRIC CARE
           or lease is for and the                                              78 BOSTON ROAD
           nature of the debtor’s                                               BILLERICA, MA 01862
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.847     State what the contract     SERVICES AGREEMENT                       NEWTON WELLESLEY
           or lease is for and the                                              694 WORCESTER ROAD
           nature of the debtor’s                                               WELLESLEY, MA 02482
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.848     State what the contract     LABORATORY SERVICES AGREEMENT            NEXT STEP HEALTHCARE LLC
           or lease is for and the                                              ATTN: WILLIAM H STEPHAN, CFO
           nature of the debtor’s                                               75 SECOND ST
           interest                                                             NEEDHAM, MA 02494

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.849     State what the contract     FACILITY NAME CHANGE DTD 9/11/17         NFI EVOLUTIONS
           or lease is for and the                                              ATTN: KELLY DOLEN, DNS
           nature of the debtor’s
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.850     State what the contract     SERVICES AGREEMENT                       NORFOLK COUNTY SHERIFFS OFFICE
           or lease is for and the                                              200 WEST STREET
           nature of the debtor’s                                               DEDHAM, MA 02027
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 142 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 264 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.851     State what the contract     SERVICES AGREEMENT                       NORRISTOWN STATE HOSPITAL
           or lease is for and the                                              1001 STERIGERE ST
           nature of the debtor’s                                               NORRISTOWN, PA 194015300
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.852     State what the contract     SERVICES AGREEMENT                       NORRISTOWN STATE HOSPITAL
           or lease is for and the                                              1001 STERIGERE ST
           nature of the debtor’s                                               NORRISTOWN, PA 194015300
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.853     State what the contract     SERVICES AGREEMENT                       NORRITON SQUARE NURSING AND REHAB
           or lease is for and the                                              1700 PINE ST
           nature of the debtor’s                                               NORRISTOWN, PA 194013040
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.854     State what the contract     LABORATORY SERVICES AGREEMENT            NORTE DAME CONVALESCENT HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               76 W ROCKS RD
           interest                                                             NORWALK, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.855     State what the contract     SERVICES AGREEMENT                       NORTH END REHAB & HEALTHCARE CTR
           or lease is for and the                                              70 FULTON ST
           nature of the debtor’s                                               BOSTON, MA 021091402
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.856     State what the contract     SERVICES AGREEMENT                       NORTH TAMPA BEHAVIORAL HEALTH
           or lease is for and the                                              29910 SR56
           nature of the debtor’s                                               WESLEY CHAPEL, FL 33543
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 143 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 265 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.857     State what the contract     MOBILE X-RAY AND EKG SERVICES            NORTHAMPTON REHAB & NURSING CENTER
           or lease is for and the     AGREEMENT                                ATTN: ERIC FRITZ
           nature of the debtor’s                                               737 BRIDGE RD
           interest                                                             NORTHAMPTON, MA 01060

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.858     State what the contract     MOBILE X-RAY AND EKG SERVICES            NORTHAMPTON REHAB & NURSING CENTER
           or lease is for and the     AGREEMENT                                ATTN: ERIC FRITZ
           nature of the debtor’s                                               737 BRIDGE RD
           interest                                                             NORTHAMPTON, MA 01060

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.859     State what the contract     SERVICES AGREEMENT                       NORTHWOOD REHAB & HEALTHCARE CTR
           or lease is for and the                                              1010 VARNUM AVE
           nature of the debtor’s                                               LOWELL, MA 01854
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.860     State what the contract     LABORATORY SERVICES AGREEMENT            NORTRE DAME HEALTH & REHAB SERVICES
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               76 W ROCKS RD
           interest                                                             NORWALK, CT 06851

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.861     State what the contract     LABORATORY SERVICES AGREEMENT            NORWELL KNOLL
           or lease is for and the                                              ATTN: CYNTHIA COTTER
           nature of the debtor’s                                               329 WASHINGTON ST
           interest                                                             NORWELL, MA 02061

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.862     State what the contract     LABORATORY SERVICES AGREEMENT            NORWICHTOWN REHAB & CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               93 W TOWN ST
           interest                                                             NORWICH, CT 06360

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 144 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 266 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.863     State what the contract     SERVICES AGREEMENT                       NORWICHTOWN REHAB & CARE
           or lease is for and the                                              93 WEST TOWN ST
           nature of the debtor’s                                               NORWICH, CT 063602262
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.864     State what the contract     SERVICES AGREEMENT                       NORWOOD HEALTHCARE
           or lease is for and the                                              460 WASHINGTON ST
           nature of the debtor’s                                               NORWOOD, MA 020622312
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.865     State what the contract     SERVICES AGREEMENT                       NOTRE DAME LTC
           or lease is for and the                                              559 PLANTATION ST
           nature of the debtor’s                                               WORCESTER, MA 016052350
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.866     State what the contract     SERVICES AGREEMENT                       OAK HILL HEALTHCARE (B UNIT)
           or lease is for and the                                              76 NORTH ST
           nature of the debtor’s                                               MIDDLEBORO, MA 023461619
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.867     State what the contract     SERVICES AGREEMENT                       OAK HILL HEALTHCARE
           or lease is for and the                                              76 NORTH ST
           nature of the debtor’s                                               MIDDLEBORO, MA 023461619
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.868     State what the contract     FIRST AMENDMENT TO MOBILE X-RAY          OAK HILL NURSING & REHAB CENTER
           or lease is for and the     SERVICES AGREEMENT                       ATTN: SCOTT SANBORN
           nature of the debtor’s      AMENDS MOBILE X-RAY SERVICES             544 PLEASANT ST
           interest                    AGREEMENT DTD 12/1/2005                  PAWTUCKET, RI 02860

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 145 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 267 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.869     State what the contract     MOBILE X-RAY AND EKG SERVICES            OAK HILL NURSING & REHAB CENTER
           or lease is for and the     AGREEMENT                                ATTN: SCOTT SANBORN
           nature of the debtor’s                                               544 PLEASANT ST
           interest                                                             PAWTUCKET, RI 02860

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.870     State what the contract     SERVICES AGREEMENT                       OAK KNOLL HEALTH CTR (LATE CHARGES)
           or lease is for and the                                              9 ARBETTER DR
           nature of the debtor’s                                               FRAMINGHAM, MA 01701
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.871     State what the contract     SERVICES AGREEMENT                       OAK KNOLL HEALTH CTR
           or lease is for and the                                              9 ARBETTER DR
           nature of the debtor’s                                               FRAMINGHAM, MA 01701
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.872     State what the contract     SERVICES AGREEMENT                       OAK RIDGE REHAB & NURSING
           or lease is for and the                                              261 TERHUNE DR
           nature of the debtor’s                                               WAYNE, NJ 074707105
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.873     State what the contract     SERVICES AGREEMENT                       OAKBRIDGE HEALTHCARE CENTER
           or lease is for and the                                              3110 OAKBRIDGE BLVD E
           nature of the debtor’s                                               LAKELAND, FL 338035987
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.874     State what the contract     LABORATORY SERVICES AGREEMENT            OAKDALE REHAB & SKILLED NURSING CENTER
           or lease is for and the                                              ATTN: DAVID ORIOL, ADMINISTRATOR
           nature of the debtor’s                                               76 N MAIN ST
           interest                                                             WEST BOYLSTON, MA 01583

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 146 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 268 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.875     State what the contract     SERVICES AGREEMENT                       OAKDALE REHAB NSG CTR
           or lease is for and the                                              76 NORTH MAIN ST
           nature of the debtor’s                                               WEST BOYLSTON, MA 01583-1130
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.876     State what the contract     SERVICES AGREEMENT                       OAKPOINTE SENIOR CARE
           or lease is for and the                                              18901 MEYERS ROAD
           nature of the debtor’s                                               DETROIT, MI 482351366
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.877     State what the contract     SERVICES AGREEMENT                       OAKTREE HEALTHCARE
           or lease is for and the                                              650 REED CANAL RD
           nature of the debtor’s                                               SOUTH DAYTONA, FL 321193230
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.878     State what the contract     LABORATORY SERVICES AGREEMENT            OASIS AT DODGE PARK
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               102 RANDOLPH RD
           interest                                                             WORCESTER, MA 01606

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.879     State what the contract     MOBILE X-RAY AND EKG SERVICES            OBLATE FATHERS INFIRMARY
           or lease is for and the     AGREEMENT DTD 5/1/2004                   486 CHANDLER ST
           nature of the debtor’s                                               TEWKSBURG, MA 01876
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.880     State what the contract     SERVICES AGREEMENT                       OCEANSIDE NSG & REHAB CTR
           or lease is for and the                                              22 TUCK ROAD
           nature of the debtor’s                                               HAMPTON, NH 038421225
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 147 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 269 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.881     State what the contract     SERVICES AGREEMENT                       ODD FELLOWS HOME
           or lease is for and the                                              104 RANDOLPH ROAD
           nature of the debtor’s                                               WORCESTER, MA 016062465
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.882     State what the contract     REAL PROPERTY LEASE AGREEMENT            OGEL LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               314 S. FEDERAL HIGHWAY
           nature of the debtor’s      AMENDMENTS THERETO                       DANIA BEACH, FL 33004
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.883     State what the contract     SERVICES AGREEMENT                       OHIO LIVING SWAN CREEK
           or lease is for and the                                              1650 SWAN CREEK LANE
           nature of the debtor’s                                               TOLEDO, OH 436141286
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.884     State what the contract     LABORATORY SERVICES AGREEMENT            ORANGE HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               225 BOSTON POST RD
           interest                                                             ORANGE, CT 06477

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.885     State what the contract     SERVICES AGREEMENT                       ORANGE PARK CONSULATE
           or lease is for and the                                              1215 KINGSLEY AVE
           nature of the debtor’s                                               ORANGE PARK, FL 320734631
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.886     State what the contract     SERVICES AGREEMENT                       ORCHARD GROVE SPECIALTY
           or lease is for and the                                              5 RICHARD BROWN DR
           nature of the debtor’s                                               UNCASVILLE, CT 063821141
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 148 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 270 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.887     State what the contract     LABORATORY SERVICES AGREEMENT            ORCHARD GROVE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               5 RICHARD BROWN DR
           interest                                                             UNCASVILLE, CT 06382

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.888     State what the contract     SERVICES AGREEMENT                       ORCHARD RIDGE
           or lease is for and the                                              4927 VOORHEES RD
           nature of the debtor’s                                               NEW PORT RICHEY, FL 346535542
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.889     State what the contract     SERVICES AGREEMENT                       OREGON HEALTHCARE
           or lease is for and the                                              3953 NARVARRE AVE
           nature of the debtor’s                                               OREGON, OH 436163437
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.890     State what the contract     SERVICES AGREEMENT                       OTTERBEIN AT MONCLOVA
           or lease is for and the                                              5069 OTTERBEIN WAY
           nature of the debtor’s                                               MONCLOVA, OH 435428500
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.891     State what the contract     SERVICES AGREEMENT                       OTTERBEIN PERRYSBURG
           or lease is for and the                                              3529 RIVERS EDGE DR
           nature of the debtor’s                                               PERRYSBURG, OH 435511672
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.892     State what the contract     SERVICES AGREEMENT                       OTTERBEIN PORTAGE VALLEY
           or lease is for and the                                              20311 PEMBERVILLE RD
           nature of the debtor’s                                               PEMBERVILLE, OH 434509413
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 149 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 271 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.893     State what the contract     BUSINESS ASSOCIATE AGREEMENT             OUR LADY'S HAVEN OF FAIRHAVEN INC
           or lease is for and the                                              71 CENTER STREET
           nature of the debtor’s                                               FAIRHAVEN, MA 02719-3822
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.894     State what the contract     LABORATORY SERVICES AGREEMENT            OUR LADY'S HAVEN OF FAIRHAVEN INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               71 CENTER ST
           interest                                                             FAIRHAVEN, MA 02719-3822

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.895     State what the contract     SERVICES AGREEMENT                       OUR LADYS HAVEN
           or lease is for and the                                              71 CENTER ST
           nature of the debtor’s                                               FAIRHAVEN, MA 02719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.896     State what the contract     SERVICES AGREEMENT                       PACIFICA SENIOR LIVING
           or lease is for and the                                              9461 HEALTH PARK CIRCLE
           nature of the debtor’s                                               FORT MYERS, FL 339083614
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.897     State what the contract     SERVICES AGREEMENT                       PALM CENTER UNIT A
           or lease is for and the                                              40 PARK HURST DRIVE
           nature of the debtor’s                                               CHELMSFORD, MA 01824
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.898     State what the contract     SERVICES AGREEMENT                       PALM GARDEN CLEARWATER
           or lease is for and the                                              3480 MCMULLEN BOOTH RD
           nature of the debtor’s                                               CLEARWATER, FL 337611421
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 150 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 272 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.899     State what the contract     SERVICES AGREEMENT                       PALM GARDEN LARGO
           or lease is for and the                                              10500 STARKEY RD
           nature of the debtor’s                                               LARGO, FL 337771137
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.900     State what the contract     SERVICES AGREEMENT                       PALM GARDEN PINELLAS
           or lease is for and the                                              200 16TH AVE
           nature of the debtor’s                                               LARGO, FL 337714400
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.901     State what the contract     SERVICES AGREEMENT                       PALMS REHAB & HEALTHCARE CTR
           or lease is for and the                                              5405 BABCOCK ST NE
           nature of the debtor’s                                               PALM BAY, FL 329055020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.902     State what the contract     SERVICES AGREEMENT                       PALMS REHAB
           or lease is for and the                                              5405 BABCOCK ST NE
           nature of the debtor’s                                               PALM BAY, FL 329055020
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.903     State what the contract     SERVICES AGREEMENT                       PAPERMILL ROAD NURSING & REHAB CENTER
           or lease is for and the                                              850 PAPER MILL RD
           nature of the debtor’s                                               GLENSIDE, PA 190387833
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.904     State what the contract     SERVICES AGREEMENT                       PARK AVE NSG/REHAB CTR
           or lease is for and the                                              146 PARK AVE
           nature of the debtor’s                                               ARLINGTON, MA 024765829
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 151 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 273 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.905     State what the contract     SERVICES AGREEMENT                       PARK PLACE CENTER
           or lease is for and the                                              2 DEERPARK DRIVE
           nature of the debtor’s                                               MONMOUTH JUNCTION, NJ 088521919
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.906     State what the contract     SERVICES AGREEMENT                       PARK PLACE
           or lease is for and the                                              113 CENTRAL AVE
           nature of the debtor’s                                               HYDE PARK, MA 02136
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.907     State what the contract     SERVICES AGREEMENT                       PARKWAY PAVILION AND REHAB CENTER
           or lease is for and the                                              1157 ENFIELD ST
           nature of the debtor’s                                               ENFIELD, CT 060824367
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.908     State what the contract     LABORATORY SERVICES AGREEMENT            PARKWAY PAVILION
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               1157 ENFIELD ST
           interest                                                             ENFIELD, CT 06082

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.909     State what the contract     SERVICES AGREEMENT                       PATAPSCO VALLEY CENTER
           or lease is for and the                                              9109 LIBERTY ROAD
           nature of the debtor’s                                               RANDALLSTOWN, MD 211333521
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.910     State what the contract     SERVICES AGREEMENT                       PAULS RUN (IL APARTMENTS)
           or lease is for and the                                              9896 BUSTLETON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191155202
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 152 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 274 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.911     State what the contract     SERVICES AGREEMENT                       PAULS RUN
           or lease is for and the                                              9896 BUSTLETON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191155202
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.912     State what the contract     LABORATORY SERVICES AGREEMENT            PAVILION REHABILITATION AND NURSING CENTER, THE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               876 FALMOUTH RD
           interest                                                             HYANNIS, MA 02601

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.913     State what the contract     SERVICES AGREEMENT                       PAWTUCKET HEALTHCARE
           or lease is for and the                                              70 GILL STREET
           nature of the debtor’s                                               PAWTUCKET, RI 02861
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.914     State what the contract     LABORATORY SERVICES AGREEMENT            PEABODY GLEN HEALTH CARE CENTER
           or lease is for and the                                              199 ANDOVER ST
           nature of the debtor’s                                               PEABODY, MA 1960
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.915     State what the contract     SERVICES AGREEMENT                       PELHAM ACADEMY
           or lease is for and the                                              13 PELHAM ROAD
           nature of the debtor’s                                               LEXINGTON, MA 02421
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.916     State what the contract     SERVICES AGREEMENT                       PEMBROOKE HEALTH & REHAB CTR
           or lease is for and the                                              1130 WEST CHESTER PIKE
           nature of the debtor’s                                               WEST CHESTER, PA 193825005
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 153 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 275 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.917     State what the contract     SERVICES AGREEMENT                       PENACOOK PLACE
           or lease is for and the                                              150 WATER ST
           nature of the debtor’s                                               HAVERHILL, MA 018306213
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.918     State what the contract     LABORATORY SERVICES AGREEMENT            PENACOOK PLACE
           or lease is for and the                                              150 WATER ST
           nature of the debtor’s                                               HAVERHILL, MA 01830-6213
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.919     State what the contract     SERVICES AGREEMENT                       PENNSBURG MANOR
           or lease is for and the                                              530 MACOBY ST
           nature of the debtor’s                                               PENNSBURG, PA 180731112
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.920     State what the contract     SERVICES AGREEMENT                       PENNYPACK NURSING CENTER
           or lease is for and the                                              8015 LAWNDALE ST
           nature of the debtor’s                                               PHILADELPHIA, PA 191111507
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.921     State what the contract     SERVICES AGREEMENT                       PENNYPACK NURSING CENTER
           or lease is for and the                                              8015 LAWNDALE ST
           nature of the debtor’s                                               PHILADELPHIA, PA 191111507
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.922     State what the contract     SERVICES AGREEMENT                       PERRING PARKWAY CENTER
           or lease is for and the                                              1801 WENTWORTH AVE
           nature of the debtor’s                                               BALTIMORE, MD 212346128
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 154 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 276 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.923     State what the contract     SERVICES AGREEMENT                       PHILLIPSBURG CARE CENTER
           or lease is for and the                                              843 WILBUR AVE
           nature of the debtor’s                                               PHILLIPSBURG, NJ 088653453
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.924     State what the contract     SERVICES AGREEMENT                       PHOENIX CENTER
           or lease is for and the                                              833 SOUTH MAIN ST
           nature of the debtor’s                                               PHOENIXVILLE, PA 194604420
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.925     State what the contract     SERVICES AGREEMENT                       PHOENIXVILLE CARE & REHAB
           or lease is for and the                                              833 SOUTH MAIN ST
           nature of the debtor’s                                               PHOENIXVILLE, PA 194604420
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.926     State what the contract     SERVICES AGREEMENT                       PILGRIM NURSING & REHAB
           or lease is for and the                                              96 FOREST ST
           nature of the debtor’s                                               PEABODY, MA 01960
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.927     State what the contract     SERVICES AGREEMENT                       PINE CREEK MANOR
           or lease is for and the                                              34330 VAN BORN RD
           nature of the debtor’s                                               WAYNE, MI 481842472
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.928     State what the contract     SERVICES AGREEMENT                       PINE KNOLL NSG HOME
           or lease is for and the                                              30 WATERTOWN ST
           nature of the debtor’s                                               LEXINGTON, MA 024216331
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 155 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 277 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.929     State what the contract     SERVICES AGREEMENT                       PINEBROOK CARE & REHAB CENTER
           or lease is for and the                                              1240 PINEBROOK RD
           nature of the debtor’s                                               VENICE, FL 342926421
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.930     State what the contract     LABORATORY SERVICES AGREEMENT            PINES AT BRISTOL, THE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               61 BELLEVUE AVE
           interest                                                             BRISTOL, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.931     State what the contract     SERVICES AGREEMENT                       PINES OF SARASOTA ALF
           or lease is for and the                                              1501 N ORANGE AVE
           nature of the debtor’s                                               SARASOTA, FL 342362631
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.932     State what the contract     SERVICES AGREEMENT                       PINES OF SARASOTA
           or lease is for and the                                              1501 N ORANGE AVE
           nature of the debtor’s                                               SARASOTA, FL 342362631
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.933     State what the contract     SERVICES AGREEMENT                       PLANTATION BAY REHAB CTR
           or lease is for and the                                              4641 OLD CANOE CREEK RD
           nature of the debtor’s                                               ST CLOUD, FL 347691550
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.934     State what the contract     MOBILE X-RAY AND EKG SERVICES            PLEASANT BAY NURSING & REHAB CENTER
           or lease is for and the     AGREEMENT                                ATTN: ROXANNE WEBSTER, RN
           nature of the debtor’s                                               383 S ORLEANS RD
           interest                                                             BREWSTER, MA 02631

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 156 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 278 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.935     State what the contract     MOBILE X-RAY AND EKG SERVICES            PLEASANT BAY NURSING & REHAB CENTER
           or lease is for and the     AGREEMENT                                ATTN: ROXANNE WEBSTER, RN
           nature of the debtor’s                                               383 S ORLEANS RD
           interest                                                             BREWSTER, MA 02631

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.936     State what the contract     LABORATORY SERVICES AGREEMENT            PLEASANT BAY NURSING & REHAB CENTER
           or lease is for and the                                              ATTN: STEVEN CALLARUSSO, ADMIN
           nature of the debtor’s                                               383 S ORLEANS RD
           interest                                                             BREWSTER, MA 02631

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.937     State what the contract     SERVICES AGREEMENT                       PLEASANT BAY NURSING & REHAB CTR
           or lease is for and the                                              383 SOUTH ORLEANS RD
           nature of the debtor’s                                               BREWSTER, MA 026312870
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.938     State what the contract     SERVICES AGREEMENT                       PLEASANT STREET REST HOME
           or lease is for and the                                              144 PLEASANT ST
           nature of the debtor’s                                               ATTLEBORO, MA 02703
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.939     State what the contract     SERVICES AGREEMENT                       PLEASANT VALLEY NURSING CTR
           or lease is for and the                                              8 PEABODY ROAD
           nature of the debtor’s                                               DERRY, NH 030381807
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.940     State what the contract     SERVICES AGREEMENT                       PLYMOUTH COUNTY CORRECTIONS
           or lease is for and the                                              24 LONG POND ROAD
           nature of the debtor’s                                               PLYMOUTH, MA 023602183
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 157 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 279 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.941     State what the contract     SERVICES AGREEMENT                       PLYMOUTH REHAB & HEALTHCARE CENTER
           or lease is for and the                                              123 SOUTH ST
           nature of the debtor’s                                               PLYMOUTH, MA 023602945
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.942     State what the contract     LABORATORY SERVICES AGREEMENT            PLYMOUTH REHAB AND HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               123 SOUTH ST
           interest                                                             PLYMOUTH, MA 02360

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.943     State what the contract     SERVICES AGREEMENT                       POMPERAUG WOODS
           or lease is for and the                                              80 HERITAGE ROAD
           nature of the debtor’s                                               SOUTHBURY, CT 064881882
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.944     State what the contract     LABORATORY SERVICES AGREEMENT            POMPERAUG WOODS
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               80 HERITAGE RD
           interest                                                             SOUTHBURY, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.945     State what the contract     SERVICES AGREEMENT                       POND HOME
           or lease is for and the                                              289 EAST STREET
           nature of the debtor’s                                               WRENTHAM, MA 02093
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.946     State what the contract     SERVICES AGREEMENT                       POPE NURSING HOME
           or lease is for and the                                              140 WEBB STREET
           nature of the debtor’s                                               WEYMOUTH, MA 02188
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 158 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 280 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.947     State what the contract     LABORATORY SERVICES AGREEMENT            POPE SKILLED NURSING & REHABILITATION
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               140 WEBB ST
           interest                                                             WEYMOUTH, MA 02188

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.948     State what the contract     SERVICES AGREEMENT                       PORT HEALTHCARE (LATE CHARGES)
           or lease is for and the                                              6 HALE ST
           nature of the debtor’s                                               NEWBURYPORT, MA 01950
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.949     State what the contract     SERVICES AGREEMENT                       PORT HEALTHCARE CENTER
           or lease is for and the                                              6 HALE ST
           nature of the debtor’s                                               NEWBURYPORT, MA 01950
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.950     State what the contract     LABORATORY SERVICES AGREEMENT            PORTLAND CARE & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               333 MAIN ST
           interest                                                             PORTLAND, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.951     State what the contract     SERVICES AGREEMENT                       POWERBACK EXTON
           or lease is for and the                                              501 THOMAS JONES WAY
           nature of the debtor’s                                               EXTON, PA 19341
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.952     State what the contract     SERVICES AGREEMENT                       POWERBACK MOORESTOWN
           or lease is for and the                                              200 MARTER AVE
           nature of the debtor’s                                               MOORESTOWN, NJ 080573114
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 159 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 281 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.953     State what the contract     SERVICES AGREEMENT                       POWERBACK PISCATAWAY
           or lease is for and the                                              10 STERLING DR
           nature of the debtor’s                                               PISCATAWAY, NJ 088544911
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.954     State what the contract     SERVICES AGREEMENT                       POWERBACK REHAB BRIGHTWOOD
           or lease is for and the                                              515 BRIGHTFIELD RD
           nature of the debtor’s                                               LUTHERVILLE, MD 210933643
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.955     State what the contract     SERVICES AGREEMENT                       POWERBACK REHAB LOMBARD
           or lease is for and the                                              1526 LOMBARD ST
           nature of the debtor’s                                               PHILADELPHIA, PA 191461625
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.956     State what the contract     SERVICES AGREEMENT                       POWERBACK REHAB-DAVISVILLE RD
           or lease is for and the                                              3485 DAVISVILLE RD
           nature of the debtor’s                                               HATBORO, PA 190404220
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.957     State what the contract     SERVICES AGREEMENT                       POWERBACK VOORHEES
           or lease is for and the                                              113 S ROUTE 73
           nature of the debtor’s                                               VOORHEES, NJ 080439573
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.958     State what the contract     SERVICES AGREEMENT                       PREFERRED CARE AT MERCER (EMPLOYEE)
           or lease is for and the                                              1201 PARKWAY AVE
           nature of the debtor’s                                               EWING, NJ 086283008
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 160 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 282 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.959     State what the contract     SERVICES AGREEMENT                       PREFERRED CARE AT MERCER
           or lease is for and the                                              1201 PARKWAY AVE
           nature of the debtor’s                                               EWING, NJ 086283008
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.960     State what the contract     SERVICES AGREEMENT                       PREFERRED CARE AT WALL
           or lease is for and the                                              2350 HOSPITAL ROAD
           nature of the debtor’s                                               ALLENWOOD, NJ 087207037
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.961     State what the contract     SERVICES AGREEMENT                       PREMIER CADBURY
           or lease is for and the                                              2150 ROUTE 38
           nature of the debtor’s                                               CHERRY HILL, NJ 080024302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.962     State what the contract     SERVICES AGREEMENT                       PRESCOTT HOUSE
           or lease is for and the                                              140 PRESCOTT ST
           nature of the debtor’s                                               NORTH ANDOVER, MA 01845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.963     State what the contract     SERVICES AGREEMENT                       PRESENTATION MANOR
           or lease is for and the                                              10 BELLAMY ST
           nature of the debtor’s                                               BRIGHTON, MA 02135
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.964     State what the contract     LABORATORY SERVICES AGREEMENT            PROSPECT WOODWARD HOME
           or lease is for and the                                              ATTN: JAN BARNES
           nature of the debtor’s                                               194-202 COURT ST
           interest                                                             KEENE, NH 03431

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 161 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 283 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.965     State what the contract     SERVICES AGREEMENT                       QUAKERTOWN CENTER
           or lease is for and the                                              1020 SOUTH MAIN ST
           nature of the debtor’s                                               QUAKERTOWN, PA 189511561
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.966     State what the contract     SERVICES AGREEMENT                       QUEEN ANNE NURSING HOME
           or lease is for and the                                              50 RECREATION PARK DRIVE
           nature of the debtor’s                                               HINGHAM, MA 02043
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.967     State what the contract     LABORATORY SERVICES AGREEMENT            QUEEN ANNE NURSING HOME
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               50 RECREATION PARK DR
           interest                                                             HINGHAM, MA 02043

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.968     State what the contract     MOBILE X-RAY AND EKG SERVICES            QUEEN ANNE NURSING HOME
           or lease is for and the     AGREEMENT                                ATTN: ADMINISTRATOR
           nature of the debtor’s                                               50 RECREATION PARK DR
           interest                                                             HINGHAM, MA 02043

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.969     State what the contract     SERVICES AGREEMENT                       QUINCY HEALTH & REHAB CENTER
           or lease is for and the                                              11 MAYOR THOMAS J MCGRATH HWY
           nature of the debtor’s                                               QUINCY, MA 021695315
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.970     State what the contract     LABORATORY SERVICES AGREEMENT            QUINCY HEALTH & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               11 MAYOR THOMAS MCGRATH HWY
           interest                                                             QUINCY, MA 02169

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 162 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 284 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.971     State what the contract     SERVICES AGREEMENT                       QUINCY HEALTH AND REHAB CENTER
           or lease is for and the                                              11 MAYOR THOMAS J. MCGRATH HWY
           nature of the debtor’s                                               QUINCY, MA 021695315
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.972     State what the contract     SERVICES AGREEMENT                       QUINNIPIAC VALLEY CENTER
           or lease is for and the                                              55 KONDRACKI LN
           nature of the debtor’s                                               WALLINGFORD, CT 064924951
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.973     State what the contract     FLORIDA RAILROAD MEDICARE                RAILROAD MEDICARE
           or lease is for and the     PARTICIPATION AGREEMENT -                P.O. BOX 10066
           nature of the debtor’s      P00955722 - LABORATORY SERVICES          AUGUSTA, GA 30999-0001
           interest
           State the term remaining    CURRENT

           List the contract number    1609173632
           of any government
           contract

 2.974     State what the contract     MASSACHUSSETTS RAILROAD           RAILROAD MEDICARE
           or lease is for and the     MEDICARE PARTICIPATION AGREEMENT P.O. BOX 10066
           nature of the debtor’s      - 690006929 - LABORATORY SERVICES AUGUSTA, GA 30999-0001
           interest
           State the term remaining    CURRENT

           List the contract number    1659322360
           of any government
           contract

 2.975     State what the contract     MICHIGAN RAILROAD MEDICARE               RAILROAD MEDICARE
           or lease is for and the     PARTICIPATION AGREEMENT -                P.O. BOX 10066
           nature of the debtor’s      P01242756 - LABORATORY SERVICES          AUGUSTA, GA 30999-0001
           interest
           State the term remaining    CURRENT

           List the contract number    1184964728
           of any government
           contract

 2.976     State what the contract     PENNSYLVANIA RAILROAD MEDICARE           RAILROAD MEDICARE
           or lease is for and the     PARTICIPATION AGREEMENT -                P.O. BOX 10066
           nature of the debtor’s      P01308351 - LABORATORY SERVICES          AUGUSTA, GA 30999-0001
           interest
           State the term remaining    CURRENT

           List the contract number    1073941506
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 163 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 285 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.977     State what the contract     SERVICES AGREEMENT                       RAMON A GIL MDPA
           or lease is for and the                                              4235 KINGS HWY
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339808421
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.978     State what the contract     LABORATORY SERVICES AGREEMENT            RDG HEALTHCARE CORPORATION
           or lease is for and the                                              C/O WHITTIER HEALTH NETWORK
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             25 RAILROAD SQUARE
                                                                                HAVERHILL, MA 01832
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.979     State what the contract     AMENDMENT TO LABORATORY                  RDG HEALTHCARE CORPORATION
           or lease is for and the     SERVICES AGREEMENT DTD 8/9/2016          D/B/A DANIELS HOUSE NURSING HOME
           nature of the debtor’s      AMENDS LABORATORY SERVICES               59 MIDDLESEX AVE
           interest                    AGREEMENT DTD 9/1/2013                   READING, MA 1867

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.980     State what the contract     LABORATORY SERVICES AGREEMENT            RDG HEALTHCARE CORPORATION
           or lease is for and the                                              D/B/A DANIELS HOUSE NURSING HOME
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             59 MIDDLESEX AVE
                                                                                READING, MA 01867
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.981     State what the contract     LABORATORY SERVICES AGREEMENT            RDG HEALTHCARE CORPORATION
           or lease is for and the                                              D/B/A DANIELS HOUSE NURSING HOME
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             59 MIDDLESEX AVE
                                                                                READING, MA 01867
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.982     State what the contract     LABORATORY SERVICES AGREEMENT            RDG HEALTHCARE CORPORATION
           or lease is for and the                                              D/B/A DANIELS HOUSE NURSING HOME
           nature of the debtor’s                                               C/O WHITTIER HEALTH NETWORK; LEGAL DEPT
           interest                                                             25 RAILROAD SQ
                                                                                HAVERHILL, MA 01832
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 164 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 286 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.983     State what the contract     SERVICES AGREEMENT                       REGAL CARE AT GREENWICH
           or lease is for and the                                              1188 KING ST
           nature of the debtor’s                                               GREENWICH, CT 068313747
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.984     State what the contract     SERVICES AGREEMENT                       REGAL CARE AT SOUTHPORT
           or lease is for and the                                              930 MILL HILL TER
           nature of the debtor’s                                               SOUTHPORT, CT 068901265
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.985     State what the contract     SERVICES AGREEMENT                       REGAL CARE OF NEW HAVEN
           or lease is for and the                                              181 CLIFTON STREET
           nature of the debtor’s                                               NEW HAVEN, CT 065133319
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.986     State what the contract     SERVICES AGREEMENT                       REGAL CARE OF PROSPECT
           or lease is for and the                                              25 ROYAL CREST DRIVE
           nature of the debtor’s                                               PROSPECT, CT 067121486
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.987     State what the contract     SERVICES AGREEMENT                       REGAL CARE OF TORRINGTON
           or lease is for and the                                              80 FERN DRIVE
           nature of the debtor’s                                               TORRINGTON, CT 067903807
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.988     State what the contract     SERVICES AGREEMENT                       REGAL CARE OF WATERBURY
           or lease is for and the                                              177 WHITEWOOD ROAD
           nature of the debtor’s                                               WATERBURY, CT 067081545
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 165 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 287 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.989     State what the contract     SERVICES AGREEMENT                       REGAL CARE OF WEST HAVEN
           or lease is for and the                                              310 TERRACE AVENUE
           nature of the debtor’s                                               WEST HAVEN, CT 065162638
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.990     State what the contract     LABORATORY SERVICES AGREEMENT            REGALCARE AT GREENWICH
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               1188 KING ST
           interest                                                             GREENWICH, CT 06831

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.991     State what the contract     SERVICES AGREEMENT                       REGINA NURSING CENTER
           or lease is for and the                                              550 E FORNANCE STREET
           nature of the debtor’s                                               NORRISTOWN, PA 194013536
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.992     State what the contract     LABORATORY SERVICES AGREEMENT            REHABILITATION ASSOCIATES
           or lease is for and the                                              1931 BLACK ROCK TPK.
           nature of the debtor’s                                               FAIRFIELD, CT 6825
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.993     State what the contract     SERVICES AGREEMENT                       RENAISSANCE
           or lease is for and the                                              5065 WALLIS RD
           nature of the debtor’s                                               WEST PALM BEACH, FL 334151947
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.994     State what the contract     SERVICES AGREEMENT                       REQS NOT FOUND IN SCERIS
           or lease is for and the                                              2 JONATHAN DR
           nature of the debtor’s                                               BROCKTON, MA 02301
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 166 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 288 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.995     State what the contract     SERVICES AGREEMENT                       REQS NOT FOUND IN SCERIS
           or lease is for and the                                              21455 MELROSE AVE STE13
           nature of the debtor’s                                               SOUTHFIELD, MI 48075
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.996     State what the contract     SERVICES AGREEMENT                       RESIDENCE AT SOUTH WINDSOR FARMS
           or lease is for and the                                              200 DEMING STREET
           nature of the debtor’s                                               SOUTH WINDSOR, CT 060743786
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.997     State what the contract     SERVICES AGREEMENT                       RESIDENTIAL TREATMENT FACILITY (BOOHER BUILDING)
           or lease is for and the                                              3275 NW 99TH WAY
           nature of the debtor’s                                               CORAL SPRINGS, FL 330654024
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.998     State what the contract     SERVICES AGREEMENT                       RIDGEWOOD MANOR
           or lease is for and the                                              3231 MANLEY RD
           nature of the debtor’s                                               MAUMEE, OH 435379680
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.999     State what the contract     SERVICES AGREEMENT                       RIO PINAR HEALTHCARE
           or lease is for and the                                              7950 LAKE UNDERHILL ROAD
           nature of the debtor’s                                               ORLANDO, FL 328228229
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1000    State what the contract     LABORATORY SERVICES AGREEMENT            RIVER GLEN HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               162 S BRITAIN RD
           interest                                                             SOUTHBURY, CT 06488

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 167 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 289 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1001    State what the contract     LABORATORY SERVICES AGREEMENT            RIVER GLEN HEALTH CARE CENTER
           or lease is for and the                                              ATTN: LEGAL DEPT
           nature of the debtor’s                                               173 BRIDGE PLAZA N
           interest                                                             FORT LEE, NJ 07024

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1002    State what the contract     SERVICES AGREEMENT                       RIVER GLEN HEALTH CTR
           or lease is for and the                                              162 SOUTH BRITAIN RD
           nature of the debtor’s                                               SOUTHBURY, CT 064882183
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1003    State what the contract     LABORATORY SERVICES AGREEMENT            RIVER TERRACE OPERATOR LLC
           or lease is for and the                                              D/B/A RIVER TERRACE REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             1675 MAIN ST
                                                                                LANCASTER, MA 01523-2405
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1004    State what the contract     LABORATORY SERVICES AGREEMENT            RIVER TERRACE OPERATOR LLC
           or lease is for and the                                              D/B/A RIVER TERRACE REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               C/O MARQUIS HEALTH SERVICES; LEGAL DEPT
           interest                                                             PO BOX 1030
                                                                                BRICK, NJ 08723
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1005    State what the contract     SERVICES AGREEMENT                       RIVER TERRACE
           or lease is for and the                                              1675 MAIN STREET
           nature of the debtor’s                                               LANCASTER, MA 01523-2405
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1006    State what the contract     SERVICES AGREEMENT                       RIVERBEND OF SOUTH NATICK
           or lease is for and the                                              34 LINCOLN ST
           nature of the debtor’s                                               S NATICK, MA 01760
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 168 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 290 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1007    State what the contract     LABORATORY SERVICES AGREEMENT            RIVERBEND OF SOUTH NATICK
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               34 LINCOLN ST S
           interest                                                             NATICK, MA 01760

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1008    State what the contract     SERVICES AGREEMENT                       RIVERSIDE OUTPT CTR. OF NORWOOD
           or lease is for and the                                              190 LENOX STREET
           nature of the debtor’s                                               NORWOOD, MA 02062
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1009    State what the contract     SERVICES AGREEMENT                       RIVERSIDE RH
           or lease is for and the                                              276 COUNTY FARM RD
           nature of the debtor’s                                               DOVER, NH 038206003
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1010    State what the contract     SERVICES AGREEMENT                       RIVERVIEW HEALTHCARE
           or lease is for and the                                              8180 WEST STATE ROUTE 163
           nature of the debtor’s                                               OAK HARBOR, OH 434498855
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1011    State what the contract     SERVICES AGREEMENT                       RIVERVIEW JEFFERSON
           or lease is for and the                                              7733 EAST JEFFERSON AVE
           nature of the debtor’s                                               DETROIT, MI 482143707
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1012    State what the contract     SERVICES AGREEMENT                       RIVERWOOD CENTER
           or lease is for and the                                              2802 PARENTAL HOME RD
           nature of the debtor’s                                               JACKSONVILLE, FL 322165702
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 169 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 291 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1013    State what the contract     SERVICES AGREEMENT                       ROCHESTER MANOR
           or lease is for and the                                              40 WHITEHALL RD
           nature of the debtor’s                                               ROCHESTER, NH 038673225
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1014    State what the contract     SERVICES AGREEMENT                       ROCKDALE CARE & REHAB CENTER
           or lease is for and the                                              1123 ROCKDALE AVE
           nature of the debtor’s                                               NEW BEDFORD, MA 02740
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1015    State what the contract     LABORATORY SERVICES AGREEMENT            ROKOUS CLINIC AT EDGEWOOD
           or lease is for and the                                              575 OSGOOD STREET
           nature of the debtor’s                                               NORTH ANDOVER, MA 01845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1016    State what the contract     SERVICES AGREEMENT                       ROKOUS CLINIC AT EDGEWOOD
           or lease is for and the                                              575 OSGOOD STREET
           nature of the debtor’s                                               NORTH ANDOVER, MA 01845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1017    State what the contract     SERVICES AGREEMENT                       ROSARY CARE CENTER (ALF)
           or lease is for and the                                              6832 CONVENT BLVD
           nature of the debtor’s                                               SYLVANIA, OH 43560
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1018    State what the contract     SERVICES AGREEMENT                       ROSARY CARE CENTER
           or lease is for and the                                              6832 CONVENT BLVD
           nature of the debtor’s                                               SYLVANIA, OH 435604805
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 170 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 292 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1019    State what the contract     SERVICES AGREEMENT                       ROSE GARDEN ALF
           or lease is for and the                                              2117 EARL RD
           nature of the debtor’s                                               FORT MYERS, FL 33901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1020    State what the contract     SERVICES AGREEMENT                       ROSEMONT CARE & REHAB
           or lease is for and the                                              35 ROSEMONT AVE
           nature of the debtor’s                                               BRYN MAWR, PA 190102717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1021    State what the contract     SERVICES AGREEMENT                       ROSEMONT CENTER
           or lease is for and the                                              35 ROSEMONT AVE
           nature of the debtor’s                                               BRYN MAWR, PA 190102717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1022    State what the contract     SERVICES AGREEMENT                       ROSEWOOD HEALTH & REHAB CTR
           or lease is for and the                                              3920 ROSEWOOD WAY
           nature of the debtor’s                                               ORLANDO, FL 328081033
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1023    State what the contract     SERVICES AGREEMENT                       ROYAL BRAINTREE NURSING CENTER
           or lease is for and the                                              95 COMMERCIAL ST
           nature of the debtor’s                                               BRAINTREE, MA 02184
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1024    State what the contract     SERVICES AGREEMENT                       ROYAL CAPE COD NSG CTR
           or lease is for and the                                              8 LEWIS POINT RD
           nature of the debtor’s                                               BUZZARDS BAY, MA 02532
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 171 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 293 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1025    State what the contract     LABORATORY SERVICES AGREEMENT            ROYAL CAPE COD NURSING & REHAB CENTER
           or lease is for and the                                              8 LEWIS POINT RD
           nature of the debtor’s                                               BUZZARDS BAY, MA 02532
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1026    State what the contract     SERVICES AGREEMENT                       ROYAL FALMOUTH NURSING & REHAB
           or lease is for and the                                              545 MAIN ST
           nature of the debtor’s                                               FALMOUTH, MA 02540
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1027    State what the contract     PROVIDER AGREEMENT                       ROYAL MEGANSETT NURSING & RETIREMENT HOME
           or lease is for and the                                              209 COUNTY RD
           nature of the debtor’s                                               NORTH FALMOUTH, MA 02556
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1028    State what the contract     SERVICES AGREEMENT                       ROYAL MEGANSETT NURSING
           or lease is for and the                                              209 COUNTY RD
           nature of the debtor’s                                               NORTH FALMOUTH, MA 02556
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1029    State what the contract     SERVICES AGREEMENT                       ROYAL NORWELL NURSING CTR
           or lease is for and the                                              329 WASHINGTON ST
           nature of the debtor’s                                               NORWELL, MA 020611737
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1030    State what the contract     LABORATORY SERVICES AGREEMENT            ROYAL NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               545 MAIN ST
           interest                                                             FALMOUTH, MA 02540

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 172 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 294 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1031    State what the contract     SERVICES AGREEMENT                       ROYAL OF COTUIT
           or lease is for and the                                              161 FALMOUTH RD
           nature of the debtor’s                                               MASHPEE, MA 026492662
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1032    State what the contract     SERVICES AGREEMENT                       ROYAL OF FAIRHAVEN NURSING CENTER
           or lease is for and the                                              184 MAIN STREET
           nature of the debtor’s                                               FAIRHAVEN, MA 02719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1033    State what the contract     LABORATORY SERVICES AGREEMENT            ROYAL OXFORD NURSING & REHAB
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               3 PINE ST
           interest                                                             OXFORD, MA 01540-2177

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1034    State what the contract     SERVICES AGREEMENT                       ROYAL SANDALWOOD NURSING & REHAB
           or lease is for and the                                              3 PINE ST
           nature of the debtor’s                                               OXFORD, MA 01540
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1035    State what the contract     LABORATORY SERVICES AGREEMENT            ROYAL SPRING VALLEY NURSING & REHAB
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               81 CHATHAM ST
           interest                                                             WORCESTER, MA 01609-2027

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1036    State what the contract     LABORATORY SERVICES AGREEMENT            ROYAL SPRING VALLEY NURSING & REHAB
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               81 CHATHAM ST
           interest                                                             WORCESTER, MA 01609-2027

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 173 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 295 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1037    State what the contract     SERVICES AGREEMENT                       ROYAL SPRING VALLEY
           or lease is for and the                                              81 CHATAM STREET
           nature of the debtor’s                                               WORCESTER, MA 01609
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1038    State what the contract     SERVICES AGREEMENT                       ROYAL TABER STREET NURSING & REHAB (2)
           or lease is for and the                                              19 TABER STREET
           nature of the debtor’s                                               NEW BEDFORD, MA 02740
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1039    State what the contract     SERVICES AGREEMENT                       ROYAL WAYLAND NURSING AND REHAB
           or lease is for and the                                              188 COMMONWEALTH ROAD
           nature of the debtor’s                                               WAYLAND, MA 017785027
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1040    State what the contract     SERVICES AGREEMENT                       RULEME CENTER
           or lease is for and the                                              2810 RULEME ST
           nature of the debtor’s                                               EUSTIS, FL 32726-6527
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1041    State what the contract     SERVICES AGREEMENT                       SACHEM SKILLED NSG & REHAB
           or lease is for and the                                              66 CENTRAL STREET
           nature of the debtor’s                                               E BRIDGEWATER, MA 02333
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1042    State what the contract     LABORATORY SERVICES AGREEMENT            SACRED HEART HOME, INC
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               359 SUMMER ST
           interest                                                             NEW BEDFORD, MA 27405519

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 174 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 296 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1043    State what the contract     SERVICES AGREEMENT                       SACRED HEART NURSING HOME
           or lease is for and the                                              359 SUMMER STREET
           nature of the debtor’s                                               NEW BEDFORD, MA 02740
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1044    State what the contract     SERVICES AGREEMENT                       SAINT ANN HOME
           or lease is for and the                                              195 DOVER POINT RD
           nature of the debtor’s                                               DOVER, NH 038209147
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1045    State what the contract     LABORATORY SERVICES AGREEMENT            SAINT FRANCIS REHABILITATION AND NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               101 PLANTATION ST
           interest                                                             WORCESTER, MA 01604

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1046    State what the contract     SERVICES AGREEMENT                       SAINT JOHN PAUL II CENTER
           or lease is for and the                                              33 LINCOLN AVE
           nature of the debtor’s                                               DANBURY, CT 068107963
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1047    State what the contract     LABORATORY SERVICES AGREEMENT            SAINT JOHN PAUL II CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               33 LINCOLN AVE
           interest                                                             DANBURY, CT 06810

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1048    State what the contract     LABORATORY SERVICES AGREEMENT            SAINT JOSEPH'S LIVING CENTER
           or lease is for and the                                              ATTN: LYNN IVERSON, ADMINISTRATOR
           nature of the debtor’s                                               14 CLUB RD
           interest                                                             WINDHAM, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 175 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 297 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1049    State what the contract     SERVICES AGREEMENT                       SAINT JOSEPHS LIVING CTR
           or lease is for and the                                              14 CLUB ROAD
           nature of the debtor’s                                               WINDHAM, CT 062801000
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1050    State what the contract     SERVICES AGREEMENT                       SALEM HAVEN
           or lease is for and the                                              23 GEREMONTY DR
           nature of the debtor’s                                               SALEM, NH 030793314
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1051    State what the contract     LABORATORY SERVICES AGREEMENT            SALMON BROOK CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               72 SALMON BROOK DR
           interest                                                             GLASTONBURY, CT 06033-2165

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1052    State what the contract     SERVICES AGREEMENT                       SALMON BROOK CTR
           or lease is for and the                                              72 SALMON BROOK DR
           nature of the debtor’s                                               GLASTONBURY, CT 060332131
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1053    State what the contract     LABORATORY SERVICES AGREEMENT            SALTER HEALTHCARE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               223 SWANTON ST
           interest                                                             WINCHESTER, MA 01890

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1054    State what the contract     SERVICES AGREEMENT                       SAMARITAS SAGINAW
           or lease is for and the                                              3200 STATE ST
           nature of the debtor’s                                               SAGINAW, MI 486023475
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 176 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 298 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1055    State what the contract     SERVICES AGREEMENT                       SAN JOSE HEALTH & REHAB
           or lease is for and the                                              9355 SAN JOSE BOULEVARD
           nature of the debtor’s                                               JACKSONVILLE, FL 322575503
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1056    State what the contract     SERVICES AGREEMENT                       SAN JOSE HEALTH & REHAB
           or lease is for and the                                              9355 SAN JOSE BOULEVARD
           nature of the debtor’s                                               JACKSONVILLE, FL 322575503
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1057    State what the contract     SERVICES AGREEMENT                       SANATOGA MANOR
           or lease is for and the                                              225 EVERGREEN RD
           nature of the debtor’s                                               POTTSTOWN, PA 194643143
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1058    State what the contract     SERVICES AGREEMENT                       SANCTA MARIA NSG FAC
           or lease is for and the                                              799 CONCORD AVE
           nature of the debtor’s                                               CAMBRIDGE, MA 021381048
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1059    State what the contract     SERVICES AGREEMENT                       SAUGUS CENTER
           or lease is for and the                                              266 LINCOLN AVE
           nature of the debtor’s                                               SAUGUS, MA 019063037
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1060    State what the contract     LABORATORY SERVICES AGREEMENT            SAUGUS CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               266 LINCOLN AVE
           interest                                                             SAUGUS, MA 01906

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 177 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 299 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1061    State what the contract     LABORATORY SERVICES AGREEMENT            SAUGUS REHAB AND NURSING
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               266 LINCOLN AVE
           interest                                                             SAUGUS, MA 01906

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1062    State what the contract     SERVICES AGREEMENT                       SAUNDERS HOUSE
           or lease is for and the                                              100 LANCASTER AVE
           nature of the debtor’s                                               WYNNEWOOD, PA 19096
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1063    State what the contract     SERVICES AGREEMENT                       SAVOY NURSING AND REHAB CENTER
           or lease is for and the                                              670 COUNTY STREET
           nature of the debtor’s                                               NEW BEDFORD, MA 027406719
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1064    State what the contract     SERVICES AGREEMENT                       SAYBROOK AT HADDAM
           or lease is for and the                                              1556 SAYBROOK ROAD
           nature of the debtor’s                                               HADDAM, CT 064381370
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1065    State what the contract     SERVICES AGREEMENT                       SCOTT LAKE HEALTH & REHAB
           or lease is for and the                                              800 E COUNTY RD 540A
           nature of the debtor’s                                               LAKELAND, FL 338134650
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1066    State what the contract     SERVICES AGREEMENT                       SEA BREEZE REHAB & NURSING CTR
           or lease is for and the                                              3663 15TH AVE
           nature of the debtor’s                                               VERO BEACH, FL 329604868
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 178 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 300 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1067    State what the contract     SURROUNDLAB AR AGREEMENT                 SEACOAST LABORATORY DATA SYSTEMS INC
           or lease is for and the                                              ATTN: JOHN M HARRING, PRESIDENT
           nature of the debtor’s                                               195 NEW HAMPSHIRE DR, STE 140
           interest                                                             PORTSMOUTH, NH 03801

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1068    State what the contract     SURROUNDLAB AR SOFTWARE                  SEACOAST LABORATORY DATA SYSTEMS INC
           or lease is for and the     AGREEMENT                                ATTN: JOHN M HARRING, PRESIDENT
           nature of the debtor’s                                               195 NEW HAMPSHIRE DR, STE 140
           interest                                                             PORTSMOUTH, NH 03801

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1069    State what the contract     SERVICES AGREEMENT                       SEASHORE GARDENS LIVING CENTER
           or lease is for and the                                              22 WEST JIMMIE LEEDS ROAD
           nature of the debtor’s                                               GALLOWAY, NJ 082059422
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1070    State what the contract     SERVICES AGREEMENT                       SEASONS HOSPICE & PALLIATIVE CARE
           or lease is for and the                                              1815 GRIFFIN ROAD STE 410
           nature of the debtor’s                                               DANIA BEACH, FL 330042252
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1071    State what the contract     SERVICES AGREEMENT                       SEAVIEW NURSING & REHAB CTR
           or lease is for and the                                              2401 NE 2ND STREET
           nature of the debtor’s                                               POMPANO BEACH, FL 330624806
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1072    State what the contract     SERVICES AGREEMENT                       SEAVIEW RETREAT
           or lease is for and the                                              50 MANSION DR
           nature of the debtor’s                                               ROWLEY, MA 019691026
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 179 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 301 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1073    State what the contract     LABORATORY SERVICES AGREEMENT            SEAVIEW RETREAT
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               50 MANSION DR
           interest                                                             ROWLEY, MA 01969

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1074    State what the contract     PAYER AGREEMENT                          SENIOR WHOLE HEALTH
           or lease is for and the                                              58 CHARLES STREET
           nature of the debtor’s                                               CAMBRIDGE, MA 02141
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1075    State what the contract     SERVICES AGREEMENT                       SEVEN HILLS PEDIATRIC CTR
           or lease is for and the                                              22 HILLSIDE AVENUE
           nature of the debtor’s                                               GROTON, MA 01450-1284
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1076    State what the contract     SERVICES AGREEMENT                       SEVERNA PARK CENTER
           or lease is for and the                                              310 GENESIS WAY
           nature of the debtor’s                                               SEVERNA PARK, MD 211461762
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1077    State what the contract     SERVICES AGREEMENT                       SHADY LANE NURSING HOME
           or lease is for and the                                              254 COUNTY HOUSE RD
           nature of the debtor’s                                               CLARKSBORO, NJ 080201395
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1078    State what the contract     SERVICES AGREEMENT                       SHERIDAN AT COOPER CITY
           or lease is for and the                                              2580 PINE ISLAND ROAD
           nature of the debtor’s                                               COOPER CITY, FL 330248582
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 180 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 302 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1079    State what the contract     SERVICES AGREEMENT                       SHERIDEN WOODS
           or lease is for and the                                              321 STONECREST DR
           nature of the debtor’s                                               BRISTOL, CT 060105378
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1080    State what the contract     SERVICES AGREEMENT                       SHERRILL HOUSE
           or lease is for and the                                              135 S HUNTINGTON AVE
           nature of the debtor’s                                               BOSTON, MA 021304885
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1081    State what the contract     SERVICES AGREEMENT                       SHOAL CREEK REHAB CTR
           or lease is for and the                                              500 SOUTH HOSPITAL DRIVE
           nature of the debtor’s                                               CRESTVIEW, FL 325397355
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1082    State what the contract     SERVICES AGREEMENT                       SHOAL CREEK
           or lease is for and the                                              500 SOUTH HOSPITAL DRIVE
           nature of the debtor’s                                               CRESTVIEW, FL 325397355
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1083    State what the contract     SERVICES AGREEMENT                       SHREWSBURY NURSING & REHAB CTR
           or lease is for and the                                              40 JULIO DRIVE
           nature of the debtor’s                                               SHREWSBURY, MA 01545-3010
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1084    State what the contract     SERVICE AGREEMENT QUOTE                  SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the     QUOTE NO 180940-4                        ATTN: ERIC SEALEY
           nature of the debtor’s                                               221 GREGSON DR, 6FL
           interest                                                             DX INSIDE SALES TEAM
                                                                                CARY, NC 27511
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 181 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 303 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1085    State what the contract     SERVICE AGREEMENT QUOTE                  SIEMENS HEALTHCARE DIAGNOSTICS INC
           or lease is for and the     QUOTE NO 187249-2                        ATTN: JAMES GOTLIBOWSKI
           nature of the debtor’s                                               221 GREGSON DR, 6FL
           interest                                                             DX INSIDE SALES TEAM
                                                                                CARY, NC 27511
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1086    State what the contract     SERVICES AGREEMENT                       SILVER LAKE NSG & REHAB CTR
           or lease is for and the                                              905 TOWER ROAD
           nature of the debtor’s                                               BRISTOL, PA 190073116
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1087    State what the contract     SERVICES AGREEMENT                       SILVER STREAM CENTER
           or lease is for and the                                              905 PENLLYN PIKE
           nature of the debtor’s                                               SPRING HOUSE, PA 194771111
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1088    State what the contract     SERVICES AGREEMENT                       SINAI RESIDENCES OF BOCA RATON
           or lease is for and the                                              21044 95TH AVE
           nature of the debtor’s                                               BOCA RATON, FL 334281500
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1089    State what the contract     SERVICES AGREEMENT                       SIPPICAN HEALTHCARE (LATE CHARGES)
           or lease is for and the                                              15 MILL ST
           nature of the debtor’s                                               MARION, MA 02738
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1090    State what the contract     SERVICES AGREEMENT                       SIPPICAN HEALTHCARE CENTER
           or lease is for and the                                              15 MILL ST
           nature of the debtor’s                                               MARION, MA 02738
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 182 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 304 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1091    State what the contract     LABORATORY SERVICES AGREEMENT            SISTER OF ST CHRETIENNE
           or lease is for and the                                              197 PLEASANT ST
           nature of the debtor’s                                               MARLBORO, MA 01752
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1092    State what the contract     SERVICES AGREEMENT                       SKLD WEST BLOOMFIELD
           or lease is for and the                                              6950 FARMINGTON ROAD
           nature of the debtor’s                                               WEST BLOOMFIELD, MI 483223220
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1093    State what the contract     SERVICES AGREEMENT                       SKYVIEW CENTER
           or lease is for and the                                              35 MARC DRIVE
           nature of the debtor’s                                               WALLINGFORD, CT 06492
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1094    State what the contract     SERVICES AGREEMENT                       SOMERSET COUNTY JAIL
           or lease is for and the                                              40 GROVE ST
           nature of the debtor’s                                               SOMERVILLE, NJ 088762306
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1095    State what the contract     SERVICES AGREEMENT                       SOMERTON CENTER
           or lease is for and the                                              650 EDISON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191161237
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1096    State what the contract     SERVICES AGREEMENT                       SOMERTON CENTER
           or lease is for and the                                              650 EDISON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191161237
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 183 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 305 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1097    State what the contract     LABORATORY SERVICES AGREEMENT            SOUTH COUNTY NURSING AND REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               740 OAK HILL RD
           interest                                                             NORTH KINGSTOWN, RI 02852

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1098    State what the contract     SERVICES AGREEMENT                       SOUTH COUNTY NURSING AND REHAB
           or lease is for and the                                              740 OAK HILL ROAD
           nature of the debtor’s                                               NORTH KINGSTON, RI 028527205
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1099    State what the contract     LABORATORY SERVICES AGREEMENT            SOUTH COVE MANOR NURSING CENTER
           or lease is for and the                                              ATTN: GEORGE BRODIE
           nature of the debtor’s                                               120 SHAWMUT AVE
           interest                                                             BOSTON, MA 02118

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1100    State what the contract     SERVICES AGREEMENT                       SOUTH COVE MANOR
           or lease is for and the                                              288 WASHINGTON ST
           nature of the debtor’s                                               QUINCY, MA 021691870
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1101    State what the contract     SERVICES AGREEMENT                       SOUTH DENNIS HEALTHCARE
           or lease is for and the                                              1 LOVE LN
           nature of the debtor’s                                               SOUTH DENNIS, MA 026600208
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1102    State what the contract     SERVICES AGREEMENT                       SOUTH LYON SENIOR CARE
           or lease is for and the                                              700 REYNOLDS SWEET PKWY
           nature of the debtor’s                                               SOUTH LYON, MI 481781816
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 184 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 306 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1103    State what the contract     SERVICES AGREEMENT                       SOUTH SHORE REHAB & SKILLED CARE CTR
           or lease is for and the                                              115 NORTH AVENUE
           nature of the debtor’s                                               ROCKLAND, MA 02370
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1104    State what the contract     LABORATORY SERVICES AGREEMENT            SOUTH SHORE REHAB AND SKILLED CARE CENTER
           or lease is for and the                                              ATTN: PATRICK SHEEHAN
           nature of the debtor’s                                               115 NORTH AVE
           interest                                                             ROCKLAND, MA 02370

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1105    State what the contract     MUTUAL LABORATORY SPECIMEN               SOUTHCOAST HOSPITALS GROUP INC
           or lease is for and the     TRANSFER AGREEMENT                       ATTN: MARK ROBERT
           nature of the debtor’s                                               101 PAGE ST
           interest                                                             NEW BEDFORD, MA 02740

           State the term remaining    5/8/2019

           List the contract number
           of any government
           contract

 2.1106    State what the contract     MUTUAL LABORATORY SPECIMEN               SOUTHCOAST HOSPITALS GROUP INC
           or lease is for and the     TRANSFER AGREEMENT                       ATTN: MARK ROBERT
           nature of the debtor’s                                               101 PAGE ST
           interest                                                             NEW BEDFORD, MA 02740

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1107    State what the contract     SERVICES AGREEMENT                       SOUTHEAST HEALTH CARE CENTER
           or lease is for and the                                              184 LINCOLN STREET
           nature of the debtor’s                                               EASTON, MA 02356
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1108    State what the contract     LABORATORY SERVICES AGREEMENT            SOUTHEAST REHAB AND SKILLED CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               184 LINCOLN ST
           interest                                                             NORTH EASTON, MA 02356

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 185 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 307 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1109    State what the contract     SERVICES AGREEMENT                       SOUTHERN OCEAN CTR
           or lease is for and the                                              1361 ROUTE 72 WEST
           nature of the debtor’s                                               MANAHAWKIN, NJ 080502417
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1110    State what the contract     SERVICES AGREEMENT                       SOUTHPOINTE
           or lease is for and the                                              100 AMITY ROAD
           nature of the debtor’s                                               FALL RIVER, MA 02720
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1111    State what the contract     SERVICES AGREEMENT                       SOUTHWOOD AT NORWELL
           or lease is for and the                                              501 CORDWAINER DRIVE
           nature of the debtor’s                                               NORWELL, MA 02061
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1112    State what the contract     MOBILE X-RAY AND EKG SERVICES            SOUTHWOOD AT NORWELL
           or lease is for and the     AGREEMENT DTD 7/1/2002                   ATTN: DIR OF NURSING
           nature of the debtor’s                                               501 CORDWAINER DR
           interest                                                             NORWELL, MA 02061

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1113    State what the contract     MOBILE X-RAY AND EKG SERVICES            SOUTHWOOD AT NORWELL
           or lease is for and the     AGREEMENT DTD 7/1/2002                   ATTN: RICHARD STARR
           nature of the debtor’s                                               501 CORDWAINER DR
           interest                                                             NORWELL, MA 02061

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1114    State what the contract     SERVICES AGREEMENT                       SPRENGER HEALTHCARE OF MISHAWAKA
           or lease is for and the                                              60257 BODNAR BLVD
           nature of the debtor’s                                               MISHAWAKA, IN 465449342
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 186 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 308 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1115    State what the contract     SERVICES AGREEMENT                       SPRING GROVE REHAB & HEALTHCARE
           or lease is for and the                                              144 GALES DR
           nature of the debtor’s                                               NEW PROVIDENCE, NJ 079742900
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1116    State what the contract     SERVICES AGREEMENT                       SPRING HILL HEALTH & REHAB
           or lease is for and the                                              12170 CORTEZ BLVD
           nature of the debtor’s                                               BROOKSVILLE, FL 346135578
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1117    State what the contract     SERVICES AGREEMENT                       SPRINGWOOD CARE & REHAB CTR
           or lease is for and the                                              4602 NORTHGATE COURT
           nature of the debtor’s                                               SARASOTA, FL 342342125
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1118    State what the contract     LABORATORY SERVICES AGREEMENT            ST ANN REHABILITATION AND NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               195 DOVER POINT RD
           interest                                                             DOVER, NH 03820-9147

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1119    State what the contract     LABORATORY SERVICES AGREEMENT            ST ANN REHABILITATION AND NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               195 DOVER POINT RD
           interest                                                             DOVER, NH 03820-9147

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1120    State what the contract     SERVICES AGREEMENT                       ST ANNES MEAD
           or lease is for and the                                              16106 TWELVE MILE ROAD
           nature of the debtor’s                                               SOUTHFIELD, MI 480762974
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 187 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 309 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1121    State what the contract     LABORATORY SERVICES AGREEMENT            ST FRANCIS ADULT DAY HEALTH
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               37 THORNE ST
           interest                                                             WORCESTER, MA 01604

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1122    State what the contract     SERVICES AGREEMENT                       ST FRANCIS HOME
           or lease is for and the                                              915 N RIVER RD
           nature of the debtor’s                                               SAGINAW, MI 486096831
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1123    State what the contract     SERVICES AGREEMENT                       ST FRANCIS REHAB & NURSING CTR
           or lease is for and the                                              101 PLANTATION STREET
           nature of the debtor’s                                               WORCESTER, MA 016043025
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1124    State what the contract     SERVICES AGREEMENT                       ST JOSEPH AT THE VILLA CENTER
           or lease is for and the                                              9400 CONANT ST
           nature of the debtor’s                                               HAMTRAMCK, MI 482123538
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1125    State what the contract     LABORATORY SERVICES AGREEMENT            ST JOSEPH REHAB AND NURSING CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               321 CENTRE ST
           interest                                                             DORCHESTER, MA 02122

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1126    State what the contract     SERVICES AGREEMENT                       ST JOSEPHS BROCKTON (PINEWOOD)
           or lease is for and the                                              215 THATCHER ST
           nature of the debtor’s                                               BROCKTON, MA 02302
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 188 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 310 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1127    State what the contract     SERVICES AGREEMENT                       ST JOSEPHS MANOR CARE & REHAB
           or lease is for and the                                              6448 MAIN STREET
           nature of the debtor’s                                               TRUMBALL, CT 066114552
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1128    State what the contract     SERVICES AGREEMENT                       ST JOSEPHS NSG CARE
           or lease is for and the                                              321 CENTRE ST
           nature of the debtor’s                                               DORCHESTER, MA 021221112
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1129    State what the contract     SERVICES AGREEMENT                       ST JOSEPHS REHAB & NURSING
           or lease is for and the                                              9400 CONANT ST
           nature of the debtor’s                                               HAMTRAMCK, MI 482123538
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1130    State what the contract     SERVICES AGREEMENT                       ST JOSEPHS RESIDENCE
           or lease is for and the                                              1365 ENFIELD ST
           nature of the debtor’s                                               ENFIELD, CT 060824295
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1131    State what the contract     LABORATORY SERVICES AGREEMENT            ST JOSEPHS RESIDENCE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               1365 ENFIELD ST
           interest                                                             ENFIELD, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1132    State what the contract     SERVICES AGREEMENT                       ST MARY HEALTHCARE CTR
           or lease is for and the                                              39 QUEEN STREET
           nature of the debtor’s                                               WORCESTER, MA 016102433
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 189 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 311 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1133    State what the contract     LABORATORY SERVICES AGREEMENT            ST MARY OF MICHIGAN
           or lease is for and the                                              800 SOUTH WASHINGTON
           nature of the debtor’s                                               SAGINAW, MI 48601-2524
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1134    State what the contract     SERVICES AGREEMENT                       ST PATRICKS MANOR
           or lease is for and the                                              863 CENTRAL ST
           nature of the debtor’s                                               FRAMINGHAM, MA 017014813
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1135    State what the contract     LABORATORY SERVICES AGREEMENT            ST PATRICKS MANOR
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               863 CENTRAL ST
           interest                                                             FRAMINGHAM, MA 01701-4813

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1136    State what the contract     SERVICES AGREEMENT                       ST PETERSBURG NURSING AND REHABILITATION
           or lease is for and the                                              521 ATWOOD N
           nature of the debtor’s                                               ST PETERSBURG, FL 337026810
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1137    State what the contract     SERVICES AGREEMENT                       STENTON CARE & REHAB
           or lease is for and the                                              7310 STENTON AVE
           nature of the debtor’s                                               PHILADELPHIA, PA 191503412
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1138    State what the contract     SERVICES AGREEMENT                       STERLING HEALTH & REHAB
           or lease is for and the                                              318 SOUTH ORANGE ST
           nature of the debtor’s                                               MEDIA, PA 190633614
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 190 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 312 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1139    State what the contract     LABORATORY SERVICES AGREEMENT            STERLING VILLAGE CENTER
           or lease is for and the                                              18 DANA HILL RD
           nature of the debtor’s                                               STERLING, MA 01564
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1140    State what the contract     SERVICES AGREEMENT                       STERLING VILLAGE CTR
           or lease is for and the                                              18 DANA HILL RD
           nature of the debtor’s                                               STERLING, MA 01564-2414
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1141    State what the contract     SERVICES AGREEMENT                       STONEHEDGE HEALTH CARE CENTER
           or lease is for and the                                              5 REDLANDS ROAD
           nature of the debtor’s                                               W. ROXBURY, MA 02132
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1142    State what the contract     SERVICES AGREEMENT                       STRATFORD COURT OF PALM HARBOR
           or lease is for and the                                              45 KATHERINE BLVD
           nature of the debtor’s                                               PALM HARBOR, FL 346843661
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1143    State what the contract     SERVICES AGREEMENT                       STRATFORD COURT OF PALM HARBOR
           or lease is for and the                                              45 KATHERINE BLVD
           nature of the debtor’s                                               PALM HARBOR, FL 346843661
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1144    State what the contract     LABORATORY SERVICES AGREEMENT            STURGES RIDGE OF FAIRFIELD
           or lease is for and the                                              448 MILL PLAIN RD
           nature of the debtor’s                                               FAIRFIELD, CT 06824
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 191 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 313 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1145    State what the contract     SERVICES AGREEMENT                       SUMMIT RIDGE CENTER
           or lease is for and the                                              20 SUMMIT ST
           nature of the debtor’s                                               WEST ORANGE, NJ 070521501
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1146    State what the contract     REAL PROPERTY LEASE AGREEMENT            SUN REALTY PARTNERS LLC
           or lease is for and the     INCLUDING ANY ADDENDUMS OR               4008 N FLORIDA VE
           nature of the debtor’s      AMENDMENTS THERETO                       TAMPA, FL 33603
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1147    State what the contract     SERVICES AGREEMENT                       SUNNY ACRES NSG HOME
           or lease is for and the                                              254 BILLERICA RD
           nature of the debtor’s                                               CHELMSFORD, MA 018244184
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1148    State what the contract     FACILITY PRICING SCHEDULE                SUNNY ACRES NURSING & REHAB CENTER
           or lease is for and the                                              254 BILLERICA RD
           nature of the debtor’s                                               CHELMSFORD, MA 01824-4184
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1149    State what the contract     SERVICES AGREEMENT                       SUNNYSIDE NURSING HOME
           or lease is for and the                                              5201 BAHIA VISTA ST
           nature of the debtor’s                                               SARASOTA, FL 342322615
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1150    State what the contract     SERVICES AGREEMENT                       SUNSET POINT NSG & REHAB CTR
           or lease is for and the                                              1980 SUNSET POINT ROAD
           nature of the debtor’s                                               CLEARWATER, FL 337651132
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 192 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 314 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1151    State what the contract     SERVICES AGREEMENT                       SUPERIOR RESIDENCE OF BRANDON
           or lease is for and the                                              1819 PROVIDENCE RIDGE BLVD
           nature of the debtor’s                                               BRANDON, FL 33511
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1152    State what the contract     SERVICES AGREEMENT                       SUPERIOR WOODS HEALTHCARE CTR
           or lease is for and the                                              8380 GEDDES ROAD
           nature of the debtor’s                                               YPSILANTI, MI 481989404
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1153    State what the contract     SERVICES AGREEMENT                       SURREY PLACE HEALTHCARE & REHAB
           or lease is for and the                                              5525 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 342095601
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1154    State what the contract     SERVICES AGREEMENT                       SUTTON HILL CENTER
           or lease is for and the                                              1801 TURNPIKE ST
           nature of the debtor’s                                               NORTH ANDOVER, MA 01845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1155    State what the contract     SERVICES AGREEMENT                       SWANTON HEALTHCARE CTR
           or lease is for and the                                              214 S MUNSON RD
           nature of the debtor’s                                               SWANTON, OH 435581210
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1156    State what the contract     LABORATORY SERVICES AGREEMENT            TABER STREET NURSING CENTER
           or lease is for and the                                              ATTN: JAMES S. MAMMARY JR
           nature of the debtor’s                                               19 TABER ST
           interest                                                             NEW BEDFORD, MA 02740

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 193 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 315 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1157    State what the contract     LABORATORY SERVICES AGREEMENT            TALLAHASSEE MEDICAL CENTER INC
           or lease is for and the     PROVIDE LABORATORY TESTING               D/B/A CAPITAL REGIONAL MEDICAL CENTER
           nature of the debtor’s      SERVICES                                 2626 CAPITAL MEDICAL BLVD
           interest                                                             TALLAHASSEE, FL 32308

           State the term remaining    6/18/2019

           List the contract number
           of any government
           contract

 2.1158    State what the contract     SERVICES AGREEMENT                       TALMADGE PARK
           or lease is for and the                                              38 TALMADGE AVE
           nature of the debtor’s                                               EAST HAVEN, CT 06512
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1159    State what the contract     LABORATORY SERVICES AGREEMENT            TALMADGE PARK
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               38 TALMADGE RD
           interest                                                             EAST HAVEN, CT 06512

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1160    State what the contract     SERVICES AGREEMENT                       TAMPA LAKES HEALTH & REHAB CTR
           or lease is for and the                                              750 HAYES ROAD
           nature of the debtor’s                                               LUTZ, FL 335496132
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1161    State what the contract     SERVICES AGREEMENT                       TARPON POINT NURSING REHAB
           or lease is for and the                                              5157 PARK CLUB DR
           nature of the debtor’s                                               SARASOTA, FL 342351801
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1162    State what the contract     SERVICES AGREEMENT                       TAUNTON NURSING HOME
           or lease is for and the                                              350 NORTON AVE
           nature of the debtor’s                                               TAUNTON, MA 027801270
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 194 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 316 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1163    State what the contract     CONTRACT ADDENDUM                        TAUNTON NURSING HOME
           or lease is for and the     ADDENDUM TO AGREEMENT DTD                ATTN: ADMINISTRATOR
           nature of the debtor’s      7/1/2016                                 350 NORTON AVE
           interest                                                             TAUNTON, MA 02780-1270

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1164    State what the contract     SERVICES AGREEMENT                       TERRACINA GRAND
           or lease is for and the                                              6825 DAVIS BLVD
           nature of the debtor’s                                               NAPLES, FL 34104
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1165    State what the contract     SERVICES AGREEMENT                       THE ARC TAMPA BAY
           or lease is for and the                                              1501 N BELCHER RD
           nature of the debtor’s                                               CLEARWATER, FL 337651300
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1166    State what the contract     SERVICES AGREEMENT                       THE ARLINGTON OF NAPLES (ILF)
           or lease is for and the                                              8060 LELY CULTURAL PARKWAY
           nature of the debtor’s                                               NAPLES, FL 341139010
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1167    State what the contract     SERVICES AGREEMENT                       THE ARLINGTON OF NAPLES
           or lease is for and the                                              8060 LELY CULTURAL PKWY
           nature of the debtor’s                                               NAPLES, FL 341139010
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1168    State what the contract     SERVICES AGREEMENT                       THE ARLINGTON OF NAPLES
           or lease is for and the                                              8060 LELY CULTURAL PKWY
           nature of the debtor’s                                               NAPLES, FL 341139016
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 195 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 317 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1169    State what the contract     SERVICES AGREEMENT                       THE BAY AT CRANBROOK
           or lease is for and the                                              5000 E SEVEN MILE RD
           nature of the debtor’s                                               DETROIT, MI 482342261
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1170    State what the contract     SERVICES AGREEMENT                       THE BAY AT ELMWOOD
           or lease is for and the                                              1881 E GRAND BLVD
           nature of the debtor’s                                               DETROIT, MI 482113041
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1171    State what the contract     SERVICES AGREEMENT                       THE BAY AT WOODWARD
           or lease is for and the                                              9146 WOODWARD AVE
           nature of the debtor’s                                               DETROIT, MI 482021612
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1172    State what the contract     SERVICES AGREEMENT                       THE BELVEDERE
           or lease is for and the                                              2507 CHESTNUT ST
           nature of the debtor’s                                               CHESTER, PA 190134841
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1173    State what the contract     SERVICES AGREEMENT                       THE BOSTON HOME
           or lease is for and the                                              2049 DORCHESTER AVE 2061
           nature of the debtor’s                                               BOSTON, MA 021244742
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1174    State what the contract     SERVICES AGREEMENT                       THE BOSTONIAN
           or lease is for and the                                              337 NEPONSET AVENUE
           nature of the debtor’s                                               DORCHESTER, MA 02122
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 196 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 318 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1175    State what the contract     SERVICES AGREEMENT                       THE COMMONS AT LINCOLN
           or lease is for and the                                              1 HARVEST CIRCLE
           nature of the debtor’s                                               LINCOLN, MA 017733214
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1176    State what the contract     SERVICES AGREEMENT                       THE CROSSING AT HANCOCK CREEK
           or lease is for and the                                              3501 HANCOCK CREEK PKWY
           nature of the debtor’s                                               FORT MYERS, FL 339037202
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1177    State what the contract     SERVICES AGREEMENT                       THE CROSSING AT RIVERVIEW
           or lease is for and the                                              8451 US HWY 301 S
           nature of the debtor’s                                               RIVERVIEW, FL 335785441
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1178    State what the contract     SERVICES AGREEMENT                       THE CURTIS HOME
           or lease is for and the                                              380 CROWN ST
           nature of the debtor’s                                               MERIDEN, CT 064506484
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1179    State what the contract     SERVICES AGREEMENT                       THE ELMS CENTER
           or lease is for and the                                              71 ELM STREET
           nature of the debtor’s                                               MILFORD, NH 030554810
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1180    State what the contract     SERVICES AGREEMENT                       THE ENCORE AT BOCA RATON
           or lease is for and the                                              7300 DEL PRADO CIRCLE SOUTH
           nature of the debtor’s                                               BOCA RATON, FL 33427
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 197 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 319 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1181    State what the contract     SERVICES AGREEMENT                       THE ESTATE AT HYDE PARK
           or lease is for and the                                              2301 W PALM DRIVE
           nature of the debtor’s                                               TAMPA, FL 33629
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1182    State what the contract     SERVICES AGREEMENT                       THE GARDENS OF PORT ST LUCIE
           or lease is for and the                                              1699 SE LYNGATE DR
           nature of the debtor’s                                               PORT ST LUCIE, FL 349525016
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1183    State what the contract     SERVICES AGREEMENT                       THE GILBERT RESIDENCE (ALF)
           or lease is for and the                                              203 SOUTH HURON ST
           nature of the debtor’s                                               YPSILANTI, MI 481975422
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1184    State what the contract     SERVICES AGREEMENT                       THE GILBERT RESIDENCE (NURSING)
           or lease is for and the                                              203 SOUTH HURON ST
           nature of the debtor’s                                               YPSILANTI, MI 481975422
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1185    State what the contract     SERVICES AGREEMENT                       THE GILBERT RESIDENCE
           or lease is for and the                                              203 SOUTH HURON ST
           nature of the debtor’s                                               YPSILANTI, MI 481975422
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1186    State what the contract     SERVICES AGREEMENT                       THE HEALTH CENTER AT THE WILLOWS
           or lease is for and the                                              101 BARRY ROAD
           nature of the debtor’s                                               WORCESTER, MA 016091273
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 198 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 320 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1187    State what the contract     SERVICES AGREEMENT                       THE HIGHLANDS LTC
           or lease is for and the                                              335 NICHOLS ROAD
           nature of the debtor’s                                               FITCHBURG, MA 01420-1932
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1188    State what the contract     SERVICES AGREEMENT                       THE INN AT FAIRVIEW
           or lease is for and the                                              203 LOWELL RD
           nature of the debtor’s                                               HUDSON, NH 03051
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1189    State what the contract     SERVICES AGREEMENT                       THE LAKELAND CENTER
           or lease is for and the                                              26900 FRANKLIN ROAD
           nature of the debtor’s                                               SOUTHFIELD, MI 480335312
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1190    State what the contract     SERVICES AGREEMENT                       THE LODGES OF DURAND
           or lease is for and the                                              8800 MONROE ROAD
           nature of the debtor’s                                               DURAND, MI 484291034
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1191    State what the contract     SERVICES AGREEMENT                       THE MEADOWS AT EDGEWOOD
           or lease is for and the                                              575 OSGOOD ST
           nature of the debtor’s                                               NORTH ANDOVER, MA 018451975
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1192    State what the contract     SERVICES AGREEMENT                       THE MEADOWS
           or lease is for and the                                              111 HUNTOON MEMORIAL HGWY
           nature of the debtor’s                                               ROCHDALE, MA 01542
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 199 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 321 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1193    State what the contract     SERVICES AGREEMENT                       THE MILTON HOME
           or lease is for and the                                              206 EAST MARION ST
           nature of the debtor’s                                               SOUTH BEND, IN 466011029
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1194    State what the contract     SERVICES AGREEMENT                       THE OXFORD
           or lease is for and the                                              689 MAIN STREET
           nature of the debtor’s                                               HAVERHILL, MA 018302643
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1195    State what the contract     SERVICES AGREEMENT                       THE PALMS OF PUNTA GORDA
           or lease is for and the                                              2295 SHREVE ST
           nature of the debtor’s                                               PUNTA GORDA, FL 339505954
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1196    State what the contract     SERVICES AGREEMENT                       THE PARKS HEALTH & REHAB CTR
           or lease is for and the                                              9311 S ORANGE BLOSSOM TRL
           nature of the debtor’s                                               ORLANDO, FL 328378301
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1197    State what the contract     SERVICES AGREEMENT                       THE PAVILION
           or lease is for and the                                              876 FALMOUTH RD
           nature of the debtor’s                                               HYANNIS, MA 026012322
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1198    State what the contract     SERVICES AGREEMENT                       THE RESERVOIR CARE & REHAB
           or lease is for and the                                              1 EMILY WAY
           nature of the debtor’s                                               WEST HARTFORD, CT 06107
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 200 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 322 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1199    State what the contract     SERVICES AGREEMENT                       THE RESERVOIR MARLBORO
           or lease is for and the                                              400 BOLTON STREET
           nature of the debtor’s                                               MARLBOROUGH, MA 017523912
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1200    State what the contract     SERVICES AGREEMENT                       THE RIVERS ASSISTED LIVING
           or lease is for and the                                              900 COOK ROAD
           nature of the debtor’s                                               GROSSE POINTE, MI 482362739
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1201    State what the contract     SERVICES AGREEMENT                       THE SPRINGS AT BISCAYNE
           or lease is for and the                                              6235 HOFFMAN ST
           nature of the debtor’s                                               NORTH PORT, FL 342872285
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1202    State what the contract     SERVICES AGREEMENT                       THE SPRINGS AT LAKE POINTE WOODS
           or lease is for and the                                              3280 LAKE POINTE BLVD
           nature of the debtor’s                                               SARASOTA, FL 342316896
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1203    State what the contract     SERVICES AGREEMENT                       THE TERRACES AT BONITA SPRINGS (ALF)
           or lease is for and the                                              26475 SOUTH TAMIAMI TRAIL
           nature of the debtor’s                                               BONITA SPRINGS, FL 341347069
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1204    State what the contract     SERVICES AGREEMENT                       THE TERRACES AT BONITA SPRINGS ALF (3)
           or lease is for and the                                              26475 SOUTH TAMIAMI TRAIL
           nature of the debtor’s                                               BONITA SPRINGS, FL 341347069
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 201 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 323 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1205    State what the contract     SERVICES AGREEMENT                       THE TERRACES AT BONITA SPRINGS
           or lease is for and the                                              26475 SOUTH TAMIAMI TRAIL
           nature of the debtor’s                                               BONITA SPRINGS, FL 341347069
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1206    State what the contract     SERVICES AGREEMENT                       THE VILLAGE OF WESTLAND COTTAGES
           or lease is for and the                                              32111 CHERRY HILL RD
           nature of the debtor’s                                               WESTLAND, MI 481867902
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1207    State what the contract     SERVICES AGREEMENT                       THE WHITTIER PAVILION
           or lease is for and the                                              78 SUMMER ST
           nature of the debtor’s                                               HAVERHILL, MA 018305814
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1208    State what the contract     SERVICES AGREEMENT                       THE WILLOWS
           or lease is for and the                                              225 AMITY ROAD
           nature of the debtor’s                                               WOODBRIDGE, CT 06525
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1209    State what the contract     SERVICES AGREEMENT                       THE WOOD LANDS
           or lease is for and the                                              825 SANTA BARBARA BLVD.
           nature of the debtor’s                                               CAPE CORAL, FL 339912072
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1210    State what the contract     LABORATORY SERVICES AGREEMENT            THOMAS UPHAM HOUSE
           or lease is for and the                                              519 MAIN ST
           nature of the debtor’s                                               MEDFIELD, MA 02052
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 202 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 324 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1211    State what the contract     LABORATORY SERVICES AGREEMENT            THOMAS UPHAM HOUSE
           or lease is for and the                                              519 MAIN ST
           nature of the debtor’s                                               MEDFIELD, MA 02052
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1212    State what the contract     SERVICES AGREEMENT                       THOMAS UPHAM HOUSE
           or lease is for and the                                              519 MAIN STREET
           nature of the debtor’s                                               MEDFIELD, MA 020522522
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1213    State what the contract     LABORATORY SERVICES AGREEMENT            THOMAS UPHAM HOUSE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               519 MAIN ST
           interest                                                             MEDFIELD, MA 02052

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1214    State what the contract     LABORATORY SERVICES AGREEMENT            THREE RIVERS HEALTHCARE & REHAB
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               60 CROUCH AVE
           interest                                                             NORWICH, CT 06360

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1215    State what the contract     SERVICES AGREEMENT                       THREE RIVERS HEALTHCARE
           or lease is for and the                                              60 CROUCH AVE
           nature of the debtor’s                                               NORWICH, CT 063602222
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1216    State what the contract     SERVICES AGREEMENT                       THRIVE ASSISTED LIVING
           or lease is for and the                                              839 HELSTON ROAD
           nature of the debtor’s                                               WEST BLOOMFIELD, MI 483042017
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 203 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 325 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1217    State what the contract     SERVICES AGREEMENT                       TIERRA PINES
           or lease is for and the                                              7380 ULMERTON RD
           nature of the debtor’s                                               LARGO, FL 337714512
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1218    State what the contract     LABORATORY SERVICES AGREEMENT            TIMOTHY DANIELS HOUSE
           or lease is for and the                                              84 ELM ST
           nature of the debtor’s                                               HOLLISTON, MA 01746
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1219    State what the contract     SERVICES AGREEMENT                       TIMOTHY DANIELS HOUSE
           or lease is for and the                                              84 ELM ST
           nature of the debtor’s                                               HOLLISTON, MA 017462138
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1220    State what the contract     LABORATORY SERVICES AGREEMENT            TIMOTHY DANIELS HOUSE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               84 ELM ST
           interest                                                             HOLLISTON, MA 01746

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1221    State what the contract     SERVICES AGREEMENT                       TOBY WEINMAN ASSISTED LIVING RESIDENCE
           or lease is for and the                                              240 59TH ST N
           nature of the debtor’s                                               ST PETERSBURG, FL 337108538
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1222    State what the contract     SERVICES AGREEMENT                       TOWN & COUNTRY HCC
           or lease is for and the                                              259 BALDWIN ST
           nature of the debtor’s                                               LOWELL, MA 018512211
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 204 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 326 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1223    State what the contract     LABORATORY SERVICES AGREEMENT            TOWN & COUNTRY HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               259 BALDWIN ST
           interest                                                             LOWELL, MA 01851

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1224    State what the contract     SERVICES AGREEMENT                       TRANSITIONAL HEALTH SERVICES WAYNE
           or lease is for and the                                              34330 VAN BORN ROAD
           nature of the debtor’s                                               WAYNE, MI 481842472
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1225    State what the contract     SERVICES AGREEMENT                       TREMONT HEALTH CARE CENTER
           or lease is for and the                                              605 MAIN STREET
           nature of the debtor’s                                               WAREHAM, MA 02571
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1226    State what the contract     LABORATORY SERVICES AGREEMENT            TREMONT, THE
           or lease is for and the                                              ATTN: PATRICK SHEEHAN
           nature of the debtor’s                                               605 MAIN ST
           interest                                                             WAREHAM, MA 02571

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1227    State what the contract     LABORATORY SERVICES AGREEMENT            TREMONT, THE
           or lease is for and the                                              ATTN: PATRICK SHEEHAN
           nature of the debtor’s                                               605 MAIN ST
           interest                                                             WAREHAM, MA 02571

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1228    State what the contract     SERVICES AGREEMENT                       TROY HILLS CENTER
           or lease is for and the                                              200 REYNOLDS AVE
           nature of the debtor’s                                               PARSIPPANY, NJ 070543326
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 205 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 327 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1229    State what the contract     PAYER AGREEMENT                          TUFTS HEALTH PLAN
           or lease is for and the                                              705 MOUNT AUBURN STREET
           nature of the debtor’s                                               WATERTOWN, MA 02472
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1230    State what the contract     PAYER AGREEMENT                          TUFTS HEALTH PLAN
           or lease is for and the                                              705 MOUNT AUBURN STREET
           nature of the debtor’s                                               WATERTOWN, MA 02472
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1231    State what the contract     SERVICES AGREEMENT                       TULIP SPECIAL CARE
           or lease is for and the                                              3300 HENRY AVE STE 700
           nature of the debtor’s                                               PHILADELPHIA, PA 191291121
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1232    State what the contract     SERVICES AGREEMENT                       TUSCAN GARDENS OF VENETIA BAY
           or lease is for and the                                              841 VENETIA BAY BLVD
           nature of the debtor’s                                               VENICE, FL 342858038
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1233    State what the contract     LABORATORY SERVICES AGREEMENT            TWIN MAPLES HEALTH CARE INC
           or lease is for and the                                              809R NEW HAVEN RD
           nature of the debtor’s                                               DURHAM, CT 06422
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1234    State what the contract     SERVICES AGREEMENT                       TWIN OAKS CENTER
           or lease is for and the                                              63 LOCUST ST
           nature of the debtor’s                                               DANVERS, MA 019232240
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 206 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 328 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1235    State what the contract     LABORATORY SERVICES AGREEMENT            TWIN OAKS CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               63 LOCUST ST
           interest                                                             DANVERS, MA 01923

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1236    State what the contract     LABORATORY SERVICES AGREEMENT            TWIN OAKS REHAB AND NURSING
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               63 LOCUST ST
           interest                                                             DANVERS, MA 01923

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1237    State what the contract     PAYER AGREEMENT                          UHC/EVERCARE OF MA
           or lease is for and the                                              5901 LINCOLN DR
           nature of the debtor’s                                               MINNEAPOLIS, MN 55436
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1238    State what the contract     PAYER AGREEMENT                          UHC/EVERCARE OF MA
           or lease is for and the                                              5901 LINCOLN DR
           nature of the debtor’s                                               MINNEAPOLIS, MN 55436
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1239    State what the contract     SERVICES AGREEMENT                       UNITED METHODIST COMM AT BRISTOL GLEN
           or lease is for and the                                              200 BRISTOL GLEN DR
           nature of the debtor’s                                               NEWTON, NJ 078602329
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1240    State what the contract     SERVICES AGREEMENT                       UNITED METHODIST COMM AT COLLINGSWOOD
           or lease is for and the                                              460 HADDON AVE
           nature of the debtor’s                                               COLLINGSWOOD, NJ 081081336
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 207 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 329 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1241    State what the contract     SERVICES AGREEMENT                       UNITED METHODIST COMM AT PITMAN
           or lease is for and the                                              535 N OAK AVE
           nature of the debtor’s                                               PITMAN, NJ 080711025
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1242    State what the contract     SERVICES AGREEMENT                       UNITED METHODIST COMM AT THE SHORES
           or lease is for and the                                              2201 BAY AVE
           nature of the debtor’s                                               OCEAN CITY, NJ 082262568
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1243    State what the contract     LABORATORY SERVICES                      UNIVERSITY OF TOLEDO,THE
           or lease is for and the                                              D/B/A THE UNIVERSITY OF TOLEDO MEDICAL CENTER
           nature of the debtor’s                                               LABORATORY
           interest                                                             3000 ARLINGTON AVENUE
                                                                                TOLEDO, OH 43614
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1244    State what the contract     SERVICES AGREEMENT                       URSULINE CENTER
           or lease is for and the                                              4035 INDIAN RD
           nature of the debtor’s                                               TOLEDO, OH 436062226
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1245    State what the contract     LABORATORY SERVICES AGREEMENT            VALLEY STREAM OPERATOR LLC
           or lease is for and the                                              C/O MARQUIS HEALTH SERVICES
           nature of the debtor’s                                               ATTN LEGAL DEPT
           interest                                                             PO BOX 1030
                                                                                BRICK, NJ 08723
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1246    State what the contract     LABORATORY SERVICES AGREEMENT            VALLEY STREAM OPERATOR LLC
           or lease is for and the                                              D/B/A VALLEY STREAM REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             94 SUMMER ST
                                                                                FITCHBURG, MA 04120-5761
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 208 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 330 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1247    State what the contract     SERVICES AGREEMENT                       VANDERMAN PLACE
           or lease is for and the                                              595 VALLEY STREET
           nature of the debtor’s                                               WILLIMANTIC, CT 062261901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1248    State what the contract     LABORATORY SERVICES AGREEMENT            VANDERMAN PLACE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               595 VALLEY ST
           interest                                                             WILLIMANTIC, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1249    State what the contract     LABORATORY SERVICES AGREEMENT            VERO HEALTH AND REHAB OF MATTAPAN
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               405 RIVER ST
           interest                                                             MATTAPAN, MA 02126

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1250    State what the contract     SERVICES AGREEMENT                       VERO HEALTH MATTAPAN
           or lease is for and the                                              405 RIVER ST
           nature of the debtor’s                                               MATTAPAN, MA 021262210
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1251    State what the contract     SERVICES AGREEMENT                       VERO HEALTH PARKWAY
           or lease is for and the                                              1190 VFW PARKWAY
           nature of the debtor’s                                               WEST ROXBURY, MA 021324208
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1252    State what the contract     SERVICES AGREEMENT                       VERO HEALTH WEST ROXBURY
           or lease is for and the                                              5060 WASHINGTON ST
           nature of the debtor’s                                               WEST ROXBURY, MA 021324738
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 209 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 331 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1253    State what the contract     SERVICES AGREEMENT                       VICTORIA HAVEN NURSING FACILITY
           or lease is for and the                                              137 NICHOLS STREET
           nature of the debtor’s                                               NORWOOD, MA 02062
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1254    State what the contract     LABORATORY SERVICES AGREEMENT            VICTORIA HAVEN
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               137 NICHOLS ST
           interest                                                             NORWOOD, MA 02062

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1255    State what the contract     SERVICES AGREEMENT                       VILLA AT CITY CENTER
           or lease is for and the                                              11700 E TEN MILE ROAD
           nature of the debtor’s                                               WARREN, MI 480893903
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1256    State what the contract     SERVICES AGREEMENT                       VILLA AT GREAT LAKES CROSSING
           or lease is for and the                                              22811 W SEVEN MILE ROAD
           nature of the debtor’s                                               DETROIT, MI 482191739
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1257    State what the contract     SERVICES AGREEMENT                       VILLA AT GREEN LAKES ESTATES (EMPLOYEE)
           or lease is for and the                                              6470 ALDEN DRIVE
           nature of the debtor’s                                               ORCHARD LAKE, MI 483242006
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1258    State what the contract     SERVICES AGREEMENT                       VILLA AT GREEN LAKES ESTATES
           or lease is for and the                                              6470 ALDEN DRIVE
           nature of the debtor’s                                               ORCHARD LAKE, MI 483242006
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 210 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 332 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1259    State what the contract     SERVICES AGREEMENT                       VILLA AT SILVERBELL
           or lease is for and the                                              1255 WEST SILVERBELL ROAD
           nature of the debtor’s                                               ORION, MI 483591345
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1260    State what the contract     SERVICES AGREEMENT                       VILLA AT TERRACINA GRAND
           or lease is for and the                                              6855 DAVIS BLVD
           nature of the debtor’s                                               NAPLES, FL 341045320
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1261    State what the contract     SERVICES AGREEMENT                       VILLA AT THE PARK (EMPLOYEE)
           or lease is for and the                                              111 FORD AVENUE
           nature of the debtor’s                                               HIGHLAND PARK, MI 482033675
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1262    State what the contract     SERVICES AGREEMENT                       VILLA AT THE PARK
           or lease is for and the                                              111 FORD AVENUE
           nature of the debtor’s                                               HIGHLAND PARK, MI 482033675
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1263    State what the contract     SERVICES AGREEMENT                       VILLA COURT ALF
           or lease is for and the                                              1992 QUEEN ST
           nature of the debtor’s                                               NORTH FORT MYERS, FL 339173974
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1264    State what the contract     SERVICES AGREEMENT                       VILLA MARIA NURSING & REHAB
           or lease is for and the                                              20 BABCOCK AVE
           nature of the debtor’s                                               PLAINFIELD, CT 06374
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                             Page 211 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 333 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1265    State what the contract     LABORATORY SERVICES AGREEMENT            VILLA MARIA NURSING & REHAB
           or lease is for and the                                              20 BABCOCK AVE
           nature of the debtor’s                                               PLAINFIELD, CT 06374-1226
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1266    State what the contract     LABORATORY SERVICES AGREEMENT            VILLAGE CREST CENTER FOR HEALTH & REHAB
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               19 POPLAR ST
           interest                                                             NEW MILFORD, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1267    State what the contract     SERVICES AGREEMENT                       VILLAGE CREST CENTER
           or lease is for and the                                              19 POPLAR ST
           nature of the debtor’s                                               NEW MILFORD, CT 067762901
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1268    State what the contract     SERVICES AGREEMENT                       VILLAGE ON THE ISLE (IL)
           or lease is for and the                                              920 TAMIAMI TRL S
           nature of the debtor’s                                               VENICE, FL 342853652
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1269    State what the contract     SERVICES AGREEMENT                       VILLAGE ON THE ISLE LUKEHAVEN
           or lease is for and the                                              910 TAMIAMI TRL S
           nature of the debtor’s                                               VENICE, FL 342853629
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1270    State what the contract     SERVICES AGREEMENT                       VILLAGE PLACE ASSISTED LIVING
           or lease is for and the                                              18400 COCHRAN BLVD
           nature of the debtor’s                                               PORT CHARLOTTE, FL 339483343
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 212 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 334 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1271    State what the contract     SERVICES AGREEMENT                       VILLAGES OF LAPEER NURSING AND REHAB
           or lease is for and the                                              239 S MAIN ST
           nature of the debtor’s                                               LAPEER, MI 484462426
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1272    State what the contract     SERVICES AGREEMENT                       VILLAS AT LAKESIDE OAKS
           or lease is for and the                                              1059 VIRGINIA STREET
           nature of the debtor’s                                               DUNEDIN, FL 346987326
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1273    State what the contract     SERVICES AGREEMENT                       VILLAS AT SUNSET BAY
           or lease is for and the                                              7423 KAUAI LOOP
           nature of the debtor’s                                               NEW PORT RICHEY, FL 346536142
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1274    State what the contract     LABORATORY SERVICES AGREEMENT            VISTA CLINICAL DIAGNOSTICS LLC
           or lease is for and the                                              ATTN: PAT OWEN, CONTRACTS
           nature of the debtor’s                                               4290 S HWY 27, STE 201
           interest                                                             CLERMONT, FL 34711

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1275    State what the contract     SERVICES AGREEMENT                       VISTA CLINICAL DIAGNOSTICS ST.PETE
           or lease is for and the                                              4290 S HWY 27 #103
           nature of the debtor’s                                               CLERMONT, FL 347118066
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1276    State what the contract     SERVICES AGREEMENT                       VISTA MANOR
           or lease is for and the                                              1550 JESS PARRISH COURT
           nature of the debtor’s                                               TITUSVILLE, FL 327962147
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 213 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 335 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1277    State what the contract     SERVICES AGREEMENT                       VISTA MANOR
           or lease is for and the                                              1550 JESS PARRISH COURT
           nature of the debtor’s                                               TITUSVILLE, FL 327962147
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1278    State what the contract     LABORATORY SERVICES AGREEMENT            VK ABINGTON LLC
           or lease is for and the                                              D/B/A COLONY CENTER FOR HEALTH & REHABILITATION
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             277 WASHINGTON ST
                                                                                ABINGTON, MA 02351
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1279    State what the contract     LABORATORY SERVICES AGREEMENT            VK DOVER LLC
           or lease is for and the                                              D/B/A DOVER CENTER FOR HEALTH & REHAB
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             307 PLAZA DR
                                                                                DOVER, NH 03820-2455
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1280    State what the contract     LABORATORY SERVICES AGREEMENT            VK EAST BRIDGEWATER LLC
           or lease is for and the                                              DBA SACHEM CENTER FOR HEALTH & REHABILITATION
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             66 CENTRAL ST
                                                                                EAST BRIDGEWATER, MA 02333
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1281    State what the contract     SERVICES AGREEMENT                       VOORHEES CENTER
           or lease is for and the                                              3001 EVESHAM RD
           nature of the debtor’s                                               VOORHEES, NJ 080439547
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1282    State what the contract     LABORATORY SERVICES AGREEMENT            W.A. FOOTE MEMORIAL HOSPITAL
           or lease is for and the     DTD 7/23/2014                            D/B/A ALLEGIANCE HEALTH
           nature of the debtor’s                                               205 N EAST AVE
           interest                                                             JACKSON, MI 49201

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 214 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 336 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1283    State what the contract     LABORATORY SERVICES AGREEMENT            W.A. FOOTE MEMORIAL HOSPITAL
           or lease is for and the     DTD 7/23/2014                            D/B/A ALLEGIANCE HEALTH
           nature of the debtor’s                                               ATTN GENERAL COUNSEL
           interest                                                             205 N EAST AVE
                                                                                JACKSON, MI 49201
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1284    State what the contract     LABORATORY SERVICES AGREEMENT            W.A. FOOTE MEMORIAL HOSPITAL
           or lease is for and the     DTD 7/23/2014                            D/B/A ALLEGIANCE HEALTH
           nature of the debtor’s                                               ATTN PRESIDENT & CEO
           interest                                                             205 N EAST AVE
                                                                                JACKSON, MI 49201
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1285    State what the contract     LABORATORY SERVICES AGREEMENT            W.A. FOOTE MEMORIAL HOSPITAL
           or lease is for and the     DTD 4/20/2017                            D/B/A HENRY FORD ALLEGIANCE HEALTH
           nature of the debtor’s                                               ATTN GENERAL COUNSEL
           interest                                                             205 N EAST AVE
                                                                                JACKSON, MI 49201
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1286    State what the contract     LABORATORY SERVICES AGREEMENT            W.A. FOOTE MEMORIAL HOSPITAL
           or lease is for and the     DTD 4/20/2017                            D/B/A HENRY FORD ALLEGIANCE HEALTH
           nature of the debtor’s                                               ATTN PRESIDENT & CEO
           interest                                                             205 N EAST AVE
                                                                                JACKSON, MI 49201
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1287    State what the contract     SERVICES AGREEMENT                       WABAN HEALTH CENTER
           or lease is for and the                                              20 KINMONTH RD
           nature of the debtor’s                                               NEWTON, MA 024681503
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1288    State what the contract     LABORATORY SERVICES AGREEMENT            WABAN HEALTH CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               20 KINMONTH RD
           interest                                                             NEWTON, MA 02468

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 215 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 337 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1289    State what the contract     SERVICES AGREEMENT                       WACHUSETT MANOR
           or lease is for and the                                              32 HOSPITAL HILL ROAD
           nature of the debtor’s                                               GARDNER, MA 01440
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1290    State what the contract     SERVICES AGREEMENT                       WAKEFIELD CARE & REHAB
           or lease is for and the                                              1 BATHOL ST
           nature of the debtor’s                                               WAKEFIELD, MA 01880
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1291    State what the contract     SERVICES AGREEMENT                       WALDEN HEALTH & REHAB CENTER
           or lease is for and the                                              785 MAIN ST
           nature of the debtor’s                                               CONCORD, MA 017423310
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1292    State what the contract     LABORATORY SERVICES AGREEMENT            WALDEN HEALTH & REHAB CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               785 MAIN ST
           interest                                                             CONCORD, MA 01742

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1293    State what the contract     SERVICES AGREEMENT                       WALDEN HEALTH AND REHAB CTR
           or lease is for and the                                              785 MAIN ST
           nature of the debtor’s                                               CONCORD, MA 017423310
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1294    State what the contract     SERVICES AGREEMENT                       WALPOLE HEALTHCARE
           or lease is for and the                                              160 MAIN ST
           nature of the debtor’s                                               WALPOLE, MA 020814037
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 216 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 338 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1295    State what the contract     SERVICES AGREEMENT                       WAREHAM HEALTHCARE
           or lease is for and the                                              50 INDIAN NECK RD
           nature of the debtor’s                                               WAREHAM, MA 025712174
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1296    State what the contract     SERVICES AGREEMENT                       WARREN CENTER
           or lease is for and the                                              642 METACOM AVE
           nature of the debtor’s                                               WARREN, RI 02885
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1297    State what the contract     SERVICES AGREEMENT                       WARREN WOODS HLTH & REHAB CTR
           or lease is for and the                                              11525 E 10 MILE ROAD
           nature of the debtor’s                                               WARREN, MI 480893802
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1298    State what the contract     LABORATORY SERVICES AGREEMENT            WATERBURY EXTENDED CARE FACITILITY INC
           or lease is for and the                                              DBA APPLE REHAB COLCHESTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             36 BROADWAY
                                                                                COLCHESTER, CT 06415
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1299    State what the contract     LABORATORY SERVICES AGREEMENT            WATERBURY EXTENDED CARE FACITILITY INC
           or lease is for and the                                              DBA APPLE REHAB WATERTOWN
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             35 BUNKER HILL ROAD
                                                                                WATERTOWN, CT 06795
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1300    State what the contract     SERVICES AGREEMENT                       WATERSIDE RETIREMENT ESTATES
           or lease is for and the                                              4540 BEE RIDGE ROAD
           nature of the debtor’s                                               SARASOTA, FL 342332567
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 217 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 339 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1301    State what the contract     SERVICES AGREEMENT                       WATERTOWN HLTH CTR
           or lease is for and the                                              59 COOLIDGE HILL RD
           nature of the debtor’s                                               WATERTOWN, MA 024722816
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1302    State what the contract     SERVICES AGREEMENT                       WATERVIEW CENTER
           or lease is for and the                                              536 RIDGE ROAD
           nature of the debtor’s                                               CEDAR GROVE, NJ 070091611
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1303    State what the contract     SERVICES AGREEMENT                       WATERVIEW LODGE LLC
           or lease is for and the                                              250 WEST UNION ST RTE 135
           nature of the debtor’s                                               ASHLAND, MA 01721
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1304    State what the contract     SERVICES AGREEMENT                       WATERVILLE HEALTHCARE
           or lease is for and the                                              8885 BROWNING DR
           nature of the debtor’s                                               WATERVILLE, OH 435669701
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1305    State what the contract     SERVICES AGREEMENT                       WATROUS NURSING CENTER
           or lease is for and the                                              9 NECK ROAD
           nature of the debtor’s                                               MADISON, CT 064432819
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1306    State what the contract     SERVICES AGREEMENT                       WAUGH CHAPEL
           or lease is for and the                                              1221 WAUGH CHAPEL ROAD
           nature of the debtor’s                                               GAMBRILLS, MD 210541608
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 218 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 340 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1307    State what the contract     SERVICES AGREEMENT                       WAYNE CENTER
           or lease is for and the                                              30 WEST AVE
           nature of the debtor’s                                               WAYNE, PA 190873322
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1308    State what the contract     SERVICES AGREEMENT                       WEBSTER AT RYE ASSISTED LIVING
           or lease is for and the                                              795 WASHINGTON ROAD
           nature of the debtor’s                                               RYE, NH 03870
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1309    State what the contract     SERVICES AGREEMENT                       WEBSTER AT RYE
           or lease is for and the                                              795 WASHINGTON ST
           nature of the debtor’s                                               RYE, NH 038702318
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1310    State what the contract     LABORATORY SERVICES AGREEMENT            WEBSTER PARK OPERATOR, LLC
           or lease is for and the                                              D/B/A WEBSTER PARK REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               ATTN ADMINISTRATOR
           interest                                                             56 WEBSTER ST
                                                                                ROCKLAND, MA 02370
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1311    State what the contract     LABORATORY SERVICES AGREEMENT            WEBSTER PARK OPERATOR, LLC
           or lease is for and the                                              D/B/A WEBSTER PARK REHAB & HEALTHCARE CENTER
           nature of the debtor’s                                               C/O MARQUIS HEALTH SERVICES; LEGAL DEPT
           interest                                                             PO BOX 1030
                                                                                BRICK, NJ 08723
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1312    State what the contract     SERVICES AGREEMENT                       WEBSTER PARK REHAB & HC CTR
           or lease is for and the                                              56 WEBSTER STREET
           nature of the debtor’s                                               ROCKLAND, MA 02370
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 219 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 341 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1313    State what the contract     SERVICES AGREEMENT                       WEBSTER PARK REHAB & HC CTR
           or lease is for and the                                              56 WEBSTER STREET
           nature of the debtor’s                                               ROCKLAND, MA 023701737
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1314    State what the contract     SERVICES AGREEMENT                       WEDGEMERE HEALTHCARE
           or lease is for and the                                              146 DEAN ST
           nature of the debtor’s                                               TAUNTON, MA 027802716
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1315    State what the contract     SERVICES AGREEMENT                       WEDGEWOOD HEALTHCARE CTR
           or lease is for and the                                              1010 CARPENTERS WAY
           nature of the debtor’s                                               LAKELAND, FL 338093926
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1316    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF BRIGHTON
           or lease is for and the                                              2200 DORR ROAD
           nature of the debtor’s                                               HOWELL, MI 48843
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1317    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF CLARKSTON
           or lease is for and the                                              5655 CLARKSTON RD
           nature of the debtor’s                                               CLARKSTON, MI 483483714
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1318    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF FENTON
           or lease is for and the                                              901 PINE CREEK DR
           nature of the debtor’s                                               FENTON, MI 484301978
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 220 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 342 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1319    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF GRAND BLANC
           or lease is for and the                                              3139 EAST BALDWIN ROAD
           nature of the debtor’s                                               GRAND BLANC, MI 484391812
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1320    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF NOVI
           or lease is for and the                                              48300 11 MILE ROAD
           nature of the debtor’s                                               NOVI, MI 483741718
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1321    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF PINCKNEY
           or lease is for and the                                              664 S HOWELL ST
           nature of the debtor’s                                               PINCKNEY, MI 481698711
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1322    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE OF ROMEO
           or lease is for and the                                              375 S MAIN ST
           nature of the debtor’s                                               ROMEO, MI 480655185
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1323    State what the contract     SERVICES AGREEMENT                       WELLBRIDGE ROCHESTER HILLS
           or lease is for and the                                              252 MEADOWFIELD DR
           nature of the debtor’s                                               ROCHESTER, MI 48307
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1324    State what the contract     SERVICES AGREEMENT                       WELLINGTON TERR HERSHEYS MILL
           or lease is for and the                                              1361 BOOT ROAD
           nature of the debtor’s                                               WEST CHESTER, PA 19380
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 221 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 343 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1325    State what the contract     LETTER AGREEMENT DTD 9/21/2018           WELLS FARGO BANK, NA
           or lease is for and the     RE: AMENDMENT TO SECURITY                401 N. RESEARCH PKWY, 1ST FLOOR
           nature of the debtor’s      AGREEMENT                                MAC D4004-017
           interest                                                             WINSTON-SALEM, NC 27101-4157

           State the term remaining

           List the contract number
           of any government
           contract

 2.1326    State what the contract     THIRD PARTY SECURITY AGREEMENT           WELLS FARGO BANK, NA
           or lease is for and the     DTD 8/22/2018                            401 N. RESEARCH PKWY, 1ST FLOOR
           nature of the debtor’s                                               MAC D4004-017
           interest                                                             WINSTON-SALEM, NC 27101-4157

           State the term remaining

           List the contract number
           of any government
           contract

 2.1327    State what the contract     SERVICES AGREEMENT                       WESLEY ENHANCED LIVING MAINLINE
           or lease is for and the                                              100 HALCYON DR
           nature of the debtor’s                                               MEDIA, PA 190631057
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1328    State what the contract     SERVICES AGREEMENT                       WESLEY ENHANCED STAPELEY
           or lease is for and the                                              6300 GREENE ST
           nature of the debtor’s                                               PHILADELPHIA, PA 191442510
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1329    State what the contract     SERVICES AGREEMENT                       WESLEY ENHANCED-PENNYPACK
           or lease is for and the                                              8401 ROOSEVELT BLVD
           nature of the debtor’s                                               PHILADELPHIA, PA 191522034
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1330    State what the contract     LABORATORY SERVICES AGREEMENT            WEST ACRES REHAB & NURSING CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               804 PLEASANT ST
           interest                                                             BROCKTON, MA 02301-3055

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 222 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 344 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1331    State what the contract     SERVICES AGREEMENT                       WEST ACRES
           or lease is for and the                                              804 PLEASANT STREET
           nature of the debtor’s                                               BROCKTON, MA 02301
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1332    State what the contract     SERVICES AGREEMENT                       WEST ALTAMONTE
           or lease is for and the                                              1099 W TOWN PARKWAY
           nature of the debtor’s                                               ALTAMONTE SPRINGS, FL 327143845
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1333    State what the contract     SERVICES AGREEMENT                       WEST BAY
           or lease is for and the                                              3865 TAMPA RD
           nature of the debtor’s                                               OLDSMAR, FL 346773008
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1334    State what the contract     LABORATORY SERVICES AGREEMENT            WEST BOCA MEDICAL CENTER INC
           or lease is for and the                                              ATTN: MITCH FELDMAN, CEO
           nature of the debtor’s                                               21644 STATE RD 7
           interest                                                             BOCA RATON, FL 33428

           State the term remaining    12/17/2020

           List the contract number
           of any government
           contract

 2.1335    State what the contract     LABORATORY SERVICES AGREEMENT            WEST BOCA MEDICAL CENTER INC
           or lease is for and the     PRIOR AGREEMENT DTD 11/6/2016            ATTN: MITCH FELDMAN, CEO
           nature of the debtor’s                                               21644 STATE RD 7
           interest                                                             BOCA RATON, FL 33428

           State the term remaining    11/8/2020

           List the contract number
           of any government
           contract

 2.1336    State what the contract     SERVICES AGREEMENT                       WEST NEWTON HEALTHCARE
           or lease is for and the                                              25 ARMORY ST
           nature of the debtor’s                                               WEST NEWTON, MA 02465
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 223 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 345 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1337    State what the contract     SERVICES AGREEMENT                       WEST OAKS SENIOR CARE
           or lease is for and the                                              22355 WEST EIGHT MILE ROAD
           nature of the debtor’s                                               DETROIT, MI 482191217
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1338    State what the contract     SERVICES AGREEMENT                       WEST REVERE HEALTH CTR
           or lease is for and the                                              133 SALEM STREET
           nature of the debtor’s                                               REVERE, MA 021511114
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1339    State what the contract     LABORATORY SERVICES AGREEMENT            WEST RIVER HOSPICE LLC
           or lease is for and the                                              63 KENDRICK ST
           nature of the debtor’s                                               NEEDHAM, MA 02494
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1340    State what the contract     SERVICES AGREEMENT                       WEST SIDE HOUSE
           or lease is for and the                                              35 FRUIT STREET
           nature of the debtor’s                                               WORCESTER, MA 01609
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1341    State what the contract     LABORATORY SERVICES AGREEMENT            WEST SIDE HOUSE
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               35 FRUIT ST
           interest                                                             WORCESTER, MA 01609

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1342    State what the contract     SERVICES AGREEMENT                       WESTBOROUGH BEHAVIORAL HEALTHCARE HOSPITAL
           or lease is for and the                                              300 FRIBERG PARKWAY
           nature of the debtor’s                                               WESTBOROUGH, MA 01581-3900
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 224 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 346 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1343    State what the contract     LABORATORY SERVICES AGREEMENT            WESTBOROUGH BEHAVIORAL HEALTHCARE
           or lease is for and the                                              HOSPITAL LLC
           nature of the debtor’s                                               ATTN: CEO
           interest                                                             300 FRIBERG PKWY
                                                                                WESTBOROUGH, MA 01581
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1344    State what the contract     SERVICES AGREEMENT                       WESTBOROUGH HEALTHCARE
           or lease is for and the                                              8 COLONIAL DR
           nature of the debtor’s                                               WESTBORO, MA 01581-1407
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1345    State what the contract     LABORATORY SERVICES AGREEMENT            WESTERN REHAB CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               107 OSBORNE RD
           interest                                                             DANBURY, CT 06810

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1346    State what the contract     SERVICES AGREEMENT                       WESTERN REHAB CENTER
           or lease is for and the                                              107 OSBORNE STREET
           nature of the debtor’s                                               DANBURY, CT 068106016
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1347    State what the contract     LABORATORY SERVICES AGREEMENT            WESTFIELD CARE & REHAB CENTER
           or lease is for and the                                              65 WESTFIELD RD
           nature of the debtor’s                                               MERIDEN, CT 06450
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1348    State what the contract     SERVICES AGREEMENT                       WESTFIELD CARE & REHAB CTR
           or lease is for and the                                              65 WESTFIELD RD
           nature of the debtor’s                                               MERIDEN, CT 064502425
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 225 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 347 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1349    State what the contract     SERVICES AGREEMENT                       WESTFIELD CENTER
           or lease is for and the                                              1515 LAMBERTS MILL ROAD
           nature of the debtor’s                                               WESTFIELD, NJ 070904763
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1350    State what the contract     SERVICES AGREEMENT                       WESTFORD HOUSE EDGEWOOD UNIT
           or lease is for and the                                              3 PARK DRIVE
           nature of the debtor’s                                               WESTFORD, MA 01886
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1351    State what the contract     SERVICES AGREEMENT                       WESTMINSTER MANOR (ALF)
           or lease is for and the                                              1700 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 342055717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1352    State what the contract     SERVICES AGREEMENT                       WESTMINSTER MANOR (INDEP)
           or lease is for and the                                              1700 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 342055717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1353    State what the contract     SERVICES AGREEMENT                       WESTMINSTER MANOR
           or lease is for and the                                              1700 21ST AVE W
           nature of the debtor’s                                               BRADENTON, FL 342055717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1354    State what the contract     SERVICES AGREEMENT                       WESTMINSTER PALMS
           or lease is for and the                                              830 NORTH SHORE DR
           nature of the debtor’s                                               ST PETERSBURG, FL 337012028
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 226 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 348 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1355    State what the contract     SERVICES AGREEMENT                       WESTMINSTER SHORES ALF
           or lease is for and the                                              1610 3RD AVE WEST
           nature of the debtor’s                                               BRADENTON, FL 34205
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1356    State what the contract     SERVICES AGREEMENT                       WESTMINSTER SUNCOAST (IL)
           or lease is for and the                                              1095 PINELLAS POINT DR S
           nature of the debtor’s                                               ST PETERSBURG, FL 337056154
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1357    State what the contract     SERVICES AGREEMENT                       WESTMINSTER SUNCOAST (RAL)
           or lease is for and the                                              6909 DR MARTIN LUTHER KING ST
           nature of the debtor’s                                               ST PETERSBURG, FL 337056237
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1358    State what the contract     SERVICES AGREEMENT                       WESTMINSTER SUNCOAST
           or lease is for and the                                              1095 PINELLAS POINT DR S
           nature of the debtor’s                                               ST PETERSBURG, FL 337056237
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1359    State what the contract     SERVICES AGREEMENT                       WESTMINSTER TOWERS HEALTH CTR
           or lease is for and the                                              1533 4TH AVENUE
           nature of the debtor’s                                               BRADENTON, FL 34205
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1360    State what the contract     SERVICES AGREEMENT                       WESTMINSTER TOWERS ORLANDO
           or lease is for and the                                              70 WEST LUCERNE CIRCLE
           nature of the debtor’s                                               ORLANDO, FL 328013762
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 227 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 349 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1361    State what the contract     LABORATORY SERVICES AGREEMENT            WESTVIEW HEALTH CARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               150 WARE RD
           interest                                                             PO BOX 428
                                                                                DAYVILLE, CT 06241
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1362    State what the contract     SERVICES AGREEMENT                       WESTWOOD CENTER
           or lease is for and the                                              298 MAIN ST
           nature of the debtor’s                                               KEENE, NH 034314145
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1363    State what the contract     PORTABLE SERVICES AGREEMENT              WHISPERING PINES REHAB & NURSING CENTER
           or lease is for and the                                              38 TALMADGE AVE
           nature of the debtor’s                                               EAST HAVEN, CT 06512
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1364    State what the contract     SERVICES AGREEMENT                       WHITEHALL BOCA RATON
           or lease is for and the                                              7300 DEL PRADO BLVD S
           nature of the debtor’s                                               BOCA RATON, FL 334333386
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1365    State what the contract     SERVICES AGREEMENT                       WHITEHALL OF ANN ARBOR
           or lease is for and the                                              3370 MORGAN RD
           nature of the debtor’s                                               ANN ARBOR, MI 481089637
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1366    State what the contract     SERVICES AGREEMENT                       WHITEHALL OF NOVI
           or lease is for and the                                              43455 WEST TEN MILE RD
           nature of the debtor’s                                               NOVI, MI 483753100
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 228 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 350 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1367    State what the contract     SERVICES AGREEMENT                       WHITING HEALTH CARE CENTER
           or lease is for and the                                              3000 HILLTOP ROAD
           nature of the debtor’s                                               WHITING, NJ 087591349
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1368    State what the contract     SERVICES AGREEMENT                       WHITNEY ACADEMY
           or lease is for and the                                              PO BOX 619
           nature of the debtor’s                                               EAST FREETOWN, MA 02717
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1369    State what the contract     LABORATORY SERVICES AGREEMENT            WHITNEY PLACE - NATICK
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               3 VISION DR
           interest                                                             NATICK, MA 01760

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1370    State what the contract     LABORATORY SERVICES AGREEMENT            WHITNEY PLACE - NORTHOBOUGH
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               238 W MAIN ST
           interest                                                             NORTHBOROUGH, MA 01532

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1371    State what the contract     SERVICES AGREEMENT                       WHITNEY PLACE-NORTHBOROUGH
           or lease is for and the                                              238 WEST MAIN ST
           nature of the debtor’s                                               NORTHBORO, MA 01532-1804
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1372    State what the contract     SERVICES AGREEMENT                       WILLOW CREEK
           or lease is for and the                                              1165 EASTON AVE
           nature of the debtor’s                                               SOMERSET, NJ 088731613
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 229 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 351 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1373    State what the contract     SERVICES AGREEMENT                       WILLOW MANOR UNIT 1
           or lease is for and the                                              30 PRINCETON BLVD
           nature of the debtor’s                                               LOWELL, MA 01851
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1374    State what the contract     LABORATORY SERVICES AGREEMENT            WILTON MEADOWS HEALTHCARE CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               439 DANBURY RD
           interest                                                             WILTON, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1375    State what the contract     SERVICES AGREEMENT                       WINCHESTER NURSING CENTER
           or lease is for and the                                              223 SWANTON STREET
           nature of the debtor’s                                               WINCHESTER, MA 018901968
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1376    State what the contract     SERVICES AGREEMENT                       WINDEMERE PARK HEALTH AND REHAB CTR
           or lease is for and the                                              31800 VAN DYKE AVENUE
           nature of the debtor’s                                               WARREN, MI 480937907
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1377    State what the contract     SERVICES AGREEMENT                       WINDEMERE PARK OF OAKLAND
           or lease is for and the                                              5990 NORTH ADAMS RD
           nature of the debtor’s                                               TROY, MI 480982377
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1378    State what the contract     SERVICES AGREEMENT                       WINDSOR HEALTH & REHAB CTR
           or lease is for and the                                              581 POQUONOCK AVE
           nature of the debtor’s                                               WINDSOR, CT 060952202
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 230 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 352 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1379    State what the contract     SERVICES AGREEMENT                       WINDSOR LANE HEALTHCARE CTR
           or lease is for and the                                              355 WINDSOR LANE
           nature of the debtor’s                                               GIBSONBURG, OH 434311446
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1380    State what the contract     SERVICES AGREEMENT                       WINDSOR OF CAPE CORAL
           or lease is for and the                                              831 SANTA BARBARA BLVD
           nature of the debtor’s                                               CAPE CORAL, FL 339912072
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1381    State what the contract     SERVICES AGREEMENT                       WINDSOR REFLECTIONS
           or lease is for and the                                              8230 NATURES WAY
           nature of the debtor’s                                               BRADENTON, FL 342024204
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1382    State what the contract     SERVICES AGREEMENT                       WINDSOR SKILLED NURSING
           or lease is for and the                                              265 N MAIN ST
           nature of the debtor’s                                               SOUTH YARMOUTH, MA 02664
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1383    State what the contract     SERVICES AGREEMENT                       WINGATE AT ANDOVER
           or lease is for and the                                              80 ANDOVER STREET
           nature of the debtor’s                                               ANDOVER, MA 018102036
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1384    State what the contract     SERVICES AGREEMENT                       WINGATE AT BELVIDERE REHAB & SKILLED NURSING
           or lease is for and the                                              500 WENTWORTH AVE
           nature of the debtor’s                                               LOWELL, MA 01852
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 231 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 353 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1385    State what the contract     SERVICES AGREEMENT                       WINGATE AT HAVERHILL
           or lease is for and the                                              190 NORTH AVENUE
           nature of the debtor’s                                               HAVERHILL, MA 01830
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1386    State what the contract     SERVICES AGREEMENT                       WINGATE AT NEEDHAM
           or lease is for and the                                              589 HIGHLAND AVE
           nature of the debtor’s                                               NEEDHAM, MA 024942205
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1387    State what the contract     SERVICES AGREEMENT                       WINGATE AT READING
           or lease is for and the                                              1364 MAIN STREET
           nature of the debtor’s                                               READING, MA 018671137
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1388    State what the contract     SERVICES AGREEMENT                       WINGATE AT SUDBURY
           or lease is for and the                                              136 BOSTON POST ROAD
           nature of the debtor’s                                               SUDBURY, MA 017762406
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1389    State what the contract     SERVICES AGREEMENT                       WINGATE AT WESTON
           or lease is for and the                                              75 NORUMBEGA ROAD
           nature of the debtor’s                                               WESTON, MA 024932431
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1390    State what the contract     SERVICES AGREEMENT                       WINGATE AT WORCESTER
           or lease is for and the                                              59 ACTON STREET
           nature of the debtor’s                                               WORCESTER, MA 016044829
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 232 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 354 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1391    State what the contract     LABORATORY SERVICES AGREEMENT            WINGATE HEALTHCARE INC
           or lease is for and the                                              ATTN: MICHAEL S. BENJAMIN, ESP
           nature of the debtor’s                                               63 KENDRICK ST
           interest                                                             NEEDHAM, MA 02494

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1392    State what the contract     SERVICES AGREEMENT                       WINGATE OF CHESTNUT HILL
           or lease is for and the                                              615 HEATH ST
           nature of the debtor’s                                               CHESTNUT HILL, MA 024672160
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1393    State what the contract     SERVICES AGREEMENT                       WINGATE OF NORTON
           or lease is for and the                                              184 MANSFIELD AVE
           nature of the debtor’s                                               NORTON, MA 027661306
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1394    State what the contract     SERVICES AGREEMENT                       WINGATE OF SHARON
           or lease is for and the                                              259 NORWOOD ST
           nature of the debtor’s                                               SHARON, MA 020671034
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1395    State what the contract     SERVICES AGREEMENT                       WOBURN NURSING CENTER
           or lease is for and the                                              18 FRANCES STREET
           nature of the debtor’s                                               WOBURN, MA 01801
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1396    State what the contract     SERVICES AGREEMENT                       WOLCOTT VIEW MANOR
           or lease is for and the                                              50 BEACH ROAD
           nature of the debtor’s                                               WOLCOTT, CT 067161902
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 233 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 355 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1397    State what the contract     LABORATORY SERVICES AGREEMENT            WOLCOTT VIEW MANOR
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               50 BEACH RD
           interest                                                             WOLCOTT, CT

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1398    State what the contract     SERVICES AGREEMENT                       WOOD LAKE NURSING AND REHAB
           or lease is for and the                                              6414 13TH RD S
           nature of the debtor’s                                               WEST PALM BEACH, FL 334151401
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1399    State what the contract     LABORATORY SERVICES AGREEMENT            WOOD MILL CENTER
           or lease is for and the                                              ATTN: ADMINISTRATOR
           nature of the debtor’s                                               800 ESSEX ST
           interest                                                             LAWRENCE, MA 01841-4617

           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1400    State what the contract     SERVICES AGREEMENT                       WOOD MILL CTR
           or lease is for and the                                              800 ESSEX ST
           nature of the debtor’s                                               LAWRENCE, MA 01841
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1401    State what the contract     SERVICES AGREEMENT                       WOODBRIAR HEALTH CTR
           or lease is for and the                                              90 WEST STREET
           nature of the debtor’s                                               WILMINGTON, MA 018873039
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1402    State what the contract     SERVICES AGREEMENT                       WOODBRIDGE REHAB & HEALTH CTR
           or lease is for and the                                              8720 JACKSON SPRINGS ROAD
           nature of the debtor’s                                               TAMPA, FL 336153210
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 234 of 235
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5    Filed 03/26/19 Entered 03/26/19
                                                                         Case number19:49:54
                                                                                    (if known)       Main Document
                                                                                               19-10405
           (Name)                                            Pg 356 of 370
      List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired lease

 2.1403    State what the contract     SERVICES AGREEMENT                       WOODLANDS CENTER
           or lease is for and the                                              1400 WOODLAND AVE
           nature of the debtor’s                                               PLAINFIELD, NJ 070603362
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1404    State what the contract     SERVICES AGREEMENT                       WORCESTER HEALTH CENTER
           or lease is for and the                                              25 ORIOL DRIVE
           nature of the debtor’s                                               WORCESTER, MA 016051911
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract

 2.1405    State what the contract     SERVICES AGREEMENT                       YBOR CITY HEALTHCARE & REHAB
           or lease is for and the                                              1709 N TALIAFERRO AVE
           nature of the debtor’s                                               TAMPA, FL 336022543
           interest
           State the term remaining    CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                            Page 235 of 235
             19-10405-shl
  Fill in this                     Doc
               information to identify the 5
                                           case:Filed         03/26/19 Entered 03/26/19 19:49:54                           Main Document
                                                                      Pg 357 of 370
 Debtor        U.S. Lab & Radiology, Inc.


 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                                   12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.     Does the debtor have any codebtors?
        ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        þ Yes.

 2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
        creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
        schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                           Column 2: Creditor
                                                                                                                                            Check all schedules
                Name                            Mailing Address                                        Name                                 that apply

 2.1            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         AMERICAN CASUALTY                    þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       COMPANY OF READING, PA               ¨ E/F
                                                                                                                                            ¨ G

 2.2            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         ARES CAPITAL                         þ D
                SERVICES, INC.                  SPARKS, MD 21152                                                                            ¨ E/F
                                                                                                                                            ¨ G

 2.3            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         CORTLAND CAPITAL MARKET              þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       SERVICES, LLC                        ¨ E/F
                                                                                                                                            ¨ G

 2.4            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         GELCO CORPORATION                    þ D
                SERVICES, INC.                  SPARKS, MD 21152                                                                            ¨ E/F
                                                                                                                                            ¨ G

 2.5            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         MERCHANTS AUTOMOTIVE                 þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       GROUP INC                            ¨ E/F
                                                                                                                                            ¨ G

 2.6            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         SILVER POINT FINANCE, LLC            þ D
                SERVICES, INC.                  SPARKS, MD 21152                                                                            ¨ E/F
                                                                                                                                            ¨ G

 2.7            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         WELLS FARGO BANK, NA                 ¨ D
                SERVICES, INC.                  SPARKS, MD 21152                                                                            ¨ E/F
                                                                                                                                            þ G

 2.8            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         WELLS FARGO BANK, NA                 ¨ D
                SERVICES, INC.                  SPARKS, MD 21152                                                                            ¨ E/F
                                                                                                                                            þ G

 2.9            AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         WELLS FARGO BANK, NA                 þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       (CNA)                                ¨ E/F
                                                                                                                                            ¨ G

 2.10           AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         WELLS FARGO BANK, NA                 þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       (ZURICH)                             ¨ E/F
                                                                                                                                            ¨ G

 2.11           AMERICAN DIAGNOSTICS            930 RIDGEBROOK ROAD, 3RD FLOOR                         ZURICH AMERICAN                      þ D
                SERVICES, INC.                  SPARKS, MD 21152                                       INSURANCE COMPANY                    ¨ E/F
                                                                                                                                            ¨ G


Official Form 206H                                                       Schedule H: Codebtors                                                      Page 1 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 358 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.12       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.13       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.14       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.15       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.16       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.17       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.18       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.19       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.20       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            DIAGNOSTICS, LLC                   SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.21       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.22       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.23       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.24       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.25       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.26       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.27       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.28       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 2 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 359 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.29       COMMUNITY MOBILE                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            ULTRASOUND, LLC                    SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.30       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.31       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.32       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.33       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.34       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.35       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.36       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.37       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.38       DIAGNOSTIC LABS                    930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            HOLDINGS, LLC                      SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.39       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            COMPANY, LLC                       SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.40       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.41       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.42       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.43       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            COMPANY, LLC                       SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.44       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            COMPANY, LLC                       SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.45       FC PIONEER HOLDING                 930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            COMPANY, LLC                       SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 3 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 360 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.46       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
                                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.47       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.48       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
                                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.49       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.50       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.51       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.52       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.53       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.54       JLMD MANAGER, LLC                  930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
                                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.55       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
                                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.56       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.57       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
                                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.58       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.59       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             LEASING ASSOCIATES OF       þ D
                                               SPARKS, MD 21152                           BARRINGTON INC              ¨ E/F
                                                                                                                      ¨ G

 2.60       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             MERCHANTS AUTOMOTIVE        þ D
                                               SPARKS, MD 21152                           GROUP INC                   ¨ E/F
                                                                                                                      ¨ G

 2.61       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.62       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             SYSMEX AMERICA INC          þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 4 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 361 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.63       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.64       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.65       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.66       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.67       KAN-DI-KI, LLC                     930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
                                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.68       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            LABORATORY, INC.                   SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.69       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            LABORATORY, INC.                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.70       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
            LABORATORY, INC.                   SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.71       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
            LABORATORY, INC.                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.72       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            LABORATORY, INC.                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.73       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            LABORATORY, INC.                   SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.74       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            LABORATORY, INC.                   SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.75       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            LABORATORY, INC.                   SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.76       MAIN STREET CLINICAL               930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            LABORATORY, INC.                   SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.77       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
                                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.78       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.79       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
                                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 5 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 362 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.80       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.81       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.82       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.83       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.84       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.85       MDX-MDL HOLDINGS, LLC              930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
                                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.86       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
            INC.                                                                                                      ¨ G

 2.87       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                                                       ¨ E/F
            INC.                                                                                                      ¨ G

 2.88       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
            INC.                                                                                                      ¨ G

 2.89       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                                                       ¨ E/F
            INC.                                                                                                      ¨ G

 2.90       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                                                       ¨ E/F
            INC.                                                                                                      þ G

 2.91       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                                                       ¨ E/F
            INC.                                                                                                      þ G

 2.92       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                           (CNA)                       ¨ E/F
            INC.                                                                                                      ¨ G

 2.93       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
            INC.                                                                                                      ¨ G

 2.94       METROSTAT CLINICAL                 930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
            LABORATORY - AUSTIN,               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
            INC.                                                                                                      ¨ G

 2.95       MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
                                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.96       MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 6 of 13
 Debtor     19-10405-shl
            U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                            Case number19:49:54
                                                                                       (if known)       Main Document
                                                                                                  19-10405
            (Name)                                              Pg 363 of 370
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                               Column 2: Creditor
                                                                                                                       Check all schedules
            Name                               Mailing Address                            Name                         that apply

 2.97       MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
                                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.98       MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.99       MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.100      MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.101      MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.102      MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.103      MX HOLDINGS, LLC                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
                                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.104      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
                                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G

 2.105      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.106      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
                                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                      ¨ G

 2.107      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      ¨ G

 2.108      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.109      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
                                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                      þ G

 2.110      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                      ¨ G

 2.111      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
                                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                      ¨ G

 2.112      MX USA, LLC                        930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
                                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                      ¨ G

 2.113      NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
            INC.                               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                      ¨ G


Official Form 206H                                               Schedule H: Codebtors                                        Page 7 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 364 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.114     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           INC.                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.115     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           INC.                               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.116     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
           INC.                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.117     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           INC.                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.118     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           INC.                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.119     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           INC.                               SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.120     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           INC.                               SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.121     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           INC.                               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.122     NEW TRIDENT HOLDCORP,              930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           INC.                               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.123     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.124     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.125     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.126     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.127     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.128     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           HOLDINGS, LLC                      SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.129     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.130     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G


Official Form 206H                                              Schedule H: Codebtors                                        Page 8 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 365 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.131     RELY RADIOLOGY                     930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           HOLDINGS, LLC                      SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.132     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
           LLC                                                                                                       ¨ G

 2.133     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       ¨ G

 2.134     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
           LLC                                                                                                       ¨ G

 2.135     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             DL PETERSON TRUST           þ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       ¨ G

 2.136     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       ¨ G

 2.137     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             LEASING ASSOCIATES OF       þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           BARRINGTON INC              ¨ E/F
           LLC                                                                                                       ¨ G

 2.138     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             MERCHANTS AUTOMOTIVE        þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           GROUP INC                   ¨ E/F
           LLC                                                                                                       ¨ G

 2.139     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       ¨ G

 2.140     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       þ G

 2.141     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SALES AND MARKETING,               SPARKS, MD 21152                                                       ¨ E/F
           LLC                                                                                                       þ G

 2.142     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           (CNA)                       ¨ E/F
           LLC                                                                                                       ¨ G

 2.143     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
           LLC                                                                                                       ¨ G

 2.144     SCHRYVER MEDICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           SALES AND MARKETING,               SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
           LLC                                                                                                       ¨ G

 2.145     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.146     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.147     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G


Official Form 206H                                              Schedule H: Codebtors                                        Page 9 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 366 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.148     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             DL PETERSON TRUST           þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.149     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.150     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             MERCHANTS AUTOMOTIVE        þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           GROUP INC                   ¨ E/F
                                                                                                                     ¨ G

 2.151     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.152     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.153     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.154     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.155     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.156     SYMPHONY DIAGNOSTIC                930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           SERVICES NO. 1, LLC                SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.157     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.158     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.159     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.160     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.161     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.162     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.163     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.164     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G


Official Form 206H                                              Schedule H: Codebtors                                     Page 10 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 367 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.165     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.166     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           SERVICES HOLDINGS, INC.            SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.167     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.168     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.169     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.170     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.171     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.172     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.173     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.174     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.175     TRIDENT CLINICAL                   930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           SERVICES HOLDINGS, LLC             SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.176     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           COMPANY, LLC                       SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.177     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.178     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           COMPANY, LLC                       SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.179     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             LEASING ASSOCIATES OF       þ D
           COMPANY, LLC                       SPARKS, MD 21152                           BARRINGTON INC              ¨ E/F
                                                                                                                     ¨ G

 2.180     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             MERCHANTS AUTOMOTIVE        þ D
           COMPANY, LLC                       SPARKS, MD 21152                           GROUP INC                   ¨ E/F
                                                                                                                     ¨ G

 2.181     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G


Official Form 206H                                              Schedule H: Codebtors                                      Page 11 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 368 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.182     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.183     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           COMPANY, LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.184     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           COMPANY, LLC                       SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.185     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           COMPANY, LLC                       SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.186     TRIDENT HOLDING                    930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           COMPANY, LLC                       SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.187     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           SERVICES LLC                       SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.188     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           SERVICES LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.189     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           SERVICES LLC                       SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.190     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           SERVICES LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.191     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.192     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           SERVICES LLC                       SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.193     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES LLC                       SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.194     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           SERVICES LLC                       SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.195     TRIDENTUSA FOOT CARE               930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           SERVICES LLC                       SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.196     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.197     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.198     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G


Official Form 206H                                              Schedule H: Codebtors                                     Page 12 of 13
 Debtor    19-10405-shl
           U.S. Lab & Radiology, Inc. Doc 5      Filed 03/26/19 Entered 03/26/19
                                                                           Case number19:49:54
                                                                                      (if known)       Main Document
                                                                                                 19-10405
           (Name)                                              Pg 369 of 370
      Additional Page if Debtor Has More Codebtors

      Column 1: Codebtor                                                                Column 2: Creditor
                                                                                                                      Check all schedules
           Name                               Mailing Address                            Name                         that apply

 2.199     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             GELCO CORPORATION           þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.200     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.201     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.202     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.203     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.204     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.205     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           CLINICAL SERVICES, LLC             SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G

 2.206     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             AMERICAN CASUALTY           þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                           COMPANY OF READING, PA      ¨ E/F
                                                                                                                     ¨ G

 2.207     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             ARES CAPITAL                þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.208     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             CORTLAND CAPITAL MARKET     þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                           SERVICES, LLC               ¨ E/F
                                                                                                                     ¨ G

 2.209     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             SILVER POINT FINANCE, LLC   þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     ¨ G

 2.210     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.211     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        ¨ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                                                       ¨ E/F
                                                                                                                     þ G

 2.212     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                           (CNA)                       ¨ E/F
                                                                                                                     ¨ G

 2.213     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             WELLS FARGO BANK, NA        þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                           (ZURICH)                    ¨ E/F
                                                                                                                     ¨ G

 2.214     TRIDENTUSA MOBILE                  930 RIDGEBROOK ROAD, 3RD FLOOR             ZURICH AMERICAN             þ D
           INFUSION SERVICES, LLC             SPARKS, MD 21152                           INSURANCE COMPANY           ¨ E/F
                                                                                                                     ¨ G




Official Form 206H                                              Schedule H: Codebtors                                     Page 13 of 13
  Fill in this information to identify the case:
                   19-10405-shl               Doc 5    Filed 03/26/19 Entered 03/26/19 19:49:54                           Main Document
 Debtor        U.S. Lab & Radiology, Inc.                            Pg 370 of 370

 United States Bankruptcy Court for the: Southern District of New York


 Case number          19-10405
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 3/26/2019
                             MM / DD / YYYY
                                                              û     /s/ David F. Smith III
                                                                    Signature of individual signing on behalf of debtor


                                                                    David F. Smith III
                                                                    Printed name


                                                                    Chief Financial Officer
                                                                    Position or relationship to debtor




Official Form 202                               Declaration Under Penalty of Perjury for Non-Individual Debtors
